Exhibit 10.1

CONFORMED VERSION

AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT

May 24, 2010 (as Amended and Restated pursuant to the First Amendment to the
Backstop Commitment Agreement, dated as of July 20, 2010)

AbitibiBowater Inc.

1155 Metcalfe Street, Suite 800

Montreal, Quebec, Canada H3B5H2

Ladies and Gentlemen:

We understand that AbitibiBowater Inc. (as a debtor-in-possession and a
reorganized debtor, as applicable, the “Company”) and certain of its
subsidiaries and its affiliates that are Debtors (together with the Company, the
“U.S. Debtors”) have filed the Debtors’ First Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code, dated May 24, 2010 (as
amended and restated by the Debtors’ Second Amended Joint Plan of Reorganization
under Chapter 11 of the Bankruptcy Code, to be filed on or about July 20, 2010,
which is attached hereto as Exhibit A, and as the same may be further amended,
supplemented or modified from time to time in accordance with the terms therein
and herein, the “U.S. Plan”), in the chapter 11 cases of the U.S. Debtors
pending in the United States Bankruptcy Court for the District of Delaware (the
“U.S. Bankruptcy Court”) and a disclosure statement for the U.S. Plan, dated
May 24, 2010, in form and substance reasonably satisfactory to the Majority
Investors (as amended on or about July 20, 2010, and as the same may be further
amended, supplemented or modified from time to time in accordance with the terms
therein and herein, the “U.S. Disclosure Statement”). Capitalized terms shall
have the meanings set forth in Section 27 hereof or, if not otherwise defined,
the meanings ascribed to them in the Plans (as defined below).

We also understand that the Monitor for the CCAA Debtors and the U.S. Debtors
that are Cross-Border Debtors has filed a report dated May 24, 2010, attaching
the Plan of Reorganization and Compromise under the Companies’ Creditors
Arrangement Act (Canada), R.S.C. 1985, c. C-36 (as amended, the “CCAA”) and
Section 191 of the Canada Business Corporations Act, and with a further report
attaching an amended version thereof filed on or about July 9, 2010 (which is
attached hereto as Exhibit B, and as the same may be further amended,
supplemented or modified from time to time in accordance with the terms therein
and herein, the “CCAA Plan” and, together with the U.S. Plan, the “Plans”) in
the CCAA cases pending before the Quebec Superior Court of Justice, Commercial
Division, for the Judicial District of Montreal, Canada (the “Canadian Court”
and, together with the U.S. Bankruptcy Court, the “Courts”) and a notice of
creditors meeting and information circular pertaining to the CCAA Plan, dated
May 24, 2010, in form and substance reasonably satisfactory to the Majority
Investors (as amended and restated on or about July 9, 2010 and as the same may
be further amended, supplemented or modified from time to time in accordance
with the terms therein and herein, the “Canadian Circular” and, together with
the U.S. Disclosure Statement, the “Disclosure Documents”) and a motion for the
Circular Order.



--------------------------------------------------------------------------------

The Plans will, among other things, provide for a rights offering (the “Rights
Offering”) to holders of Class 6 Claims under the U.S. Plan and to holders of
Affected Unsecured Claims under the CCAA Plan (including Unresolved Claimholders
(defined below) and excluding holders that receive distributions in cash
pursuant to any convenience class, each an “Eligible Holder” and such claims,
“Eligible Claims”) of rights (each a “Right”) to purchase on the Effective Date
up to $500,000,000 in aggregate principal amount of convertible unsecured
subordinated notes of the Company, (as such aggregate principal amount may be
reduced prior to the Effective Date and increased following the Effective Date,
in each case as described in Section 1, the “Notes” and the issuance of such
Notes is referred to herein as the “Note Issuance”). The terms of the Notes are
set forth on Exhibit C attached hereto (the “Convertible Notes Term Sheet”).
Subject to the terms and on the conditions set forth in the Convertible Notes
Term Sheet, the Notes will be convertible at the option of the holder into a
number of shares of common stock, par value $0.001 per share, of the Company
(the “Common Shares”) based on a conversion price equal to $1,800,000,000 (plus
any consideration to be received upon issuance of common shares pursuant to the
terms of any instrument included in the denominator of this conversion price
calculation) divided by the number of Common Shares outstanding on a fully
diluted basis on the Effective Date after giving effect to the consummation of
the Plans, other than Conversion Shares and any Backstop Shares and Common
Shares, the issuance of which would be anti-dilutive as of the Effective Date
(the “Conversion Price”).

In order to facilitate the Rights Offering, pursuant to this backstop commitment
agreement (the “Commitment Agreement”) and subject to the terms, conditions and
limitations set forth herein and in the Convertible Notes Term Sheet, each
respective undersigned investor (acting individually or through one or more of
its Affiliates, as such term is defined in Rule 12b-2 of the Exchange Act (each
an “Investor” and, collectively, the “Investors”), severally and not jointly,
agrees to deliver the Purchase Price per Note on the Escrow Date and to purchase
on the Effective Date, and the Company agrees to sell, for the Purchase Price
per Note, such Investor’s Backstop Percentage of the Unsubscribed Notes.

In consideration of the foregoing, and the representations, warranties and
covenants set forth herein, and other good and valuable consideration, the
Company and each Investor, severally and not jointly, agrees as follows:

1. The Rights Offering.

(a) Subject to the terms and on the conditions set forth in this Commitment
Agreement, the Company’s right to seek a higher, better, or alternative
transaction in accordance with the Bid Procedures, the approval of the U.S.
Disclosure Statement by the U.S. Bankruptcy Court (the “Disclosure Statement
Order” and the date such order is entered, the “Disclosure Statement Date”) and
the approval of the mailing of the Canadian Circular and procedures for voting
on the CCAA Plan and holding creditor meetings in connection with the CCAA Plan
by the Canadian Court (the “Circular Order”, together with the Disclosure
Statement Order, the “Disclosure Document Orders”), the Company shall commence,
administer and consummate the Rights Offering

 

2



--------------------------------------------------------------------------------

in accordance with the Plans, the Disclosure Documents and the related materials
for solicitation of acceptances of the Plans, including subscription forms as
necessary for each Eligible Holder to exercise its Right (the “Rights Exercise
Form”).

(b) The Company shall offer and sell the Notes, with a principal amount of $1.00
per Note, in an aggregate principal amount equal to the Amount, pursuant to the
Rights Offering to Eligible Holders as of the date determined by the U.S.
Bankruptcy Court to be the record date for purposes of voting on the U.S. Plan
(such date being applicable to creditors of the U.S. Debtors and the CCAA
Debtors for the purposes of the Rights Offering, the “Rights Offering Record
Date”). Each Eligible Holder shall be offered a Right to purchase Notes at a
purchase price of $1.00 per Note (the “Purchase Price”) for up to such integral
number of Notes equal to its proportionate share of the estimated amount of
Common Shares allocated to the U.S. Debtors and CCAA Debtors, as applicable, to
be issued under the Plans on account of all Eligible Claims as of the Rights
Offering Record Date (i) based on the amount of such claims allowed for voting
purposes pursuant to the order of the U.S. Bankruptcy Court approving the
Solicitation Motion, approving the Disclosure Statement Order, or any other
order of the U.S. Bankruptcy Court entered on or before the Rights Offering
Record Date and (ii) as set forth on the claims database maintained by the
Monitor that records Eligible Claims determined in accordance with the
applicable orders of the Canadian Court and takes into account claims accepted
or revised by the Monitor or determined by a Claims Officer or pursuant to an
order of the Canadian Court, and also records disallowed and disputed claims.
The amount of Rights offered to Eligible Holders per $1.00 of Eligible Claims of
such Eligible Holder as described herein shall be called the “Initial Rights
Ratio”. At the time the Notes are issued, the Company shall cause an amount in
cash equal to $0.04 per Note purchased by such Eligible Holder to be paid back
to such Eligible Holder from the proceeds of the sale of such Notes (the
“Upfront Payment”).

(c) Subject to Section 1(d)(ii), the Rights may be exercised during the period
concurrent with the U.S. Debtors’ solicitation of votes on the U.S. Plan, which
period will commence on the first date the Rights Exercise Form is distributed
by mail to a single holder of Eligible Claims, and will end at the Expiration
Time. For the purposes of this Commitment Agreement, the “Expiration Time” means
the expiration date set forth in the Solicitation Motion, or such later date as
the Company may specify in a notice provided to the Eligible Holders before 9:00
a.m. New York City time on the Business Day before the then-effective Expiration
Time.

(d) (i) Subject to clause (ii), in order to exercise a Right, each Eligible
Holder shall, prior to the Expiration Time (A) return a duly executed Rights
Exercise Form to the Subscription Agent and (B) pay an amount equal to the full
Purchase Price of the number of Notes elected to be purchased by such Eligible
Holder by wire transfer in U.S. Dollars of immediately available funds to an
escrow account established by a bank to be selected by the Company (the “Escrow
Agent”) for the Rights Offering.

 

3



--------------------------------------------------------------------------------

(ii) If on or before August 17, 2010 (or such later date as agreed among the
Company, the Creditors Committee and the Monitor), pursuant to an order of the
U.S. Bankruptcy Court, an order of the Canadian Court or pursuant to a claims
modification accepted or revised by the Monitor or a decision of a claims
officer appointed by the Canadian Court:

 

  (x) any Eligible Holder’s Eligible Claim is increased (each, a “Subsequent
Eligible Holder”), then the Subscription Agent shall deliver to each such
Subsequent Eligible Holder a Rights Exercise Form permitting each such
Subsequent Eligible Holder to exercise a number of incremental Rights as
determined by applying the Initial Rights Ratio to the amount of Eligible Claims
held by such Subsequent Eligible Holder, as reduced by the number of Rights
previously offered to such Subsequent Eligible Holder. Such additional Rights
will be available for exercise by each Subsequent Eligible Holder during the
period which will commence on the Business Day selected by the Company and
expire no earlier than ten (10) days thereafter (the “Subsequent Rights Expiry
Time”). For a Subsequent Eligible Holder to exercise Rights, a Subsequent
Eligible Holder shall, by no later than the Subsequent Rights Expiry Time,
(A) return a duly executed Rights Exercise Form to the Subscription Agent and
(B) pay an amount equal to the full Purchase Price of the number of Notes
elected to be purchased by such Subsequent Eligible Holder by wire transfer in
U.S. Dollars of immediately available funds to an escrow account established by
the Escrow Agent for the Rights Offering; and

 

  (y) any Eligible Holder’s Eligible Claim is reduced, then the number of Rights
to which the Eligible Holder is entitled shall be reduced accordingly by
applying the Initial Rights Ratio to the reduced Eligible Claim and withdrawing
any Rights previously issued to such Eligible Holder in excess of the resulting
amount (the “Right Entitlement Reduction”). Subject to Section 1(g) hereof, the
Notes associated with such withdrawn Rights as a result of a Right Entitlement
Reduction shall become Unsubscribed Notes. In the event the Eligible Holder has
previously exercised the Rights that are withdrawn by the Right Entitlement
Reduction, such Rights will be deemed not to have been exercised and any funds
paid on account of such Rights will be refunded to such Eligible Holder as soon
as reasonably practicable after the Determination Date.

(e) In the event the Amount as of the Effective Date shall be less than
$500,000,000, on or before the date of the Confirmation Hearing the Company
shall file with the U.S. Bankruptcy Court and simultaneously deliver to the
Monitor and the Investors a notice specifying the Amount, as reduced (the
“Reduction Notice”). Any election given pursuant to clause (iii) of the
definition of Liquidity shall be contained in a written notice to the Investors,
delivered pursuant to Section 13 at the time the Reduction Notice is delivered,
which notice shall describe, in reasonable detail, the assets being sold,
transferred or otherwise disposed of, the agreements pursuant to which such
sales, transfers or other dispositions are to be made, the expected amount of
net proceeds to be generated thereby and the amount of Liquidity being added
pursuant to clause (iii) of the

 

4



--------------------------------------------------------------------------------

definition thereof. If the sum of all Rights timely exercised by all Eligible
Holders and Subsequent Eligible Holders (collectively, the “Rights Exercised”)
exceeds the Amount, after giving effect to any applicable reduction of the
Amount pursuant to this Section 1(e) and set forth in the Reduction Notice, the
aggregate principal amount of Notes to be purchased by each Eligible Holder and
each Subsequent Eligible Holder shall be adjusted to be the product of (x) the
principal amount of Notes requested to be purchased by the exercise of Rights by
such Eligible Holder or Subsequent Eligible Holder and (y) the ratio of the
Amount, as may be reduced in accordance with this Section 1(e), divided by the
sum of all Rights Exercised. As soon as reasonably practicable after the
Subsequent Rights Expiry Time, the Subscription Agent shall notify each Eligible
Holder and each Subsequent Eligible Holder of the aggregate principal amount of
Notes, if any, available for purchase by giving effect to the adjustment set
forth in this Section 1(e).

(f) On or before a date (the “Determination Date”) that is not more than ten
(10) Business Days after the Confirmation Hearing, but in any event at least
five (5) Business Days prior to the Escrow Date, the Company shall give the
Investors by electronic facsimile transmission the certification by an executive
officer of the Company conforming to the requirements specified herein for such
certification of either (i) the aggregate principal amount of each such
Investor’s Unsubscribed Notes and the aggregate Purchase Price therefor, after
giving effect to any reduction in the Rights Offering as described in the
Reduction Notice and the adjustments described in Section 1(e) (a “Purchase
Notice”) or (ii) in the absence of any Unsubscribed Notes or as a result of the
Company’s election to reduce the Note Issuance to zero, the termination of the
Backstop Commitment (a “Satisfaction Notice”).

(g) In the event that (i) the Amount is reduced to less than $500,000,000 or
(ii) one or more Subsequent Eligible Holders exercises Rights by the Subsequent
Rights Expiry Time, then the sum of the aggregate amount of the reduction
described in clause (i) plus the aggregate amount of Rights exercised as
described in clause (ii) shall be applied as follows: first, to reduce the
amount of Unsubscribed Notes on a dollar-for-dollar basis, and second, to adjust
the principal amount of Notes to be purchased by each Eligible Holder and each
Subsequent Eligible Holder as described in Section 1(e) above. Subject to
Section 1(n) hereof, as soon as reasonably practicable after the Determination
Date, but in any event no later than (5) Business Days after the Determination
Date, the Subscription Agent shall return to each Eligible Holder and each
Subsequent Eligible Holder any portion of the Purchase Price as necessary to
reflect the reduction of Notes (as set forth in the Reduction Notice) available
for purchase by Eligible Holders and Subsequent Eligible Holders.

(h) Each Investor agrees that on the Effective Date such Investor will purchase,
severally and not jointly, and the Company agrees to sell to each Investor, for
the Purchase Price per Note, (i) to the extent exercised (which shall remain in
the discretion of each Investor), the Notes issued upon exercise of the Rights,
if applicable, allocated to such Investor under the Plans in respect of its
Eligible Claims (the “Investor’s Commitment Notes”) plus (ii) the percentage of
Unsubscribed Notes as set forth on Schedule 1(h) hereto (the “Backstop
Percentage”), and the Company shall pay to each Investor the applicable Upfront
Payment in respect of all such Notes.

 

5



--------------------------------------------------------------------------------

(i) If a Purchase Notice is delivered in accordance with this Section 1 and
Section 2(f), each Investor shall, on the Escrow Date, deliver to the Escrow
Agent the aggregate Purchase Price set forth in the Purchase Notice provided to
such Investor to be held in escrow pending occurrence of the Effective Date.

(j) On the Effective Date, the Company shall issue to the Eligible Holders the
Notes with respect to which Rights were validly exercised by such Eligible
Holder; provided, that if the exercise of a Right would result in the issuance
of Notes in denominations less than $1.00 and integral multiples thereof, then
the number of Notes to be issued in respect of such Rights will be rounded down
to the nearest $1.00.

(k) (i) As part of the Rights Offering, each U.S. Debtor listed on Exhibit E
shall offer to Eligible Holders with Eligible Claims against such U.S. Debtor an
election to purchase additional Notes in an amount up to the applicable
Oversubscription Amount at the Subscription Price per Note. The applicable
Oversubscription Amount offered to an Eligible Holder per $1.00 of Eligible
Claims of such Eligible Holder shall be based on the Oversubscription Ratio.

(ii) An Eligible Holder may participate in the applicable Oversubscription
Amount by timely completing the Rights Exercise Form and delivering the
Subscription Price for the Oversubscription Amount in accordance with the
requirements of the Rights Exercise Form. Only Eligible Holders who timely
subscribe to purchase the maximum amount of the Notes available pursuant to
Section 1(b) and Section 1(d) shall be permitted to participate in the
applicable Oversubscription Amount.

(iii) Only Eligible Holders with Eligible Claims that are Allowed as of the
Effective Date will be permitted to oversubscribe pursuant to this Section 1(k).
If an Eligible Claim is an Unresolved Claim as of the Effective Date, any
Oversubscription Amount on account of such Unresolved Claim shall be cancelled.

(iv) In the event a U.S. Debtor does not issue any Escrowed Notes on the
Effective Date, the Oversubscription Amount applicable to such U.S. Debtor shall
be cancelled and of no force or effect.

(v) Each Eligible Holder’s participation in an applicable Oversubscription
Amount is subject to the same terms and conditions as Rights and Notes offered
to any Eligible Holder. The amount of Notes available for purchase pursuant to
any Oversubscription Amount shall be subject to adjustment by the Company from
time to time in accordance with Section 1. In the event the Amount is reduced to
less than $500,000,000, the Aggregate Oversubscription Amount, along with the
Oversubscription Amount applicable to each U.S. Debtor, shall be proportionally
reduced. In the event of any adjustment and as soon as practicable after the
Expiration Time, the relevant Eligible Holders will be notified by the
Subscription Agent of the Oversubscription Amount allocable to each Eligible
Holder on account of its Eligible Claim and any excess Purchase Price paid on
account of such Oversubscription Amount will be refunded to such Eligible Holder
as soon as reasonably practicable after the Determination Date.

 

6



--------------------------------------------------------------------------------

(l) The number of Notes for which any Eligible Holder may subscribe in the
Rights Offering (including, for the avoidance of doubt, the Escrowed Notes and
any Oversubscription Amount) may be decreased by the Company to the extent
required, after consultation with counsel or as required by the U.S. Bankruptcy
Court, to allow the Rights Offering to be exempt from registration under the
Securities Act pursuant to section 1145 of the Bankruptcy Code (the “1145
Cutback”). Any Notes excluded from the Rights Offering due to a Section 1145
Cutback will instead be offered to the Investors for purchase on or before the
Effective Date as Unsubscribed Notes.

(m) Each Rights Exercise Form shall include a certification from each Eligible
Holder, certifying that such Eligible Holder (i) understands that the Rights are
not transferable separately from such Eligible Holder’s prepetition claim with
respect to which Rights have been granted and (ii) has not entered into and
agrees that, prior to the Effective Date, it shall not enter into any
transaction involving a direct or indirect transfer of Rights, including
derivatives, options, swaps, pledges, forward sales or other transactions in
which any other person receives the right to own or acquire a Right, except as
permitted by clause (i) above.

(n) (i) On or before the Effective Date, the Company shall establish an escrow
account for Notes to be issued on the Effective Date in respect of Rights (the
amount of which Rights may be modified pursuant to Section 1) previously
exercised by Unresolved Claimholders in accordance with the terms of the Rights
Offering (the “Escrowed Notes Account” and the Notes deposited therein, the
“Escrowed Notes”). For the avoidance of doubt, Escrowed Notes shall not include
any Notes on account of any Oversubscription Amount. The Company shall promptly
record the amount of Notes issuable in respect of the exercise of Rights with
respect to each Unresolved Claim and provide such information to the applicable
Unresolved Claimholder and the Investors.

(ii) Subject to the release conditions set forth in Section 1(n) (iii) and from
and after the Effective Date (A) all Escrowed Notes shall be assets of the
Company, and the reorganized Company as the case may be, and shall remain in the
Escrowed Notes Account, (B) all payments made in respect of the Escrowed Notes,
including payments of interest, principal, Upfront Payments, redemption
payments, redemption prices and premium, if any (collectively, the “Escrowed
Notes Payments”) shall be assets of the Company, or the reorganized Company as
the case may be, and shall be paid to and remain in the Escrowed Notes Account,
and (C) the Subscription Price for the Escrowed Notes, which shall be paid at
the same time as the Subscription Price for all other Notes, shall be held in an
interest bearing escrow account (for the benefit of the Company) established by
the Company with the Escrow Agent. The funds held in the escrow account shall be
invested by the Escrow Agent in a manner that preserves the principal amount of
the Subscription Price payments received in escrow.

(iii) When, following the Effective Date, an Unresolved Claim becomes an Allowed
Claim or disallowed Claim, or a combination thereof (the date of determination
of such allowance or disallowance, the “Claim Determination Date”) (A) the
portion of such Unresolved Claim that is Allowed, if any, will be referred to
herein as the “Allowed Disputed Claim” and (B) the portion of such Unresolved
Claim that is

 

7



--------------------------------------------------------------------------------

disallowed or continues to be a Disputed Claim, if any, will be referred to
herein as the “Disallowed/Disputed Claim.” As soon as practicable following the
Claim Determination Date with respect to an Unresolved Claim, the Company shall
deliver a notice of the Escrow Calculation to the applicable Unresolved
Claimholder, apportioning the amount of Escrowed Notes, Escrowed Note Payments
and Subscription Price allocable to the Allowed Disputed Claim and the
Disallowed/Disputed Claim and, as necessary, providing additional information
with respect to the 1145 Cutback applicable thereto, if any. The Unresolved
Claimholder shall have ten (10) Business Days to deliver to the Company a
written statement challenging the Escrow Calculation and, in the case of a
Disallowed/Disputed Claim, indicating its election to maintain in, or release
from, escrow the Subscription Price, Escrowed Notes and Escrowed Notes Payments
allocable to the Disallowed/Disputed Claim. Upon the expiry of the ten
(10) Business Day notice period, if no challenge was received by the Company, or
on such earlier date agreed among the Company and the relevant Unresolved
Claimholder, in respect of such determined Unresolved Claim, the Company shall
direct the Escrow Agent:

(1) to release the aggregate principal amount of Escrowed Notes and Escrowed
Notes Payments allocated to the Allowed Disputed Claim from the Escrowed Notes
Account to the applicable Unresolved Claimholder;

(2) to release from escrow to the Company and to deposit, in an account directed
by the Company, the Subscription Price (together with any accrued interest
thereon) for the Escrowed Notes released from the Escrowed Notes Account to
Unresolved Claimholders in respect of Allowed Disputed Claims;

(3) if consistent with instructions from the Unresolved Claimholder, to release
from escrow the aggregate principal amount of Escrowed Notes and Escrowed Notes
Payments allocated to the Disallowed/Disputed Claim from the Escrowed Notes
Account to the Company; and

(4) if consistent with instructions from the Unresolved Claimholder, to release
from escrow and deliver to the Unresolved Claimholder the portion of the
Subscription Price (together with any accrued interest thereon) allocated to the
Disallowed/Disputed Claim.

(iv) In the event the Unresolved Claimholder disputes the Company’s calculations
described in Section 1(n) (iii), such Unresolved Claimholder may make a motion
to the U.S. Bankruptcy Court to resolve the dispute.

(v) Unless otherwise ordered by the U.S. Bankruptcy Court, as of the Maturity
Date (as defined in the “Term Sheet for New Convertible Notes” which is Exhibit
C hereto), (x) any Escrowed Notes remaining in the Escrowed Notes Account at
such time shall be cancelled and all interest and other amounts accrued thereon
shall be returned to the Company and (y) any remaining Subscription Price
(together with any accrued interest thereon) held by the Escrow Agent in respect
of Escrowed Notes shall be returned to the applicable Unresolved Claimholder.

 

8



--------------------------------------------------------------------------------

(vi) Except as set forth in Section 1(n), an Unresolved Claimholder shall
receive Rights and the ability to purchase Notes in respect of such Rights
subject to the same terms and conditions as Rights and Notes offered to any
other Eligible Holder. The number of Rights and amount of Notes available for
purchase by any Eligible Holder, including an Unresolved Claimholder, shall be
subject to adjustment by the Company from time to time in accordance with
Section 1.

(vii) For the purposes of Section 1(k) and Section 1(n), on or before the
Determination Date the Company will determine and identify, in its reasonable
discretion, the Eligible Claims that are expected to be Unresolved Claims as of
the Effective Date and the Company’s determination will be binding on all
Eligible Holders and each Investor.

(o) The principal amount of Escrowed Notes outstanding from and after the
Effective Date shall be incremental to the Amount and, accordingly, the
aggregate principal amount of the Notes outstanding from and after the Effective
Date may exceed the Amount. The aggregate principal amount of Escrowed Notes
shall not exceed $110,000,000 (excluding any PIK Notes (as defined in Exhibit
C), which might be issued after the Effective Date).

(p) In addition to the 1145 Cutback and notwithstanding Section 18, the Company
shall be permitted to make modifications to the notice deadlines and other
mechanics of the Rights Offering described in Section 1 as reasonably necessary
to permit the Company to conduct the Rights Offering, so long as such
modifications do not have an adverse impact on the Investors (other than an
adverse impact that is immaterial).

2. The Backstop Commitment.

(a) On the basis of the representations and warranties contained herein, but
subject to the terms and conditions set forth herein, each Investor agrees,
severally and not jointly, to subscribe for and purchase on the Effective Date,
and the Company agrees to sell and issue, at the Purchase Price per Note, the
principal amount of Unsubscribed Notes (the “Investor’s Unsubscribed Notes”),
calculated by multiplying (x) such Investor’s Backstop Percentage times (y) the
aggregate number of Unsubscribed Notes (the “Backstop Commitment”).

(b) [Reserved].

(c) On the basis of the representations and warranties herein contained, but
subject to the terms and conditions set forth herein, the Company will make an
aggregate payment to all Investors that execute this Commitment Agreement equal
to the greater of (x) $15,000,000 and (y) 6.0% of the Amount, which amount shall
be payable on the Effective Date (the “Backstop Payment”) to compensate each
Investor for the risk of its undertaking pursuant to this Commitment Agreement.
Fifty percent of the aggregate Backstop Payment shall be payable in cash and
fifty percent of the aggregate Backstop Payment shall be payable in Common
Shares based upon the Conversion Price; provided, however, that an Investor may
elect to receive the full amount of its Backstop Payment in

 

9



--------------------------------------------------------------------------------

Common Shares by notice delivered to the Company in accordance with Section 13
not later than the Escrow Date. The percentage of the Backstop Payment allocated
to each Investor is as set forth on Schedule 1(h) hereto. The Backstop Shares
will be delivered to the Investors on the Effective Date in accordance with
written instructions specified by each Investor to the Company at least 24 hours
in advance. The cash portion of the Backstop Payment will be made by wire
transfer of immediately available funds on the Effective Date. The Backstop
Payment will be payable whether or not there are any Unsubscribed Notes and will
be fully earned and nonrefundable when paid on the Effective Date; provided,
however, that in no event shall the Investors receive both the Backstop Payment
and the Termination Payment.

(d) The Company shall pay an aggregate termination payment to all Investors in
the amounts set forth below (each a “Termination Payment”) upon the earlier to
occur of the Effective Date or the effective date of any alternative transaction
or other plan, as applicable if this Commitment Agreement is terminated pursuant
to Sections 12(a)(iii), 12(a)(iv), 12(a)(v), 12(a)(vi), Sections 12(b)(i),
12(b)(ii), 12(b)(iii), 12(b)(iv), 12(b)(v), 12(b)(vii), 12(b)(viii), 12(b)(ix),
12(b)(x) (other than with respect to the conditions contained in Section 7(a)),
12(b)(xi), or Sections 12(c)(ii), 12(c)(iii), 12(c)(iv), or 12(c)(v):

(i) if termination of this Commitment Agreement occurs after the date on which
the Termination Payment is approved by the U.S. Bankruptcy Court but on or
before the earlier of (x) the date on which this Commitment Agreement is
approved by the U.S. Bankruptcy Court and (y) the later date on which an
alternative transaction is approved by the U.S. Bankruptcy Court or Canadian
Court (the “Approval Date”), the Termination Payment payable to all Investors
shall be an aggregate amount equal to the lesser of (x) $15,000,000 and (y) 5%
of the capital raised in any alternative transaction, but not less than
$7,500,000;

(ii) if termination of this Commitment Agreement occurs after the Approval Date
but on or before October 15, 2010, the Termination Payment payable to all
Investors shall be an aggregate amount equal to $15,000,000; or

(iii) if termination of this Commitment Agreement occurs after October 15, 2010,
the Termination Payment payable to all Investors shall be an aggregate amount
equal to the greater of (x) $15,000,000 and (y) 6% of the Amount as in effect on
October 15, 2010.

(iv) The percentage of the aggregate Termination Payment allocated to each
Investor is as set forth on Schedule 1(h). Notwithstanding anything to the
contrary herein, at an Investor’s election by notice delivered to the Company in
accordance with Section 13 not less than two (2) Business Days before the date
on which the Termination Payment is due and payable, such Investor’s percentage
of the Termination Payment shall be payable on the Effective Date in Common
Shares rather than cash. The Termination Payment will be fully earned and
non-refundable when paid. The provision for the making of the Termination
Payment is an integral part of the transactions contemplated by this Commitment
Agreement, and without this provision the Investors would not have

 

10



--------------------------------------------------------------------------------

entered into this Commitment Agreement and shall, subject to the approval of the
entry of the order(s) approving the Termination Payment, constitute an allowed
administrative expense of the Company under section 364(c)(1) of the Bankruptcy
Code that is junior to all superpriority and administrative claims arising under
the Final Order (1) Approving Postpetition Financing; (2) Authorizing Use of
Cash Collateral; (3) Granting Liens and Providing Superpriority Expense Status;
(4) Granting Adequate Protection; and (5) Modifying the Automatic Stay (dated
June 4, 2009 and conformed on June 16, 2009, the postpetition financing approved
thereby, the “Bowater DIP Agreement”).

(e) Subject to the entry of the orders approving the Termination Payment and the
reimbursement of Transaction Expenses, the Company will reimburse or pay, as the
case may be, on the Approval Date and on a monthly basis thereafter until the
Effective Date, the documented fees and out-of-pocket expenses reasonably
incurred by or on behalf of each Investor payable to Shearman & Sterling LLP,
Kramer Levin Naftalis & Frankel LLP and Torys LLP and up to $50,000 in the
aggregate per Investor for fees and out-of-pocket expenses incurred by one
counsel and one Canadian counsel to an Investor with respect to the transactions
contemplated hereby and all U.S. Bankruptcy Court, Canadian Court and other
judicial and regulatory proceedings related to such transactions arising on or
before the Effective Date (collectively, “Transaction Expenses”) within ten
(10) days of presentation of an invoice, without review by the U.S. Bankruptcy
Court or the Canadian Court or further U.S. Bankruptcy Court order or Canadian
Court order. The filing fees, if any, required by the HSR Act shall be paid by
the Company when filings under the HSR Act are made.

(f) As promptly as practicable, but in any event at least five (5) Business Days
prior to the Escrow Date, the Company will provide a written notice to each
Investor stating the date of the Escrow Date and attaching the Purchase Notice
(in the form previously delivered to such Investor pursuant to Section 1(f))
that sets forth a true and accurate determination of the aggregate number of
such Investor’s Unsubscribed Notes, if any; provided, that on the Effective Date
such Investor will purchase, and the Company will sell, only such number of such
Investor’s Unsubscribed Notes as are listed in the Purchase Notice, without
prejudice to the rights of such Investor to seek later an upward or downward
adjustment if the number of such Investor’s Unsubscribed Notes set forth in such
Purchase Notice is inaccurate.

(g) Delivery of each Investor’s Unsubscribed Notes will be made by the Company
to the respective accounts of the Investors (or to such other accounts as an
Investor may designate) as early as practicable on the Effective Date against
payment of the aggregate Purchase Price for such Investor’s Unsubscribed Notes
by wire transfer of U.S. federal (same day) funds to the account specified by
the Company to the Escrow Agent and each Investor at least 24 hours in advance
of the Effective Date.

(h) All of the Investors’ Unsubscribed Notes will be delivered with any and all
issue, stamp, transfer or similar taxes or duties payable in connection with
such delivery duly paid by the Company to the extent required under the
Confirmation Order, the Sanction Order or applicable law. The Notes issued to
the Investors shall not be subject to any withholding.

 

11



--------------------------------------------------------------------------------

(i) The documents to be delivered on the Escrow Date by or on behalf of the
parties hereto will be delivered to the Company pursuant to Section 13.

(j) In the event that any Investor defaults on its obligation to purchase its
Backstop Percentage of the Unsubscribed Notes, any payment otherwise allocable
hereunder to such Defaulting Investor shall be re-allocated to the Investor(s)
who assume such Defaulting Investor’s obligations hereunder on a pro rata basis,
or if such obligation is not assumed by any Investor, to any third parties which
assumed such Defaulting Investor’s obligations hereunder (as provided in
Section 24 below) on a pro rata basis.

(k) Notwithstanding anything to the contrary in this Commitment Agreement, each
Investor, in its sole discretion, may designate that some or all of the
Unsubscribed Notes be issued in the name of and delivered to, one or more of its
Affiliates or any other third party that is able to make the representations set
forth in Section 4(f), Section 4(g) and Section 4(h) hereof.

(l) No Investor shall have any liability for the Backstop Commitment of any
other Investor.

(m) In the event that the Effective Date does not occur on or before the Outside
Date, the Company shall return to each Investor no later than five (5) Business
Days after the Outside Date the full amount of the Purchase Price paid by such
Investor, including in respect of such Investor’s Unsubscribed Shares.

3. Representations and Warranties of the Company. Except as set forth in the
Exchange Act Documents, the Company represents and warrants to, and agrees with,
the Investors as set forth below. Except for representations, warranties and
agreements that are expressly limited as to their date, each representation,
warranty and agreement is made as of the date hereof and as of the Effective
Date:

(a) Organization and Power. The Company is and on the Effective Date will be, a
corporation duly organized, validly existing and in good standing under the laws
of Delaware, with all requisite corporate power and authority to own, lease and
operate its properties and assets and to carry on its business as presently
conducted. Each of the Company and its Subsidiaries is and on the Effective Date
will be, duly qualified to do business and in good standing as a foreign
corporation (or other legal entity) in each jurisdiction where the ownership,
leasing or operation of its assets or properties or conduct of its business
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any Subsidiary of the Company is in
violation of its certificate of incorporation, bylaws or other equivalent
organizational or governing documents, except where the violation in the case of
Subsidiaries of the Company would not, individually or in the aggregate, have a
Material Adverse Effect.

(b) Capitalization. Upon the Effective Date, the authorized shares of capital
stock of the Company will be as described in the Disclosure Documents. Subject
to completion of the Necessary Bankruptcy Process, all of the Common Shares
outstanding

 

12



--------------------------------------------------------------------------------

on the Effective Date and all of the Common Shares reserved for issuance on the
Effective Date (including the Conversion Shares), when issued in accordance with
the respective terms thereof, will be duly authorized, validly issued, fully
paid and non-assessable and free of preemptive or similar rights.

(c) Authorization. Subject to the completion of the Necessary Bankruptcy
Process, the Company will have (i) all requisite corporate power to enter into
the Transaction Documents and to carry out and perform its obligations under the
terms of the Transaction Documents and (ii) all corporate action on the part of
the Company necessary for the authorization, execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated herein and therein will have been taken, other than board of
directors’ approval of or other board action to be taken with respect to, the
documents to implement the Rights Offering. Subject to the completion of the
Necessary Bankruptcy Process, and assuming the Transaction Documents constitute
the legal, valid and binding agreement of the other parties thereto, this
Commitment Agreement, and upon execution by the other parties thereto, each of
the other Transaction Documents, will constitute a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by the Enforceability
Exceptions.

(d) Valid Issuance. Subject to the completion of the Necessary Bankruptcy
Process, the distribution of the Rights has been duly and validly authorized.
Subject to the completion of the Necessary Bankruptcy Process, (i) the
Securities, including the Securities to be issued and delivered by the Company
to the Investors hereunder, will have been duly authorized, (ii) the Notes, when
issued and delivered against payment therefor in the Rights Offering or to the
Investors hereunder in accordance with the terms of the Indenture, will be valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms and the terms of the Indenture, subject to the
Enforceability Exceptions, (iii) the guarantees of the Notes, when issued and
delivered against payment therefor in accordance with the terms of the
Indenture, will be valid and legally binding obligations of the applicable
guarantor, enforceable against such guarantor in accordance with their terms and
the terms of the Indenture, subject to the Enforceability Exceptions, (iv) when
the Conversion Shares are issued and delivered upon conversion of the Notes,
such Conversion Shares will be duly authorized, validly issued, fully paid and
non-assessable and free of preemptive or similar rights and (v) when the
Backstop Shares are issued and delivered against payment therefor to the
Investors hereunder, such Backstop Shares will be duly authorized, validly
issued, fully paid and non-assessable and free of preemptive or similar rights.

(e) No Conflict. Subject to the completion of the Necessary Bankruptcy Process,
the distribution of the Rights, the sale, issuance and delivery of the Notes
upon exercise of the Rights and the consummation of the Rights Offering by the
Company and the execution and delivery (or, with respect to the Plans, the
filing) by the Company of this Commitment Agreement and the Plans and compliance
by the Company with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (including
compliance by each Investor with its obligations hereunder and thereunder)
(i) will not conflict with or result in a breach or violation of, any of the

 

13



--------------------------------------------------------------------------------

terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent provided in or
contemplated by the Plans, in the acceleration of or the creation of any lien
under, any post-petition agreement or agreement to be entered into at the
Effective Date to which the U.S. Debtors or the CCAA Debtors are or will be a
party or by which the U.S. Debtors or the CCAA Debtors are or will be bound or
to which any of the property or assets of the U.S. Debtors or the CCAA Debtors
is or will be subject and (ii) will not result in any violation of any
applicable provisions of any Applicable Law, except in any such case described
in subclause (i) or (ii) as will not have or could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and except in
any such case described in subclause (ii), for (x) the approval by the U.S.
Bankruptcy Court and the Canadian Court of the Company’s authority to enter into
and implement this Commitment Agreement, and (y) such consents, approvals,
authorizations, registrations or qualifications as may be required under federal
securities laws or state securities or blue sky laws or under Canadian
Securities Laws.

(f) Consents. Subject to the completion of the Necessary Bankruptcy Process, all
consents, approvals, orders and authorizations of any Governmental Entity,
required on the part of the Company or its Subsidiaries in connection with the
execution, delivery or performance of the Transaction Documents and the
Guarantee and the issuance of the Securities have been obtained or made, other
than (i) the entry of the U.S. Court Orders and the Canadian Orders and the
expiration or waiver by the Courts of the applicable Stay Periods, (ii) the
registration under the Securities Act or qualification by way of prospectus or
exemption therefrom under Canadian Securities Laws of resales of the Securities,
(iii) the expiration or termination of any applicable waiting periods under the
HSR Act or any applicable requirements under foreign law in connection with the
issuance of the Securities, (iv) the filing with the Secretary of State of the
State of Delaware or the Canadian federal, provincial or territorial equivalent,
as applicable, of the Certificate of Incorporation to be applicable to the
Company from and after the Effective Date and (v) such consents, approvals,
authorizations, registrations or qualifications (x) as may be required under
federal securities laws, state or provincial securities or Blue Sky laws or
under Canadian Securities Laws in connection with the purchase of the Securities
by the Investors or (y) the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect.

(g) Securities Filings. The documents filed under the Exchange Act with the
Commission or pursuant to Canadian provincial or territorial securities laws
(“Canadian Securities Laws”) prior to the date of this Commitment Agreement (the
“Exchange Act Documents”), when they became effective or were filed with the
Commission or the Canadian provincial and territorial securities regulatory
authorities (“Canadian Commissions”) as the case may be, complied in all
material respects with the requirements of the Securities Act, the Exchange Act,
the Sarbanes-Oxley Act of 2002 and Canadian Securities Laws, as the case may be,
and the applicable rules and regulations promulgated thereunder. As of the date
hereof, none of the Exchange Act Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

14



--------------------------------------------------------------------------------

(h) Financial Statements. Except for quarterly financial statements of
subsidiaries filed on Form 8-K and other financial reports filed on Form 8-K
after the Petition Date, the financial statements (including all related notes
and schedules) of the Company and its Subsidiaries included in the Exchange Act
Documents complied as to form in all material respects with the published rules
and regulations of the Commission and the Canadian Commissions, to the extent
required, with respect thereto, fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
dates indicated, and the results of their operations and their cash flows for
the periods therein specified, all in accordance with U.S. generally accepted
accounting principles or Canadian generally accepted accounting principles, as
applicable, throughout the periods therein specified (except as otherwise noted
therein, and in the case of quarterly financial statements except for the
absence of footnote disclosure and subject, in the case of interim periods, to
normal year-end adjustments). Each Investor acknowledges that the Company’s
financial statements described above do not reflect the terms of the Plans or
the effect of fresh-start accounting.

(i) Independent Accountants. PricewaterhouseCoopers LLP, who have certified the
financial statements of the Company and its consolidated Subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its consolidated Subsidiaries.

(j) Compliance with Laws. The Company and each of its Subsidiaries is in
compliance with and is not in default under or in violation of any Applicable
Law, except where such non-compliance, default or violation would not,
individually or in the aggregate, have a Material Adverse Effect.

(k) Investment Company Act. The Company has been advised of the rules and
requirements under the Investment Company Act. The Company is not, and
immediately after receipt of payment for the Securities will not be, an
“investment company” within the meaning of, and required to be registered under,
the Investment Company Act.

(l) Broker’s Fee. Except for the Blackstone Group, L.P. and BMO Capital Markets,
the Company and its Subsidiaries have engaged no brokers or finders entitled to
compensation in connection with the sale of the Securities.

(m) Disclosure Documents; Other Information. Upon entry of the Disclosure
Statement Order by the U.S. Bankruptcy Court, the U.S. Disclosure Statement
shall contain information of a kind, and in sufficient detail, as far as is
reasonably practicable in light of the nature and history of the Company and the
condition of the Company’s books and records, that would enable a hypothetical
reasonable investor typical of holders of claims or interests of the relevant
class to make an informed judgment about the Plans and shall provide “adequate
information” as such term is defined in section 1125 of the Bankruptcy Code.

(n) Absence of Certain Changes. Since March 31, 2010, other than as disclosed in
the Exchange Act Documents or the Disclosure Documents, no event, fact or
circumstance has occurred which has, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

4. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, represents and warrants to, and agrees with respect to itself only,
the Company as set forth below. Unless otherwise specified, each representation,
warranty and agreement is made as of the date hereof and as of the Effective
Date:

(a) Organization and Power. Such Investor has been duly incorporated or formed,
as the case may be, and is validly existing as a corporation, limited liability
company or a limited partnership, as the case may be, in good standing under the
laws of its jurisdiction of organization.

(b) Authorization; Enforceability. Such Investor has all requisite corporate or
similar power to enter into this Commitment Agreement and take all corporate
action, on the part of such Investor or its stockholders, necessary for the
authorization, execution, delivery and performance of this Commitment Agreement
and the consummation of the transactions contemplated herein. Assuming this
Commitment Agreement constitutes the legal, valid and binding agreements of the
Company, this Commitment Agreement constitutes or will when executed, as
applicable, constitute a legal, valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.

(c) No Conflict. The execution, delivery and performance of this Commitment
Agreement by such Investor and the consummation by such Investor of the
transactions contemplated herein will not (i) violate any provision of its
certificate of incorporation or bylaws (or other organizational documents),
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party, or (iii) assuming (x) the accuracy of the representations
made by the Company in Section 3 and (ii) the consents, approvals, orders and
authorizations referred to in Section 4(e) have been obtained, conflict with or
violate any Applicable Law, other than, in the case of clauses (ii) and (iii),
as would not, individually or in the aggregate, be reasonably expected to
materially delay or hinder the ability of such Investor to perform its
obligations under this Commitment Agreement. Each Investor acknowledges the
provisions of Sections 1(l) and 1(m) and represents that it does not have any
arrangements, agreements, contracts (in each case written, unwritten or
otherwise) with respect to voting on amendments, waivers and consents to this
Commitment Agreement requiring approval of Majority Investors or Supermajority
Investors.

(d) Proceedings. No litigation or proceeding before any Governmental Entity is
pending against it that would adversely affect such Investor’s ability to
perform its obligations hereunder.

(e) Consents. All consents, approvals, orders and authorizations of any
Governmental Entity required on the part of such Investor in connection with the
execution, delivery or performance of this Commitment Agreement and the

 

16



--------------------------------------------------------------------------------

consummation by such Investor of the other transactions contemplated herein have
been obtained or made, other than (i) the expiration or termination of the
applicable waiting period under the HSR Act or any applicable requirements under
any other domestic or foreign law in connection with the issuance of the
Securities to such Investor, and (ii) such consents, approvals, orders and
authorizations the failure of which to make or obtain, individually or in the
aggregate, would not reasonably be expected to materially delay or hinder the
ability of such Investor to perform its obligations under this Commitment
Agreement.

(f) Sufficiency of Funds. Such Investor has, or is the investment advisor or
investment manager for entities that have, and on the Escrow Date will have, or
is the investment advisor or investment manager for entities that will have,
sufficient immediately available funds to make and complete the payment of the
aggregate Purchase Price for its portion of the Notes.

(g) Investor Status. Such Investor certifies and represents to the Company that
the Investor is an “accredited investor,” as defined in Rule 501 of Regulation D
promulgated under the Securities Act, and a “qualified institutional buyer,” as
defined in Rule 144A under the Securities Act. Such Investor is acquiring the
Securities for its own account or accounts managed by it, for investment and not
with a view toward distribution within the meaning of the Securities Act. Such
Investor’s financial condition is such that it is able to bear the risk of
holding the Securities for an indefinite period of time and the risk of loss of
its entire investment. Such Investor has sufficient knowledge and experience in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company. The decision by such Investor
to subscribe for Securities and execute this Commitment Agreement has not been
based upon any verbal or written representation (other than those in this
Commitment Agreement and the Exchange Act Documents) made by or on behalf of the
Company or any employee or agent of the Company. Such Investor has been afforded
the opportunity to ask questions of and receive answers from the management of
the Company concerning this investment, has been furnished all materials related
to the business, finances and operations of the Company which it has requested
of the Company, and has sought such accounting, legal and tax advice as it deems
appropriate in connection with its proposed investment under this Commitment
Agreement. Such Investor acknowledges that the Company will rely upon the truth
and accuracy of the foregoing as well as the other representations, warranties
and other agreements of such Investor in connection with the transactions
described in this Commitment Agreement.

(h) Securities Not Registered. Such Investor understands that the offer and sale
of the Backstop Shares have not been registered under the Securities Act, by
reason of their issuance by the Company in a transaction exempt from the
registration requirements of the Securities Act, and that the Backstop Shares
must continue to be held by such Investor unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration. Such Investor understands that the exemptions from registration
afforded by Rule 144 (the provisions of which are known to it) promulgated under
the Securities Act depend on the satisfaction of various conditions, and that,
if applicable, Rule 144 may afford the basis for sales only in limited amounts.

 

17



--------------------------------------------------------------------------------

The offer, sale and issuance of the Backstop Shares is exempt from the
requirements as to the filing of a prospectus or delivery of an offering
memorandum in prescribed form under Canadian Securities Laws and, as a result,
such Investor may not receive information that would otherwise be provided to it
under Canadian Securities Laws and the Company is relieved from certain
obligations that would otherwise apply under Canadian Securities Laws, other
than as required under Section 5. Such Investor understands that it may transfer
the Backstop Shares only in compliance with applicable securities laws and that
the certificates or other instruments evidencing the Securities will bear a
legend to the effect of the foregoing.

(i) Brokers’ Fee. Except for Broadpoint Capital, Inc. and Genuity Capital
Markets, which have been engaged by certain Investors, the Investors have
engaged no brokers or finders entitled to compensation in connection with the
sale of the Securities for which the Company shall be liable.

5. Additional Covenants of the Company. The Company agrees with each Investor:

(a) Motion, Disclosure Statement and Plan.

(i) The Company will prepare and file with the U.S. Bankruptcy Court by May 28,
2010, a motion in form and substance reasonably satisfactory to the Majority
Investors seeking authority to (A) pay the Termination Payment and the
Transaction Expenses and also seeking approval of the Bid Procedures and
(B) enter into this Commitment Agreement and approval of the Company performing
its obligations thereunder and a comparable motion to the Canadian Court
(collectively, the “Backstop Agreement Motion”).

(ii) The Company will use commercially reasonable efforts to seek U.S.
Bankruptcy Court and Canadian Court approval, as applicable, of (A) the
Termination Payment, the Transaction Expenses and the Bid Procedures by June 25,
2010, (B) this Commitment Agreement by July 9, 2010, (C) the Disclosure
Documents by August 6, 2010, and (D) the Plans by the Outside Date.

(iii) The Company is filing with the Courts on the date of this Commitment
Agreement the Plans, in the forms attached hereto, and the Disclosure Documents.
The Company will provide to the Investors, in writing prior to or
contemporaneously with filing with the Courts, drafts of the Confirmation Order
and the Sanction Order that are consistent in all material respects with the
provisions of the Plans, and drafts of any amendments or supplements to the
Plans, the Disclosure Documents and any of the foregoing, each of which shall be
reasonably acceptable to the Majority Investors.

(iv) The Company shall not make any revision, supplement, modification or
amendment to the Plans, the Disclosure Statement, the Canadian Circular or the
Backstop Agreement Motion (other than any revision, supplement, modification or
amendment that is not material) without the prior written consent of the
Majority Investors.

 

18



--------------------------------------------------------------------------------

(b) Rights Offering. To effectuate the Rights Offering as provided herein and to
use commercially reasonable efforts to seek entry of orders of the U.S.
Bankruptcy Court (concurrently with the approval of the U.S. Disclosure
Statement), authorizing the Company to conduct the Rights Offering pursuant to
the securities exemption provisions set forth in section 1145(a) of the
Bankruptcy Code and pursuant to the statutory exemptions from the prospectus
requirements of Canadian Securities Laws in Section 2.11(a) and
Section 2.42(1)(a) of National Instrument 45-106 – Prospectus and Registration
Exemptions.

(c) Unsubscribed Amount. To determine, or instruct the Subscription Agent to
determine, the principal amount Unsubscribed Notes, if any, in good faith, and
to provide, or instruct the Subscription Agent to provide a Purchase Notice or a
Satisfaction Notice that reflects the amount of Unsubscribed Notes as so
determined and to provide to the Investors, such written backup to the
determination of the amount of Unsubscribed Notes an Investor may reasonably
request.

(d) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Notes.

(e) Registration Rights Agreement. The Company will file with the U.S.
Bankruptcy Court and the Canadian Court as soon as practicable a form of a
registration rights agreement (the “Registration Rights Agreement”) in form and
substance reasonably acceptable to the Company and in form and substance
reasonably acceptable to the Majority Investors. The Company and the Investors
shall use commercially reasonable efforts to negotiate and execute, and seek
U.S. Bankruptcy Court and the Canadian Court approvals of, the Registration
Rights Agreement as a supplement to the Plans.

(f) HSR. Subject to entry of the Disclosure Document Orders, to use its
commercially reasonable efforts to promptly prepare and file all necessary
documentation and to effect all applications that are necessary under the HSR
Act or any other similar applicable domestic law so that the applicable waiting
period shall have expired or been terminated thereunder, and any applicable
requirement under similar foreign laws have been satisfied, with respect to the
purchase of Notes and Backstop Shares hereunder, and not to take any action that
is intended or reasonably likely to materially impede or delay the ability of
the parties to obtain any necessary approvals required for the transactions
contemplated by this Commitment Agreement.

(g) Use of Proceeds. Upon the Effective Date, the Company will apply the net
proceeds from the sale of the Rights and the Notes pursuant to the Plans.

(h) Plan Support Agreement. Promptly, and in no event later than two
(2) Business Days following the entry of the Disclosure Statement Order and the
Circular Order, whichever is later in time, the Company agrees to execute and
deliver the Plan Support Agreement in the form attached as Exhibit D hereto (the
“Plan Support Agreement”).

 

19



--------------------------------------------------------------------------------

(i) Conduct of Business. Subject to any actions which are consistent with the
Exchange Act Documents, and except as contemplated as part of the restructuring
transactions under the Plans, during the period from the date of this Commitment
Agreement to the Effective Date, the Company and its Subsidiaries, taken as a
whole, shall carry on their businesses consistent with past practice and not
take any of the following actions without the prior written consent of the
Majority Investors, which consent shall not be unreasonably withheld,
conditioned or delayed:

(i) (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock (other than upstream
dividends by a direct or indirect Subsidiary of the Company to the Company or
another direct or indirect subsidiary of the Company), (B) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock or (C) purchase, redeem or otherwise acquire, except in connection
with the Plans, any shares of capital stock of the Company or any other
securities thereof or any rights, warrants or options to acquire any such shares
or other securities;

(ii) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the stock, or other ownership interests in,
or substantial portion of assets of, or by any other manner, any business or any
corporation, partnership, association, joint venture, limited liability company
or other entity or division thereof except in the ordinary course of business;

(iii) lease, mortgage, pledge, grant a lien, mortgage, pledge, security
interest, charge, claim or other encumbrance of any kind or nature on or
otherwise encumber any of its properties or assets, except as permitted by
(x) the Bowater DIP Agreement or other applicable postpetition financing or
receivables facilities or (y) any order permitting the Company to utilize cash
collateral of its prepetition secured lenders; or

(iv) incur any indebtedness except to the extent permitted by (x) Bowater DIP
Agreement or other applicable postpetition financing or receivables facilities
or (y) any order permitting the Company to utilize cash collateral of its
prepetition secured lenders.

(j) Continuing Securities Law Disclosures. For so long as any of the Backstop
Shares constitute “restricted securities” under Rule 144 under the Securities
Act, the Company will furnish to the Investors and prospective investors, upon
their request, and make available the information reasonably necessary to comply
with Rule 144 and Rule 144A (to the extent able to be used for such resales)
with respect to resales of such Backstop Shares under the Securities Act, all to
the extent required from time to time to enable such Backstop Shares to be sold
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 and Rule 144A (to the extent able to be used for
such resales). For so long as any of the Backstop Shares or Notes are subject to
restrictions or conditions on resale pursuant to National-Instrument
45-102-Resale of Securities of the Canadian Commissions, the Company shall
maintain

 

20



--------------------------------------------------------------------------------

its status as a “reporting issuer” or equivalent in each of the provinces and
territories of Canada. This covenant shall be of no further force or effect with
respect to the Investor if the Investor no longer holds at least 50% of the
Backstop Shares issued to it pursuant to this Commitment Agreement. The
indenture governing the Notes shall contain a customary provision to the same
effect as the foregoing.

(k) Additional Notices. The Company will give prompt notice to the Investors
upon becoming aware of (i) the discovery or occurrence or failure to occur of
any event or circumstance which causes, or would be reasonably be likely to
cause any representation or warrant of the Company contained in this Commitment
Agreement to be untrue or inaccurate or (ii) any failure on its part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under this Commitment Agreement prior to the Effective Date. No
notice pursuant to this Section 5 will affect any representations or warranties,
covenants or agreements, obligations or conditions set forth herein or otherwise
affect any available remedies.

6. Additional Covenants of the Investors. Each Investor, severally and not
jointly, agrees with the Company:

(a) Information. To provide the Company with such information as the Company
reasonably requests regarding the Investor for inclusion in the Disclosure
Documents and motions seeking approval of the Disclosure Documents and this
Commitment Agreement.

(b) HSR Act. To use commercially reasonable efforts to promptly prepare and file
all necessary documentation and to effect all applications that are necessary or
advisable under the HSR Act or any similar applicable domestic law so that the
applicable waiting period shall have expired or been terminated thereunder and
any applicable requirements under similar foreign laws have been satisfied with
respect to the purchase of the Securities hereunder, and not to take any action
that is intended or reasonably likely to materially impede or delay the ability
of the parties to obtain any necessary approvals required for the transactions
contemplated by this Commitment Agreement.

(c) Support for Motions. Each Investor hereby agrees to use commercially
reasonable efforts to (i) support approval of this Commitment Agreement,
(ii) support approval of the Disclosure Documents, (iii) not, nor encourage any
other person or entity to, delay, impede, appeal or take any other negative
action, directly or indirectly, to interfere with, the approval of the
Disclosure Documents, (iv) not commence any proceeding or prosecute, join in or
otherwise support any objection to oppose or object to the Disclosure Documents,
and (v) support any motion filed by the Company with the U.S. Bankruptcy Court
seeking to extend the period during which only the Company may file or solicit
acceptances for a plan of reorganization and, in each case, after the applicable
Plan Support Agreement is approved by the U.S. Bankruptcy Court, only for so
long as its Plan Support Agreement has not been terminated in accordance with
its terms.

 

21



--------------------------------------------------------------------------------

(d) Plan Support Agreement. Promptly, and in no event later than two
(2) Business Days following the entry of the Disclosure Statement Order and the
Circular Order, whichever is later in time, each Investor agrees to execute and
deliver the Plan Support Agreement in the form attached as Exhibit D hereto.

(e) Ownership of Claims. No later than five (5) days prior to the hearing before
the U.S. Bankruptcy Court on approval of the Termination Payments, or such later
date as reasonably agreed by the Company and the Majority Investors, each
Investor shall deliver a certificate to the Company, executed by a responsible
officer, certifying that (i) such Investor or an Affiliate thereof, as of the
date thereof, is the legal owner, beneficial owner and/or investment advisor or
manager for the legal or beneficial owner of such Claims against any U.S. Debtor
or CCAA Debtor, including Eligible Claims (collectively, the “Relevant Claims”)
and (ii) there are no Claims of which such Investor or any of its Affiliates is
the legal owner, beneficial owner and/or investment advisor or manager for such
legal or beneficial owner that are not part of its Relevant Claims unless such
Investor or any of its Affiliates does not possess the full power to vote and
dispose of such claims and such Investor or the applicable Affiliate thereof has
the full power to vote, dispose of and compromise the aggregate principal amount
of the Relevant Claims; provided, that with respect, to J.P. Morgan Securities
Inc. and Barclays Bank plc, all references to “Affiliate”, “investment advisor”
or “manager” in the preceding sentence shall be disregarded, and the foregoing
covenant shall only apply to the credit trading group of J.P. Morgan Securities
Inc. and/or Barclays Bank plc, (the “Credit Trading Group”), as applicable.
Accordingly, the terms “Investor” and “Party” for all purposes of this
Agreement, as they relate to J.P. Morgan Securities Inc. and/or Barclays Bank
plc, mean and refer to only the Credit Trading Group and such business unit’s
holdings of the Relevant Claims. For the avoidance of doubt, the covenant in
this Section 6(e) of this Commitment Agreement does not apply to (i) Relevant
Claims, securities, loans, other obligations or any other interests in the
Company that may be held, acquired or sold by, or any activities, services or
businesses conducted or provided by, any other group or business unit within, or
Affiliate of, J.P. Morgan Securities Inc. and/or Barclays Bank plc, as
applicable, (ii) any credit facilities to which J.P. Morgan Securities Inc.
and/or Barclays Bank plc, as applicable, or any of their Affiliates is a party
in effect as of the date hereof, (iii) any new credit facility, amendment to an
existing credit facility, or debt or equity securities offering involving J.P.
Morgan Securities Inc. and/or Barclays Bank plc, as applicable, (iv) any direct
or indirect principal activities undertaken by any Affiliate entity engaged in
the venture capital, private equity or mezzanine businesses, or portfolio
companies in which they have investments, (v) any ordinary course sales and
trading activity, (vi) any Affiliate entity or business engaged in providing
private banking or investment management services or (vii) any Relevant Claims
or related claims that may be beneficially owned by non-affiliated clients of
J.P. Morgan Securities Inc. and/or Barclays Bank plc, or any of their
Affiliates.

7. Conditions to the Obligations of Each Party. The respective obligations of
the Company and the Investors to effect the sale and purchase of the Notes are
subject to the following conditions:

(a) Approval of Commitment Agreement and Termination Payment. The U.S.
Bankruptcy Court and the Canadian Court shall have approved this Commitment
Agreement, the Termination Payment, and the reimbursement of Transaction
Expenses by June 25, 2010.

 

22



--------------------------------------------------------------------------------

(b) Filing of Plans and Disclosure Documents. The Company shall have filed the
U.S. Plan and the U.S. Disclosure Statement with the U.S. Bankruptcy Court and
caused the CCAA Debtors to file the CCAA Plan and the Canadian Circular with the
Canadian Court through a report of the Monitor, in each case incorporating the
terms of this Commitment Agreement, as soon as practicable but in no event more
than five (5) Business Days after the date hereof.

(c) Disclosure Statement Order. The Disclosure Statement Order shall have been
entered by the U.S. Bankruptcy Court, and the Circular Order shall have been
entered by the Canadian Court, each in the form reasonably satisfactory to the
Majority Investors, and each shall be in full force and effect.

(d) Confirmation Order and Sanction Order. The Confirmation Order shall have
been entered by the U.S. Bankruptcy Court and the Sanction Order shall have been
entered by the Canadian Court. Such orders shall be reasonably acceptable to the
Company and the Majority Investors, shall be in full force and effect and shall
not be reversed, modified, amended, stayed or vacated.

(e) HSR. The waiting period (and any extension thereof) applicable to the Plans
under the HSR Act or any other applicable similar domestic law shall have been
terminated or shall have expired and any applicable requirements under similar
foreign laws have been satisfied.

(f) Registration Rights Agreement. Subject to occurrence of the Effective Date,
the Registration Rights Agreement shall have been duly authorized, executed and
delivered by the Company.

(g) Proceedings. No order, judgment, decree, injunction or ruling of any
government, governmental agency, court or other judicial body shall exist
prohibiting the consummation of the Rights Offering or the Plans.

8. Conditions to the Obligations of the Investors. In addition to the conditions
set forth in Section 7, the obligation of each Investor to purchase the
Unsubscribed Notes pursuant to the Backstop Commitment on the Effective Date is
subject to the following conditions:

(a) Plans and Disclosure Statements. The Plans, the Disclosure Documents, the
Confirmation Order and the Sanction Order shall be reasonably acceptable to the
Majority Investors. The Company shall not have made any revision, supplement,
modification or amendment to the Plans, the Disclosure Documents, the
Confirmation Order or the Sanction Order (other than any revision, supplement,
modification or amendment that is not material) without the written consent of
Majority Investors.

 

23



--------------------------------------------------------------------------------

(b) Purchase Notice. Each Investor shall have received from the Company a
Purchase Notice in accordance with Section 1(f), dated as of the Determination
Date, certifying as to the number of each Investor’s Unsubscribed Notes to be
purchased pursuant to the Backstop Commitment.

(c) Fees, Etc. All fees, expenses and other amounts required to be paid or
reimbursed by the Company to or on behalf of the Investors as of the Effective
Date shall have been paid or reimbursed in full.

(d) Terms of Notes. The Notes shall have the terms set forth in the Convertible
Notes Term Sheet and such other terms not contained in the Convertible Notes
Term Sheet and be otherwise in a form reasonably satisfactory to the Majority
Investors.

(e) Commencement of Rights Offering. Pursuant to the Plans, the Rights Offering
shall have been commenced and be conducted in a manner consistent with this
Commitment Agreement and shall have been exempted from the registration
requirements of the Securities Act pursuant to section 1145 of the Bankruptcy
Code and shall be exempt from any prospectus requirement under Canadian
Securities Laws and the Expiration Time shall have occurred. This condition
shall be deemed satisfied upon entry of a Confirmation Order by the U.S.
Bankruptcy Court and entry of the Sanction Order by the Canadian Court
consistent with the terms of this Commitment Agreement, to the extent such
relief is contained therein.

(f) Good Standing. The Investors shall have received on and as of the Effective
Date satisfactory evidence of the good standing of the Company and its
Significant Subsidiaries (as such term is defined in Article 1, Rule 1-02 of
Regulation S-X promulgated pursuant to the Securities Act) in their respective
jurisdictions of organization, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

(g) Section 16 Matters. The Company’s board of directors shall have approved, by
resolution in a form agreed to by the Investors, the issuance of the Notes
pursuant to this Commitment Agreement, for the express purpose of affording the
transactions contemplated hereby an exemption from the provisions of
Section 16(b) under the Exchange Act in the event that any Investor shall be
alleged to be subject to Section 16(b) of the Exchange Act in respect of such
acquisitions under Rule 16a-2(a) under the Exchange Act.

(h) Representations and Warranties and Covenants. The representations and
warranties of the Company in Section 3 (i) that are qualified as to materiality
must be true and correct in all respects, and (ii) that are not so qualified as
to materiality must be true and correct in all material respects, in each case
as of the date hereof and as if made on the Effective Date (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be accurate
as of such date or with respect to such period) and the Company shall have
complied in all material respects with all covenants in this Commitment
Agreement and the Registration Rights Agreement.

 

24



--------------------------------------------------------------------------------

(i) Officers’ Certificate. The Investors shall have received on and as of the
Escrow Date and on and as of the Effective Date a certificate of the chief
financial officer or chief accounting officer of the Company (i) confirming that
the Company has satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Escrow Date or Effective Date, as
applicable, and (ii) to the effect set forth in Section 8(h) above.

(j) No Material Adverse Change. Since the date of this Commitment Agreement,
there has not occurred any event, fact or circumstance which has had or would
reasonably be expected to have, individually, or in the aggregate, a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole.

(k) Exit Financing. The Company, the U.S. Debtors and the CCAA Debtors shall
have consummated the Exit Financing Facilities on terms and conditions, and with
documentation in form and substance which is, reasonably satisfactory to the
Majority Investors.

9. Conditions to the Obligations of the Company.

(a) The obligations of the Company hereunder to commence the Rights Offering are
subject to (i) entry of the Disclosure Statement Order by the U.S. Bankruptcy
Court and the Circular Order by the Canadian Court, in each case in form and
substance satisfactory to the Company and (ii) this Commitment Agreement
continuing to be in full force and effect.

(b) The obligation of the Company to sell the Unsubscribed Notes on the
Effective Date is subject to the following conditions:

(i) Conditions to Confirmation. The conditions to confirmation and the
conditions to the Effective Date of the Plans shall have been satisfied or
waived in accordance with the Plans, and the Effective Date shall have occurred.

(ii) Representations and Warranties and Covenants. The representations and
warranties of each Investor in Section 4 shall be true and correct in all
material respects on the date hereof and as if made on the Effective Date, and
each Investor shall have complied in all material respects with all covenants to
this Commitment Agreement.

 

10. Indemnification.

(a) Subject to the entry of an order of the U.S. Bankruptcy Court approving this
Commitment Agreement, whether or not Rights Offering is consummated or this
Commitment Agreement is terminated, the Company (in such capacity, the
“Indemnifying Party”) shall indemnify and hold harmless each Investor that is
not a Defaulting Investor, its respective Affiliates and its respective
officers, directors, employees, agents and controlling persons (each an
“Indemnified Person”) from and

 

25



--------------------------------------------------------------------------------

against any and all losses, claims, damages, liabilities and reasonable
expenses, joint or several, to which any such Indemnified Person may become
subject arising out of or in connection with any claim, challenge, litigation,
investigation or proceeding with respect to the Rights Offering, the Backstop
Commitment, the Transaction Documents, or the transactions contemplated thereby,
including without limitation, payment of the Backstop Payment, payment of the
Termination Payment, payment of the Transaction Expenses, issuance of the
Backstop Shares, distribution of Rights, purchase and sale of Notes in the
Rights Offering and purchase and sale of Notes pursuant to the Backstop
Commitment, or any breach of the Company of this Commitment Agreement or the
Registration Rights Agreement, regardless of whether any of such Indemnified
Persons is a party thereto, and to reimburse such Indemnified Persons for any
reasonable and documented legal or other reasonable out-of-pocket expenses
(including the costs of enforcing this Commitment Agreement) as they are
incurred in connection with investigating, responding to or defending any of the
foregoing, provided, that the foregoing indemnification will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or expenses
(i) to the extent that they have resulted from bad faith, gross negligence or
willful misconduct on the part of such Indemnified Person, or (ii) to the extent
that they arise from, result from or are in connection with, an Investor’s
assignment of any of its rights or obligations under this Commitment Agreement
to a third-party. If for any reason the foregoing indemnification is unavailable
to any Indemnified Person or insufficient to hold it harmless, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Indemnifying Party on the one hand and such Indemnified Person
on the other hand but also the relative fault of the Indemnifying Party, on the
one hand, and such Indemnified Person, on the other hand, as well as any
relevant equitable considerations. It is hereby agreed that the relative
benefits to the Indemnifying Party on the one hand and all Indemnified Persons
on the other hand shall be deemed to be in the same proportion as (i) the total
value received or proposed to be received by the Company pursuant to the sale of
Notes contemplated by this Commitment Agreement bears to (ii) the payments made
or proposed to be made (including the Backstop Payment and the Termination
Payment) to the Investors in connection with such sale. Furthermore, the Company
hereby agrees that it shall not seek indirect, consequential or punitive damages
as a result of any breach of the terms hereof. The indemnity, reimbursement and
contribution obligations of the Indemnifying Party under this Section 10 shall
be in addition to any liability that the Indemnifying Party may otherwise have
to an Indemnified Person and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Indemnifying
Party and any Indemnified Person.

(b) Promptly after receipt by an Indemnified Person of notice of the
commencement of any claim, litigation, investigation or proceeding relating to
the Transaction Documents or any of the transactions contemplated thereby
(“Proceedings”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the
Indemnifying Party in writing of the commencement thereof, provided, that
(i) the omission so to notify the Indemnifying Party will not relieve it from
any liability that it may have hereunder except to the extent it has been
materially prejudiced as a result of such failure and (ii) the omission so to

 

26



--------------------------------------------------------------------------------

notify the Indemnifying Party will not relieve it from any liability that it may
have to an Indemnified Person otherwise than on account of this Section 10. In
case any such Proceedings are brought against any Indemnified Person and it
notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified
Person, provided, that if the defendants in any such Proceedings include both
such Indemnified Person and the Indemnifying Party and such Indemnified Person
shall have concluded that there may be legal defenses available to it that are
inconsistent with those available to the Indemnifying Party, such Indemnified
Person shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such Proceedings on
behalf of such Indemnified Person. Upon receipt of notice from the Indemnifying
Party to such Indemnified Person of its election so to assume the defense of
such Proceedings and approval by such Indemnified Person of counsel, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) such Indemnified
Person shall have employed separate counsel in connection with the assertion of
legal defenses in accordance with the proviso to the next preceding sentence (it
being understood, however, that the Indemnifying Party shall not be liable for
the expenses of more than one separate counsel and one local counsel, in each
relevant jurisdiction, approved by the Majority Investors, representing the
Indemnified Persons who are parties to such Proceedings), (ii) the Indemnifying
Party shall not have employed counsel reasonably satisfactory to such
Indemnified Person to represent such Indemnified Person within a reasonable time
after notice of commencement of the Proceedings or (iii) the Indemnifying Party
shall have authorized in writing the employment of counsel for such Indemnified
Person.

(c) The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings and (ii) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Notwithstanding anything to the contrary in this Commitment Agreement, the
Company shall not have any liability for fees, expenses, indemnification claims
or any other claim of any broker not listed in Section 4(i).

11. Survival of Representations and Warranties, Etc. Notwithstanding any
investigation at any time made by or on behalf of any party hereto, all
representations and warranties made in this Commitment Agreement will survive
the execution and delivery of this Commitment Agreement and the Effective Date.

 

27



--------------------------------------------------------------------------------

12. Termination.

(a) This Commitment Agreement may be terminated by either the Majority Investors
or the Company or as otherwise provided below at any time prior to the Effective
Date upon the earliest of the following events:

(i) by mutual consent of the Majority Investors and the Company;

(ii) (A) the U.S. Bankruptcy Court shall not have entered an order approving the
Termination Payment, the reimbursement of Transaction Expenses and other relief
requested by the Company, and the Canadian Court shall not have approved the
Termination Payment, the reimbursement of Transaction Expenses and other relief
requested by the Company, in each case, by June 25, 2010 and (B) if and to the
extent the motion for approval of the Termination Fee contains a motion for
relief that is specific to any Investor, then such Investor shall have the
individual right to terminate, without the consent of the Majority Investors,
should such relief not be approved by June 25, 2010; provided, that if any such
Investor does so terminate pursuant to clause (B) above, then each other
Investor may also elect to terminate, without the consent of the Majority
Investors;

(iii) the Company shall not have pursued an alternative transaction and the U.S.
Bankruptcy Court or the Canadian Court shall not have entered an order approving
this Commitment Agreement by July 10, 2010;

(iv) by each Investor acting individually, upon the Outside Date;

(v) Plan Support Agreements are terminated by the Company or Investors whose
Backstop Percentage is at least 50% in the aggregate, for any reason; and

(vi) the earliest of the date on which the Company delivers a Satisfaction
Notice or on which it publicly announces that it has obtained sufficient capital
from alternative sources and does not require and/or will not seek to complete
the Rights Offering.

(b) This Commitment Agreement may be terminated by the Majority Investors by
written notice to the Company if:

(i) the Company breaches this Commitment Agreement in any material respect, or
is in material breach of any of its representations and warranties contained
herein and in each case fails to cure such breach, if curable, within ten
(10) days after notice of such breach is given to the Company by an Investor;

(ii) the Company files, supports or endorses a plan of reorganization or
compromise other than the Plans;

 

28



--------------------------------------------------------------------------------

(iii) the Company withdraws the Plans or publicly announces its intention not to
support the Plans;

(iv) in accordance with the Bid Procedures, the Company elects to pursue a
higher, better, or alternative transaction approved by the U.S. Bankruptcy Court
and the Canadian Court;

(v) if an order dismissing the Company’s chapter 11 case or converting it to a
case under chapter 7 of the Bankruptcy Code is entered by the U.S. Bankruptcy
Court;

(vi) upon the entry of an order by the U.S. Bankruptcy Court appointing an
examiner with enlarged powers relating to the operation of the material part of
the business of the Company, taken as a whole (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code;

(vii) the entry of an order by the U.S. Bankruptcy Court appointing a trustee
for the Company under section 1104 of the Bankruptcy Code;

(viii) the Company’s CCAA case is converted into a bankruptcy case under
applicable Canadian bankruptcy law;

(ix) a trustee, receiver, receiver and manager or liquidator is appointed in
respect of the Company under applicable Canadian law;

(x) upon the failure of any of the conditions set forth in Section 7 or
Section 8 hereof to be satisfied (which failure cannot be cured by the earlier
of the Effective Date or the Outside Date), or the date on which any of the
conditions set forth in Section 7 or Section 8 becomes incapable of being
satisfied; or

(xi) by August 6, 2010 the U.S. Bankruptcy Court has not entered the Disclosure
Statement Order or the Canadian Court has not issued the Circular Order.

(c) This Commitment Agreement may be terminated by the Company:

(i) with respect to any particular Investor, if such Investor fails to perform
its obligations under this Commitment Agreement in any material respect or is in
material breach of any of its representations and warranties contained herein
and, in each case (other than a failure to pay the Purchase Price in respect of
such Investor’s Unsubscribed Notes), fails to cure such breach, if curable,
within ten (10) days after notice of such breach is given to such Investor by
the Company;

(ii) the Company files, supports or endorses a plan or reorganization or
compromise other than the Plans;

(iii) the Company withdraws the Plans or publicly announces its intention not to
support the Plans;

 

29



--------------------------------------------------------------------------------

(iv) in accordance with the Bid Procedures, the Company elects to pursue a
higher, better, or alternative transaction approved by the U.S. Bankruptcy Court
and the Canadian Court; or

(v) at any time, in its sole discretion, for any reason other than set forth in
clauses (c)(i) through (c)(iv) above.

(d) An Investor’s obligations hereunder may be terminated by notice to the
Company as provided in Section 13 if:

(i) prior to requisite court approval and execution of the Plan Support
Agreement, modifications are made to the Plans (or any exhibit, supplement,
schedule or related or ancillary agreement thereto) which would otherwise give
rise to a right of termination if the Plan Support Agreement were in full force
and effect; and

(ii) following U.S. Bankruptcy Court approval and execution of the Plan Support
Agreement, if the Investor’s Plan Support Agreement has been terminated or is
then terminable, so long as the termination was not caused by the Investor’s
breach of the Plan Support Agreement.

(e) Upon any such expiration or termination of this Commitment Agreement, this
Commitment Agreement shall become void and there shall be no liability under
this Commitment Agreement on the part of the Investors or the Company other than
under Section 2(d), Section 2(e), Section 6(c), Section 6(d), Section 10 and
Sections 12 through 23.

13. Notices. All notices and other communications in connection with this
Commitment Agreement will be in writing and will be deemed given (and will be
deemed to have been duly given upon receipt) if delivered personally, sent via
electronic facsimile or electronic mail (with confirmation), mailed by
registered or certified mail (return receipt requested) delivered by an express
courier (with confirmation) to the parties at the following addresses (or at
such other address for a party as will be specified by like notice):

 

  (a) If to Investor, to:

at the addresses set forth on the signature pages hereto

with copies to:

 

Shearman & Sterling LLP 599 Lexington Avenue New York, New York 10022 Attention:
   Douglas Bartner    Edmund M. Emrich Fax:    (212) 848-7179 Email:   
dbartner@shearman.com    edmund.emrich@shearman.com

 

30



--------------------------------------------------------------------------------

Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New
York 10036 Attention:    John Bessonette    Douglas H. Mannal Fax:    (212)
715-8000 Email:    jbessonette@kramerlevin.com    dmannal@kramerlevin.com
Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue, 18th Floor New York,
New York 10176 Attention:    Philip S. Gross, Esq.    Christopher P. Davis, Esq.
Fax: (212) 986-8866 Email:    pgross@kkwc.com    cdavis@kkwc.com

 

  (b) If to the Company, to:

 

AbitibiBowater Inc. 1155 Metcalfe Street, Suite 800 Montreal, Quebec Canada
H3B5H2 Attention:    William G. Harvey, Chief Financial Officer    Jacques P.
Vachon, Chief Legal Officer Fax :    (864) 282-9219 and (514) 394-3644 with a
copy to: Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the
Americas New York, New York 10019-6064 Attention:    Kelley A. Cornish    Alice
Belisle Eaton Fax:    (212) 492-0493    – and – Stikeman Elliott LLP 1155, boul.
René-Lévesque Ouest, 40e étage Montréal, QC H3B 3V2 Attention:    Marc Barbeau
   Sean Dunphy Facsimile:    (514) 397-3222

 

31



--------------------------------------------------------------------------------

14. Assignment: Third Party Beneficiaries. Neither this Commitment Agreement nor
any of the rights, interests or obligations under this Commitment Agreement will
be assigned by any of the parties (whether by operation of law or otherwise)
without the prior written consent of the other parties; provided, however, that
this Commitment Agreement, or any Investor’s rights and obligations hereunder,
may be assigned, delegated or transferred, in whole or in part, including by way
of participation, by an Investor to (a) any entity or person over which such
Investor or any of its Affiliates exercises investment authority, including,
without limitation, with respect to voting and dispositive rights or (b) any
person or entity reasonably acceptable to the Company; provided, further, that
any such assignee assumes the obligations of the Investor hereunder and agrees
in writing to be bound by the terms of this Commitment Agreement in the same
manner as the Investor. Notwithstanding the foregoing or any other provisions
herein, no such assignment will relieve any Investor of its obligations
hereunder if such assignee fails to perform such obligations. For the avoidance
of doubt, this Section 14 shall not be read to restrict in any manner any
Investor’s ability to transfer any Claims. Except as provided in Section 10 with
respect to the Indemnified Parties, this Commitment Agreement (including the
documents and instruments referred to in this Commitment Agreement) is not
intended to and does not confer upon any person other than the parties hereto
any rights or remedies under this Commitment Agreement.

15. Prior Negotiations; Entire Commitment Agreement. This Commitment Agreement
(including the agreements attached as exhibits to and the documents and
instruments referred to in this Commitment Agreement) constitutes the entire
agreement of the parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, between the parties with respect to the
subject matter of this Commitment Agreement.

16. GOVERNING LAW; VENUE. THIS COMMITMENT AGREEMENT, AND ALL CLAIMS ARISING OUT
OF OR RELATING HERETO, WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE AND WITH APPLICABLE CANADIAN AND UNITED STATES BANKRUPTCY LAW. BY
ITS EXECUTION AND DELIVERY OF THIS COMMITMENT AGREEMENT, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES FOR ITSELF THAT ANY LEGAL
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT OR PROCEEDING, SHALL BE BROUGHT
EXCLUSIVELY IN THE U.S. BANKRUPTCY COURT.

17. Counterparts. This Commitment Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

 

32



--------------------------------------------------------------------------------

18. Waivers and Amendments. Except as set forth in the provisos below and
subject, to the extent required, to the approval of the U.S. Bankruptcy Court
and the Canadian Court, this Commitment Agreement (including the exhibits and
schedules hereto) may be amended, modified, supplemented, superseded, cancelled,
renewed or extended, and the terms and conditions of this Commitment Agreement
may be waived, only by a written instrument signed by the Company and the
Majority Investors or, in the case of a waiver, by the party waiving compliance;
provided, however, the following terms of this Commitment Agreement may be
amended, modified, supplemented, or waived only by a written instrument signed
by the Company and the Supermajority Investors: (x) the amount or scheduled date
of payment of, or events giving rise to, the Upfront Payment, the Backstop
Payment and the Termination Payment and (y) the terms of the Notes set forth in
the Convertible Notes Term Sheet; provided, further, however, without the
written consent of each Investor affected thereby, no such waiver, amendment,
supplement or modification of this Commitment Agreement shall (A) extend the
Outside Date beyond December 31, 2010, (B) change an Investor’s Backstop
Percentage or percentage allocation set forth on Schedule 1(h) hereto (other
than changes expressly contemplated by this Commitment Agreement), (C) amend,
supplement or modify the Form of Plan Support Agreement attached hereto or
requirements hereunder relating thereto, (D) disproportionately affect any
Investor in a material and adverse manner in relation to the other Investors or
(E) amend, supplement or modify this Section 18. No delay on the part of any
party in exercising any right, power or privilege pursuant to this Commitment
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party of any right, power or privilege pursuant to this Commitment
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Commitment Agreement, preclude any other or further
exercise thereof or the exercise of any other right, power or privilege pursuant
to this Commitment Agreement. The rights and remedies provided pursuant to this
Commitment Agreement are cumulative and are not exclusive of any rights or
remedies which any party otherwise may have at law or in equity.

19. Modifications Necessary to Reflect Corporate Restructuring. The Plans
currently contemplate that, on the Effective Date, the Company intends to effect
one or more corporate reorganization and related restructuring transactions and
take any actions as necessary or appropriate to simplify its corporate structure
and to effect a restructuring of their respective businesses, which may result
in the creation of Holdco. The parties hereto shall in good faith make
appropriate modifications to this Commitment Agreement and the Registration
Rights Agreement to accommodate the Holdco structure, so long as such
modifications do not have a material adverse impact on the Investors.

20. Headings. The headings in this Commitment Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Commitment Agreement.

 

33



--------------------------------------------------------------------------------

21. Specific Performance. The parties acknowledge and agree that any breach of
the terms of this Commitment Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy, and, accordingly, the
parties agree that, in addition to any other remedies, each will be entitled to
enforce the terms of this Commitment Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting bond.

22. Currency; Dates. Unless otherwise specifically indicated, all references to
dollars or “$” shall be references to U.S. dollars. Any reference herein to a
specific date that falls on a day that is not a Business Day shall be deemed to
be, or occur on, the next Business Day after such date.

23. Acknowledgements and Agreements of the Company. Notwithstanding anything
herein to the contrary, the Company acknowledges and agrees that (a) the
transactions contemplated hereby are arm’s-length commercial transactions
between the Company, on the one hand, and the Investors, on the other, (b) in
connection therewith and with the processes leading to such transactions, each
Investor is acting solely as a principal and not the agent or fiduciary of the
Company or the U.S. Debtors or the Canadian Debtors or their estates, (c) the
Investors have not assumed advisory or fiduciary responsibilities in favor of
the Company or the U.S. Debtors or the Canadian Debtors or their estates with
respect to such transactions or the processes leading thereto and (d) the
Company, the U.S. Debtors and the Canadian Debtors have consulted their own
legal and financial advisors to the extent they deemed appropriate.

24. Defaulting Investor. If any Investor defaults on its obligation to purchase
the Unsubscribed Notes that it has agreed to purchase hereunder (such Investor,
a “Defaulting Investor”), the non-Defaulting Investors may in their discretion
arrange for the purchase of such Notes by other persons (including such
non-Defaulting Investors on a pro rata basis) on the terms contained in this
Commitment Agreement. As used in this Commitment Agreement, the term “Investor”
includes, for all purposes of this Commitment Agreement unless the context
otherwise requires, any person not listed in Schedule 1(h) hereto that, pursuant
to this Section 24, purchases the Unsubscribed Notes that a Defaulting Investor
agreed, but failed, to purchase. Nothing contained herein shall relieve a
Defaulting Investor of any liability it may have to the Company or any
non-Defaulting Investor for damages caused by its default.

25. Effectiveness. The effectiveness of this Commitment Agreement and its
enforceability against any party hereto is conditioned upon the entry of an
order by the U.S. Bankruptcy Court and the Canadian Court approving the
Termination Payment and Transaction Expenses in form and substance reasonably
acceptable to the Majority Investors; provided, however, if such order contains
any modifications to the material economic terms set forth herein, such
modifications must be approved by Supermajority Investors before this Commitment
Agreement is enforceable against the Investors.

 

34



--------------------------------------------------------------------------------

26. Commitment Agreement Controls. In the event of any inconsistency between
this Commitment Agreement, the Plans and the Disclosure Documents, this
Commitment Agreement shall control.

27. Definitions.

(a) “Aggregate Oversubscription Amount” means the amount set forth on Exhibit E
hereto in the row titled “Aggregate Oversubscription Amount”.

(b) “Allowed” has the meaning set forth in the U.S. Plan.

(c) “Allowed Claim” has the meaning set forth in the U.S. Plan.

(d) “Amount” means the lesser of (a) $500,000,000 and (b) the sum of
(i) $325,000,000 plus (ii) $1,400,000,000, less the sum of (x) the Company’s
Available Cash as of the Effective Date plus (y) the aggregate principal amount
of loans outstanding under the term indebtedness outstanding under the Exit
Financing Facilities or other available facilities at such time, less (in each
case of (a) and (b)) the amount of Liquidity at the Effective Date in excess of
$600,000,000.

(e) “Applicable Law” means (x) any applicable constitutions, treaties, statutes,
laws (including the common law), rules, regulations, ordinances, codes or orders
of any Governmental Entity or (y) any applicable orders, decisions, injunctions,
judgments, awards and decrees of any Governmental Entity.

(f) “Available Cash” means all unrestricted cash and cash equivalents of the
Company on a consolidated basis immediately prior to consummation of
transactions contemplated hereby, but excluding all cash held by
non-wholly-owned entities and by Bowater-Korea Limited.

(g) “Backstop Shares” means the Common Shares comprising each Investor’s portion
of the Backstop Payment.

(h) “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101
et seq., as amended from time to time.

(i) “BCFC Contribution Claim” has the meaning set forth in the U.S. Plan.

(j) “Bid Procedures” means the auction and bid procedures approved by the U.S.
Bankruptcy Court pursuant to the Order (A) Approving Bid Procedures and Bid
Protections With Respect to an Auction in Connection With the Debtors' Rights
Offering; (B) Scheduling an Auction and Hearing; (C) Approving the Form and
Manner of Notice Thereof; and (D) Approving a Stipulation Regarding Certain
Claims [Dkt. No. 2452], entered by the U.S. Bankruptcy Court on June 22, 2010,
attached hereto as Exhibit F.

(k) “Business Day” means any day other than a Saturday, Sunday, “legal holiday”
as such term is defined in Rule 9006(a) of the U.S. Federal Rules of Bankruptcy
Procedure or non-judicial day as such term is defined in Article 6 of the Quebec
Code of Civil Procedure.

 

35



--------------------------------------------------------------------------------

(l) “Canadian Orders” means, collectively, (i) any order entered by the Canadian
Court in respect of the Termination Payment and the reimbursement of Transaction
Expenses, (ii) any order entered by the Canadian Court in respect of this
Commitment Agreement, (iii) the Circular Order and (iv) the Sanction Order.

(m) “Commission” means the U.S. Securities and Exchange Commission.

(n) “Confirmation Hearing” has the meaning set forth in the U.S. Plan.

(o) “Conversion Shares” means the Common Shares issuable upon conversion of the
Notes.

(p) “Disputed Claim” has the meaning set forth in the U.S. Plan.

(q) “Enforceability Exceptions” means bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or fraudulent conveyance and similar laws
relating to or affecting creditors generally or by general equity principles,
including without limitation, concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law) and except as rights to indemnity may be limited by applicable
U.S. and Canadian federal or national and state, provincial or territorial
securities laws and principles of public policy.

(r) “Escrow Calculation” means, with respect to any Unresolved Claim, for any
determination of the amount of Escrowed Notes and Escrowed Note Payments
allocable to (i) the Allowed Disputed Claim portion of such Unresolved Claim,
the Company’s calculation of the product of (x) the amount of the Allowed
Disputed Claim portion of such Unresolved Claim divided by the total amount of
the Unresolved Claim and (y) the aggregate principal amount of Escrowed Notes
held in the Escrowed Notes Account in respect of the total amount of the
Unresolved Claim and (ii) the Disallowed/Disputed Claim portion of such
Unresolved Claim, the Company’s calculation of the amount of Escrowed Notes and
Escrowed Note Payments held in the Escrowed Notes Account in respect of the
total amount of the Unresolved Claim less the amount of Escrowed Notes and
Escrowed Note Payments determined pursuant to clause (i) above.

(s) “Escrow Date” means three (3) Business Days prior to the date reasonably
anticipated by the Company to be the Effective Date.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “First Amendment” means the First Amendment to the Backstop Commitment
Agreement, dated as of July 20, 2010, by and among the Company and each Investor
party thereto.

 

36



--------------------------------------------------------------------------------

(v) “Governmental Entity” means any court, administrative agency or commission
or other governmental authority or instrumentality, domestic or foreign.

(w) “Holdco” means a new holding company that may be created by the Company to
serve as the parent corporation and holding company subsidiaries of the Company
incorporated either under the laws of the United States or Canada, as determined
by the Company in its sole discretion.

(x) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

(y) “Indenture” means the indenture related to the Notes.

(z) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(aa) “Liquidity” as of any time, means the sum of (i) Available Cash, plus
(ii) all amounts available to be drawn (excluding the amount of any letters of
credit expected to be incurred in connection with the Effective Date as
contemplated by the Plans) under the Exit Financing Facilities or other
available facilities at such time, plus (iii) at the Company’s written election,
up to the amount of expected net proceeds from asset sales not yet closed at
such time but subject to one or more executed agreements for the sale, transfer
or other disposition of such assets; it being understood that any net cash
proceeds received by the Company from the issuance of any Escrowed Notes and the
Subscription Price for such Escrowed Notes shall not be included in the
calculation of “Available Cash” or “Liquidity.”

(bb) “Majority Investors” means Investors representing in the aggregate 50% or
more of the Backstop Commitment at such time.

(cc) “Material Adverse Effect” means any change, effect, event, occurrence or
development which, individually or in the aggregate, (i) is or would reasonably
be expected to be materially adverse to the business, assets, financial
condition, liabilities or results of operations of the Company and its
Subsidiaries taken as a whole; provided, that none of the following shall be
deemed, either alone or in combination, to constitute, and none of the following
shall be taken into account in determining whether something has had or would
reasonably be expected to have a Material Adverse Effect: (a) any change,
effect, event, occurrence or development in the financial, securities or capital
markets, political or regulatory conditions, or the economy or business
conditions in general; (b) any change, effect, event, occurrence or development
in the industries in which the Company or any of its Subsidiaries operates in
general; (c) any change, effect, occurrence or development resulting from or
relating to the negotiation, execution, delivery, public announcement or
existence of, performance of obligations under, or compliance with, this
Commitment Agreement or the transactions contemplated hereby, the Rights
Offering, the Plans or the Plan Support Agreement; (d) any change in the demand
or pricing for paper, pulp or wood products; (e) any change, effect, event,
occurrence or development in the currency markets or currency fluctuations
generally, including, without limitation,

 

37



--------------------------------------------------------------------------------

any change in the exchange rate between the Canadian and U.S. dollars; (f) any
change, effect, event, occurrence or development resulting from or relating to
any change in the market price of crude oil, natural gas or related hydrocarbons
or other sources of energy or the market prices of other raw materials used by
the Company or any of its Subsidiaries; (g) force majeure events; (h) changes in
interest rates; (i) any loss of a material customer, supplier, employee or
executive; (j) any changes in any law after the date hereof or the
interpretation or enforcement thereof; (k) any act of war, armed hostilities or
terrorism; (l) any changes in generally accepted accounting principles in the
United States or Canada or accounting principles or the interpretation or
enforcement thereof; (m) any failure, in and of itself, of the Company or any of
its Subsidiaries to meet, with respect to any period or periods, any internal or
industry analyst projections, forecasts, estimates of earnings or revenues, or
business plans (it being understood and agreed that the facts and circumstances
giving rise to or contributing to such failure may by taken into account in
determining whether a Material Adverse Effect has occurred); (n) any effect
resulting from any act or omission of the Company taken with the prior written
consent of the Majority Investors; or (o) any effect resulting from the filing
of the cases with the Courts; provided, further, that, with respect to clauses
(a), (b), (d), (e) and (f) such change, effect, event, occurrence or development
does not disproportionately impact the Company compared to other companies
operating in the principal industries and geographic areas in which the Company
and its Subsidiaries operate; or (ii) is or would reasonably be expected to
impair in any material respect the ability of the Company to consummate the
transactions contemplated by, or to perform its obligations under, this
Commitment Agreement or the Plans.

(dd) “Monitor” means Ernst & Young Inc. or any successor thereto appointed in
accordance with any order of the Canadian Court.

(ee) “Necessary Bankruptcy Process” means, collectively, entry of the U.S. Court
Orders, entry of the Canadian Orders and the expiration, or waiver by Courts of,
the applicable Stay Periods.

(ff) “Outside Date” means the date that is later to occur of (i) October 15,
2010 and (ii) the date that is the earlier to occur of (x) December 31, 2010 and
(y) the latest date on which any of the Company’s commitments for Exit Financing
Facilities are scheduled to expire, so long as the Company’s commitments for the
Exit Financing Facilities are in form and substance reasonably acceptable to
Majority Investors.

(gg) “Oversubscription Amount” means, for any U.S. Debtor listed on Exhibit E,
an amount equal to the maximum principal amount set forth on Exhibit E opposite
the name of such Debtor.

(hh) “Oversubscription Ratio” means, as to any U.S. Debtor listed on Exhibit E,
the ratio of the Oversubscription Amount of the applicable U.S. Debtor to the
aggregate Claims against such U.S. Debtor set forth on Exhibit B6 of the U.S.
Plan.

(ii) “Securities” means the Notes, the Conversion Shares and the Backstop
Shares.

 

38



--------------------------------------------------------------------------------

(jj) “Securities Act” means the Securities Act of 1933, as amended.

(kk) “Solicitation Motion” means Debtors’ Motion For an Order (I) Approving the
Disclosure Statement; (II) Approving the Form and Contents of the Solicitation
Package and Ballots; (III) Approving the Form and Manner of Notice of the
Confirmation Hearing; (IV) Approving Procedures for Distribution of Solicitation
Packages; (V) Approving Procedures for Participating In a Rights Offering; (VI)
Approving Procedures For Vote Tabulations; (VII) Approving The Form and Contents
of Subscription Packages for the Rights Offering; (VIII) Approving the
Cross-Border Voting Protocol; (IX) Establishing a Record Date, a Voting Deadline
for Receipt of Ballots and Expiration Dates for the Rights Offering;
(X) Establishing the Deadline and Procedures For Filing Objections to
Confirmation Of The Plan And Asserted Cure Amounts for Executory Contracts and
Unexpired Leases that May be Assumed as Part of the Plan; and (XI) Granting
Related Relief [Dkt. No. 2460], filed on June 22, 2010, as the procedures
outlined therein may be modified by an order of the U.S. Bankruptcy Court.

(ll) “Stay Period” means each of (i) the 14-day period set forth in Rules
6004(h) and 3020(e) of the U.S. Federal Rules of Bankruptcy Procedure in respect
of each of the U.S. Court Orders and (ii) the period for seeking leave to appeal
in respect of each of the Canadian Orders.

(mm) “Subscription Agent” means EPIQ Bankruptcy Services, LLC.

(nn) “Subsidiary” means as to any person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such person.

(oo) “Supermajority Investors” means Investors representing in the aggregate
66 2/3% or more of the Backstop Commitment at such time.

(pp) “Transaction Documents” means, collectively, this Commitment Agreement, the
Notes, the Indenture and the Registration Rights Agreement.

(qq) “Unresolved Claims” means (i) the BCFC Contribution Claim and (ii) all
Class 6 Claims that are not Allowed Claims as of the Effective Date.

(rr) “Unresolved Claimholder” means (i) each Eligible Holder of an Unresolved
Claim and (ii) with respect to the BCFC Contribution Claim, Eligible Holders
that are creditors of BCFC.

(ss) “Unsubscribed Notes” means Notes in an aggregate principal amount equal to
(i) the aggregate principal amount of Notes that were offered by the Company
pursuant to the Rights Offering but were not subscribed for on or before the
expiration of the Rights Offering plus (ii) aggregate principal amount of Notes
equal to the aggregate

 

39



--------------------------------------------------------------------------------

principal amount of Escrowed Notes less (iii) the aggregate principal amount of
Notes equal to the aggregate Oversubscription Amount subscribed for by Eligible
Holders (after taking account any adjustments or reduction to any
Oversubscription Amount pursuant to Section 1); provided, that (x) in no event
shall the aggregate principal amount of all Unsubscribed Notes exceed the Amount
and (y) any adjustment of Unsubscribed Notes as required pursuant to Section 1
shall be applied ratably across the amounts described in clauses (i), (ii) and
(iii) above.

(tt) “U.S. Court Orders” means, collectively, (i) the order entered by the U.S.
Bankruptcy Court approving the Bid Procedures, (ii) the order attached hereto as
Exhibit G entered by the U.S. Bankruptcy Court approving this Commitment
Agreement, (iii) the Disclosure Statement Order and (iv) the Confirmation Order.

 

40



--------------------------------------------------------------------------------

(uu) Other Defined Terms:

 

Term

  

Section

    

Term

  

Section

1145 Cutback    1(l)      Escrow Notes Account    1(n) Affected Unsecured Claims
   CCAA Plan      Escrow Notes Payments    1(n) Allowed Disputed Claim    1(n)
     Exchange Act Documents    3(g) Approval Date    2(d)(i)      Exit Financing
Facilities    U.S. Plan Backstop Agreement Motion    5(a)(i)      Expiration
Time    1(c) Backstop Commitment    2(a)      Indemnified Person    10(a)
Backstop Payment    2(c)      Indemnifying Party    10(a) Backstop Percentage   
1(h)      Initial Rights Ratio    1(b) Bowater DIP Agreement    2(d)(iv)     
Investor(s)    Preamble Canadian Circular    Preamble      Investor’s Commitment
Notes    1(h) Canadian Commissions    3(g)      Investor’s Unsubscribed Notes   
2(a) Canadian Court    Preamble      Note Issuance    Preamble Canadian
Securities Laws    3(g)      Notes    Preamble CCAA    Preamble     
Oversubscription Amount    1(k) CCAA Debtors    U.S. Plan      Oversubscription
Ratio    1(k) CCAA Plan    Preamble      Plan Support Agreement    5(h) Circular
Order    1(a)      Plans    Preamble Claim    Plans      Proceedings    10(b)
Claim Determination Date    1(n)      Purchase Notice    1(f) Claims Officer   
CCAA Plan      Purchase Price    1(b) Class 6 Claims    U.S. Plan      Reduction
Notice    1(e) Commitment Agreement    Preamble      Registration Rights
Agreement    5(e) Common Shares    Preamble      Relevant Claims    6(e) Company
   Preamble      Right    Preamble Confirmation Order    U.S. Plan      Rights
Entitlement Reduction    1(d)(ii) Conversion Price    Preamble      Rights
Exercised    1(e) Convertible Notes Term Sheet    Preamble      Rights Exercise
Form    1(a) Courts    Preamble      Rights Offering    Preamble Credit Trading
Group    6(e)      Rights Offering Record Date    1(b) Cross-Border Debtors   
U.S. Plan      Sanction Order    CCAA Plan Debtors    U.S. Plan     
Satisfaction Notice    1(f) Defaulting Investor    24      Subsequent Eligible
Holder    1(d)(ii) Determination Date    1(f)      Subsequent Rights Expiry Time
   1(d)(ii) Disallowed/Disputed Claims    1(n)      Supplement Filing Date   
U.S. Plan Disclosure Documents    Preamble      Termination Payment    2(d)
Disclosure Document Orders    1(a)      Transaction Expenses    2(e) Disclosure
Statement Date    1(a)      Upfront Payment    1(b) Disclosure Statement Order
   1(a)      U.S. Bankruptcy Court    Preamble Effective Date    U.S. Plan     
U.S. Debtors    Preamble Eligible Claims    Preamble      U.S. Disclosure
Statement    Preamble Eligible Holder    Preamble      U.S. Plan    Preamble
Escrow Agent    1(d)(i)      Voting Deadline    U.S. Plan Escrow Notes    1(n)
       

[Signature Page Follows]

 

41



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be the Company.

 

Very truly yours, AVENUE CAPITAL MANAGEMENT II, L.P., Solely in its capacity as
investment adviser to Avenue Investments, L.P., Avenue International Master,
L.P., Avenue Special Situations Fund V, L.P. and Avenue CAP. Global
Opportunities Fund, L.P. By:  

/s/ Sonia Gardner

Name:   Sonia Gardner Title:   General Partner Address:  

535 Madison Avenue

NY, NY 10022

 

Acknowledged and agreed as of the date first set forth above: ABITIBIBOWATER
INC. By:  

/s/ WILLIAM G. HARVEY

Name:   WILLIAM G. HARVEY Title:  

EXECUTIVE VICE PRESIDENT

AND CHIEF FINANCIAL OFFICER

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be, the Company.

 

Very truly yours, BARCLAYS BANK PLC By:  

/s/ Dan Crowley

Name:   Dan Crowley Title:   Managing Director Address:  

745 Seventh Ave.

New York, NY

10019

 

Acknowledged and agreed as of the date first set forth above: ABITIBIBOWATER
INC. By:  

/s/ WILLIAM G. HARVEY

Name:   WILLIAM G. HARVEY Title:  

EXECUTIVE VICE PRESIDENT

AND CHIEF FINANCIAL OFFICER

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and, subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be, the Company.

 

Very truly yours, Fairfax Financial Holdings Limited By:  

/s/ PAUL RIVETT

Name:   PAUL RIVETT Title:   VICE PRESIDENT AND CHIEF LEGAL OFFICER Address:  

95 Wellington Street West, Suite 800

Toronto, Ontario, M5J 2N7, Canada

 

Acknowledged and agreed as of the date first set forth above: ABITIBIBOWATER
INC. By:  

/s/ WILLIAM G. HARVEY

Name:   WILLIAM G. HARVEY Title:  

EXECUTIVE VICE PRESIDENT

AND CHIEF FINANCIAL OFFICER

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be, the Company.

 

Very truly yours, J.P. MORGAN SECURITIES INC. *, with respect to the Credit
Trading group By:  

/s/ Daniel Schatz

Name:   Daniel Schatz Title:   Vice President Address:   383 Madison Ave 3rd
floor   New York, NY 10179

 

Acknowledged and agreed as of the date first set forth above: ABITIBIBOWATER
INC. By:  

/s/ WILLIAM G. HARVEY

Name:   WILLIAM G. HARVEY Title:   EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL
OFFICER

 

* Addendum to Backstop Commitment Agreement.

Notwithstanding anything to the contrary in this Backstop Commitment Agreement,
this Agreement applies only to the Credit Trading group of J.P. Morgan
Securities Inc. (the “Credit Trading Group”) and its holdings of and position in
the Claims, including Eligible Claims. Accordingly, the terms “Investor” and
“We” or “we” for all purposes of this Agreement mean and refer to only the
Credit Trading Group. For the avoidance of doubt, this Agreement does not apply
to (i) any Claims, including Eligible Claims, securities, loans, other
obligations or any other interests in the U.S. Debtors or CCAA Debtor that may
be held, acquired or sold by, or any activities, services or businesses
conducted or provided by, any other group or business unit within, or affiliate
of, J.P. Morgan Securities Inc., (ii) any credit facilities to which J.P. Morgan
Securities Inc. or any of its affiliates (“Morgan”) is a party in effect as of
the date hereof, (iii) any new credit facility, amendment to an existing credit
facility, or debt or equity securities offering involving Morgan, (iv) any
direct or indirect principal activities undertaken by any Morgan entity engaged
in the venture capital, private equity or mezzanine businesses, or portfolio
companies in which they have investments, (v) any ordinary course sales and
trading activity undertaken by employees who are not a member of the Credit
Trading Group, (vi) any Morgan entity or business engaged in providing private
banking or investment management services or (vii) any Claims, including
Eligible Claims or related claims that may be beneficially owned by
non-affiliated clients of J.P. Morgan Securities Inc. or any of its affiliates.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and, subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be, the Company.

 

Very truly yours, PAULSON CREDIT OPPORTUNITIES MASTER LTD. By:  

/s/ Michael Waldie

Name:   Michael Waldie Title:   Authorized Signatory Address:  

 

Acknowledged and agreed as of the date first set forth above: ABITIBIBOWATER
INC. By:  

/s/ WILLIAM G. HARVEY

Name:   WILLIAM G. HARVEY Title:  

EXECUTIVE VICE PRESIDENT

AND CHIEF FINANCIAL OFFICER

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and, subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be, the Company.

 

Very truly yours, Steelhead Navigator Master, L.P. By its Investment Manager,
Steelhead Partners, LLC By:  

/s/ J. Michael Johnston

Name:   J. Michael Johnston Title:   Member Address: 1301 1st Avenue, Suite 201
Seattle, WA 98101

 

Acknowledged and agreed as of the date first set forth above: ABITIBIBOWATER
INC. By:  

/s/ WILLIAM G. HARVEY

Name:   WILLIAM G. HARVEY Title:  

EXECUTIVE VICE PRESIDENT

AND CHIEF FINANCIAL OFFICER

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and, subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be, the Company.

 

Very truly yours, WHITEBOX ADVISORS, LLC By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   CLO Address: 3033 Excelsior Blvd, STE 300
Minneapolis, MN 55416

 

Acknowledged and agreed as of the date first set forth above: ABITIBIBOWATER
INC. By:  

/s/ WILLIAM G. HARVEY

Name:   WILLIAM G. HARVEY Title:  

EXECUTIVE VICE PRESIDENT

AND CHIEF FINANCIAL OFFICER

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

Schedule 1(h) to Backstop Commitment Agreement

 

Investor Name

   Backstop Percentage
Percentage allocation of Unsubscribed Notes,
Backstop  Payment and Termination Payment     Maximum Backstop
Commitment

Fairfax Financial Holdings Limited

   22.00 %    $ 110,000,000

Avenue Capital Management II, L.P.

   22.00 %    $ 110,000,000

Paulson Credit Opportunities Master Ltd.

   22.00 %    $ 110,000,000

Barclays Bank plc

   20.00 %    $ 100,000,000

Steelhead Navigator Master, L.P.

   6.00 %    $ 30,000,000

J.P. Morgan Securities Inc.

   4.00 %    $ 20,000,000

Whitebox Advisors, LLC

   4.00 %    $ 20,000,000



--------------------------------------------------------------------------------

Exhibit A

U.S. Plan filed on or about July 20, 2010

(See Docket No. 2696)



--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

In re:

 

ABITIBIBOWATER INC., et al.,

 

 

Debtors.    

   )


)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 09-11296 (KJC)

Jointly Administered

DEBTORS’ SECOND AMENDED JOINT PLAN OF REORGANIZATION

UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

 

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

Kelley A. Cornish

Alice Belisle Eaton

Claudia R. Tobler

Lauren Shumejda

Jacob A. Adlerstein

1285 Avenue of the Americas

New York, New York 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

  

YOUNG CONAWAY STARGATT & TAYLOR, LLP

Pauline K. Morgan (No. 3650)

Sean T. Greecher (No. 4484)

The Brandywine Building

1000 West Street, 17th Floor

Wilmington, Delaware 19801

Telephone: (302) 571-6600

Facsimile: (302) 571-1253

 

Dated: July [22], 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

INTRODUCTION

   1

ARTICLE I DEFINITIONS AND INTERPRETATION

   4

ARTICLE II CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

   28

ARTICLE III VOTING AND DISTRIBUTIONS

   36

ARTICLE IV PROCEDURES FOR DETERMINATION OF CLAIMS AND INTERESTS

   40

ARTICLE V TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

   45

ARTICLE VI IMPLEMENTATION OF PLAN

   51

ARTICLE VII CONDITIONS PRECEDENT

   57

ARTICLE VIII EFFECT OF THIS PLAN ON ASSETS, CLAIMS AND INTERESTS

   59

ARTICLE IX CERTAIN CROSS-BORDER PROVISIONS

   64

ARTICLE X MISCELLANEOUS PROVISIONS

   65

 

i



--------------------------------------------------------------------------------

PLAN EXHIBITS

Exhibit A        List of Debtors, Cross-Border Debtors, CCAA Debtors and
Canadian Debtors

Exhibit B        Classification of Claims

Exhibit B1        Priority Non-Tax Claims

Exhibit B2        Bowater Secured Bank Claims

Exhibit B3        BCFPI Secured Bank Claims

Exhibit B4        ACCC Term Loan Secured Guaranty Claims

Exhibit B5        Other Secured Claims

Exhibit B6        Unsecured Claims

Exhibit B7        Convenience Claims

Exhibit B8        Intercompany Claims and Intercompany Interests

Exhibit B9        Common Stock Claims and Interests

 

ii



--------------------------------------------------------------------------------

PLAN SUPPLEMENTS

 

The following Plan Supplements shall be filed on or before the Supplement Filing
Date:

 

Plan Supplement 1:    Assumed Collective Bargaining Agreements Plan Supplement
2:    Assumed Insurance Policies and Agreements Plan Supplement 3:    List of
Merged or Dissolved Debtors Plan Supplement 4A:    Form of Amended Certificates
of Incorporation for Reorganized Debtors Plan Supplement 4B:    Form of Amended
Bylaws for Reorganized Debtors Plan Supplement 5A:    Post-Effective Date Board
of Directors and Officers of Reorganized ABH Plan Supplement 5B:   
Post-Effective Date Board of Directors and Officers of Reorganized Debtors other
than Reorganized ABH Plan Supplement 6A:    Management Compensation and
Incentive Plans to be Continued Post-Effective Date Plan Supplement 6B:   
Management Compensation and Incentive Plans to be Terminated Post-Effective Date
Plan Supplement 7A:    Employee Compensation and Benefit Programs to be
Continued Post-Effective Date Plan Supplement 7B:    Employee Compensation and
Benefit Programs to be Terminated Post-Effective Date Plan Supplement 8:    [To
come] Plan Supplement 9:    Exit Financing Facility Documentation
Plan Supplement 10:    Retained Causes of Action Plan Supplement 11A:   
Schedule of Assumed Executory Contracts and Unexpired Leases
Plan Supplement 11B:    Schedule of Rejected Executory Contracts and Unexpired
Leases Plan Supplement 12:    Restructuring Transactions Plan Supplement 13:   
Letters of Credit

 

iii



--------------------------------------------------------------------------------

INTRODUCTION

AbitibiBowater Inc. (“AbitibiBowater” and together with its subsidiaries, the
“Company”) and its affiliated debtors and debtors-in-possession (each a “Debtor”
and collectively, the “Debtors”)1 in the above captioned jointly administered
Chapter 11 Cases hereby propose this amended joint plan of reorganization (as
defined below, the “Plan”).

Certain of the Debtors (the “Cross-Border Debtors”)2 and certain non-debtor
subsidiaries of AbitibiBowater (such non-debtors, the “CCAA Debtors”3 and
together with the Cross-Border Debtors, the “Canadian Debtors”) applied for
protection from their creditors under Canada’s Companies’ Creditors Arrangement
Act, R.S. C. 1985, c. C-36, as amended (the “CCAA”), in the Superior Court,
Commercial Division, for the Judicial District of Montreal, Canada (the
“Canadian Court” and the proceedings before the Canadian Court, the
“CCAA Proceedings”). Two of the CCAA Debtors – Abitibi-Consolidated Inc. (“ACI”)
and Abitibi-Consolidated Company of Canada (“ACCC” and, together with ACI,
collectively, the “Chapter 15 Debtors”) – thereafter filed petitions for
recognition under chapter 15 of the Bankruptcy Code (the “Chapter 15 Cases”).
AbitibiBowater and certain of the Debtors also filed for ancillary relief in
Canada seeking provisional relief in support of the Chapter 11 Cases in Canada
under section 18.6 of the CCAA.4

 

1

The Debtors in these cases are: AbitibiBowater Inc., AbitibiBowater US Holding 1
Corp., AbitibiBowater US Holding LLC, AbitibiBowater Canada Inc.,
Abitibi-Consolidated Alabama Corporation, Abitibi-Consolidated Corporation,
Abitibi-Consolidated Finance LP, Abitibi Consolidated Sales Corporation, Alabama
River Newsprint Company, Augusta Woodlands, LLC, Bowater Alabama LLC, Bowater
America Inc., Bowater Canada Finance Corporation, Bowater Canadian Forest
Products Inc., Bowater Canadian Holdings Incorporated, Bowater Canadian Limited,
Bowater Finance Company Inc., Bowater Finance II LLC, Bowater Incorporated,
Bowater LaHave Corporation, Bowater Maritimes Inc., Bowater Newsprint South LLC,
Bowater Newsprint South Operations LLC, Bowater Nuway Inc., Bowater Nuway
Mid-States Inc., Bowater South American Holdings Incorporated, Bowater Ventures
Inc., Catawba Property Holdings, LLC, Coosa Pines Golf Club Holdings LLC,
Donohue Corp., Lake Superior Forest Products Inc., Tenex Data Inc, ABH LLC 1 and
ABH Holding Company LLC.

2

The Cross-Border Debtors are: Bowater Canada Finance Corporation, Bowater
Canadian Holdings Incorporated, AbitibiBowater Canada Inc., Bowater Canadian
Forest Products Inc., Bowater Maritimes Inc., Bowater LaHave Corporation and
Bowater Canadian Limited.

3

The CCAA Debtors are: Bowater Mitis Inc., Bowater Guerette Inc., Bowater
Couturier Inc., Alliance Forest Products (2001) Inc., Bowater Belledune Sawmill
Inc., St. Maurice River Drive Company, Bowater Treated Wood Inc., Canexel
Hardboard Inc., 9068-9050 Quebec Inc., Bowater Canada Treasury Corporation,
Bowater Canada Finance Limited Partnership, Bowater Shelburne Corporation,
3231078 Nova Scotia Company, Bowater Pulp and Paper Canada Holdings Limited
Partnership, Abitibi-Consolidated Inc., Abitibi-Consolidated Company of Canada,
Abitibi-Consolidated (U.K.) Inc., Abitibi-Consolidated Nova Scotia Incorporated,
3217925 Nova Scotia Company, Terra-Nova Explorations Ltd., The Jonquiere Pulp
Company, The International Bridge and Terminal Company, Scramble Mining Ltd.,
9150-3383 Quebec Inc., Star Lake Hydro Partnership, Saguenay Forest Products
Inc., 3224112 Nova Scotia Limited, La Tuque Forest Products Inc., Marketing
Donohue Inc., Abitibi-Consolidated Canadian Office Products Holdings Inc.,
3834328 Canada Inc., 6169678 Canada Incorporated, 4042410 Canada Inc., Donohue
Recycling, and 1508756 Ontario Inc.

4

The Debtors who obtained section 18.6 relief are: AbitibiBowater Inc.,
AbitibiBowater US Holding 1 Corp., Bowater Ventures Inc., Bowater Incorporated,
Bowater Nuway Inc., Bowater Nuway-Midstates, Inc., Catawba Property Holdings
LLC, Bowater Finance Company Inc., Bowater South American Holdings Incorporated,
Bowater America Inc., Lake Superior Forest Products Inc., Bowater Newsprint
South LLC, Bowater Newsprint South Operations LLC, Bowater Finance II, LLC,
Bowater Alabama LLC and Coosa Pines Golf Club Holdings LLC.

 

1



--------------------------------------------------------------------------------

This Plan contemplates a comprehensive reorganization of the Company in Canada
and the United States through plans approved under the CCAA and Chapter 11 of
the Bankruptcy Code, respectively. The Plan’s underlying financial model assumes
an integrated enterprise value for the Company and allocates such value to
separate U.S. and Canadian legal entities within the Company’s corporate
structure. The Plan also shares other common features with the Company’s CCAA
plan of restructuring and compromise (as defined below, the “CCAA Plan”),
including financial projections and liquidation analyses. The estimated Plan
recoveries against individual Debtors are based upon these underlying shared
assumptions and coordinates distributions to creditors in the Chapter 11 Cases
with parallel assumptions and complementary distribution mechanics contained in
the CCAA Plan. Exhibit A identifies the Debtors, the CCAA Debtors and the
Cross-Border Debtors.

The Plan provides for the Company’s reorganization pursuant to the terms of this
Plan and the CCAA Plan. By way of overview, the Plan contemplates the payment in
full in Cash of all Administrative Claims, inclusive of Claims against any of
the Debtors arising under section 503(b)(9) of the Bankruptcy Code and priority
claims against the Debtors (subject to permitted installment payments for
certain Priority Tax Claims). The Plan also contemplates the repayment in full
in Cash of outstanding amounts, if any, and satisfaction of any other Claims
arising under the Debtors’ post-petition financing facilities (including the
Debtors’ Securitization Facility). In addition, this Plan provides for the
treatment of Allowed Claims against, and Interests in, the Debtors as follows:

 

  •  

With respect to the Debtors’ pre-petition secured lenders, payment in full in
Cash, or such other treatment to which the parties may agree;

 

  •  

With respect to certain allowed unsecured convenience class claims in an amount
less than, or reduced to, $5,000, payment in Cash in an amount equal to the
lesser of 50% of (i) $5,000 or (ii) the allowed amount of such claim.

 

  •  

With respect to each holder of an allowed unsecured claim, distribution of its
pro rata share of the newly issued common stock of Reorganized ABH allocated to
the Debtor against which such claim lies and ability to participate in a rights
offering; and

 

  •  

No distributions on account of stock issued by AbitibiBowater, including claims
arising out of or with respect to such stock interests.

The Plan does not provide for the substantive consolidation of any of the
Debtors’ estates. The Chapter 11 Cases have been consolidated for procedural
purposes only and are being jointly administered pursuant to an order of the
Bankruptcy Court. Accordingly, the Plan constitutes a separate plan of
reorganization for each Debtor in the Chapter 11 Cases, including the
Cross-Border Debtors, and the CCAA Plan constitutes a separate plan of
restructuring and compromise for each entity subject to the CCAA Proceedings,
including the Cross-Border

 

2



--------------------------------------------------------------------------------

Debtors. The Debtors are the proponents of the Plan within the meaning of
section 1129 of the Bankruptcy Code. Reference is made to the Disclosure
Statement accompanying this Plan, including the exhibits thereto, for a
discussion of the Company’s history, business, properties, results of
operations, and projections for future operations and risk factors, together
with a summary and analysis of the Plan and the CCAA Plan. All creditors
entitled to vote on this Plan are encouraged to consult the Disclosure Statement
and to read this Plan carefully before voting to accept or reject this Plan.

NO SOLICITATION MATERIALS, OTHER THAN A DISCLOSURE STATEMENT AND RELATED
MATERIALS TRANSMITTED THEREWITH AND APPROVED BY THE BANKRUPTCY COURT, ARE
AUTHORIZED BY THE BANKRUPTCY COURT FOR USE IN SOLICITING ACCEPTANCES OR
REJECTIONS OF THIS PLAN.

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

A. Definitions. The following terms (which appear in this Plan as capitalized
terms) shall have the meanings set forth below. A term used in this Plan and not
defined in this Plan but that is defined in the Bankruptcy Code has the meaning
set forth in the Bankruptcy Code.

1.1 “6.50% Notes” means the 6.50% Notes due June 15, 2013 issued by Bowater
pursuant to the 6.50% Notes Indenture.

1.2 “6.50% Notes Indenture” means the indenture dated as of June 19, 2003, as
supplemented, between Bowater, as issuer, and the 6.50% Notes Indenture Trustee.

1.3 “6.50% Notes Indenture Trustee” means The Bank of New York and its
successors and assigns, as indenture trustee under the 6.50% Notes Indenture.

1.4 “7.40% Revenue Bonds (2010)” means Pollution Control Facilities Revenue
Refunding Bonds, Series 1991A (Bowater Incorporated Project) due January 1, 2010
pursuant to the 7.40% Revenue Bonds (2010) Indenture.

1.5 “7.40% Revenue Bonds (2010) Indenture” means the Trust Indenture dated as of
March 1, 1991, as supplemented, between York County, South Carolina, as issuer,
and the 7.40% Revenue Bonds (2010) Indenture Trustee.

1.6 “7.40% Revenue Bonds (2010) Indenture Trustee” means Third National Bank in
Nashville and its successors and assigns, as indenture trustee under the 7.40%
Revenue Bonds (2010) Indenture.

1.7 “7.40% Revenue Bonds (2010) Loan Agreement” means the Loan Agreement by and
between York County, South Carolina and Bowater Incorporated relating to the
7.40% Revenue Bonds (2010) dated as of March 1, 1991.

1.8 “7.40% Revenue Bonds (2022)” means the Solid Waste Recycling Facilities
Revenue Bonds, Series 1992 (Calhoun Newsprint Company Project – Bowater
Incorporated as Obligor) due December 1, 2022 pursuant to the 7.40% Revenue
Bonds (2022) Indenture.

1.9 “7.40% Revenue Bonds (2022) Indenture” means the trust indenture dated as of
December 1, 1992, as supplemented, between The Industrial Development Board of
the County of McMinn, as issuer, and the 7.40% Revenue Bonds (2022) Indenture
Trustee.

1.10 “7.40% Revenue Bonds (2022) Indenture Trustee” means Third National Bank in
Nashville and its successors and assigns, as indenture trustee under the 7.40%
Revenue Bonds (2022) Indenture.

 

4



--------------------------------------------------------------------------------

1.11 “7.40% Revenue Bonds (2022) Loan Agreement” means the Loan Agreement by and
between The Industrial Development Board of the County of McMinn and Bowater
Incorporated relating to the 7.40% Revenue Bonds (2022) dated as of December 1,
1992.

1.12 “7.625% Revenue Bonds” means the Pollution Control Revenue Bonds, Series
1991 (Calhoun Newsprint Company — Bowater Incorporated as Obligor) due March 1,
2016 issued pursuant to the 7.625% Revenue Bonds Indenture.

1.13 “7.625% Revenue Bonds Indenture” means the indenture dated as of March 1,
1991, as supplemented, between The Industrial Development Board of the County of
McMinn, as issuer, and the 7.625% Revenue Bonds Indenture Trustee.

1.14 “7.625% Revenue Bonds Indenture Trustee” means Third National Bank in
Nashville and its successors and assigns, as indenture trustee under the 7.625%
Revenue Bonds Indenture.

1.15 “7.625% Revenue Bonds Loan Agreement” means the Loan Agreement by and
between The Industrial Development Board of the County of McMinn and Bowater
Incorporated relating to the 7.625% Revenue Bonds dated as of March 1, 1991.

1.16 “7.75% Revenue Bonds” means the Solid Waste Recycling Facilities Revenue
Bonds, Series 1992 (Great Northern Paper, Inc. Project – Bowater Incorporated as
Obligor) due October 1, 2022 issued pursuant to the 7.75% Revenue Bonds
Indenture.

1.17 “7.75% Revenue Bonds Indenture” means the trust indenture dated as of
October 1, 1992, as supplemented, between Finance Authority of Maine, as issuer,
and the 7.75% Revenue Bonds Indenture Trustee.

1.18 “7.75% Revenue Bonds Indenture Trustee” means Casco Northern Bank, N.A. and
its successors and assigns, as indenture trustee under the 7.75% Revenue Bonds
Indenture.

1.19 “7.75% Revenue Bonds Loan Agreement” means the Loan Agreement by and
between Finance Authority of Maine and Bowater Incorporated relating to the
7.75% Revenue Bonds dated as of October 1, 1992.

1.20 “7.875% Senior Notes” means the 7.875% Senior Notes due August 1, 2009
issued by Abitibi-Consolidated Finance LP pursuant to the 7.875% Senior Notes
Indenture.

1.21 “7.875% Senior Notes Indenture” means the indenture dated as of July 26,
1999, as supplemented, among Abitibi-Consolidated Finance L.P. and ACI, as
issuers, and the 7.875% Senior Notes Indenture Trustee.

1.22 “7.875% Senior Notes Indenture Trustee” means The Bank of Nova Scotia Trust
Company of New York and its successors and assigns, as indenture trustee under
the 7.875% Senior Notes Indenture.

 

5



--------------------------------------------------------------------------------

1.23 “7.95% Notes” means the 7.95% Notes due November 15, 2011 issued by BCFC
pursuant to the 7.95% Notes Indenture.

1.24 “7.95% Notes Guaranty” means the guaranty of the 7.95% Notes by Bowater
Inc. issued pursuant to the 7.95% Notes Indenture.

1.25 “7.95% Notes Guaranty Claims” means all Claims arising under or relating to
the 7.95% Notes Guaranty.

1.26 “7.95% Notes Indenture” means the indenture dated as of October 31, 2001,
as supplemented, among BCFC, as issuer, Bowater, as guarantor, and the 7.95%
Notes Indenture Trustee.

1.27 “7.95% Notes Indenture Trustee” means Wilmington Trust Company, as
successor indenture trustee to The Bank of New York under the 7.95% Notes
Indenture.

1.28 “8.00% Convertible Notes” means the 8% Convertible Notes due April 15, 2013
issued by ABH pursuant to the 8.00% Convertible Notes Indenture.

1.29 “8.00% Convertible Notes Guaranty” means the guaranty of the
8.00% Convertible Notes by Bowater Inc. issued pursuant to the 8.00% Convertible
Notes Indenture.

1.30 “8.00% Convertible Notes Guaranty Claims” means all Claims arising under or
relating to the 8.00% Convertible Notes Guaranty.

1.31 “8.00% Convertible Notes Indenture” means the indenture dated as of
April 1, 2008, as supplemented, among ABH, as issuer, Bowater, as guarantor, and
the 8.00% Convertible Notes Trustee.

1.32 8.00% Convertible Notes Stipulation” means the stipulation by and among the
Debtors, the Creditors Committee and Fairfax with respect to the 8.00%
Convertible Notes Guaranty Claims approved by the Bankruptcy Court on June 22,
2010 [Docket No. 2452].

1.33 “8.00% Convertible Notes Trustee” means The Law Debenture Trust Company of
New York, as successor indenture trustee to The Bank of New York Trust Company,
N.A. under the 8.00% Convertible Notes Indenture.

1.34 “9.00% Debentures” means the 9.00% Debentures due August 1, 2009 issued by
Bowater pursuant to the 9.00% Debentures Indenture.

1.35 “9.00% Debentures Indenture” means the indenture dated as of August 1,
1989, as supplemented, between Bowater, as issuer, and the 9.00% Debentures
Indenture Trustee.

1.36 “9.00% Debentures Indenture Trustee” means Manufacturers Hanover Trust
Company and its successors and assigns, as indenture trustee under the 9.00%
Debentures Indenture.

 

6



--------------------------------------------------------------------------------

1.37 “9.375% Debentures” means the 9.375% Debentures due December 15, 2021
issued by Bowater pursuant to the 9.375% Debentures Indenture.

1.38 “9.375% Debentures Indenture” means the indenture dated as of December 1,
1991, as supplemented, between Bowater, as issuer, and the 9.375% Debentures
Indenture Trustee.

1.39 “9.375% Debentures Indenture Trustee” means Marine Midland Bank, N.A. and
its successors and assigns, as indenture trustee under the 9.375% Debentures
Indenture.

1.40 “9.50% Debentures” means the 9.50% Debentures due October 15, 2012 issued
by Bowater pursuant to the 9.50% Debentures Indenture.

1.41 “9.50% Debentures Indenture” means the indenture dated as of October 15,
1992, as supplemented, between Bowater, as issuer, and the 9.50% Debentures
Indenture Trustee.

1.42 “9.50% Debentures Indenture Trustee” means The Chase Manhattan Bank
(National Association) and its successors and assigns, as indenture trustee
under the 9.50% Debentures Indenture.

1.43 “10.26% Senior Notes (Series D)” means the 10.26% Senior Notes (Series D)
due January 15, 2011 issued by BCFPI (f/k/a Canadian Pacific Forest Products
Limited) pursuant to the 10.26% Senior Notes (Series D) Note Agreement.

1.44 “10.26% Senior Notes (Series D) Note Agreement” means the note agreement
dated as of November 1, 1990, as supplemented, between BCFPI, as issuer, and the
parties thereto.

1.45 “10.50% Senior Notes (Series B)” means the 10.50% Senior Notes (Series B)
due June 15, 2010 issued by BCFPI (f/k/a Canadian Pacific Forest Products
Limited) pursuant to the 10.50% Senior Notes (Series B) Note Agreement.

1.46 “10.50% Senior Notes (Series B) Note Agreement” means the note agreement
dated as of June 1, 1990, as supplemented, between BCFPI, as issuer, and the
parties thereto.

1.47 “10.60% Senior Notes (Series C)” means the 10.60% Senior Notes (Series C)
due January 15, 2011 issued by BCFPI (f/k/a Canadian Pacific Forest Products
Limited) pursuant to the 10.60% Senior Notes (Series C) Note Agreement.

1.48 “10.60% Senior Notes (Series C) Note Agreement” means the note agreement
dated as of November 1, 1990, as supplemented, between BCFPI, as issuer, and the
parties thereto.

1.49 “10.625% Senior Notes (Series A)” means the 10.625% Senior Notes (Series A)
due June 15, 2010 issued by BCFPI (f/k/a Canadian Pacific Forest Products
Limited) pursuant to the 10.625% Senior Notes (Series A) Note Agreement.

 

7



--------------------------------------------------------------------------------

1.50 “10.625% Senior Notes (Series A) Note Agreement” means the note agreement
dated as of June 1, 1990, as supplemented, between BCFPI, as issuer, and the
parties thereto.

1.51 “10.85% Debentures” means the 10.85% Debentures due November 30, 2014
issued by BCFPI (f/k/a Canadian Pacific Forest Products Limited) pursuant to the
10.85% Debentures Indenture.

1.52 “10.85% Debentures Indenture” means the trust indenture dated as of
December 12, 1989, as supplemented, between BCFPI (f/k/a Canadian Pacific Forest
Products Limited), as issuer, and the 10.85% Debentures Indenture Trustee.

1.53 “10.85% Debentures Indenture Trustee” means Computershare Trust Company of
Canada, as Successor Trustee to Montreal Trust Company and its successors and
assigns, as indenture trustee under the 10.85% Debentures Indenture.

1.54 “13.75% Senior Secured Notes Claims” means all claims, other than the
13.75% Senior Secured Note Guaranty Claims, of the 13.75% Senior Secured Notes
Indenture Trustee and the holders of 13.75% Senior Secured Notes arising under
or relating to the 13.75% Senior Secured Notes or the 13.75% Senior Secured
Notes Indenture and related collateral documents and agreements.

1.55 “13.75% Senior Secured Note Guaranty” means the guaranty of the
13.75% Senior Secured Notes by Donohue Corp., Abitibi Consolidated Sales
Corporation, Abitibi-Consolidated Corporation, Abitibi-Consolidated Alabama
Corporation, Augusta Woodlands, LLC, Alabama River Newsprint Company and ABH LLC
I pursuant to the 13.75% Senior Secured Notes Indenture.

1.56 “13.75% Senior Secured Note Guaranty Claims” means all Claims arising under
or relating to the 13.75% Senior Secured Note Guaranty.

1.57 “13.75% Senior Secured Notes” means the 13.75% Senior Secured Notes due
April 1, 2011 issued by ACCC pursuant to the 13.75% Senior Secured Notes
Indenture.

1.58 “13.75% Senior Secured Notes Indenture” means the Indenture dated as of
April 1, 2008, as supplemented, among ACCC, as issuer, each of the guarantors
party thereto and the 13.75% Senior Secured Notes Indenture Trustee.

1.59 “13.75% Senior Secured Notes Indenture Trustee” means U.S. Bank, National
Association, and its successors and assigns, as successor indenture trustee
under the 13.75% Senior Secured Notes Indenture.

1.60 “15.50% Senior Note Guaranty” means the unsecured guaranty of the 15.50%
Senior Notes by Donohue Corp., Abitibi Consolidated Sales Corporation,
Abitibi-Consolidated Corp., Abitibi-Consolidated Alabama Corporation, Augusta
Woodlands, LLC, Alabama River Newsprint Company and ABH LLC I pursuant to the
15.50% Senior Notes Indenture.

 

8



--------------------------------------------------------------------------------

1.61 “15.50% Senior Note Guaranty Claims” means all Claims arising under or
relating to the 15.50% Senior Note Guaranty.

1.62 “15.50% Senior Notes” means the 15.50% Senior Notes due July 15, 2010,
issued by ACCC pursuant to the 15.50% Senior Notes Indenture.

1.63 “15.50% Senior Notes Indenture” means the Indenture dated as of April 1,
2008, as supplemented, among ACCC, as issuer, each of the guarantors party
thereto and the 15.50% Senior Secured Notes Indenture Trustee.

1.64 “15.50% Senior Notes Indenture Trustee” means Wilmington Trust Company, as
successor indenture trustee to Wells Fargo Bank, National Association under the
15.50% Senior Notes Indenture.

1.65 “2010 STIP” has the meaning set forth in Section 6.8(e) of this Plan.

1.66 “2011 STIP” has the meaning set forth in Section 6.8(e) of this Plan.

1.67 “ABH” means AbitibiBowater Inc.

1.68 “ABH Board” means the Board of Directors of Reorganized ABH.

1.69 “AbitibiBowater” has the meaning set forth on page 1 of this Plan.

1.70 “ABL Exit Financing Facility” means the senior secured asset-based
revolving facility to be entered into by the Reorganized Debtors and the
lender(s) thereunder as contemplated in Section 6.11 of this Plan, pursuant to
such documentation, or a summary thereof, that shall (a) be set forth in a Plan
Supplement and filed by the Supplement Filing Date, or (b) be set forth in such
other notice and in such form as determined by the Debtors and as is reasonably
acceptable to the Creditors Committee, filed on or before the Confirmation
Hearing.

1.71 “ACCC” means Abitibi-Consolidated Company of Canada.

1.72 “ACCC Term Loan Agent” means Wells Fargo Bank, N.A. (as
successor-in-interest to Goldman Sachs Credit Partners L.P., in its capacity as
administrative agent and collateral agent under the ACCC Term Loan Documents).

1.73 “ACCC Term Loan Claims” means Claims for principal and interest, fees and
other amounts outstanding under the ACCC Term Loan Documents, including accrued
interest at the default rate plus reasonable professional fees.

1.74 “ACCC Term Loan Documents” means that certain Credit and Guaranty
Agreement, dated as of April 1, 2008 (as may have been amended, supplemented,
restated, or otherwise modified from time to time), among ACCC in its capacity
as a borrower, certain subsidiaries of ABH as guarantors, the lenders from
time-to-time party thereto and the ACCC Term Loan Agent, together with all other
loan documents, guaranty, and security documents executed in connection
therewith, including, without limitation, (x) that certain U.S. Pledge and
Security Agreement, dated as of April 1, 2008, among the ACCC Term Loan Agent
and certain

 

9



--------------------------------------------------------------------------------

of the Debtors party to the ACCC Term Loan Secured Guaranty, and (y) that
certain U.S. Pledge and Security Agreement, dated as of April 1, 2008, among
ACI, ACCC, certain of the Canadian Debtors party to the ACCC Term Loan Secured
Guaranty and ACCC Term Loan Agent.

1.75 “ACCC Term Loan Secured Guaranty” means the secured guaranty of the ACCC
Term Loan Claims issued by ACI, Abitibi-Consolidated Nova Scotia Incorporated,
Terra-Nova Explorations Ltd., The Jonquiere Pulp Company, The International
Bridge and Terminal Company, Scramble Mining Ltd., Produits Forestiers Saguenay
Inc., Bridgewater Paper Company Limited, Cheshire Recycling Limited,
Abitibi-Consolidated (U.K.) Inc., 3224112 Nova Scotia Limited, Donohue Recycling
Inc., Marketing Donohue Inc., Donohue Corp., 1508756 Ontario Inc.,
Abitibi-Consolidated Canadian Office Products Holdings Inc., 3834328 Canada
Inc., 6169678 Canada Incorporated, Abitibi Consolidated Sales Corporation,
Abitibi-Consolidated Corp., Abitibi-Consolidated Alabama Corporation, Augusta
Woodlands, LLC, Alabama River Newsprint Company and ABH LLC I pursuant to the
ACCC Term Loan Documents.

1.76 “ACCC Term Loan Secured Guaranty Claims” means all ACCC Term Loan Claims
arising under the ACCC Term Loan Secured Guaranty.

1.77 “ACE” has the meaning set forth in Section 5.4 of this Plan.

1.78 “ACI” means Abitibi-Consolidated Inc.

1.79 “ACI and ACCC Note Claims” means all Claims arising from or related to the
Canadian Unsecured Notes, as such term is defined in the CCAA Plan.

1.80 “Ad Hoc Unsecured Noteholders Committee” means the informal committee of
certain holders of ACI and ACCC Note Claims.

1.81 “Adequate Protection Claim” means a Claim of the Secured Funded Debt
Administrative Agents, for themselves and for the benefit of the Secured Funded
Debt Lenders, for adequate protection arising under the DIP Facility Order or
the Securitization Order.

1.82 “Administrative Claim” means a Claim to the extent that it is of the kind
described in section 503(b) of the Bankruptcy Code and is entitled to priority
under section 507(a)(1) of the Bankruptcy Code, including, without limitation,
(a) any actual and necessary expenses of preserving the Estate, (b) any actual
and necessary expenses of operating the business of the Debtors, (c) any actual
indebtedness or obligations incurred or assumed by the Debtors during the
pendency of the Chapter 11 Cases in connection with the conduct of their
business, (d) any actual expenses necessary or appropriate to facilitate or
effectuate this Plan, (e) any amount required to be paid under section 365(b)(1)
of the Bankruptcy Code in connection with the assumption of executory contacts
or unexpired leases, (f) all allowances of compensation or reimbursement of
expenses to the extent allowed by the Bankruptcy Court under sections 328,
330(a), 331 or 503(b)(2), (3), (4) or (5) of the Bankruptcy Code, (g) Claims
arising under section 503(b)(9) of the Bankruptcy Code, and (h) all fees and
charges payable pursuant to section 1930 of title 28 of the United States Code.

 

10



--------------------------------------------------------------------------------

1.83 “Allowed” means, with respect to a Claim or Interest in the Chapter 11
Cases, or any portion of such Claim or Interest in any Class or category
specified herein, a Claim or Interest that either (a) is listed in the
Schedules as neither disputed, contingent nor unliquidated and with respect to
which no contrary or superseding Proof of Claim has been filed; (b) is evidenced
by a Proof of Claim filed on or before the applicable Claims Bar Date and is not
listed as disputed, contingent or unliquidated in the Schedules, and as to which
no objection or request for estimation has been filed on or before any
applicable deadline; (c) is not the subject of an objection to allowance that
(i) was filed on or before the Claims Objection Deadline and (ii) has not been
settled, waived, withdrawn or denied pursuant to a Final Order; (d) is expressly
allowed (i) pursuant to a Final Order, (ii) pursuant to an agreement between the
holder of such Claim or Interest and the Debtors or the Reorganized Debtors, as
applicable, or (iii) pursuant to the terms of this Plan; (e) was allowed in
accordance with the Cross-Border Claims Reconciliation Protocol; or (f) arises
from the recovery of property under sections 550 or 553 of the Bankruptcy Code
and is allowed in accordance with section 502(h) of the Bankruptcy Code.

1.84 “Allowed Claim” means a Claim or any portion thereof, without duplication,
that has been Allowed.

1.85 “Allowed Cross-Border Claim” has the meaning set forth in Section 9.1 of
this Plan.

1.86 “Amended Certificates of Incorporation and Bylaws” has the meaning set
forth in Section 6.4 of this Plan.

1.87 “Article” means any article of this Plan.

1.88 “Assistant Secretary” means the assistant secretary of any Reorganized
Debtor.

1.89 “Avoidance Action” means, collectively, (i) causes of action arising under
sections 542, 543, 544, 545, 546, 547, 548, 549, 550 or 553 of the Bankruptcy
Code, or under similar or related state or federal statutes or common law,
including fraudulent transfer laws, and (ii) causes of action arising under the
BIA or under similar or related provincial laws, including fraudulent preference
and reviewable transaction laws, in each case whether or not litigation to
prosecute such causes of action was commenced prior to the Effective Date.

1.90 “Backstop Agreement” means the backstop commitment agreement entered into
by ABH and the Backstop Parties in connection with the Rights Offering, as may
be amended, supplemented or otherwise modified from time to time in accordance
with its terms.

1.91 “Backstop Parties” means certain legal or beneficial holders of unsecured
Claims as of May 24, 2010 and any of their affiliates, successors, assigns or
replacements, in accordance with the terms and conditions set forth in the
Backstop Agreement.

1.92 “Ballot” means the form distributed to each holder of an Impaired Claim or
Interest upon which is to be indicated, among other things, acceptance or
rejection of the Plan.

 

11



--------------------------------------------------------------------------------

1.93 “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101
et seq., as amended from time to time.

1.94 “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware in which the Chapter 11 Cases were filed or any other court
with jurisdiction over the Chapter 11 Cases.

1.95 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the
local rules and standing orders of the Bankruptcy Court, as amended from time to
time.

1.96 “BCFC” means Bowater Canada Finance Corporation.

1.97 “BCFC Contribution Claim” means the contingent claim that certain holders
of the 7.95% Notes have asserted that BCFC may hold against Bowater pursuant to
section 135 of the Nova Scotia Companies Act, R.S.N.S., 1989, c. 81, as amended,
based on BCFC’s incorporation as an unlimited liability company under Nova
Scotia law. To the extent Allowed, the BCFC Contribution Claim shall be
classified and treated as a Class 6 Claim against Bowater for purposes of this
Plan, and, for voting purposes only, shall be deemed Allowed in the Face Amount
of the 7.95% Notes.

1.98 “BCFPI” means Bowater Canadian Forest Products Inc.

1.99 “BCFPI Secured Bank Agent” means Bank of Nova Scotia, in its capacity as
administrative agent under the BCFPI Secured Bank Documents.

1.100 “BCFPI Secured Bank Claims” means all Claims for principal and interest,
fees and other amounts outstanding (including reimbursement obligations for
BCFPI Secured Bank Letters of Credit and accrued interest at the default rate
plus reasonable professional fees, costs and charges) under the BCFPI Secured
Bank Documents.

1.101 “BCFPI Secured Bank Documents” means that certain Credit Agreement, dated
as of May 31, 2006, as amended by that certain First Amendment dated as of
July 20, 2007, that certain Second Amendment dated as of October 31, 2007, that
certain Third Amendment and Waiver dated as of February 25, 2008, that certain
Fourth Amendment dated as of March 31, 2008, that certain Fifth Amendment dated
as of April 30, 2008, that certain Sixth Amendment dated as of May 28, 2008,
that certain Seventh Amendment dated as of June 6, 2008, that certain Eighth
Amendment dated as of June 30, 2008, that certain Ninth Amendment and Waiver
dated as of August 7, 2008, that certain Tenth Amendment and Waiver dated as of
November 12, 2008 and that certain Eleventh Amendment and Consent dated as of
February 27, 2009; and as further modified by the letter agreements dated March
17, 2009, March 23, 2009, March 31, 2009 and April 6, 2009, among BCFPI, as the
borrower, and Bowater, Bowater Alabama LLC, Bowater Newsprint South Operations
LLC, Bowater Newsprint South LLC and certain of the other Debtors, as
guarantors, the BCFPI Secured Bank Agent, together with all collateral, security
and ancillary documents executed in connection therewith or which relate
thereto.

 

12



--------------------------------------------------------------------------------

1.102 “BCFPI Secured Bank Letters of Credit” means the letters of credit listed
on Plan Supplement 13 that are issued and outstanding immediately prior to the
Effective Date under the BCFPI Secured Bank Documents.

1.103 “BIA” means the Bankruptcy and Insolvency Act (Canada), R.S., 1985, c.
B-3, as amended.

1.104 “Board” has the meaning set forth in Section 6.7 of this Plan.

1.105 “Board of Directors” means the board of directors of any Reorganized
Debtor other than Reorganized ABH.

1.106 “Bowater” means Bowater Incorporated.

1.107 “Bowater Secured Bank Agent” means Wells Fargo Bank National Association
(as successor by merger with Wachovia Bank, National Association), in its
capacity as agent under the Bowater Secured Bank Documents.

1.108 “Bowater Secured Bank Claims” means all Claims for principal and interest,
fees and other amounts outstanding (including (a) reimbursement obligations for
Bowater Secured Bank Letters of Credit; (b) accrued interest at the default rate
plus reasonable professional fees; and (c) Obligations as such term is defined
in the Bowater Secured Bank Documents) under the Bowater Secured Bank Documents.

1.109 “Bowater Secured Bank Documents” means that certain Credit Agreement,
dated as of May 31, 2006, as amended by that certain First Amendment dated as of
July 20, 2007, that certain Second Amendment dated as of October 31, 2007, that
certain Third Amendment and Waiver dated as of February 25, 2008, that certain
Fourth Amendment dated as of March 31, 2008, that certain Fifth Amendment dated
as of April 30, 2008, that certain Sixth Amendment dated as of June 30, 2008,
that certain Seventh Amendment and Waiver dated as of August 7, 2008, that
certain Eighth Amendment and Waiver dated as of November 12, 2008 and that
certain Ninth Amendment and Consent dated as of February 27, 2009; and as
further modified by letter agreements dated March 17, 2009, March 23,
2009, March 31, 2009 and April 6, 2009 and as otherwise modified as of the date
hereof, among Bowater, Bowater Alabama LLC, Bowater Newsprint South LLC and
Bowater Newsprint South Operations LLC, certain of the Debtors as guarantors,
the lenders and financial institutions from time to time party thereto and the
Bowater Secured Bank Agent, together with all collateral, security and ancillary
documents executed in connection therewith or which relate thereto.

1.110 “Bowater Secured Bank Letters of Credit” means the letters of credit
listed on Plan Supplement 13 that are issued and outstanding immediately prior
to the Effective Date under the Bowater Secured Bank Documents, including,
without limitation, any letter of credit securing Bowater’s obligations under
the Floating Rate Revenue Bonds (2029) Loan Agreement.

1.111 “Business Day” means any day other than a Saturday, Sunday, “legal
holiday” as such term is defined in Bankruptcy Rule 9006(a) or non-judicial day
as such term is defined in Article 6 of the Quebec Code of Civil Procedure.

 

13



--------------------------------------------------------------------------------

1.112 “Canadian Court” has the meaning set forth on page 1 of this Plan.

1.113 “Canadian Debtor[s]” has the meaning set forth on page 1 of this Plan.

1.114 “Cash” means cash and cash equivalents, such as bank deposits, checks and
other similar items or instruments denominated in legal tender of the United
States of America.

1.115 “Cause[s] of Action” means any and all actions, causes of action, suits,
accounts, controversies, agreements, promises, rights to legal remedies, rights
to equitable remedies, rights to payment and claims, whether known, unknown,
reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured and
whether asserted or assertable directly or derivatively, in law, equity or
otherwise, including Avoidance Actions.

1.116 “CCAA” has the meaning set forth on page 1 of this Plan.

1.117 “CCAA Charge” has the meaning assigned to such term in the CCAA Initial
Order.

1.118 “CCAA Debtors” has the meaning set forth on page 1 of this Plan.

1.119 “CCAA Initial Order” means the Initial Order entered by the Canadian Court
on April 17, 2009, as amended and restated from time to time, pursuant to which,
among other things, the Canadian Court provided certain relief under the CCAA to
each of the CCAA Debtors and the Cross-Border Debtors.

1.120 “CCAA Plan” means the Canadian Debtors’ plan of reorganization and
compromise pursuant to the provisions of the CCAA and Section 191 of the CBCA,
as it may be amended, varied, or supplemented by the Company from time to time
in accordance with its terms, that was filed on May 4, 2010, as amended on
May 24, 2010.

1.121 “CCAA Proceedings” has the meaning set forth on page 1 of this Plan.

1.122 “CEO” means ABH’s chief executive officer.

1.123 “Chairman of the Board” means ABH’s chairman of the board.

1.124 “Chapter 11 Cases” means the Debtors’ chapter 11 cases pending the
Bankruptcy Court, which are being jointly administered under Case No. 09-11296.

1.125 “Chapter 15 Cases” has the meaning set forth on page 1 of this Plan.

1.126 “Chapter 15 Debtors” has the meaning set forth on page 1 of this Plan.

1.127 “Chief Executive Officer” means the chief executive officer of Reorganized
ABH.

 

14



--------------------------------------------------------------------------------

1.128 “Chief Financial Officer” means the chief financial officer of Reorganized
ABH.

1.129 “Claim” means “claim” as defined in section 101(5) of the Bankruptcy Code,
as supplemented by section 102(2) of the Bankruptcy Code, against any of the
Debtors, whether or not asserted.

1.130 “Claims and Noticing Agent” means Epiq Bankruptcy Solutions LLC, employed
by the Debtors as the official claims, noticing, and balloting agent in the
Chapter 11 Cases pursuant to an order of the Bankruptcy Court entered on or
about April 17, 2009 [Docket No. 71] and to the extent applicable with respect
to the Cross-Border Debtors, the Monitor.

1.131 “Claims Agent Professionals” has the meaning set forth in Section 4.3 of
this Plan.

1.132 “Claims Agent Professionals’ Fee and Expense Claim(s)” has the meaning set
forth in Section 4.3 of this Plan.

1.133 “Claims Bar Date” means, as applicable, (i) November 13, 2009, the final
date for all Persons or Entities asserting certain Claims against any of the
Debtors to file Proofs of Claim on account of such Claims, (ii) April 7, 2010,
the final date for all individuals who were employees of the Debtors as of the
Petition Date or thereafter to file Proofs of Claim on account of such Claims,
(iii) the date that is thirty (30) days after the effective date of rejection of
an unexpired lease or executory contract for claims arising from such rejection,
or (iv) such other date as the Bankruptcy Court may fix with respect to any
Claim.

1.134 “Claims Bar Date Orders” means the orders dated September 3, 2009 and
February 18, 2010 establishing the Claims Bar Date.

1.135 “Claims Objection Deadline” means the first business day that is one
hundred eighty (180) days after the Effective Date, or such other later date the
Court may establish upon a motion by the Reorganized Debtors, which motion may
be approved without a hearing and without notice to any party.

1.136 “Class” means each category or group of holders of Claims or Claims and
Interests as designated under this Plan.

1.137 “Class 1 Claims” has the meaning set forth in Section 2.8(a) of this Plan.

1.138 “Class 2 Claims” has the meaning set forth in Section 2.9(a) of this Plan.

1.139 “Class 3 Claims” has the meaning set forth in Section 2.10(a) of this
Plan.

1.140 “Class 4 Claims” has the meaning set forth in Section 2.11(a) of this
Plan.

1.141 “Class 5 Claims” has the meaning set forth in Section 2.12(a) of this
Plan.

1.142 “Class 6 Claims” has the meaning set forth in Section 2.13(a) of this
Plan.

 

15



--------------------------------------------------------------------------------

1.143 “Class 7 Claims” has the meaning set forth in Section 2.14(a) of this
Plan.

1.144 “Class 8 Claims and Interests” has the meaning set forth in
Section 2.15(a) of this Plan.

1.145 “Class 9 Claims and Interests” has the meaning set forth in
Section 2.16(a) of this Plan.

1.146 “Collective Bargaining Agreements” means all collective bargaining
agreements to which any of the Debtors, other than the Cross-Border Debtors, is
a party on the Confirmation Date, as identified on Plan Supplement 1.

1.147 “Common Stock” means, collectively, (a) the common stock of ABH issued and
outstanding immediately prior to the Effective Date, (b) all options, warrants,
conversion, privilege or other legal or contractual rights to purchase the
common stock of ABH, and (c) any rights associated with the common stock of any
predecessor of ABH or any predecessor of ABH’s subsidiaries.

1.148 “Common Stock Claim” means any Claim with respect to the Common Stock of
the kind described in section 510(b) of the Bankruptcy Code, together with any
Claim asserted by an officer, director or underwriter for contribution,
reimbursement or indemnification related thereto or otherwise.

1.149 “Company” has the meaning set forth on page 1 of this Plan.

1.150 “Confirmation” means “confirmation” as used in section 1129 of the
Bankruptcy Code.

1.151 “Confirmation Date” means the date on which the Confirmation Order is
entered on the docket by the clerk of the Bankruptcy Court.

1.152 “Confirmation Hearing” means the hearing(s) at which the Bankruptcy Court
considers Confirmation of this Plan.

1.153 “Confirmation Order” means an order of the Bankruptcy Court confirming
this Plan pursuant to section 1129 of the Bankruptcy Code.

1.154 “Convenience Claims” means (a) with respect to Claims against the
Cross-Border Debtors a Cross-border Convenience Claim, or (b) with respect to
any other Unsecured Claims, any Unsecured Claim that is (i) Allowed in an amount
of $5,000 or less or (ii) Allowed in an amount greater than $5,000 but which is
reduced to $5,000 by an irrevocable written election of the holder of such Claim
made on a properly delivered Ballot; provided, however, that any Unsecured Claim
that was originally Allowed in excess of $5,000 may not be subdivided into
multiple Unsecured Claims of $5,000 or less for purposes of receiving treatment
as a Convenience Claim. Notwithstanding anything to the contrary in this Plan,
Convenience Claims shall only receive Cash distributions under this Plan.

 

16



--------------------------------------------------------------------------------

1.155 “Creditors Committee” means the Official Committee of Unsecured Creditors
appointed in the Chapter 11 Cases by the Office of the United States Trustee on
or about April 28, 2009, pursuant to section 1102 of the Bankruptcy Code, as
reconstituted from time to time.

1.156 “Cross-Border Claims Reconciliation Protocol” means the cross-border
claims reconciliation protocol that was approved by the Bankruptcy Court on or
about January 19, 2010 [Docket No. 1581], as may be amended, modified, or
supplemented from time to time.

1.157 “Cross-Border Debtors” has the meaning set forth on page 2 of this Plan.

1.158 “Cross-Border Claims Voting Protocol” means the protocol governing the
voting procedures of claims against Cross-Border Debtors that will be included
in the solicitation materials implementing procedures for soliciting votes to
accept or reject the Plan that will be filed with the Bankruptcy Court, in a
form and substance reasonably acceptable to the Creditors Committee and the
Monitor.

1.159 “Cross-border Convenience Claim” has the meaning set forth in the CCAA
Plan.

1.160 “Cure” means the distribution, within five (5) Business Days after the
Effective Date or such other time as may be agreed upon by the parties or as
ordered by the Bankruptcy Court or another court of competent jurisdiction, of
Cash or such other property as may be agreed upon by the parties, ordered by the
Bankruptcy Court or another court of competent jurisdiction, as the case may be,
or determined in such other manner as the Bankruptcy Court may specify, with
respect to the assumption of an executory contract or unexpired lease in
accordance with the provisions of Article V of this Plan.

1.161 “Debtor(s)” has the meaning set forth on page 1 of this Plan, a list of
which entities, together with their individual case numbers in the Chapter 11
Cases, is attached hereto as Exhibit A.

1.162 “Dilution” means the dilution resulting from New ABH Common Stock issued
(a) pursuant to the management and director compensation and incentive programs
set forth in Section 6.8 of this Plan, (b) as a payment under the Backstop
Agreement or any replacement backstop commitment obtained by the Debtors in
connection therewith and approved by the Bankruptcy Court and the Canadian
Court, (c) upon conversion of the convertible unsecured subordinated notes
issued by Reorganized ABH in connection with the Rights Offering on the terms
and conditions set forth in the Backstop Agreement, and (d) to Donohue Corp.
pursuant to the Restructuring Transactions, in an amount that is reasonably
acceptable to the Creditors Committee and the Backstop Parties.

1.163 “DIP Agent” means Law Debenture Trust Company of New York, in its capacity
as successor administrative agent and successor collateral agent under the DIP
Facility Documents.

 

17



--------------------------------------------------------------------------------

1.164 “DIP Facility Claims” means the Claims of the DIP Agent and the DIP
Lenders arising under the DIP Facility Documents and the DIP Facility Order.

1.165 “DIP Facility Documents” means that certain Senior Secured Superpriority
Debtor in Possession Credit Agreement dated as of April 21, 2009 (as amended,
modified, or supplemented from time to time), by and among AbitibiBowater Inc.,
Bowater and BCFPI, as borrowers, the Debtors signatory thereto, as guarantors,
the DIP Agent and the DIP Lenders, together with any related collateral, loan or
security documents related thereto.

1.166 “DIP Facility Order” means, collectively, (i) that certain Interim Order
Pursuant to 11 U.S.C. §§105, 361, 362, 363, 364 and 507 (I) Approving
Postpetition Financing, (2) Authorizing Use of Cash Collateral, (3) Granting
Liens and Providing Superpriority Administrative Expense Status, (4) Granting
Adequate Protection, (5) Modifying the Automatic Stay, and (6) Scheduling a
Final Hearing entered by the Bankruptcy Court on or about April 17, 2009 [Docket
No. 64] and (ii) that certain Final Order Pursuant to 11 U.S.C. §§105, 361, 362,
363, 364 and 507 (I) Approving Postpetition Financing, (2) Authorizing Use of
Cash Collateral, (3) Granting Liens and Providing Superpriority Administrative
Expense Status, (4) Granting Adequate Protection, and (5) Modifying the
Automatic Stay entered by the Bankruptcy Court on or about June 16, 2009 [Docket
No. 503], as amended from time to time.

1.167 “DIP Lenders” means the lenders and financial institutions from time to
time party to the DIP Facility Documents defined as “Lenders” thereunder.

1.168 “Disbursing Agent” means one or more disbursing agents, to be designated
by the Debtors prior to the Confirmation Hearing in consultation with the
Creditors Committee, which may receive and make distributions to holders of
Allowed Claims under and as provided in this Plan, including for purposes of
making distributions to holders of Allowed Claims against the Cross-Border
Debtors, if applicable, the Monitor.

1.169 “Disclosure Statement” means the Disclosure Statement with respect to this
Plan approved by order of the Bankruptcy Court and all supplements, schedules
and exhibits thereto.

1.170 “Disputed Claim” means any Claim against a Debtor to the extent that
(a) the allowance of such Claim or any portion thereof is the subject of an
objection, appeal or motion to estimate that has been timely filed by a party in
interest and which objection, appeal or motion has not been determined by a
Final Order, (b) such Claim is scheduled by the Debtors in the Schedules as
disputed, contingent and/or unliquidated, (c) during the period prior to the
deadline fixed by this Plan and/or the Bankruptcy Court for objecting to such
Claim, such Claim is in excess of the amount scheduled as other than disputed,
unliquidated or contingent, or (d) such Claim may be subject to section 502(d)
of the Bankruptcy Code.

1.171 “Disputed Claims Agent Professionals’ Fee and Expense Claim(s)” has the
meaning set forth in Section 4.3 of this Plan.

1.172 “Disputed Claims Pool” has the meaning set forth in Section 4.3 of this
Plan.

 

18



--------------------------------------------------------------------------------

1.173 “Disputed Claims Reserve” has the meaning set forth in Section 4.4(a) of
this Plan.

1.174 “Disputed Indenture Trustee Fee Claims” has the meaning set forth in
Section 10.13 of this Plan.

1.175 “Distribution Record Date” means other than with respect to any publicly
held securities that will be cancelled pursuant to this Plan, the record date
for purposes of making distributions under the Plan on account of Allowed
Claims, which date shall be five Business Days from and after the Confirmation
Date, except for Secured Funded Debt Claims for which such date shall be the
Confirmation Date.

1.176 “DTC” means the Depository Trust & Clearing Corporation, and its
successors and assigns.

1.177 “EBITDA” means earnings before interest, taxes, depreciation and
amortization.

1.178 “Effective Date” means the first Business Day this Plan becomes effective
and is implemented in accordance with Article VII hereof.

1.179 “Eligible Claims” has the meaning set forth in the Backstop Agreement.

1.180 “Eligible Holders” has the meaning set forth in the Backstop Agreement.

1.181 “Employee Transferee” means any officer, director or employee of any of
the Debtors on the Petition Date (i) who is not a director, officer or employee
of any of the Debtors as of the Effective Date, and (ii) who received a payment
or transfer, other than ordinary course wages, compensation or fees paid in the
ordinary course, of more than $75,000 during the applicable “look back” period
under section 547 of the Bankruptcy Code.

1.182 “Employee Transferee Action” means any Avoidance Action against an
Employee Transferee.

1.183 “Estate” means the estates of the Debtors, individually or collectively,
as is appropriate in the context, created in the Chapter 11 Cases pursuant to
section 541 of the Bankruptcy Code.

1.184 “Exculpated Claims” has the meaning set forth in Section 8.6 of this Plan.

1.185 “Exhibit” means any exhibit attached to or incorporated by this Plan.

1.186 “Exit Facility Documents” means the documentation providing for the Exit
Financing Facilities, which documentation, or a summary thereof, shall (a) be
set forth in a Plan Supplement filed by the Supplement Filing Date, or (b) be
set forth in such other notice and in such form as determined by the Debtors and
as is reasonably acceptable to the Creditors Committee, filed on or before the
Confirmation Hearing.

 

19



--------------------------------------------------------------------------------

1.187 “Exit Financing Facilities” means collectively, the ABL Exit Financing
Facility and the Term Loan Exit Financing Facility.

1.188 “Face Amount” means respecting a Claim, the amount equal to the first of
the following that is applicable: (a) the amount fixed or estimated in an order
of the Bankruptcy Court; (b) the liquidated amount set forth in a Proof of
Claim; or (c) the amount of the Claim listed in the Schedules as liquidated or
not contingent. If none of the foregoing applies, the Face Amount of the Claim
shall be zero ($0) dollars.

1.189 “Fee Claims” means Allowed Administrative Claims of Professionals.

1.190 “Final DIP Order” means the Final Order Pursuant to 11 U.S.C. §§ 105, 361,
362, 363, 364 and 507 (1) Approving Postpetition Financing, (2) Authorizing Use
of Cash Collateral, (3) Granting Liens and Providing Superpriority
Administrative Expense Status, (4) Granting Adequate Protection, and
(5) Modifying the Automatic Stay (Conformed Version of Order [Docket No. 407]),
entered by the Bankruptcy Court on June 4, 2009.

1.191 “Final Distribution Date” means a date selected by the Reorganized Debtors
in consultation with the Post-Effective Date Claims Agent that is not later than
thirty (30) days after the date on which (i) all Disputed Claims in the Chapter
11 Cases shall have been Allowed or disallowed pursuant to a Final Order of the
Bankruptcy Court or any other court with competent jurisdiction over such
Disputed Claims and (ii) with respect to the Cross-Border Debtors, the CCAA
Monitor shall have certified to the Canadian Bankruptcy Court that the last
Disputed Claim against the Cross-Border Debtors in the CCAA Proceedings has been
finally resolved.

1.192 “Final Order” means an order or judgment of the Bankruptcy Court or other
court of competent jurisdiction with respect to the subject matter (a) that has
not been reversed, stayed, modified or amended and as to which (i) any right to
appeal or seek certiorari, review, reargument, stay or rehearing has been waived
or (ii) the time to appeal or seek certiorari, review, reargument, stay or
rehearing has expired and no appeal or petition for certiorari, review,
reargument, stay or rehearing is pending or (b) as to which an appeal has been
taken or petition for certiorari, review, reargument, stay or rehearing has been
filed and (i) such appeal or petition for certiorari, review, reargument, stay
or rehearing has been resolved by the highest court to which the order or
judgment was appealed or from which certiorari, review, reargument, stay or
rehearing was sought or (ii) the time to appeal further or seek certiorari,
further review, reargument, stay or rehearing has expired and no such further
appeal or petition for certiorari, further review, reargument, stay or rehearing
is pending.

1.193 “Floating Rate Notes (2010)” means the Floating Rate Notes due March 15,
2010 issued by Bowater pursuant to the Floating Rate Notes (2010) Indenture.

1.194 “Floating Rate Notes (2010) Indenture” means the Senior Indenture dated as
of March 17, 2004, as supplemented, among Bowater, as issuer, and the Floating
Rate Notes (2010) Indenture Trustee.

 

20



--------------------------------------------------------------------------------

1.195 “Floating Rate Notes (2010) Indenture Trustee” means the Bank of New York,
and its successors and assigns, as Indenture Trustee under the Floating Rate
Notes (2010) Indenture.

1.196 “Floating Rate Revenue Bonds (2029)” means the Tax-Exempt Adjustable Mode
Solid Waste Disposal Facilities Revenue Bonds (Bowater Incorporated Project)
Series 1999 due June 1, 2029 issued pursuant to the Floating Rate Revenue Bonds
(2029) Indenture.

1.197 “Floating Rate Revenue Bonds (2029) Indenture” means the trust indenture
dated as of June 1, 1999, as supplemented, between The Industrial Development
Board of the County of McMinn, as issuer, and the Floating Rate Revenue Bonds
(2029) Indenture Trustee.

1.198 “Floating Rate Revenue Bonds (2029) Indenture Trustee” means
First-Citizens Bank & Trust Company, and its successors and assigns, as
indenture trustee under the Floating Rate Revenue Bonds (2029) Indenture.

1.199 “Floating Rate Revenue Bonds (2029) Loan Agreement” means the Loan
Agreement by and between the Industrial Development Board of the County of
McMinn and Bowater relating to the Floating Rate Revenue Bonds (2029) dated as
of June 1, 1999.

1.200 “Impaired” means “impaired” within the meaning of section 1124 of the
Bankruptcy Code.

1.201 “Indemnity Obligations” has the meaning set forth in section 2.18 of this
Plan.

1.202 “Indenture(s)” means the 6.50% Notes Indenture, 7.40% Revenue Bonds
(2010) Indenture, 7.40% Revenue Bonds (2022) Indenture, 7.625% Revenue Bonds
Indenture, 7.75% Revenue Bonds Indenture, 7.875% Senior Notes Indenture, 7.95%
Notes Indenture, 8.00% Convertible Notes Indenture, 9.00% Debentures Indenture,
9.375% Debentures Indenture, 9.50% Debentures Indenture, 10.26% Senior Notes
(Series D) Note Agreement, 10.50% Senior Notes (Series B) Note Agreement, 10.60%
Senior Notes (Series C) Note Agreement, 10.625% Senior Notes (Series A) Note
Agreement, 10.85% Debentures Indenture, 13.75% Senior Secured Notes Indenture,
15.50% Senior Notes Indenture, Floating Rate Notes (2010) Indenture and the
Floating Rate Revenue Bonds (2029) Indenture.

1.203 “Indenture Trustee(s)” means the 6.50% Notes Indenture Trustee, 7.40%
Revenue Bonds (2010) Indenture Trustee, 7.40% Revenue Bonds (2022) Indenture
Trustee, 7.625% Revenue Bonds Indenture Trustee, 7.75% Revenue Bonds Indenture
Trustee, 7.875% Senior Notes Indenture Trustee, 7.95% Notes Indenture Trustee,
8.00% Convertible Notes Trustee, 9.00% Debentures Indenture Trustee, 9.375%
Debentures Indenture Trustee, 9.50% Debentures Indenture Trustee, 10.85%
Debentures Indenture Trustee, 13.75% Senior Secured Notes Indenture Trustee,
15.50% Senior Notes Indenture Trustee, Floating Rate Notes (2010) Indenture
Trustee and the Floating Rate Revenue Bonds (2029) Indenture Trustee, and in
each case their successors and assigns.

 

21



--------------------------------------------------------------------------------

1.204 “Indenture Trustee Fee Claims” has the meaning set forth in Section 10.13
of this Plan.

1.205 “Initial Distribution Date” means the first Business Day that is ten
(10) days (or such longer period as may be reasonably determined by the
Reorganized Debtors in consultation with the Post-Effective Date Claims Agent)
after the Effective Date.

1.206 “Intercompany Claims” means a Claim by a Debtor or a CCAA Debtor against a
Debtor or a CCAA Debtor other than the BCFC Contribution Claim.

1.207 “Intercompany Interest” means an Interest of a Debtor or a CCAA Debtor in
another Debtor or a CCAA Debtor.

1.208 “Interest” means all rights (including unpaid dividends) arising from any
equity security (as defined in section 101(16) of the Bankruptcy Code) of any of
the Debtors, including, without limitation, preferred shares and the Common
Stock, but excluding Common Stock Claims.

1.209 “Interim Distribution Date” means any date after the Initial Distribution
Date on which the Reorganized Debtors determine, in consultation with the
Post-Effective Date Claims Agent, that an interim distribution should be made to
Class 6 or Class 7, in light of, inter alia, resolutions of Disputed Claims and
the administrative costs of such a distribution and to the extent applicable
with respect to the Cross-Border Debtors, as provided in the CCAA Plan.

1.210 “Liens” means, with respect to any interest in property, any mortgage,
lien, pledge, charge, security interest, easement or encumbrance of any kind
whatsoever affecting such interest in property.

1.211 “Litigation Claim” means all Causes of Action that any Debtor or Estate
may hold against any Person or entity as of the Effective Date, except any Cause
of Action that (a) may have been settled by the Debtors on or prior to the
Effective Date or (b) shall be released by the Debtors pursuant to Article VIII
hereof.

1.212 “LTIP” has the meaning set forth in Section 6.2(a) of this Plan.

1.213 “Master Agreement” has the meaning set forth in Section 5.1(h) of this
Plan.

1.214 “Monitor” means Ernst & Young Inc. or any successor thereto appointed in
accordance with any order of the Canadian Court.

1.215 “New ABH Common Stock” means the new common stock of Reorganized ABH which
shall be issued on the Effective Date or authorized to be issued by Reorganized
ABH at any time from and after the Effective Date.

1.216 “Ordinary Course Administrative Claim” means an Administrative Claim that
arises in the ordinary course of the Debtors’ operations.

 

22



--------------------------------------------------------------------------------

1.217 “Other Secured Claims” means a Secured Claim not classified in Class 2,
Class 3 or Class 4 under this Plan.

1.218 “Person” means any person, including, without limitation, any individual,
partnership, joint venture, venture capital fund, association, corporation,
limited liability company, limited liability partnership, unlimited liability
company, trust, trustee, executor, administrator, legal personal representative,
estate, group, unincorporated association or organization or governmental unit.

1.219 “Petition Date” means April 16, 2009 for all Debtors other than ABH LLC 1
and ABH Holding Company LLC, and December 21, 2009 for ABH LLC 1 and ABH Holding
Company LLC.

1.220 “Plan” means this Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code, the Plan Supplement, and all addenda, exhibits, schedules and
other attachments hereto, all of which are incorporated herein by reference, as
the same may be amended from time to time, pursuant to this Plan, the Bankruptcy
Code or the Bankruptcy Rules.

1.221 “Plan Supplement” means the Supplements to this Plan that will be filed on
or before the Supplement Filing Date.

1.222 “Plan Support Agreement” means any plan support agreement entered into by
ABH and the Backstop Parties, the form of which is attached as Exhibit D to the
Backstop Agreement.

1.223 “Post-Effective Date Claims Agent” has the meaning set forth in
Section 4.3 of this Plan.

1.224 “Post-Effective Date Claims Agent Avoidance Actions” has the meaning set
forth in Section 4.3 of this Plan.

1.225 “Post-Effective Date Claims Agent Fund” has the meaning set forth in
Section 4.3 of this Plan.

1.226 “President” means the president of any Reorganized Debtor.

1.227 “Priority Non-Tax Claims” means a Claim to the extent that it is of the
kind described in, and entitled to priority under, section 507(a)(3), (4),
(5) or (6) of the Bankruptcy Code, but other than any Priority Tax Claim.

1.228 “Priority Tax Claim” means a Claim to the extent that it is of the kind
described in, and entitled to priority under, section 507(a)(8) of the
Bankruptcy Code.

1.229 “Pro Rata Share” means the proportion that the amount of any Allowed Claim
in a particular Class bears to the aggregate amount of all Allowed Claims in
such Class, except in cases where Pro Rata Share is used in reference to
multiple Classes of Claims, in which case Pro Rata Share means the proportion
that an Allowed Claim in a particular Class bears to the aggregate amount of all
Allowed Claims in such multiple Classes.

 

23



--------------------------------------------------------------------------------

1.230 “Professional” means any Person retained by the Debtors or the Creditors
Committee in the Chapter 11 Cases pursuant to a Final Order of the Bankruptcy
Court entered pursuant to sections 327 or 1103 of the Bankruptcy Code.

1.231 “Proof of Claim” means a proof of claim filed by a holder of a Claim
against any Debtor (as may be amended and supplemented from time to time
pursuant to the Bankruptcy Code or Bankruptcy Rules) on or before the applicable
Claims Bar Date, or such other time as may be permitted by the Bankruptcy Court
or agreed to by the Debtors.

1.232 “Proven Claim” has the meaning set forth in the CCAA Plan.

1.233 “Proven Secured Claim” has the meaning set forth in the CCAA Plan.

1.234 “Record Holder” means the holder of a Claim or Interest as of the
Distribution Record Date.

1.235 “Reinstated” means (a) leaving unaltered the legal, equitable and
contractual rights to which a Claim entitles the holder of such Claim, or
(b) notwithstanding any contractual provision or applicable law that entitles
the holder of such Claim to demand or receive accelerated payment of such Claim
after the occurrence of a default, (i) curing any such default that occurred
before or after the Petition Date, other than a default of a kind specified in
section 365(b)(2) of the Bankruptcy Code; (ii) reinstating the maturity of such
Claim as such maturity existed before such default; (iii) compensating the
holder of such Claim for any damages incurred as a result of any reasonable
reliance by such holder on such contractual provision or such applicable law;
(iv) if such Claim arises from any failure to perform a nonmonetary obligation
under a nonresidential real property lease subject to section 365(b)(1)(A) of
the Bankruptcy Code, compensating the holder of such Claim for any pecuniary
loss incurred by such holder as the result of such failure; and (v) not
otherwise altering the legal, equitable or contractual rights to which such
Claim entitles the holder thereof.

1.236 “Released Party or Parties” has the meaning set forth in Section 8.5 of
this Plan.

1.237 “Reorganized ABH” means, on and after the Effective Date, AbitibiBowater,
as reorganized under and pursuant to this Plan or a new holding company created
in contemplation of the Effective Date that, on or after the Effective Date,
owns 100% of the equity in ABH (as in existence prior to the Effective Date).

1.238 “Reorganized Debtors” means, on and after the Effective Date,
collectively, all of the surviving Debtors that are reorganized under and
pursuant to this Plan.

1.239 “Reorganized U.S. Plan Sponsors” has the meaning set forth in Section 6.10
of this Plan.

1.240 “Restructuring Transactions” has the meaning set forth in Section 6.2 of
this Plan.

 

24



--------------------------------------------------------------------------------

1.241 “Retained Causes of Action” has the meaning set forth in Section 8.7 of
this Plan.

1.242 “Rights Offering” has the meaning set forth in Section 6.12 of this Plan.

1.243 “Rights Offering Notes” has the meaning set forth in Section 6.12 of the
Plan.

1.244 “Rights Offering Notes Indenture” has the meaning set forth in
Section 6.12 of the Plan.

1.245 “Rights Offering Notes Registration Agreement” has the meaning set forth
in Section 6.12 of the Plan.

1.246 “Sanction Order” means one or more orders of the Canadian Court
sanctioning the CCAA Plan pursuant to the CCAA and Section 191 of the Canadian
Business Corporations Act as such order may be amended, modified or varied from
time to time.

1.247 “Schedules” means the Schedules of Assets and Liabilities filed in the
Chapter 11 Cases, as amended, revised or modified from time-to time.

1.248 “Secretary” means any secretary of a Reorganized Debtor.

1.249 “Section” means any section of this Plan.

1.250 “Section 510 Actions” has the meaning set forth in Section 4.3 of this
Plan.

1.251 “Section 1145 Cutback” has the meaning set forth in Section 6.12 of this
Plan.

1.252 “Search Committee” has the meaning set forth in Section 6.7 of this Plan.

1.253 “Secured Claim” means a Claim that constitutes a secured claim under
section 506(a) or 1111(b) of the Bankruptcy Code.

1.254 “Secured Funded Debt Administrative Agents” means collectively, the
Bowater Secured Bank Agent, the BCFPI Secured Bank Agent and the ACCC Term Loan
Agent.

1.255 “Secured Funded Debt Agreements” means collectively, the Bowater Secured
Bank Documents, the BCFPI Secured Bank Documents and the ACCC Term Loan Secured
Guaranty.

1.256 “Secured Funded Debt Claims” means collectively the Bowater Secured Bank
Claims, the BCFPI Secured Bank Claims, and the ACCC Term Loan Secured Guaranty
Claims.

1.257 “Secured Funded Debt Lenders” means collectively, the lenders and
financial institutions from time to time party to the Secured Funded Debt
Agreements.

 

25



--------------------------------------------------------------------------------

1.258 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.259 “Securitization Claims” means any Claims arising under or relating to the
Securitization Facility.

1.260 “Securitization Facility” means the receivables securitization facility
made available to certain subsidiaries of ABH pursuant to that certain Second
Amended and Restated Receivables Purchase Agreement, dated as of June 16, 2009,
as amended, among Abitibi-Consolidated U.S. Funding Corp. as the seller, ACI and
Abitibi Consolidated Sales Corporation as originators, Abitibi Consolidated
Sales Corporation as servicer, ACI as subservicer, Citibank, N.A. as agent, and
the banks named therein, and the other Transaction Documents (as defined
therein).

1.261 “Securitization Order” means collectively (i) that certain Interim Order
Pursuant to Sections 105, 362(d), 363(b)(I), 363(c)(2), 363(f), 363(l), 363(m),
364 (c)(1), 364(e) and 365 of the Bankruptcy Code (1) Authorizing Entry into an
Amended and Restated Guaranteed Receivables Purchase Facility, (2) Authorizing
the Sale of Receivables and Related Rights Pursuant to an Amended and Restated
Securitization Program, (3) Authorizing ACSC to Cause Payment of Certain Fees
Pursuant to the Engagement Letters, (4) Modifying the Automatic Stay,
(5) Authorizing the Use of Cash Collateral, (6) Granting Superpriority
Administrative Expense Claims, (7) Granting Adequate Protection, (8) Scheduling
A Hearing and (9) Granting other Related Relief entered by the Bankruptcy Court
on or about June 11, 2009 [Docket No. 458] and (ii) that certain Final Order
Pursuant to Sections 105, 362(d), 363(b)(I), 363(c)(2), 363(f), 363(l), 363(m),
364 (c)(1), 364(e) and 365 of the Bankruptcy Code (1) Authorizing Entry into an
Amended and Restated Guaranteed Receivables Purchase Facility, (2) Authorizing
the Sale of Receivables and Related Rights Pursuant to an Amended and Restated
Securitization Program, (3) Authorizing ACSC to Cause Payment of Certain Fees
Pursuant to the Engagement Letters, (4) Modifying the Automatic Stay,
(5) Authorizing the Use of Cash Collateral, (6) Granting Superpriority
Administrative Expense Claims, (7) Granting Adequate Protection, (8) Scheduling
A Hearing and (9) Granting other Related Relief [Docket No. 595].

1.262 “Series A-D Notes” has the meaning set forth in Section 3.4 of this Plan.

1.263 “STIPs” has the meaning set forth in Section 6.8(e) of this Plan.

1.264 “Supplement” means any supplement attached to or incorporated into this
Plan, including the Plan Supplements.

1.265 “Supplement Filing Date” means the date or dates on which certain
exhibits, schedules and supplements to this Plan, including the Plan
Supplements, which shall be in a form reasonably acceptable to the Debtors, the
Creditors Committee and the DIP Lenders shall be filed with the Bankruptcy
Court, which date or dates shall be at least ten days (10) prior to the Voting
Deadline.

1.266 “Term Loan Exit Financing Facility” means the senior secured term loan
facility, that may take the form of a loan, high-yield notes, a bridge facility
or other arrangement, to be entered into by the Reorganized Debtors and the
lender(s) thereunder as contemplated in

 

26



--------------------------------------------------------------------------------

Section 6.11 of this Plan, pursuant to such documentation, or a summary thereof,
that shall (a) be set forth in a Plan Supplement and filed by the Supplement
Filing Date, or (b) be set forth in such other notice and in such form as
determined by the Debtors and as is reasonably acceptable to the Creditors
Committee, filed on or before the Confirmation Hearing.

1.267 “UDAG Loan” means the 6.5% UDAG Promissory Note UDAG Loan due February 1,
2010 under which Bowater Newsprint South Operations LLC (f/k/a Newsprint South,
Inc.) is the borrower.

1.268 “Unclaimed Property” means any distribution under the Plan that is
unclaimed by the holder of the Allowed Claim entitled to such distribution
ninety (90) days after the distribution date applicable to such distribution.

1.269 “Unions” has the meaning set forth in Section 5.1(h) of this Plan.

1.270 “Unsecured Claim” means a Claim that is not an Administrative Claim, a
Priority Tax Claim, a Priority Non-Tax Claim, a Bowater Secured Bank Claim, a
BCFPI Secured Bank Claim, an ACCC Term Loan Secured Guaranty Claim, an Other
Secured Claim, a Secured Claim, a Convenience Claim, an Intercompany Claim, a
Common Stock Claim or an Interest.

1.271 “Unsecured Note Claims” means all Claims arising under or relating to the
Unsecured Notes, 13.75% Senior Secured Note Guaranty Claims, 15.50% Senior Note
Guaranty Claims, 8.00% Convertible Notes Guaranty Claims, 7.95% Notes Guaranty
Claims, 7.40% Revenue Bonds (2010) Loan Agreement, 7.40% Revenue Bonds
(2022) Loan Agreement, 7.625% Revenue Bonds Loan Agreement and 7.75% Revenue
Bonds Loan Agreement.

1.272 “Unsecured Notes” means the 6.50% Notes, 7.875% Senior Notes, 7.95% Notes,
8.00% Convertible Notes, 9.00% Debentures, 9.375% Debentures, 9.50% Debentures,
10.26% Senior Notes (Series D), 10.50% Senior Notes (Series B), 10.60% Senior
Notes (Series C), 10.625% Senior Notes (Series A), 10.85% Debentures, Floating
Rate Notes (2010) and UDAG Loan.

1.273 “Unsubscribed Notes” has the meaning set forth in the Backstop Agreement.

1.274 “U.S. Pension Plans” means the single-employer defined benefit plans
indicated on Plan Supplement 7A.

1.275 “U.S. Plan Sponsors” has the meaning set forth in Section 6.10 of this
Plan.

1.276 “Voting Deadline” means the date set in an order of the Bankruptcy Court
as the deadline for the return of Ballots accepting or rejecting this Plan.

B. Interpretation. For purposes of this Plan: (a) whenever from the context it
is appropriate, each term, whether stated in the singular or the plural, will
include both the singular and the plural; (b) unless otherwise provided in this
Plan, any reference in this Plan to a contract, instrument, release, indenture
or other agreement or document being in a particular form or on

 

27



--------------------------------------------------------------------------------

particular terms and conditions means that such document will be substantially
in such form or substantially on such terms and conditions; (c) unless otherwise
provided in this Plan, any reference in this Plan to an existing document or
exhibit means such document or exhibit, as it may have been or may be amended,
modified or supplemented pursuant to this Plan; (d) unless otherwise specified
herein, any reference to a Person as a holder of a Claim includes that Person’s
successors, assigns and affiliates; (e) unless otherwise specified, all
references in this Plan to sections, Articles, schedules, Supplements and
Exhibits are references to sections, Articles, schedules, Supplements and
Exhibits of or to this Plan; (f) the words “herein”, “hereof” and “hereto” refer
to this Plan in its entirety rather than to a particular portion of this Plan;
(g) captions and headings to Articles and sections are inserted for convenience
of reference only and are not intended to be part of or to affect the
interpretation of this Plan; and (h) the rules of construction set forth in
section 102 of the Bankruptcy Code will apply.

C. Computation of Time. In computing any period of time prescribed or allowed by
this Plan, the provisions of Bankruptcy Rule 9006(a) will apply.

D. Currency Denomination. All references in this Plan to monetary figures shall
refer to currency of the United States of America unless otherwise indicated.

ARTICLE II

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A. General Rules.

2.1 Classification. Pursuant to sections 1122 and 1123 of the Bankruptcy Code,
the following designates the Classes of Claims and Interests under this Plan. A
Claim or Interest is in a particular Class for purposes of voting on, and of
receiving distributions pursuant to, this Plan only to the extent that such
Claim or Interest is an Allowed Claim or Interest in that Class and such Claim
or Interest has not been paid, released or otherwise settled prior to the
Effective Date. A Claim or Interest shall be deemed classified in a particular
Class only to the extent that the Claim or Interest qualifies within the
description of that Class, and shall be deemed classified in a different Class
to the extent that any remainder of such Claim or Interest qualifies within the
description of such different Class. In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Claims and Priority Tax Claims have not been
classified, although the treatment for such Claims is set forth below.

2.2 Separate Plans. The Plan does not provide for substantive consolidation of
the Estates. Subject to Section 9.1 of this Plan, Claims that are asserted
against multiple Debtors shall be treated as separate Claims against each
applicable Debtor. The Plan also provides for rights of subrogation and
contribution among each Debtor, as applicable, with respect to recoveries on
Secured Funded Debt Claims. The aggregate recovery on an Allowed Claim from all
sources, including distributions under this Plan, the CCAA Plan or a combination
of both, regardless of whether on account of a theory of primary or secondary
liability, by reason of guarantee, indemnity agreement, joint and several
obligations or otherwise, shall not exceed 100% of the face amount of the
underlying Allowed Claim.

 

28



--------------------------------------------------------------------------------

B. Unclassified Claims.

2.3 Administrative Claims.

(a) General. Subject to the provisions of Article IV of this Plan and unless
otherwise agreed to by the holder of an Allowed Administrative Claim (in which
event such other agreement shall govern), each holder of an Allowed
Administrative Claim shall be paid in full in Cash (i) at the sole option of the
Debtors (before the Effective Date) or the Reorganized Debtors (on or after the
Effective Date), (a) in the ordinary course of business as the Claim becomes due
and owing or (b) on the Initial Distribution Date, or (ii) on such other date as
the Bankruptcy Court may order; provided, however, any payment proposed to be
made pursuant to subsection (i) above in the aggregate amount of $500,000 or
greater, that does not relate to an Allowed Administrative Claim incurred in the
ordinary course of business, shall not be paid without the prior consent of the
Creditors Committee, such consent not to be unreasonably withheld.

(b) No Double Payment of Administrative Claims. To the extent that an
Administrative Claim is Allowed against the Estate of more than one Debtor,
there shall be only a single recovery on account of such Allowed Administrative
Claim. In addition, to the extent that any obligation that would otherwise
constitute an Administrative Claim is paid as a CCAA Charge in the CCAA
Proceedings, the payment of such CCAA Charge in the CCAA Proceedings shall be
the only payment to be made on account of such Administrative Claim in the
Chapter 11 Cases and the CCAA Proceedings.

2.4 Priority Tax Claims. Unless otherwise agreed to by the holder of an Allowed
Priority Tax Claim (in which event such other agreement shall govern), each
holder of an Allowed Priority Tax Claim shall receive, at the sole option of the
Reorganized Debtors, (a) Cash in an amount equal to such Allowed Priority Tax
Claim on the later of the Effective Date and the date such Priority Tax Claim
becomes an Allowed Priority Tax Claim, or as soon thereafter as is practicable,
but no later than thirty (30) days after the Effective Date, or (b) through
equal annual installment payments in Cash (i) of a total value, as of the
Effective Date of the Plan, equal to the allowed amount of such Claim; (ii) over
a period ending not later than 5 years after the Petition Date; and (iii) in a
manner not less favorable than the most favored nonpriority unsecured claim
provided for by the Plan. All Allowed Priority Tax Claims against any of the
Debtors that are not due and payable on the Effective Date shall be paid in the
ordinary course of business by the Reorganized Debtors in accordance with the
applicable non-bankruptcy law governing such Claims.

2.5 DIP Facility Claims. On the Effective Date, if not previously repaid in
full, all DIP Facility Claims shall be paid in full in Cash, or otherwise
satisfied in a manner acceptable to the DIP Agent and each DIP Lender.

2.6 Securitization Claims. On the Effective Date, all outstanding receivables
interests purchased under the Securitization Facility will be repurchased in
Cash for a price equal to the par amount thereof plus accrued yield and fees and
servicing fees payable under the Securitization Facility, and any unpaid fees
and expenses or other amounts payable under the Securitization Facility, whether
by a Debtor or an affiliate of the Debtors, if any, and any

 

29



--------------------------------------------------------------------------------

Securitization Claims shall be paid in full in Cash. On the Effective Date,
after all such receivables interests are repurchased and all such payments are
made, the Securitization Facility shall be terminated, and all Securitization
Claims and any claims against, or obligations of, Abitibi-Consolidated U.S.
Funding Corp. arising under the Securitization Facility or under the
Securitization Order shall be deemed fully satisfied and released.

2.7 Adequate Protection Claims. On the Effective Date, Adequate Protection
Claims shall be deemed satisfied in full by all interest payments and
professional fee payments made by the applicable Debtors pursuant to, and in
accordance with, the DIP Facility Order and the Securitization Order (as
applicable).

C. Classified Claims and Interests.

2.8 Class 1 – Priority Non-Tax Claims.

(a) Classification. Classes 1A through 1HH (collectively, the “Class 1 Claims”),
as set forth on Exhibit B1, consist of all Priority Non-Tax Claims.

(b) Allowance. Class 1 Claims shall be allowed or disallowed in accordance with
Article IV of this Plan and applicable provisions of the Bankruptcy Code and
Bankruptcy Rules.

(c) Treatment. Unless otherwise agreed to by the holder of an Allowed Priority
Non-Tax Claim (in which event such agreement shall govern), each holder of an
Allowed Class 1 Claim, in full satisfaction of such Claim, shall be paid in full
in Cash on the later of the Initial Distribution Date and a date that is as soon
as practicable after the date upon which such Claim becomes an Allowed Priority
Non-Tax Claim.

(d) Impairment and Voting. Class 1 Claims are unimpaired and the holders thereof
are not entitled to vote on this Plan.

2.9 Class 2 – Bowater Secured Bank Claims.

(a) Classification. Class 2A through 2G (collectively, the “Class 2 Claims”), as
set forth on Exhibit B2, consist of all Bowater Secured Bank Claims.

(b) Allowance. Class 2 Claims shall be Allowed Claims pursuant to this Plan in
the principal amount as set forth on Exhibit B2 plus any amounts, all to the
extent not otherwise included in the amount set forth on Exhibit B2, for
interest, fees and other amounts outstanding (including (i) reimbursement
obligations for Bowater Secured Bank Letters of Credit; (ii) accrued interest at
the default rate plus reasonable professional fees; and (iii) Obligations as
such term is defined in the Bowater Secured Bank Documents) under the Bowater
Secured Bank Documents.

(c) Treatment. Holders of Class 2 Claims, in full satisfaction of such Claims
(other than Claims in respect of Bowater Secured Bank Letters of Credit), shall
(i) be paid in full in Cash on, or as soon as practicable after but in any
event, not later than five (5) business days after, the Effective Date, or
(ii) receive such treatment as otherwise agreed to by

 

30



--------------------------------------------------------------------------------

the Debtors and the holders of such Claims. In addition, in full satisfaction of
Claims in respect of Bowater Secured Bank Letters of Credit, holders of Class 2
Claims shall receive on, or as soon as practicable after, the Effective Date,
the return of the original letters of credit marked “cancelled”, or “back up”
letters of credit or cash collateral provided to or held by the Issuing Lender
(as defined in the Bowater Secured Bank Documents), in each case in the amount
of 105% of the face amount of the Bowater Secured Bank Letters of Credit, or
treatment on such other terms as the Debtors and holders of such Claims may
agree; provided, however, that any “back up” letters of credit provided
hereunder must be issued by financial institutions that are reasonably
satisfactory to the Debtor or Reorganized Debtors and the Bowater Secured Bank
Agent and the Issuing Lender; provided further, however, that the Bowater
Secured Bank Documents shall govern the amount of any fees or other costs and
expenses (if any) payable on account of the Bowater Secured Bank Letters of
Credit. In no event shall holders of Class 2 Claims receive aggregate
distributions on account of Class 2 Claims under this Plan or the CCAA Plan in
excess of the Allowed amount of the Bowater Secured Bank Claims.

(d) Impairment and Voting. Class 2 Claims are unimpaired and the holders thereof
are not entitled to vote on this Plan.

2.10 Class 3 – BCFPI Secured Bank Claims.

(a) Classification. Class 3A through 3G (collectively, the “Class 3 Claims”), as
set forth on Exhibit B3, consist of all BCFPI Secured Bank Claims.

(b) Allowance. Class 3 Claims shall be Allowed Claims pursuant to this Plan in
the principal amount as set forth on Exhibit B3 plus any amounts, all to the
extent not otherwise included in the amount set forth on Exhibit B3, for
interest, fees and other amounts outstanding (including (i) reimbursement
obligations for BCFPI Secured Bank Letters of Credit; (ii) accrued interest at
the default rate plus reasonable professional fees; and (iii) Obligations as
such term is defined in the BCFPI Secured Bank Documents) under the BCFPI
Secured Bank Documents.

(c) Treatment. Holders of Class 3 Claims, in full satisfaction of such Claims
(other than Claims in respect of BCFPI Secured Bank Letters of Credit), shall
(i) be paid in full in Cash on, or as soon as practicable after, but in any
event not later than five (5) business days after, the Effective Date and in the
currency as set forth in paragraph L(vii) of the Final DIP Order, or
(ii) receive such treatment as otherwise agreed to by the Debtors and the
holders of such Claims. In addition, in full satisfaction of Claims in respect
of BCFPI Secured Bank Letters of Credit, holders of Class 3 Claims shall
(i) receive on, or as soon as practicable after, but in any event not later than
five (5) business days after, the Effective Date, cash collateral in the
aggregate face amount of the BCFPI Secured Bank Letters of Credit plus an amount
sufficient to cover all fees for the term of each BCFPI Secured Bank Letter of
Credit and in the currency of such BCFPI Secured Bank Letter of Credit,
(ii) have returned undrawn to the BCFPI Secured Bank Agent the BCFPI Secured
Bank Letters of Credit and such BCFPI Secured Bank Letters of Credit shall be
extinguished, or (iii) receive such other treatment with respect to the BCFPI
Secured Bank Letters of Credit on such other terms as to which the Debtors and
holders of such Claims may agree. In no event shall holders of Class 3 Claims
receive aggregate distributions on account of such Class 3 Claims under this
Plan or the CCAA Plan in excess of the Allowed amount of the BCFPI Secured Bank
Claims.

 

31



--------------------------------------------------------------------------------

(d) Impairment and Voting. Class 3 Claims are unimpaired and the holders thereof
are not entitled to vote on this Plan.

2.11 Class 4 – ACCC Term Loan Secured Guaranty Claims.

(a) Classification. Classes 4A through 4G (collectively, the “Class 4 Claims”),
as set forth on Exhibit B4, consist of all ACCC Term Loan Secured Guaranty
Claims.

(b) Allowance. Subject to Section 9, Class 4 Claims shall be Allowed Claims
pursuant to this Plan in the principal amount of $346,898,769.39, together with
all accrued and unpaid interest (including default rate interest), costs, fees
and expenses to the extent provided under the ACCC Term Loan Documents,
calculated through and including the date on which the distributions are
actually made to the holders of the Class 4 Claims.

(c) Treatment. Holders of Class 4 Claims, in full satisfaction of such Claims,
shall (i) be paid in full in Cash on, or as soon as practicable after, the
Effective Date, or (ii) receive such treatment as otherwise agreed by the
Debtors and the holders of such Claims.

(d) Impairment and Voting. Class 4 Claims are unimpaired and the holders thereof
are not entitled to vote on this Plan.

2.12 Class 5 – Other Secured Claims.

(a) Classification. Classes 5A through 5HH (collectively, the “Class 5 Claims”),
as set forth on Exhibit B5, consist of all Other Secured Claims.

(b) Allowance. Class 5 Claims shall be allowed or disallowed to the extent
permitted by section 506 of the Bankruptcy Code and other applicable provisions
of the Bankruptcy Code and Bankruptcy Rules in accordance with Article IV of
this Plan.

(c) Treatment. Each holder of an Allowed Class 5 Claim shall, in full
satisfaction of such Claim, at the sole option of the Debtors, be (i) paid in
full in Cash on the Initial Distribution Date, (ii) reinstated according to the
terms of the relevant instrument, (iii) paid on such other terms as the Debtors
and the holder of such Claim may agree, or (iv) satisfied through the surrender
by the applicable Debtors of the collateral securing the Claim to the holder
thereof.

(d) Impairment and Voting. Class 5 Claims are unimpaired and the holders thereof
are not entitled to vote on this Plan.

 

32



--------------------------------------------------------------------------------

2.13 Class 6 – Unsecured Claims.

(a) Classification. Classes 6A through 6HH (collectively, the “Class 6 Claims”),
as set forth on Exhibit B6, consist of all Unsecured Claims.

(b) Allowance and Acknowledgment. (i) Subject to Section 9 of this Plan, Class 6
Claims shall be allowed or disallowed in accordance with Article IV of this Plan
and applicable provisions of the Bankruptcy Code and Bankruptcy Rules; provided,
however, that, notwithstanding anything in the Debtors’ Schedules to the
contrary, and unless otherwise agreed to by the Debtors or ordered by the
Bankruptcy Court, the Unsecured Note Claims set forth on Exhibit B6 shall be
Allowed Class 6 Claims solely in the amount set forth, and against the
applicable Debtor(s) identified, in Exhibit B6.

(ii) Acknowledgment. Bowater acknowledges that at least one of the BCFC
Contribution Claim or the 7.95% Notes Guaranty Claim will be an Allowed Claim in
Class 6S against Bowater, which amount shall be no less than an amount equal to
the difference between (1) $619,875,000 minus (2) the amount of the
distributions to holders of Allowed Class 6M Claims against BCFC. Subject to
Bowater’s rights to settle such Claims, the Court shall determine whether such
Allowed Claim is on account of (i) the BCFC Contribution Claim and/or (ii) the
7.95% Notes Guaranty. This acknowledgment shall not be interpreted to prejudice
the rights, if any, of any party in interest to seek to have Allowed the 7.95%
Notes Guaranty Claim or the BCFC Contribution Claim or both, or the rights of
any party in interest to object to one or both of such Claims on any basis.

(c) Treatment. Subject to Section 9 of this Plan, each holder of an Allowed
Class 6 Claim shall, in full satisfaction of such Claim, (i) receive its Pro
Rata share of the number of shares of New ABH Common Stock allocated to the
Debtor against which such Claim is Allowed as set forth in Exhibit B6 attached
hereto, subject to Dilution; and (ii) to the extent eligible, be entitled to
participate in the portion of the Rights Offering allocated to the Debtor
against which such Claim is Allowed based on the allocations of New ABH Common
Stock allocated to such Debtor as set forth in Exhibit B6 attached hereto. The
provisions of this Plan relating to distributions on account of the 13.75%
Senior Secured Note Guaranty Claims shall not apply to the extent that the
13.75% Senior Secured Notes Claims are paid in full in the CCAA Proceedings on
or before the Effective Date of this Plan. To the extent Allowed, the
BCFC Contribution Claim shall be classified and treated as a Class 6 Claim
against Bowater for purposes of this Plan, and any portion of the Rights
Offering allocated on account of such Claim shall be allocated for the benefit
of creditors of BCFC to be exercised by such creditors as if such creditors were
the holders of the BCFC Contribution Claim.

(d) Impairment and Voting. Class 6 Claims are impaired and the holders thereof
are entitled to vote on this Plan. For voting purposes only, the
BCFC Contribution Claim and the 7.95% Notes Guaranty Claim shall be deemed
Allowed Claims against Bowater, each in the aggregate amount of $619,875,000.

 

33



--------------------------------------------------------------------------------

2.14 Class 7 – Convenience Claims.

(a) Classification. Classes 7A through 7HH (collectively, the “Class 7 Claims”),
as set forth on Exhibit B7, consist of all Convenience Claims.

(b) Allowance. Class 7 Claims shall be allowed or disallowed in accordance with
Article IV of this Plan and applicable provisions of the Bankruptcy Code and
Bankruptcy Rules.

(c) Treatment. Each holder of an Allowed Class 7 Claim shall, in full
satisfaction of such Claim, be paid in Cash in an amount equal to the lesser of
50% of (i) $5,000 or (ii) the amount of its Allowed Class 7 Claim; provided,
however, that if the holders of Class 7 Claims against any Debtor do not accept
the Plan by the requisite majorities set forth in section 1126(c) of the
Bankruptcy Code, then the holders of Allowed Convenience Claims for such Debtor
shall be treated as holders of Class 6 Claims against such Debtor, and shall be
treated in accordance with Section 2.13 of this Plan.

(d) Impairment and Voting. Class 7 Claims are impaired and the holders thereof
are entitled to vote on this Plan.

2.15 Class 8 – Intercompany Claims and Intercompany Interests.

(a) Classification. Class 8 consists of all Intercompany Claims and Intercompany
Interests (collectively, the “Class 8 Claims and Interests”).

(b) Allowance. Subject to Sections 6.2, 6.3 and 6.17 of this Plan, and except as
otherwise ordered by the Bankruptcy Court with respect to a particular
Intercompany Claim or Intercompany Interest, on the Effective Date, at the
option of the Debtors or the Reorganized Debtors, the Intercompany Claims shall
either be (a) Reinstated, in full or in part, and treated in the ordinary course
of business, or (b) cancelled and discharged, in full or in part; provided,
however, that any election by the Debtors or the Reorganized Debtors hereunder
shall not impact any recoveries under this Plan.

(c) Treatment. Unless otherwise ordered by the Bankruptcy Court with respect to
a particular Intercompany Claim or Intercompany Interest, and subject to
Sections 6.2, 6.3 and 6.17 hereof, holders of Intercompany Claims and
Intercompany Interests shall not receive or retain any property on account of
such Intercompany Claims and Interests to the extent such claim is cancelled and
discharged as provided in Section 2.15(b).

(d) Impairment and Voting. Class 8 Claims and Interests are impaired, shall be
deemed to accept this Plan and shall not vote on this Plan.

2.16 Class 9 – Common Stock Claims and Interests.

(a) Classification. Classes 9A through 9HH (collectively, the “Class 9 Claims
and Interests”) consist of all Common Stock Claims and Interests.

 

34



--------------------------------------------------------------------------------

(b) Treatment. Common Stock Claims and Interests shall be cancelled, and the
holders of Common Stock Claims and Interests shall not be entitled to receive or
retain any property on account of such Claims and Interests.

(c) Impairment and Voting. Class 9 Claims and Interests are impaired and deemed
to reject the Plan, and the holders thereof are not entitled to vote to accept
or reject the Plan.

2.17 Limits on Certain Distributions. No agreements for the treatment of Claims
permitted in Section 2.3 through and including Section 2.12 (if any) shall
provide for distributions of New ABH Common Stock to holders of Claims in such
sections. For the avoidance of doubt, no distributions of New ABH Common Stock
shall be made on account of Administrative Claims, Priority Tax Claims, DIP
Facility Claims, Securitization Claims, Adequate Protection Claims and Claims in
Class 1, Class 2, Class 3, Class 4 and Class 5.

2.18 Prepetition Indemnification and Reimbursement Obligations. All respective
obligations, whether pursuant to certificates of incorporation, codes of
regulation, by-laws, limited liability company agreements, limited liability
partnership agreements, applicable state or non-bankruptcy law, or specific
agreement or any combination of the foregoing, of the Debtors and Reorganized
Debtors to indemnify and reimburse persons who are directors, officers,
managers, employees or agents of any of the Debtors as of the Petition Date
(collectively, the “Indemnity Obligations”), shall be treated as if they are
executory contracts that are assumed pursuant to Section 365 of the Bankruptcy
Code under the Plan as of the Effective Date, and such obligations shall survive
confirmation of the Plan, shall remain unaffected by the Plan, and shall not be
discharged or impaired by the Plan, irrespective of whether the indemnification
or reimbursement obligation is owed in connection with any event occurring
before, on or after the Petition Date, it being understood that all
indemnification provisions in place on and prior to the Effective Date for
directors, officers, managers or employees and agents of the Debtors shall
survive the effectiveness of the Plan for claims related to or in connection
with any actions, omissions or transactions prior to the Effective Date
(including prior to the Petition Date); provided, however, that the Debtors’ and
Reorganized Debtors’ liability for such obligations shall be limited to
professional fees and expenses arising from and related to such obligations; and
provided further, however, that the Indemnity Obligations shall not apply to any
Employee Transferee for any Employee Transferee Action and any professional fees
and expenses arising from such action.

 

35



--------------------------------------------------------------------------------

2.19 Preservation of Subordination Rights.

(a) Nothing contained in this Plan shall be deemed to modify, impair, terminate
or otherwise affect in any way the rights of any entity (as that term is defined
in section 101(15) of the Bankruptcy Code) under section 510(a) of the
Bankruptcy Code, and all such rights are expressly preserved under this Plan.
The treatment set forth in this Article II and the distributions to the various
Classes of Claims hereunder shall not affect the right of any Person to levy,
garnish, attach, or employ any other legal process with respect to such
distributions by reason of any claimed subordination rights or otherwise. All
such rights and any agreements relating thereto shall remain in full force and
effect, except as otherwise expressly compromised and settled pursuant to the
Plan.

(b) Distributions shall be subject to and modified by any Final Order directing
distributions other than as provided in the Plan. The right of the Debtors or
any other entity to seek subordination of any Claim pursuant to section 510 of
the Bankruptcy Code is fully reserved except as set forth in Article VIII below,
and the treatment afforded any Claim that becomes a subordinated Claim at any
time shall be modified to reflect such subordination. Unless the Confirmation
Order provides otherwise, no distribution shall be made to the holder of a
subordinated Claim on account of such claim until the rights or the holders of
Claims senior to such Claim have been satisfied.

ARTICLE III

VOTING AND DISTRIBUTIONS

3.1 Voting of Claims. Each holder of an Allowed Claim in an impaired Class of
Claims that is entitled to vote on the Plan pursuant to Article II of this Plan
shall be entitled to vote separately to accept or reject the Plan as provided in
such order as is entered by the Bankruptcy Court establishing procedures with
respect to the solicitation and tabulation of votes to accept or reject the
Plan, or any other order or orders of the Bankruptcy Court.

(a) Non-Consensual Confirmation. If at least one (1) Class of Claims or
Interests that is Impaired under the Plan votes to reject the Plan or is deemed
to reject the Plan, the Debtors may seek to have the Bankruptcy Court confirm
the Plan under section 1129(b) of the Bankruptcy Code.

(b) Deemed Acceptance if No Votes Cast. If no holders of Claims or Interests
eligible to vote in a particular Class vote to accept or reject the Plan, the
Plan shall be deemed accepted by the holders of such Claims or Interests in such
Class.

(c) Elimination of Vacant Classes. Any Class of Claims or Interests that does
not have a holder of an Allowed Claim or Allowed Interest or a Claim or Interest
temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation
Hearing shall be deemed eliminated from the Plan for purposes of voting to
accept or reject the Plan and for purposes of determining acceptance or
rejection of the Plan by such Class pursuant to section 1129(a)(8) of the
Bankruptcy Code.

 

36



--------------------------------------------------------------------------------

(d) Votes Regarding Cross-Border Debtors. The Cross-Border Claims Voting
Protocol shall govern the voting of Claims to accept or reject the Plan with
respect to the Cross-Border Debtors.

3.2 Distributions to Secured Funded Debt Claims. Distributions under this Plan
to holders of Secured Funded Debt Claims in Classes 2 through 4 shall be made to
the applicable Secured Funded Debt Administrative Agent and shall be distributed
by the Secured Funded Debt Administrative Agents to the applicable Secured
Funded Debt Lenders, in accordance with the terms of the applicable Secured
Funded Debt Agreements, in satisfaction of all amounts owing by the Debtors and
the CCAA Debtors under the Secured Funded Debt Agreements as of the date of
distribution to the applicable Secured Funded Debt Administrative Agent.
Distributions of Cash to holders of Claims in Classes 2 through 4 shall be made
based on the amount of such Claims held by such holders as set forth in the
books and records of the Secured Funded Debt Administrative Agents as of the
close of business on the Confirmation Date, and in accordance with the Secured
Funded Debt Agreements, after giving effect to payments made prior to the
Effective Date in satisfaction of Adequate Protection Claims arising under the
DIP Facility Order and the Securitization Order, as applicable.

3.3 Distributions to Holders of Allowed Convenience Class Claims. Subject to
Section 4.4 and Section 9 of this Plan, on the Effective Date, or as soon as
practicable thereafter, Reorganized ABH shall deliver to the Disbursing Agent
for distribution on behalf of the Debtors to holders of Allowed Convenience
Claims, Cash in an amount sufficient to make distributions in accordance with
Article II of this Plan. Thereafter, the Disbursing Agent shall distribute to
the holder of a Disputed Claim that becomes an Allowed Convenience Claim the
Cash to which such holder is then entitled under the Plan (i) as soon as
practicable after the date that the order or judgment of the Bankruptcy Court
allowing such Disputed Claim, in whole or in part, becomes a Final Order,
(ii) at the next applicable Interim Distribution Date, or (iii) at such other
time as is reasonably practicable under the circumstances, but in any event, no
later than the Final Distribution Date.

3.4 Distributions to Holders of Unsecured Note Claims. The Indenture Trustees
for each series of Unsecured Notes shall be deemed to be the holders of all
Unsecured Note Claims, as applicable, for purposes of distributions to be made
hereunder, and all distributions on account of such Unsecured Note Claims, shall
be made to or on behalf of the applicable Indenture Trustees or in the absence
of an Indenture Trustee, to the Debtors or other agent. The Debtors or
Reorganized Debtors, or other agent selected by the Debtors or Reorganized
Debtors, shall fulfill the role of the indenture trustee for holders of 10.26%
Senior Notes (Series D), 10.50% Senior Notes (Series B), 10.60% Senior Notes
(Series C), and 10.625% Senior Notes (Series A) (the “Series A-D Notes”). Each
Indenture Trustee shall hold or direct such distributions for the benefit of the
holders of Allowed Unsecured Note Claims, as applicable, in accordance with the
terms of the applicable indenture. As soon as practicable following compliance
with the requirements set forth in Section 6.16 of this Plan, the Indenture
Trustee shall (a) arrange to deliver such distributions to or on behalf of such
holders of Allowed Unsecured Note Claims, (b) retain, and if necessary, exercise
their charging liens against any such distributions, and (c) seek compensation
and reimbursement for any reasonable fees and expenses incurred in making such
distributions, which shall be an obligation of the Reorganized Debtors.

 

37



--------------------------------------------------------------------------------

3.5 Distributions to Holders of Allowed Unsecured Claims Other than Unsecured
Note Claims.

(a) The Disbursing Agent shall make distributions of New ABH Common Stock to
holders of Allowed Claims in Class 6, other than holders of Unsecured Note
Claims, as follows:

(i) On the Initial Distribution Date, the Disbursing Agent shall distribute the
New ABH Common Stock allocable to such Allowed Unsecured Claims as of the
Distribution Record Date to the Indenture Trustees and holders of Allowed
Unsecured Claims, as applicable.

(ii) On any Interim Distribution Date, the Disbursing Agent shall make interim
distributions of New ABH Common Stock to Indenture Trustees and holders of
Allowed Claims in Class 6, as applicable, pursuant to and consistent with
Section 4.4 of this Plan.

(iii) On the Final Distribution Date, the Disbursing Agent shall make the
balance of all distributions to Indenture Trustees and holders of Allowed Claims
in Class 6 as applicable and as required under this Plan.

(b) Notwithstanding any other provision of this Plan, all distributions to
holders of Unsecured Note Claims shall be made in accordance with the terms of
this Plan and the applicable Indenture.

3.6 Distributions of Rights Offering Notes. Distributions of Rights Offering
Notes to Eligible Holders on Allowed Claims and Disputed Claims will be made
upon consultation with the Creditors Committee and pursuant to procedures
implemented by the Debtors or Reorganized Debtors that are not inconsistent with
the Backstop Agreement and related procedures approved by the Bankruptcy Court.

3.7 Miscellaneous Distribution Provisions.

(a) Distribution Record Date. All Distributions on account of Allowed Claims
shall be made to the Record Holders of such Claims. As of the close of business
of the Distribution Record Date, the Claims register maintained by the Claims
and Noticing Agent shall be closed, and there shall be no further changes
regarding the Record Holder of any Claim. The Reorganized Debtors, the Secured
Funded Debt Administrative Agents and any Disbursing Agents shall have no
obligation to recognize any transfer of any Claim occurring after the
Distribution Record Date. The Reorganized Debtors shall instead be entitled to
recognize and deal for all purposes under this Plan with the Record Holders as
of the Distribution Record Date. As of the close of business on the Distribution
Record Date, the transfer ledgers for the Secured Funded Debt Administrative
Agents shall be deemed closed, and the Secured Funded Debt Administrative Agents
may take whatever action is necessary to close the transfer ledgers and there
shall be no further transfers or changes in the Record Holders of such
securities in such transfer ledgers. PLEASE NOTE THAT IF YOU ACQUIRE A CLAIM
FOLLOWING THE DISTRIBUTION RECORD DATE, YOU WILL NOT RECEIVE A DISTRIBUTION FROM
THE DEBTORS OR THE REORGANIZED DEBTORS ON ACCOUNT OF SUCH CLAIM.

 

38



--------------------------------------------------------------------------------

IN ADDITION, IF YOU SELL OR TRANSFER YOUR CLAIM BEFORE THE DISTRIBUTION RECORD
DATE, YOU WILL NOT RECEIVE A DISTRIBUTION ON ACCOUNT OF SUCH CLAIM.

(b) No Interest. Except as specifically provided for in this Plan, and without
limiting any right to interest on account of the 13.75% Senior Secured Notes
Claims in the CCAA Proceedings if any, no Claims (including Administrative
Claims), Allowed or otherwise, shall be entitled, under any circumstances, to
receive any interest on such Claim under this Plan.

(c) Foreign Currency Exchange Rate. Except as specifically provided for in this
Plan or an order of the Bankruptcy Court, as of the Effective Date, any Claim
asserted in currency other than U.S. dollars shall be automatically deemed
converted to the equivalent U.S. dollar value using the Bank of Canada’s noon
spot rate as of the Petition Date (CDN$1 – US$0.8290) for all purposes under
this Plan, including voting, allowance and distribution.

(d) Fractional Plan Securities and De Minimis Distributions. Notwithstanding any
other provision of this Plan, only whole numbers of shares of New ABH Common
Stock shall be issued. When any distribution on account of an Allowed Claim
would otherwise result in the issuance of a number of shares of New ABH Common
Stock that is not a whole number, the actual distribution of such shares shall
be rounded to the next higher or lower whole number of shares as follows:
(i) fractions equal to or greater than  1/2 shall be rounded to the next higher
whole number; and (ii) fractions less than  1/2 shall be rounded to the next
lower number. No consideration shall be provided in lieu of fractional shares
that are rounded down.

The Debtors or the Reorganized Debtors, as the case may be, shall not be
required to, but may in their sole and absolute discretion, make Cash
distributions to any holder of a Claim in an amount less than $10. In addition,
the Debtors and the Reorganized Debtors shall not be required to, but may in
their sole and absolute discretion, make any payment on account of any Claim in
the event that the costs of making such payment exceeds the amount of such
payment.

(e) Fractional Cents. Any other provision of this Plan notwithstanding, no
payment of fractional cents will be made. Whenever any payment of a fraction of
a cent would otherwise be called for, the actual payment shall reflect a
rounding down of such fraction to the nearest whole cent.

(f) Distributions on Non-Business Days. Any payment or distribution due on a day
other than a Business Day shall be made, without interest, on the next Business
Day.

(g) Partial Distributions on Disputed Claims. In consultation with the
Post-Effective Date Claims Agent and the Debtors or the Reorganized Debtors as
applicable, the Disbursing Agent may make partial distributions of New ABH
Common Stock to holders of Disputed Claims for the amount of the undisputed
portion of such holder’s Disputed Claim unless such Claim is a Disputed Claim
because of Section 502(d) of the Bankruptcy Code, in which case no distributions
shall be made until such Disputed Claim becomes an Allowed Claim

 

39



--------------------------------------------------------------------------------

(h) Disputed Payments. If any dispute arises as to the identity of the holder of
an Allowed Claim entitled to receive any distribution under this Plan, the
Reorganized Debtors may retain such distribution until its disposition is
determined by a Final Order or written agreement among the interested parties to
such dispute.

(i) Unclaimed Property. Holders of Allowed Claims to Unclaimed Property shall
cease to be entitled thereto, and such Unclaimed Property shall revert to the
Reorganized Debtors.

(j) Voting of ABH New Common Stock. ABH New Common Stock that is Unclaimed
Property or reserved for Disputed Claims shall be voted by the Disbursing Agent
at any meeting of the stockholders of Reorganized ABH in an equal proportion to
the votes of other stockholders.

(k) Post-Consummation Effect of Evidence of Claims or Interests. Notes, stock
certificates and other evidence of Claims against or Interests in the Debtors
shall, effective on the Effective Date, represent only the right to participate
in the distributions contemplated by this Plan and shall not be valid or
effective for any other purpose.

(l) Setoffs and Recoupment. The Reorganized Debtors may, but shall not be
required to, setoff or recoup against any Allowed Claim and the distributions to
be made pursuant to this Plan on account of such Claim, claims of any nature
that the Debtors or Reorganized Debtors may have against the holder of such
Allowed Claim; provided, however, that neither the failure to effect such a
setoff or recoupment nor the allowance of any Claim against the Debtors or the
Reorganized Debtors shall constitute a waiver or release by the Debtors or the
Reorganized Debtors of any setoff or recoupment claim that the Debtors or the
Reorganized Debtors may possess against such holder.

(m) Compliance with Tax Requirements. In connection with this Plan, to the
extent applicable, the Reorganized Debtors shall comply with all tax withholding
and reporting requirements imposed on them by any governmental unit, and all
distributions pursuant to this Plan that may be necessary or appropriate to
comply with such withholding and reporting requirements. Notwithstanding any
other provision of this Plan, each Person that has received any distribution
pursuant to this Plan shall have sole and exclusive responsibility for the
satisfaction and payment of any tax obligation imposed by any governmental unit,
including income, withholding and other tax obligations, on account of such
distribution.

ARTICLE IV

PROCEDURES FOR DETERMINATION OF CLAIMS AND INTERESTS

4.1 Bar Date for Certain Administrative Claims. All applications for final
allowance of Fee Claims, and all other requests for the payment of
Administrative Claims (other than Ordinary Course Administrative Claims), must
be filed with the Bankruptcy Court and served on the Reorganized Debtors and
their counsel at the addresses set forth in Section 10.14 of this Plan not later
than thirty (30) days after the Effective Date, unless otherwise ordered by the
Bankruptcy Court. Any request for the payment of an Administrative Claim that is
not timely filed and served shall be discharged and forever barred and the
holder of such

 

40



--------------------------------------------------------------------------------

Administrative Claim shall be enjoined from commencing or continuing any action,
process, or act to collect, offset or recover such Claim. The Debtors and the
Reorganized Debtors shall have sole responsibility for filing objections to and
resolving all requests for the allowance of Administrative Claims; provided,
however, the Creditors Committee (or the Post-Effective Date Claims Agent, as
applicable) shall have the right to file an objection to any Fee Claims asserted
by Professionals retained on behalf of the Debtors.

4.2 Objections To Claims. Objections to any Claim filed by any party other than
the Debtors (other than Administrative Claims governed by Section 4.1 of this
Plan) or the Post-Effective Date Claims Agent must be filed no later than twenty
(20) days before the Effective Date. To the extent any property is distributed
to a Person on account of a Claim that is not an Allowed Claim, such property
shall be held in trust for and shall promptly be returned to the Reorganized
Debtors. Subject to Section 4.3 of this Plan, the Debtors, Reorganized Debtors
or the Post-Effective Date Claims Agent shall file objections on or before the
Claims Objection Deadline to any Claim that is not an Allowed Claim as of the
Effective Date.

4.3 Post-Effective Date Claims Agent and Authority to Prosecute Objections.

(a) On and as of the Effective Date, an agent, as selected by the Creditors
Committee and subject to the Debtors’ reasonable consent, shall act as the agent
for the Estates (the “Post-Effective Date Claims Agent”) in evaluating and
prosecuting (i) objections to Disputed Claims in Classes 1, 5 and 6 that (A) are
Filed in an amount of $75,000 or more and are not listed on the Schedules or
(B) as to which the variance between (1) the amount of such Claim as Filed and
(2) the liquidated, non-contingent and undisputed amount for which such Claim is
listed on the Schedules is $75,000 or more (subparts (1) and (2) together, the
“Disputed Claims Pool”), (ii) Avoidance Actions to recover any alleged transfers
made to any entity that received payments or transfers during the applicable
“look back” period (the “Post-Effective Date Claims Agent Avoidance Actions”);
provided however, that the Post-Effective Date Claims Agent Avoidance Actions
shall not include potential preference claims under section 547 of the
Bankruptcy Code (x) with respect to vendors that are sole source suppliers or
that offer the Company favorable trade terms, as identified by the Company and
approved by the Creditors Committee in its sole discretion, on or prior to the
Effective Date, or (y) that involve payments or transfers below $350,000, or
(z) against any persons who are directors, officers, managers, employees or
agents of any of the Debtors as of and including the Effective Date; and further
provided, however, that the Post-Effective Date Claims Agent Avoidance Actions
shall not include any avoidance claims covered by the 8.00% Convertible Notes
Stipulation, and (iii) actions brought pursuant to section 510(b) or (c) of the
Bankruptcy Code (the “Section 510 Actions”).

(b) The Post-Effective Date Claims Agent’s compensation shall be approved by the
Debtors and the Creditors Committee prior to the Effective Date. Any adjustment
in the Post-Effective Date Claims Agent’s compensation shall be subject to the
approval of the Reorganized Debtors but may not be adjusted downward prior to
the second anniversary of the Effective Date; provided, however, that the
Post-Effective Date Claims Agent shall be entitled to such compensation only up
to and through the earlier to occur of (x) the date on which all Disputed Claims
in the Disputed Claims Pool and all Post-Effective Date Claims Agent Avoidance
Actions have been resolved or adjudicated pursuant to a Final Order and (y) (a)
the date on which such Post-Effective Date Claims Agent resigns, terminates his
or her engagement as Post-Effective Date Claims Agent or is removed pursuant to
Section 4.3(e).

 

41



--------------------------------------------------------------------------------

(c) Subject to the terms and provisions of this Section 4.3 and except as
otherwise set forth in this subsection or Section 4.3(d), the Post-Effective
Date Claims Agent shall be authorized and empowered to evaluate, make, file,
prosecute, settle and abandon objections to (i) any Disputed Claims in the
Disputed Claims Pool, (ii) any Post-Effective Date Claims Agent Avoidance
Actions, and (iii) any Section 510 Actions; provided, however, that the
resolution of all Claims against the Cross-Border Debtors remain subject to the
Cross-Border Claims Reconciliation Protocol and the Post-Effective Date Claims
Agent shall have the rights and duties of the Creditors Committee under the
Cross-Border Claims Reconciliation Protocol. The Post-Effective Date Claims
Agent shall be entitled to retain counsel and other advisors to exercise the
foregoing rights and duties (the “Claims Agent Professionals”). The Claims Agent
Professionals, as well as the terms of their employment, shall be reasonably
satisfactory to the Post-Effective Date Claims Agent and the Reorganized
Debtors. The Reorganized Debtors shall pay all reasonable and documented fees
and expenses of the Claims Agent Professionals (the “Claims Agent Professionals’
Fee and Expense Claims”) on a monthly basis, provided, however, that the
Reorganized Debtors may dispute any portion of a Claims Agent Professionals’ Fee
and Expense Claim (a “Disputed Claims Agent Professionals’ Fee and Expense
Claim”), in which case (x) the Reorganized Debtors shall pay the portion of the
Claims Agent Professionals’ Fee and Expense Claim that is not specifically
disputed, and (y) in the absence of a consensual resolution of the Disputed
Claims Agent Professionals’ Fee and Expense Claim, the Reorganized Debtors or
the applicable Claims Agent Professionals shall submit the Disputed Claims Agent
Professionals’ Fee and Expense Claim to the Bankruptcy Court for adjudication.

(d) On or before the Effective Date, the Debtors shall deposit $750,000, or such
other amount as reasonably agreed to by the Debtors and the Creditors Committee,
into an account designated by and held in the name of the Post-Effective Date
Claims Agent (the “Post-Effective Date Claims Agent Fund”), which amounts shall
be used by the Post-Effective Date Claims Agent from and after (but not for
services rendered or costs or expenses incurred before) the Effective Date to
perform its duties and responsibilities set forth above (other than for the
payment of the Claims Agent Professionals, who shall be paid by the Reorganized
Debtors as provided in Section 4.3(c)). If, subsequent to the initial funding of
the Post-Effective Date Claims Agent Fund, the Post-Effective Date Claims Agent
determines that the amount then held in the Post-Effective Date Claims Agent
Fund is insufficient for it to conclude the performance of its duties under this
Section 4.3, it shall notify the Reorganized Debtors, and they shall meet
together in good faith to determine what, if any, additional amounts should be
deposited by the Reorganized Debtors into the Post-Effective Date Claims Agent
Fund. The Reorganized Debtors shall determine the amount of subsequent funding
of the Post-Effective Date Claims Agent Fund.

(e) In the event that the Post-Effective Date Claims Agent resigns or otherwise
terminates its service in such capacity prior to the resolution or adjudication
of all Disputed Claims in the Disputed Claims Pool, the Reorganized Debtors
shall designate a successor Post-Effective Date Claims Agent (which shall be
vested with all of the rights and powers set forth in this Section 4.3). The
Reorganized Debtors shall provide the Post-Effective Date Claims Agent (or any
successor Post-Effective Date Claims Agent) with reasonable access

 

42



--------------------------------------------------------------------------------

to the Debtors’ books and records and personnel during normal business hours
upon reasonable prior notice, and the Reorganized Debtors shall take
commercially reasonable steps to cooperate with the Post-Effective Date Claims
Agent in the performance of its duties under this Section 4.3. In the event of
any dispute regarding the conduct of, or exercise of the duties of, the
Post-Effective Date Claims Agent or the Claims Agent Professionals, the
Reorganized Debtors may submit such dispute to the Bankruptcy Court, provided,
however, that the Post-Effective Date Claims Agent may only be removed for gross
negligence, willful misconduct or fraud.

(f) After the Effective Date, except as provided in Sections 4.3(a) and 4.3(c)
above or otherwise in the Plan, only the Post-Effective Date Claims Agent shall
have the authority to file, prosecute, settle, compromise, withdraw or litigate
to judgment objections to Disputed Claims in the Disputed Claims Pool,
Post-Effective Date Claims Agent Avoidance Actions and Section 510 Actions.
Before bringing any (i) objections to Disputed Claims in the Disputed Claims
Pool; (ii) Post-Effective Date Claims Agent Avoidance Actions other than
Post-Effective Date Claims Agent Avoidance Actions brought solely for purposes
of section 502(d) of the Bankruptcy Code; or (iii) Section 510 Actions, in each
case with respect to a party with a current contractual or supplier relationship
with the Debtors, a then current employee of the Reorganized Debtors, or then
current officer or director of the Company, the Post-Effective Date Claims Agent
shall consult with the Reorganized Debtors (or the Reorganized Debtors’
designee). Subject to Section 4.3(g), the Debtors’ authority to file, prosecute,
settle, compromise, withdraw or litigate to judgment objections to Disputed
Class in the Disputed Claims Pool, Post-Effective Date Claims Agent Avoidance
Actions or Section 510 Actions shall terminate on the Effective Date as provided
herein; provided, however, that notwithstanding any other provision of this
Section 4.3 to the contrary, the Debtors and Reorganized Debtors shall retain
the authority to prosecute, settle, compromise and otherwise resolve all labor
grievances arising under Collective Bargaining Agreements pursuant to the terms
and conditions of the governing Collective Bargaining Agreement. The
Post-Effective Date Claims Agent shall provide periodic updates on Claims
resolutions to the Reorganized Debtors (or the Reorganized Debtors’ designee).
Notwithstanding the foregoing, and subject to section 4.3(j), the Post-Effective
Date Claims Agent shall have full authority to bring and settle (x) any Claims
in the Disputed Claims Pool, (y) any Post-Effective Date Claims Agent Avoidance
Action that would result in a recovery of less than $500,000, and (z) any
Section 510 Action. Any settlements of a Post-Effective Date Claims Agent
Avoidance Action that results in a recovery in excess of $500,000 shall require
approval by the Reorganized Debtors.

(g) Any previously prosecuted objections to any Disputed Claims in the Disputed
Claims Pool, any Post-Effective Date Claims Agent Avoidance Actions and any
Section 510 Actions that are pending as of the Effective Date shall be deemed to
have been assigned to the Post-Effective Date Claims Agent, and the
Post-Effective Date Claims Agent shall have the sole and exclusive right,
subject to the limitations set forth above, to continue the prosecution of such
Disputed Claims in the Disputed Claims Pool, Post-Effective Date Claims Agent
Avoidance Action or Section 510(c) Action, abandon such Claim objections or
action, or settle or compromise such Disputed Claims or action, subject to the
terms of this Section 4.3; provided, however, that notwithstanding the
foregoing, the Debtors and Reorganized Debtors shall retain the Causes of
Action, and right to resolve, evaluate and prosecute the objections to Disputed
Claims, which the Debtors shall identify on a schedule to be provided to the
Creditors Committee prior to the Effective Date, and which shall be reasonably
acceptable to the Creditors Committee.

 

43



--------------------------------------------------------------------------------

(h) Within thirty (30) days following the end of each February, May, August and
November until all Disputed Claims in the Disputed Claims Pool have been Allowed
or Disallowed and all Post-Effective Date Claims Agent Avoidance Actions and
Section 510 Actions have been settled, abandoned or prosecuted to judgment and
recoveries of judgments received, the Post-Effective Date Claims Agent shall
provide to the Reorganized Debtors a report with such information and detail as
the Reorganized Debtors shall reasonably request in order for them to make the
distributions described in Article III.

(i) All amounts recovered by the Post-Effective Date Claims Agent as a result of
its prosecution or settlement of any Post-Effective Date Claims Agent Avoidance
Action or Section 510 Action shall be promptly paid to the Reorganized Debtors.

(j) Except as set forth herein, notwithstanding that the Post-Effective Date
Claims Agent shall have the right to file objections to Disputed Claims in the
Disputed Claims Pool, litigate and/or settle objections to Disputed Claims in
the Disputed Claims Pool on behalf of the Debtors and their Estates, and
commence, prosecute, litigate and settle any Post-Effective Date Claims Agent
Avoidance Actions or Section 510 Actions, nothing contained herein shall be
deemed to obligate the Post-Effective Date Claims Agent to take any such
actions, all of which shall be determined by the Post-Effective Date Claims
Agent in its sole and absolute discretion.

(k) The Debtors or Reorganized Debtors, as applicable, shall have the sole and
exclusive right to evaluate, make, file, prosecute, settle or abandon objections
to Disputed Claims in Class 6 that are not within the Disputed Claims Pool and
to Disputed Claims in Classes 7 and 8. The Reorganized Debtors shall quarterly
provide a report to the Post-Effective Date Claims Agent summarizing the status
of such disputed claims resolution in reasonable detail.

4.4 Payments and Distributions on Disputed Claims.

(a) Disputed Claims Reserve. Unless otherwise ordered by the Bankruptcy Court,
from and after the Effective Date, and until such time as all Disputed Claims
have become Allowed Claims, compromised or settled, the Disbursing Agent shall
reserve and hold in escrow (the “Disputed Claims Reserve”) for the benefit of
each holder of a Disputed Claim, New ABH Common Stock (and any dividends
thereon) in an amount equal to the Pro Rata Share of distributions which would
have been made to the holder of such Disputed Claim if it were an Allowed Claim
in an amount equal to, as applicable: (i) the Disputed Claim amount, unless the
Claim is a Disputed Claim solely because of section 502(d) of the Bankruptcy
Code, in which case the disputed and undisputed amount (if any) of the Claim
shall be reserved or (ii) if the amount of the Disputed Claim shall be estimated
by the Bankruptcy Court pursuant to section 502 of the Bankruptcy Code for
purposes of allowance, such amount determined by the Bankruptcy Court (which
amount, unless otherwise ordered by the Bankruptcy Court, shall constitute and
represent the maximum amount in which such Claim may ultimately become an
Allowed Claim), or (iii) such other amount as may be agreed upon by the holder
of such Disputed Claim and the Debtors or the Reorganized Debtors. The Disputed
Claims Reserve is intended to be treated for U.S. income tax purposes as a
grantor trust of the Debtors.

 

44



--------------------------------------------------------------------------------

(b) Distributions on Disputed Claims Upon Allowance. The Disbursing Agent shall
distribute to the holder of a Disputed Claim that becomes an Allowed Claim
(other than a Disputed Claim that becomes an Allowed Convenience Claim, the
distribution for which is provided for in Section 3.3 of this Plan), in whole or
in part, the distribution to which such holder is then entitled under the Plan
for such Allowed Claim, in the Disbursing Agent’s sole discretion, (a) as soon
as practicable after the date that the order or judgment of the Bankruptcy Court
allowing such Disputed Claim becomes a Final Order, (b) at the next applicable
Interim Distribution Date, or (c) at such other time the Disbursing Agent
reasonably determines is appropriate under the circumstances, but in any event,
no later than the Final Distribution Date. The balance, if any, of New ABH
Common Stock previously reserved pursuant to Section 4.4(a) shall be included in
future calculations of New ABH Common Stock reserved pursuant to Section 4.4(a)
as Disputed Claims become Allowed as provided in this Section 4.4(b). The
existence of a Disputed Claim in Class 6 shall not impair or impede the making
of a distribution to Allowed Claims in such Class or any other Class. If the
Allowed amount of any particular Disputed Claim is reconsidered under
section 502(j) of the Bankruptcy Code and Bankruptcy Rule 3008 and/or is Allowed
in an amount that is greater than the estimated amount of such Claim, or the
ultimately Allowed amount of all Disputed Claims in Class 6 is greater than the
estimated aggregate amount of such Claims, no claimant shall have recourse
against the Reorganized Debtors (or any property thereof), any distributions
made to a creditor in any other Class herein, or any distribution previously
made on account of any Allowed Claim (however, nothing herein shall modify any
right of a holder of a reconsidered Claim under the penultimate sentence of
section 502(j) of the Bankruptcy Code)

4.5 Claims Against Cross-Border Debtors. Subject to Sections 4.3 and 6.14
hereof, the procedures set forth in the Cross-Border Claims Reconciliation
Protocol shall govern the allowance of Claims against the Cross-Border Debtors.

4.6 Indenture Trustees as Claim Holders. Consistent with Bankruptcy
Rule 3003(c), the Debtors and the Reorganized Debtors shall recognize the Proofs
of Claim filed by an Indenture Trustee with respect to the Claims of the holders
represented by such Indenture Trustee in the amount Allowed herein. Any Proof of
Claim filed by a registered or beneficial holder of Claims for which the
applicable Indenture Trustee has filed a Proof of Claim shall be Disallowed by
the Confirmation Order as duplicative of the Proof of Claim filed by the
Indenture Trustee without need for any further action or Bankruptcy Court Order,
except to the extent that any Claim, or a portion of a Proof of Claim, filed by
a holder is not included within the Proof(s) of Claim filed by the applicable
Indenture Trustee.

ARTICLE V

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

5.1 Assumed Executory Contracts and Unexpired Leases.

(a) Assumption and Assignment Generally. On the Effective Date, except as
otherwise provided in the Plan, in any contract, instrument, release or other
agreement

 

45



--------------------------------------------------------------------------------

or document entered into in connection with the Plan, in a Final Order of the
Bankruptcy Court, or as requested in any motion filed on or prior to the
Effective Date, pursuant to section 365 of the Bankruptcy Code the applicable
Debtor or Debtors will assume, or assume and assign, each executory contract or
unexpired lease listed on Plan Supplement 11A. Each contract and lease listed on
Plan Supplement 11A will be assumed only to the extent that any such contract or
lease constitutes an executory contract or unexpired lease. Listing a contract
or lease on Plan Supplement 11A will not constitute an admission by a Debtor or
a Reorganized Debtor that such contract or lease (including any modifications,
amendments, supplements, restatements, or other related agreements) is an
executory contract or unexpired lease or that a Debtor or Reorganized Debtor has
any liability thereunder. To the extent applicable, all executory contracts or
unexpired leases of the Reorganized Debtors assumed during the Chapter 11 Cases,
including those assumed pursuant to Section 5.1 hereof, shall be deemed modified
such that the transactions contemplated by the Plan and the CCAA Plan shall not
constitute a “change of control” (or terms with similar effect) under the
applicable executory contract or unexpired lease, regardless of how such term
may be defined herein, and any consent or advance notice required under such
executory contract or unexpired lease shall be deemed satisfied by Confirmation
of the Plan.

(b) Modifications, Amendments, Supplements, Restatements, or Other Agreements.
Unless otherwise provided in the Plan, each executory contract or unexpired
lease that is assumed shall include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory
contract or unexpired lease, and all executory contracts and unexpired leases
related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected
or repudiated or is rejected or repudiated under the Plan. Modifications,
amendments, supplements, and restatements to prepetition executory contracts and
unexpired leases that have been executed by the Debtors during the Chapter 11
Cases shall not be deemed to alter the prepetition nature of the executory
contract or unexpired lease, or the validity, priority, or amount of any Claims
that may arise in connection therewith.

(c) Customer Agreements. To the extent that (i) the Debtors are party to any
contract, purchase order or similar agreement providing for the sale of the
Debtors’ products or services, (ii) such agreement constitutes an executory
contract, and (iii) such agreement (A) has not been previously rejected or
assumed by order of the Bankruptcy Court, (B) is not subject to a motion to
reject such executory contract or unexpired lease filed on or prior to the
Effective Date, (C) is not listed on Plan Supplement 11A or Plan Supplement 11B,
(D) has not been designated for rejection in accordance with Section 5.2(a),
such contract (including any modifications, amendments, supplements,
restatements or other related agreements), purchase order or similar agreement
will be deemed assumed by the applicable Debtor(s) in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code as
of the Effective Date. The Cure amount to be paid in connection with the
assumption of a customer contract that is not specifically identified in Plan
Supplement 11A shall be $0.00.

(d) Paper Retriever® and EcoRewards® Program Contracts. Any contract (including
any modifications, amendments, supplements, restatements or other related

 

46



--------------------------------------------------------------------------------

agreements) of the Debtors under the Company’s Paper Retriever® and EcoRewards®
programs for the collection, pick-up, payment for, or other services relating
to, the collection of recyclables under the Paper Retriever® and EcoRewards®
programs, including the leasing or provision of bins, shall be deemed assumed by
the applicable Debtor(s) in accordance with the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code as of the Effective Date unless
such contract (i) has been previously rejected or assumed by order of the
Bankruptcy Court, (ii) is subject to a motion to reject filed on or prior to the
Effective Date, (iii) is listed on Plan Supplement 11B, or (iv) has been
designated for rejection in accordance with Section 5.2(a) of this Plan. The
Cure amount to be paid in connection with the assumption of any and all such
Paper Retriever® and EcoRewards® contracts that are not specifically identified
in Plan Supplement 11A shall be $0.00.

(e) Utility Agreements. To the extent that (i) the Debtors are party to any
utility service contract or similar agreement with a utility, (ii) such
agreement constitutes an executory contract, and (iii) such agreement (A) has
not been previously rejected or assumed by order of the Bankruptcy Court, (B) is
not subject to a motion to reject such executory contract or unexpired lease
filed on or prior to the Effective Date, (C) is not listed on Plan
Supplement 11A or Plan Supplement 11B, (D) has not been designated for rejection
in accordance with Section 5.2(a), then such utility service contract or similar
agreement with a utility (including any modifications, amendments, supplements,
restatements or other related agreements) shall be deemed assumed by the
applicable Debtor(s) in accordance with the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code as of the Effective Date. The Cure
amount to be paid in connection with the assumption of a utility service
contract or similar agreement with a utility that is not specifically identified
in Plan Supplement 11A shall be $0.00.

(f) Certain Governmental Agreements. To the extent that (i) the Debtors are
party to any agreement, permit, certificate, license, approval, memorandum or
contract, including any easements or agreements to cross land (collectively,
including any product from such agreements, permits, certificates, licenses,
approvals, memoranda or contracts, the “Government Agreements”) issued by,
signed with, or granted by a governmental unit, including a federal government,
provincial or state government, or agent or agency of a federal, provincial or
state government, (ii) such Government Agreement constitutes an executory
contract, and (iii) such Government Agreement (A) has not been previously
rejected or assumed by order of the Bankruptcy Court, (B) is not subject to a
motion to reject such executory contract or unexpired lease filed on or prior to
the Effective Date, (C) is not listed on Plan Supplement 11A or Plan Supplement
11B, (D) has not been designated for rejection in accordance with
Section 5.2(a), then such Government Agreement will be deemed assumed by the
applicable Debtor(s) in accordance with the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code as of the Effective Date. The Cure
amount to be paid in connection with the assumption of a Government Agreement if
not specifically identified in Plan Supplement 11A shall be $0.00.

(g) Cutting Rights Agreements. Any contract (including any modifications,
amendments, supplements, restatements or other related agreements) of the
Debtors for or related to cutting rights shall be deemed assumed by the
applicable Debtor(s) in accordance with the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code as of the Effective Date unless
such contract (i) has been previously rejected or assumed by

 

47



--------------------------------------------------------------------------------

order of the Bankruptcy Court, (ii) is subject to a motion to reject filed on or
prior to the Effective Date, (iii) is listed on Plan Supplement 11B, or (iv) has
been designated for rejection in accordance with Section 5.2(a) of this Plan.
The Cure amount to be paid in connection with the assumption of any and all such
contracts that are not specifically identified in Plan Supplement 11A shall be
$0.00.

(h) Collective Bargaining Agreements. Unless otherwise requested in any motion
or stipulation filed on or prior to the Effective Date, all Collective
Bargaining Agreements set forth on Plan Supplement 1 shall be deemed to have
been assumed by the Debtors party thereto upon the occurrence of the Effective
Date, as such Collective Bargaining Agreements may have been amended from time
to time, including as such Collective Bargaining Agreements have been amended by
that certain Memorandum of Agreement (the “Master Agreement”) by and between
AbitibiBowater Inc. and the United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, the International Brotherhood of Electrical Workers, the International
Association of Machinists, and the United Association of Journeymen and
Apprentices of the Plumbing and Pipefitting Industry of the United States and
Canada (collectively, the “Unions”) dated April 14, 2010. Entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the
pertinent Debtor’s assumption of each Collective Bargaining Agreement, as so
amended, and the Master Agreement. The Cure amount to be paid in connection with
the assumption of such Collective Bargaining Agreements shall be $0.00. In
addition, unless previously withdrawn, upon the Effective Date, the Unions’
proofs of claim shall be deemed withdrawn as of the Effective Date without
prejudice to: (1) the Debtors’ and Reorganized Debtors’ obligations under the
Master Agreement; (2) the Unions’ pursuit of grievances and arbitrations in the
ordinary course; (3) the right of the Unions or the Debtors or the Reorganized
Debtors to apply to the Bankruptcy Court for the resolution of any dispute over
the priority, or the treatment under any plan of reorganization, to be accorded
to any grievance settlement entered by the parties or remedy ordered by an
arbitrator acting pursuant to the Collective Bargaining Agreement; and (4) the
Unions’ right to reinstate and file proofs of claim if a plan of reorganization
incorporating the Master Agreement is not consummated.

(i) Payments Related to Assumption of Executory Contracts and Unexpired Leases.
Except as otherwise provided herein, any monetary amounts by which each
executory contract and unexpired lease to be assumed under this Plan may be in
default shall be satisfied by Cure in the amount, if any, set forth in this
Section 5.1 or in Plan Supplement 11A, or, in the event of an objection to such
Cure amount or if no such Cure amount is listed, in the amount agreed between
the parties or as ordered by the Bankruptcy Court or another court of competent
jurisdiction. If the non-Debtor party to the unexpired lease or executory
contract does not object to the amount of Cures set forth in Plan Supplement 11A
on or before the Voting Deadline, such non-Debtor party shall be deemed to
accept such Cure amount. In the event of a dispute regarding (a) the nature or
amount of any Cure, (b) the ability of the applicable Reorganized Debtor or any
assignee to provide “adequate assurance of future performance” within the
meaning of section 365 of the Bankruptcy Code under the contract or lease to be
assumed, or (c) any other matter pertaining to assumption, such dispute shall be
determined by the Bankruptcy Court, or as the parties may otherwise agree. To
the extent that the Debtor who is a party to the unexpired lease or executory
contract is to be merged pursuant to Sections 6.2

 

48



--------------------------------------------------------------------------------

and 6.3 of this Plan, upon assumption as contemplated herein, the Reorganized
Debtor that is the surviving entity after such merger shall be the party to the
unexpired lease or executory contract.

5.2 Rejection of Executory Contracts and Unexpired Leases.

(a) Rejection Generally. On the Effective Date, except for an executory contract
or unexpired lease that was previously assumed, assumed and assigned or rejected
by an order of the Bankruptcy Court or that is assumed pursuant to Section 5.1,
each executory contract or unexpired lease entered into by a Debtor prior to the
Petition Date that has not previously expired or terminated pursuant to its own
terms shall be deemed rejected pursuant to section 365 of the Bankruptcy Code.
The executory contracts or unexpired leases to be rejected pursuant to this Plan
will include the executory contracts or unexpired leases listed on Plan
Supplement 11B. Each executory contract and unexpired lease listed on Plan
Supplement 11B shall be rejected only to the extent that any such contract or
lease constitutes an executory contract or unexpired lease. Listing a contract
on Plan Supplement 11B will not constitute an admission by a Debtor or
Reorganized Debtor that such contract or lease is an executory contract or
unexpired lease or that a Debtor or Reorganized Debtor has any liability
thereunder. Regardless of whether an executory contract or unexpired lease is
listed on Plan Supplement 11B, it will be deemed rejected unless such contract
(a) is listed on Plan Supplement 11A, (b) was previously assumed, assumed and
assigned, or rejected by order of the Bankruptcy Court, or (c) is deemed assumed
pursuant to Sections 5.1(c) through 5.1(g), Section 5.4 or Section 6.10.

(b) Rejection Damages Bar Date. Unless an earlier Claims Bar Date applies, if
the rejection by a Debtor of an executory contract or unexpired lease results in
a Claim, then such Claim shall be forever barred and shall not be enforceable
against any Debtor unless a Proof of Claim with respect to such Claim is filed
with the Claims and Noticing Agent and served upon counsel to the Debtors or the
Reorganized Debtors (as the case may be) within thirty (30) days after
(a) filing of a notice of the occurrence of the Effective Date or (b) entry of
an order authorizing the rejection of such executory contract or unexpired
lease.

5.3 Limited Extension of Time to Assume or Reject. In the event of a dispute as
to whether a contract or lease is executory or unexpired, the right of the
Debtors or Reorganized Debtors to move to assume or reject such contract or
lease shall be extended until the date that is thirty (30) days after the entry
of a Final Order by the Bankruptcy Court determining that the contract or lease
is executory or unexpired. The deemed assumptions and rejections provided for in
this Article V of the Plan shall not apply to such contract or lease.

5.4 Insurance Policies and Agreements. The insurance policies issued to, or
insurance agreements entered into by, the Debtors prior to the Petition Date set
forth on Plan Supplement 2 shall continue in effect after the Effective Date. To
the extent that such insurance policies or agreements are considered to be
executory contracts, then, notwithstanding anything to the contrary in the Plan,
the Plan shall constitute a motion to assume or ratify such insurance policies
and agreements, and, subject to the occurrence of the Effective Date, the entry
of the Confirmation Order shall constitute approval of such assumption pursuant
to section 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court
that each such assumption is in the best interest of each Debtor and its Estate.
Unless otherwise determined by the Bankruptcy

 

49



--------------------------------------------------------------------------------

Court pursuant to a Final Order or agreed to by the parties thereto prior to the
Effective Date, no payments shall be required to cure any defaults of the
Debtors existing as of the Confirmation Date with respect to each such insurance
policy or agreement. If the Bankruptcy Court determines otherwise as to any such
insurance policy or agreement, the Debtors reserve the right to seek the
rejection of such insurance policy or agreement or other available relief.

To the extent that the Debtors’ insurance policies and related agreements with
Ace American Insurance Company, ACE INA Insurance, ACE European Group, Ltd., Ace
American Fire & Marine Company and/or other affiliated members of the ACE group
of companies, and/or their predecessors in interest (collectively referred to as
“ACE”) are executory, they will be assumed by the Debtors. Regardless of whether
any insurance policies issued by ACE, to or on behalf of the Debtors or their
predecessors in interest, or any related agreements are executory, all such
insurance policies and related agreements shall vest in the Reorganized Debtors
and the Reorganized Debtors will perform the insureds’ obligations thereunder,
and ACE will perform the insurers’ obligations thereunder, including any
obligations pertaining to insurance coverage for claims arising pre-petition or
during the pendency of these Chapter 11 Cases. This Plan and the Confirmation
Order (including any exhibits and supplements thereto, and any provision that
purports to be peremptory or supervening contained therein), shall not operate
to, or have the effect of, impairing in any respect the legal, equitable or
contractual rights and defenses of the insureds or insurers with respect to any
insurance policies issued by ACE, to or on behalf of the Debtors or their
predecessors in interest, and any related agreements; provided, however, that
the Debtors and the Reorganized Debtors, as applicable, shall not cease to be
the insured parties with respect to any such insurance policies solely as result
of the consummation of the restructurings and assumption of executory contracts
pursuant to this Plan and the CCAA Plan. The rights and obligations of the
insureds and insurers under the ACE insurance policies and related agreements
shall be determined under such policies and related agreements, including the
terms, conditions, limitations, exclusions and endorsements thereof, which shall
remain in full force and effect, and under any applicable non-bankruptcy law.
ACE has reserved all of its rights and defenses under the ACE policies and any
related agreements and applicable non-bankruptcy law.

5.5 Miscellaneous.

(a) The Debtors reserve the right to file a motion on or before the Confirmation
Date to assume or reject any executory contract or unexpired lease.

(b) Subject to Section 5.5(d), but notwithstanding any other provision of this
Plan, each of the Debtors shall retain the right to, at any time prior to the
Confirmation Hearing, modify, amend or supplement Plan Supplement 11A and Plan
Supplement 11B, including the right to (i) delete any executory contract or
unexpired lease listed therein, (ii) add any executory contract or unexpired
lease thereto, thus providing for its assumption or assumption and assignment
pursuant to Section 5.1, or its rejection pursuant to Section 5.2 as the case
may be, or (iii) modify the Cure Amount.

(c) The Confirmation Order shall constitute an order of the Bankruptcy Court
approving the assumption, assumption and assignment, or rejection of the
executory contracts and unexpired leases as contemplated in this Article V
pursuant to section

 

50



--------------------------------------------------------------------------------

365 of the Bankruptcy Code, as of the later of: (a) the Effective Date; or
(b) the resolution of any objection to the proposed assumption, assumption and
assignment, or rejection of an such executory contract or unexpired lease.

(d) The Debtors or Reorganized Debtors shall not assume any executory contract
or unexpired lease that would result in Cure costs greater than $1 million
without the consent of the Creditors Committee, such consent not to be
unreasonably withheld.

ARTICLE VI

IMPLEMENTATION OF PLAN

6.1 Pre-Effective Date Injunction or Stays. All injunctions or stays, whether by
operation of law or by order of the Bankruptcy Court, provided for in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or
otherwise that are in effect on the Confirmation Date shall remain in full force
and effect until the Effective Date.

6.2 Restructuring Transactions. Effective as of the Effective Date, or
thereafter as necessary, the applicable Debtors and Reorganized ABH shall enter
into one or more corporate reorganization and related transactions (the
“Restructuring Transactions”) and take any actions as may be necessary or
appropriate to simplify their corporate structure and to effect a tax efficient
corporate restructuring of their respective businesses, in each case upon
consultation with the Creditors Committee. The Restructuring Transactions may
include one or more intercompany mergers, consolidations, amalgamations,
arrangements, continuances, restructurings, conversions, dissolutions, transfers
(including transfers involving the issuance of New ABH Common Stock to
subsidiaries of the Debtors or the Reorganized Debtors), liquidations or other
transactions as may be determined by the Debtors or Reorganized ABH to be
necessary or appropriate. The Debtors shall file Plan Supplement 12 setting
forth the restructuring transactions that will occur. The Debtors shall be
permitted to implement certain of the Restructuring Transactions after the
Effective Date, as contemplated by Plan Supplement 12. Subject to the
Restructuring Transactions, each of the Debtors shall continue to exist after
the Effective Date as a separate entity, with all the powers of a corporation,
limited liability company, or partnership, as the case may be, under applicable
law in the jurisdiction in which each applicable Debtor is incorporated or
otherwise formed and pursuant to its certificate of incorporation and bylaws or
other organizational documents in effect prior to the Effective Date, except to
the extent such certificate of incorporation and bylaws or other organizational
documents are amended and restated or reorganized by the Plan or the CCAA Plan,
as applicable, without prejudice to any right to terminate such existence
(whether by merger or otherwise) under applicable law after the Effective Date.
Certain affiliates of the Debtors are not Debtors in these Chapter 11 Cases. The
continued existence, operation, and ownership of such non-Debtor affiliates is a
component of the Debtors’ businesses, and, as set forth in Article 8.1 of the
Plan, but subject to the Restructuring Transactions, all of the Debtors’ equity
interests and other property interests in such non-Debtor affiliates shall
revest in the applicable Reorganized Debtor or its successor on the Effective
Date.

6.3 Dissolution of Certain Debtors. On or as of the Effective Date, within the
sole and exclusive discretion of the Debtors, the Debtors may (a) cause any or
all of the Debtors to be merged into one or more of the Debtors, dissolved, or
otherwise consolidated, (b) cause the

 

51



--------------------------------------------------------------------------------

transfer of assets between or among the Debtors, or (c) engage in any other
transaction in furtherance of the Plan. Any such transaction shall be effective
as of the Effective Date pursuant to the Confirmation Order without any further
action by the stockholders or directors of any of the Debtors or the Reorganized
Debtors. The Debtors shall file Plan Supplement 3 with the Bankruptcy Court
setting forth the Debtors that will be merged or dissolved.

6.4 Amended Certificates of Incorporation and Bylaws. As of the Effective Date,
the current certificates of incorporation and bylaws of the Debtors and other
similar formation documents as applicable, shall be amended as necessary to
satisfy the provisions of this Plan and the Bankruptcy Code, including, without
limitation, the prohibition against the issuance of non-voting equity securities
set forth in section 1123(a)(6) of the Bankruptcy Code (collectively, the
“Amended Certificates of Incorporation and Bylaws”). The forms of Amended
Certificates of Incorporation and Bylaws in Plan Supplements 4A and 4B shall
become effective on the Effective Date. After the Effective Date, the Amended
Certificates of Incorporation and Bylaws shall be subject to such further
amendments or modifications as may be made by law, or pursuant to such Amended
Certificates of Incorporation and Bylaws.

6.5 No Further Approvals. The mergers, transfers of assets, dissolutions,
consolidations and other transactions contemplated in this Plan shall be
approved and effective as of the Effective Date without the need for any further
state or local regulatory approvals or approvals by any non-Debtor parties, and
without any requirement for further action by the Debtors, Reorganized Debtors,
or any entity created to effectuate the provisions of the Plan.

6.6 Pre-Effective Date Management. After the Confirmation Date and until the
Effective Date, the current directors and officers of each Debtor shall continue
to serve in such capacities, subject to such changes as may be determined by the
Board of Directors of a Debtor in accordance with the current bylaws and
certificates of incorporation or other formation document of such Debtor.

6.7 Post-Effective Date Management of Reorganized Debtors.

(a) Board. As of the Effective Date, the directors and officers of each Debtor
that is not a Reorganized Debtor will be terminated. A search committee (the
“Search Committee”), consisting of three (3) members of the Creditors Committee,
three (3) members of the Ad Hoc Unsecured Noteholders Committee, and one
(1) representative of the Company shall be formed to select the Board. Among
other things, the Search Committee shall be responsible for selecting the board
of directors for Reorganized ABH (the “Board”), determining the number of
directors (including the number of independent directors) comprising the Board,
and defining the terms and other qualifications for such directors.

(b) Officers. As of the Effective Date, the initial officers of Reorganized ABH
shall be the persons identified in Plan Supplement 5A. The term of any current
officer of AbitibiBowater not identified as an officer of Reorganized ABH shall
expire on the Effective Date.

 

52



--------------------------------------------------------------------------------

(c) Unless otherwise provided in Plan Supplement 5B, the directors and officers
of each of the Debtors other than AbitibiBowater shall continue to serve in such
capacities with respect to the Reorganized Debtors after the Effective Date.

(d) The Debtors shall file Plan Supplement 5B with the Bankruptcy Court on or
before the Supplement Filing Date setting forth the names, affiliations and
offices of, and the compensation proposed to be paid to, the individuals
intended to serve as directors and officers of each Reorganized Debtor on and
after the Effective Date. On and after the Effective Date, each Reorganized
Debtor shall be governed in accordance with the Amended Certificates of
Incorporation and Bylaws or similar formation document.

6.8 Management and Director Compensation and Incentive Plans and Programs. On or
as soon as practicable after the Effective Date, Reorganized ABH shall adopt and
implement (as applicable) the Management Incentive Plans substantially in the
form set forth in Plan Supplement 6A to be filed on or before the Supplement
Filing Date and described herein.

(a) Long-Term Equity Incentive Plan. On or as soon as practicable after the
Effective Date, the Reorganized Debtors will adopt and implement the 2010
Long-Term Equity Incentive Plan (the “LTIP”). The Debtors and Reorganized
Debtors shall reserve 8.5% on a fully diluted basis of the New ABH Common Stock
for issuance under the LTIP. Up to 4% of the New ABH Common Stock may be granted
on the Effective Date of which 75% will be granted as options and 25% will be
granted as restricted stock units. Pursuant to the LTIP, the Reorganized Debtors
shall deliver certain stock options and restricted stock unit grants to certain
directors, members of management and other executive employees on and after the
Effective Date, in such amounts and pursuant to such terms as set forth in the
LTIP. The form and substance of the LTIP will be set forth in Plan Supplement
6A, to be filed on or before the Supplement Filing Date, and shall be reasonably
acceptable to the Creditors Committee.

(b) Short-Term Incentive Plans. On or as soon as practicable after the Effective
Date, the Reorganized Debtors will adopt and implement the 2010 Short-Term
Incentive Plan (the “2010 STIP”) and the 2011 Short-Term Incentive Plan (the
“2011 STIP” and together with the 2010 STIP, the “STIPs”) pursuant to which
participants shall be eligible for a target incentive award expressed as a
percentage of the individual’s base salary. Approximately 550 management
employees will be eligible for participation in the STIPs, including the
Company’s top six senior executives. Senior executives will be eligible for a
target incentive award of 50% base salary under the 2010 STIP and 100% of base
salary under the 2011 STIP. The target incentive payments for remaining
participants under the STIPs will be at a lower percentage level of payment. The
STIPs shall be entirely performance-based, and actual earned incentive awards
will vary depending on the Company’s and Reorganized Debtors’ ability to achieve
the established targets. Under the 2010 STIP, the Company will base performance
targets on the Company’s actual EBITDA against its forecast for the third and
fourth quarters of 2010, and targets will be determined in consultation with the
Creditors Committee. The Board will determine the Company’s performance targets
under the 2011 STIP. The material terms of the STIPs will be set forth in Plan
Supplement 6A, to be filed on or before the Supplement Filing Date, and shall be
reasonably acceptable to the Creditors Committee.

 

53



--------------------------------------------------------------------------------

6.9 Employee Compensation and Benefit Programs. As of the Effective Date, all of
the Debtors’ existing pension plans, welfare benefit plans, severance policies
and other employee-related plans and programs, including the Debtors’ existing
U.S. qualified defined contribution plans and Canadian registered defined
benefit and defined contribution plans, set forth in Plan Supplement 7A, shall
remain in effect, as amended, and the plans and programs set forth in Plan
Supplement 7B, including all of the Debtors’ existing non-qualified and
non-registered plans, (such terminated non-qualified and non-registered plans
and programs referred to herein as, the “Terminated Pension Plans” and all such
terminated or rejected plans and programs collectively referred to herein as the
“Terminated Employee Plans”) shall be terminated and, to the extent applicable,
deemed rejected pursuant to section 365 of the Bankruptcy Code. After the
Effective Date, the Reorganized Debtors shall have the sole authority to
terminate, amend or implement U.S. qualified defined contribution plans and
Canadian registered defined benefit and defined contribution plans, welfare
benefit plans and other plans and programs for employees in accordance with the
terms of such plans and applicable law. The form and substance of the employee
compensation and benefit programs assumed by the Debtors set forth in Plan
Supplement 7A shall be reasonably acceptable to the Creditors Committee.

The Debtors’ or Reorganized Debtors’ performance of any employment agreement,
plan or policy that is not a Terminated Employee Plan will not entitle any
person to any benefit or alleged entitlement under any policy, program, or plan
that has expired or been terminated before the Effective Date, or restore,
reinstate, or revive any such benefit or alleged entitlement under any such
policy, program or plan. Nothing in the Plan shall limit, diminish, or otherwise
alter the Reorganized Debtors’ defenses, claims, Causes of Action, or other
rights with respect to any such contracts, agreements, policies, programs, and
plans. Notwithstanding anything to the contrary contained herein, on and after
the Effective Date, all retiree benefits (as that term is defined in section
1114 of the Bankruptcy Code), if any, shall continue to be paid in accordance
with applicable law.

6.10 U.S. Pension Plans. Upon the occurrence of the Effective Date, Bowater
Inc., and Abitibi-Consolidated Sales Corporation (collectively, the “U.S. Plan
Sponsors” and as reorganized under the Plan, the “Reorganized U.S. Plan
Sponsors”) shall continue the U.S. Pension Plans, including meeting the minimum
funding standards under ERISA and the Internal Revenue Code, paying all PBGC
insurance premiums, and administering and operating the U.S. Pension Plans in
accordance with their terms and ERISA. Nothing in the Plan or in this Order
shall be deemed to discharge, release, or relieve the Debtors, the Reorganized
Debtors, any member of the Debtors’ controlled groups (as defined in 29 U.S.C. §
1301(a)(14)) or any other party, in any capacity, from any current or future
liability with respect to the U.S. Pension Plans, and PBGC and the U.S. Pension
Plans shall not be enjoined or precluded from enforcing such liability as a
result of the Plan’s provisions or confirmation of the Plan. Upon the Effective
Date, PBGC shall be deemed to have withdrawn any and all proofs of claim filed
against the Debtors with prejudice. After the Effective Date, the Reorganized
U.S. Plan Sponsors shall have the authority to terminate, amend or freeze the
U.S. Pension Plans in accordance with the terms of the U.S. Pension Plans, ERISA
and the Internal Revenue Code.

6.11 Exit Financing Facilities. On the Effective Date, the Reorganized Debtors
will enter into definitive documentation, in a form and in substance
satisfactory to the Debtors

 

54



--------------------------------------------------------------------------------

and reasonably acceptable to the Creditors Committee, with respect to the Exit
Financing Facilities in an aggregate amount up to $2.3 billion, less cash on
hand and proceeds from the Rights Offering. On or about the Effective Date, the
Debtors shall borrow funds under the Exit Financing Facilities in amounts which,
together with such other cash as is then available to the Debtors, will be
sufficient to make all Cash distributions to be made under this Plan and the
CCAA Plan.

6.12 Rights Offering. In accordance with the terms of the Backstop Agreement,
the Debtors may implement a rights offering (the “Rights Offering”) for the
issuance of convertible unsecured subordinated notes of the Reorganized Debtors
(the “Rights Offering Notes”) or other securities as agreed upon by the Debtors
and the Creditors Committee, on the terms set out in the Backstop Agreement. As
of the Effective Date, the Rights Offering Notes will be in an aggregate
principal amount not to exceed $500 million and the amount of the Rights
Offering Notes may be increased by the Debtors in accordance with the terms of
the Backstop Agreement. In accordance with the Backstop Agreement, certain
Rights Offering Notes may be held in escrow pending Allowance of certain Claims.
The terms of the Rights Offering Notes are set forth in Exhibit E to the
Disclosure Statement. The Rights Offering Notes will be issued pursuant to an
indenture (as may be amended, supplemented or modified consistent with the terms
of the Backstop Agreement, the “Rights Offering Notes Indenture”), which shall
be in form and substance reasonably satisfactory to the Creditors Committee,
along with a registration rights agreement (as may be amended, supplemented or
modified consistent with the terms of the Backstop Agreement, the “Rights
Offering Notes Registration Rights Agreement”) both of which will be filed, in
substantially final form, on or before the Effective Date. The number of Rights
Offering Notes for which any Eligible Holder may subscribe in the Rights
Offering may be decreased by the Debtors and the Reorganized Debtors to the
extent required, after consultation with the Creditors Committee or as required
by the Bankruptcy Court, to allow the Rights Offering to be exempt from
registration under the Securities Act pursuant to Section 1145 of the Bankruptcy
Code (the “Section 1145 Cutback”). The Debtors shall be authorized, upon
consultation with the Creditors Committee, to implement procedures, and amend,
supplement, modify or enter into agreements and take such actions as may be
necessary or appropriate to effectuate and implement the provisions of the
Rights Offering, and effectuate the distribution of the Rights Offering Notes
(or other securities), without any further order of the Bankruptcy Court.

The Eligible Holders whose Eligible Claims are being held through the DTC will
receive the Rights Offering Notes in the form of beneficial interests in one or
more global notes, and Eligible Holders whose Eligible Claims are not being held
through DTC will receive the Rights Offering Notes in the form of one or more
certificated notes. Any Rights Offering Notes excluded from the Rights Offering
due to a Section 1145 Cutback will instead be offered to the Backstop Parties
for purchase on or before the Effective Date as Unsubscribed Notes. The issuance
of Unsubscribed Notes to the Backstop Parties is intended to be exempt from
Securities Act registration under Section 4(2) of the Securities Act and exempt
from any prospectus requirement under Canadian securities laws. The Unsubscribed
Notes are intended to be eligible for resale under Rule 144A under the
Securities Act. After consummation of the Rights Offering, the Unsubscribed
Notes may not be offered or sold except pursuant to an exemption from the
registration requirements of the Securities Act or any applicable state laws or
pursuant to a registration statement

 

55



--------------------------------------------------------------------------------

6.13 Issuance of New ABH Common Stock.

(a) New ABH Common Stock. On the Effective Date, Reorganized ABH shall authorize
and issue New ABH Common Stock for distribution in accordance with this Plan and
the CCAA Plan, subject to Dilution; provided, however, that as set forth in
Section 6.8 of this Plan, Reorganized ABH shall reserve shares representing 8.5%
on a fully diluted basis of the New ABH Common Stock for issuance pursuant to
management and director incentive programs.

(b) Section 1145 Exemption. The Rights Offering Notes and the issuance of the
New ABH Common Stock upon the conversion of such Rights Offering Notes and the
distribution, transfer or exchange thereof in accordance with this Plan and the
CCAA Plan shall be exempt from registration under applicable securities laws
(including without limitation, Section 5 of the Securities Act or any similar
state or local law requiring the registration for offer or sale of a security or
registration or licensing of an issuer of a security) pursuant to section
1145(a) of the Bankruptcy Code, and may be sold without registration to the
extent permitted under section 1145 of the Bankruptcy Code.

(c) Listing on Exchange. The Reorganized Debtors shall use their reasonable best
efforts to cause the New ABH Common Stock to be listed on the New York Stock
Exchange, the NASDAQ Global Market or NASDAQ Global Select Market and the
Toronto Stock Exchange.

6.14 Dissolution of Committee. Subject to Section 4.3, on and as of the
Effective Date, the Creditors Committee shall be dissolved, and its members
shall be released and discharged of and from all further authority, duties,
responsibilities, and obligations related to and arising from and in connection
with the Chapter 11 Cases.

6.15 Effectuating Documents; Further Transactions. The Chief Executive Officer,
President, Chief Financial Officer or Chief Legal Officer of Reorganized ABH or
any Debtor shall be authorized to execute, deliver, file or record such
contracts, instruments, releases, indentures and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate and
implement the provisions of this Plan, without any further order of the
Bankruptcy Court and without the requirement of any further action by any
stockholder or director of any of the Debtors or Reorganized Debtors. The
Secretary or any Assistant Secretary of each Debtor or Reorganized Debtor shall
be authorized to certify or attest to any of the foregoing actions.

6.16 Surrender of Existing Securities. As soon as practicable after the
Effective Date, each holder of an Unsecured Note Claim (other than holders of
13.75% Senior Secured Note Guaranty Claims) shall surrender its note(s) to the
relevant Indenture Trustee or agent, or in the event such note(s) are held in
the name of, or by a nominee of, the DTC, the Reorganized Debtors shall seek the
cooperation of the DTC to provide appropriate instructions to the Indenture
Trustees or agent. No distributions under the Plan shall be made for or on
behalf of such holder unless and until such note(s) is received by the Indenture
Trustees or agent, or the loss, theft or destruction of such note(s) is
established to the reasonable satisfaction of the applicable Indenture Trustee
or agent, which satisfaction may require such holder to submit (a) a

 

56



--------------------------------------------------------------------------------

lost instrument affidavit and (b) an indemnity bond holding the Debtors, the
Reorganized Debtors, and the Indenture Trustees, harmless in respect of such
note and distributions made thereof. Upon compliance with this Section 6.16 by a
holder of any Unsecured Note Claim, such holder shall, for all purposes under
the Plan, be deemed to have surrendered such Unsecured Note Claim. Any holder
that fails to surrender such Unsecured Note or satisfactorily explain its
non-availability to the applicable Indenture Trustee or agent within one
(1) year of the Effective Date shall be deemed to have no further Claim against
the Debtors, the Reorganized Debtors (or their property), or the Indenture
Trustees in respect of such Claim and shall not participate in any distribution
under the Plan. All property in respect of such forfeited distributions,
including interest thereon, shall be promptly returned to the Reorganized
Debtors by the applicable Indenture Trustee or agent, and any such security
shall be cancelled. Notwithstanding the foregoing, if the record holder of an
Unsecured Note Claim is DTC or its nominee or such other securities depository
or custodian thereof, or if an Unsecured Note Claim is held in book-entry or
electronic form pursuant to a global security held by DTC or such other
securities depository or custodian thereof, then the beneficial holder of such
an Allowed Unsecured Note Claim shall be deemed to have surrendered such
holder’s security, note, debenture or other evidence of indebtedness upon
surrender of such global security by DTC or such other securities depository or
custodian thereof. This Section 6.16 shall not apply to the 13.75% Senior
Secured Note Guaranty Claims.

6.17 Allowed Intercompany Claims and Allowed Intercompany Interests. Each Debtor
that holds an Allowed Intercompany Claim shall be entitled to account for such
Allowed Intercompany Claim in its books and records as an asset of such Debtor
and shall be deemed to have received distributions on account of such Allowed
Intercompany Claim. Prior to effectiveness of the discharge of Allowed
Intercompany Claims and Allowed Intercompany Interests pursuant to Section 2.15
of this Plan, the Debtors and Reorganized ABH, as the case may be, shall have
the right to retain for the benefit of Reorganized ABH such Allowed Intercompany
Claims and Allowed Intercompany Interests, or effect such transfers and setoffs
with respect to, Allowed Intercompany Claims and Allowed Intercompany Interests
as they may deem appropriate for accounting, tax and commercial business
purposes, to the fullest extent permitted by applicable law.

ARTICLE VII

CONDITIONS PRECEDENT

7.1 Conditions to Confirmation. The following are conditions precedent to
Confirmation of this Plan that may be satisfied or waived in accordance with
Section 7.3 of this Plan:

(a) The Bankruptcy Court shall have approved by Final Order a Disclosure
Statement with respect to this Plan in form and substance reasonably acceptable
to the Debtors, the Creditors Committee, and the Monitor; and

(b) The Debtors shall have entered into a backstop agreement and Rights
Offering, if necessary, and commitment agreements for the Exit Financing
Facilities, in form and substance reasonably acceptable to the Debtors, the
Creditors Committee and the Monitor, and all fees and expenses related thereto
shall have been approved by the Bankruptcy Court.

 

57



--------------------------------------------------------------------------------

7.2 Conditions to the Effective Date. The following are conditions precedent to
the occurrence of the Effective Date, each of which may be satisfied or waived
in accordance with Section 7.3 of this Plan.

(a) The Confirmation Order in form and substance reasonably acceptable to the
Debtors, the Creditors Committee and the Monitor shall have been entered by the
Bankruptcy Court;

(b) The Confirmation Order shall be a Final Order, the Confirmation Date shall
have occurred, and no request for revocation of the Confirmation Order under
section 1144 of the Bankruptcy Code shall have been made, or, if made, shall
remain pending;

(c) The Sanction Order in form and substance reasonably acceptable to the
Debtors and the Creditors Committee shall have been entered by the Canadian
Court;

(d) The operation and effect of the Sanction Order shall not have been stayed,
reversed or amended;

(e) The Reorganized Debtors shall have entered into the Exit Financing
Facilities, all conditions precedent to the consummation thereof shall have been
waived or satisfied in accordance with the terms thereof and, simultaneous with
the Effective Date, the Exit Financing Facilities shall be in full force and
effect;

(f) The Reorganized Debtors shall have entered into a backstop agreement and the
Rights Offering documents, if necessary, and all conditions precedent to the
consummation thereof shall have been waived or satisfied in accordance with the
terms thereof and, simultaneous with the Effective Date, the backstop agreement
and the Rights Offering documents shall be in full force and effect;

(g) The Exhibits, Supplements, schedules, documents, or agreements to be
executed in connection with this Plan shall be in form and substance reasonably
acceptable to the Debtors, and such documents (other than ministerial documents
executed in connection with this Plan) are reasonably acceptable to the
Creditors Committee and the Monitor;

(h) All statutory fees then due and payable to the United States Trustee shall
have been paid in full; and

(i) all conditions precedent to the implementation of the CCAA Plan but for the
implementation of the Plan shall have been satisfied or waived.

7.3 Waiver of Conditions. The Debtors may waive any or all of the conditions set
forth in Sections 7.1 and 7.2 of this Plan (except for the conditions set forth
in Section 7.1(a), 7.2(a) or 7.2(c)) at any time; provided, however, that other
than for the waiver of technical or immaterial conditions, the Debtors may not
waive any condition without the prior consent of the Creditors Committee, such
consent not to be unreasonably withheld. Any such waiver may be

 

58



--------------------------------------------------------------------------------

effected at any time by filing a notice thereof with the Bankruptcy Court. No
waiver or non-waiver of any conditions to Confirmation or to the occurrence of
the Effective Date shall diminish the application of the mootness doctrine with
respect to the Confirmation of this Plan or any order entered in connection
therewith, which doctrine shall apply to the fullest extent of applicable law.

7.4 Notice of Effective Date. The Debtors shall file with the Bankruptcy Court a
notice of the occurrence of the Effective Date within a reasonable period of
time after the conditions in Section 7.2 of the Plan have been satisfied or
waived pursuant to Section 7.3 of the Plan.

7.5 Order Denying Confirmation. If an Order denying confirmation of the Plan is
entered by the Bankruptcy Court and such Plan is not consummated, then nothing
contained in the Plan shall (a) constitute a waiver or release of any Claims
against or Interests in the Debtors, (b) prejudice in any manner the rights of
the Holder of any Claim against, or Interest in, the Debtors, (c) prejudice in
any manner any right, remedy or Claim of the Debtors, (d) be deemed an admission
against interest by the Debtors, or (e) constitute a settlement, implicit or
otherwise, of any kind whatsoever.

ARTICLE VIII

EFFECT OF THIS PLAN ON ASSETS, CLAIMS AND INTERESTS

8.1 Revesting of Assets. Except as provided in this Plan, on the Effective Date,
all property of the Estates, to the fullest extent provided by section 541 of
the Bankruptcy Code, and any and all other rights and assets of the Debtors of
every kind and nature shall revest in the Reorganized Debtors free and clear of
all Liens, Claims and Interests other than (a) those Liens, Claims and Interests
retained or created pursuant to this Plan or any document entered into in
connection with the transactions described in this Plan and (b) Liens that have
arisen subsequent to the Petition Date on account of taxes that arose subsequent
to the Petition Date.

8.2 Discharge of Claims and Termination of Interests.

(a) As of the Effective Date, except as otherwise provided in this Plan or the
Confirmation Order and with respect to the Secured Funded Debt Claims, only upon
payment of the Secured Funded Debt Claims in full as provided in this Plan, the
rights afforded under this Plan and the treatment of Claims and Interests under
this Plan shall be in exchange for and in complete satisfaction, discharge and
release of all Claims and satisfaction or termination of all Interests,
including any Claims arising under the Secured Funded Debt Agreements, the DIP
Facility Documents, the DIP Facility Order, the Securitization Facility and the
Securitization Order; provided, however, that Claims for indemnification under
the Secured Funded Debt Agreements shall survive consummation of the Plan and
shall not be discharged or released. Except as otherwise provided in this Plan
or the Confirmation Order, Confirmation shall, as of the Effective Date:
(i) discharge the Debtors from all Claims or other debts that arose before the
Effective Date, and all debts of the kind specified in sections 502(g), 502(h)
or 502(i) of the Bankruptcy Code, whether or not (w) a Proof of Claim is filed
or deemed filed pursuant to section 501 of the Bankruptcy Code, (x) a Claim
based on such debt is allowed pursuant to section 502 of the

 

59



--------------------------------------------------------------------------------

Bankruptcy Code (y) the holder of a Claim based on such debt has accepted this
Plan or (z) such Claim is listed in the Schedules; and (ii) satisfy, terminate
or cancel all Interests and other rights of equity security holders in the
Debtors.

(b) As of the Effective Date, except as otherwise provided in this Plan or the
Confirmation Order and with respect to the Secured Funded Debt Claims, only upon
payment of the Secured Funded Debt Claims in full as provided in this Plan, all
Persons shall be precluded from asserting against the Debtors or the Reorganized
Debtors, or their respective successors or property, any other or further
Claims, demands, debts, rights, causes of action, liabilities or equity
interests based upon any act, omission, transaction or other activity of any
kind or nature that occurred prior to the Effective Date; provided, however,
that Claims for indemnification under the Secured Funded Debt Agreements shall
not be precluded, discharged or released. In accordance with the foregoing,
except as provided in this Plan or the Confirmation Order, the Confirmation
Order will be a judicial determination, as of the Effective Date, of discharge
of all such Claims and other debts and liabilities against the Debtors and
satisfaction, termination or cancellation of all Interests and other rights of
equity security holders in the Debtors, pursuant to sections 524 and 1141 of the
Bankruptcy Code, and such discharge will void any judgment obtained against the
Debtors or the Reorganized Debtors at any time, to the extent that such judgment
relates to a discharged Claim.

8.3 Cancellation of Liens. Except as otherwise provided in the Plan, on the
Effective Date, and with respect to the Secured Funded Debt Claims, only upon
payment of the Secured Funded Debt Claims in full as provided in this Plan,
(a) all Liens, Administrative Claims and rights related to any Claim or
Interest, including, without limitation, those existing under the Secured Funded
Debt Agreements, the DIP Facility Documents, the DIP Facility Order, the
Securitization Facility and the Securitization Order shall be deemed released,
terminated, null and void and of no effect, and (b) any Lien securing any Other
Secured Claim (other than a Lien securing an Other Secured Claim that is
Reinstated pursuant to the Plan) shall be deemed released, terminated, null and
void and of no effect; provided, however, that Claims for indemnification under
the Secured Funded Debt Agreements shall survive consummation of the Plan, shall
remain in full force and effect as unsecured Claims and shall not be released or
terminated. The holder of Claims (other than a holder of any Other Secured Claim
that is Reinstated pursuant to the Plan) shall be authorized and directed to
release any collateral or other property of any Debtor (including any cash
collateral) held by such holder and to take such actions as may be requested by
the Debtors (or the Reorganized Debtors, as the case may be) to evidence the
release of such Lien, including the execution, delivery, and filing or recording
of such release documents as may be reasonably requested by the Debtors (or the
Reorganized Debtors, as the case may be) and the Debtors (or the Reorganized
Debtors, as the case may be) are hereby authorized to take any actions on or
after the Effective Date as required to effectuate the release of collateral or
other property of any Debtor or any subsidiary of a Debtor (including, without
limitation, filing of appropriate termination statements and directing
third-parties holding collateral or other property of any Debtor to promptly
remit such collateral or property without further consent of any other party).
Notwithstanding anything to the contrary contained in this Section 8.3, Liens
arising from the 13.75% Senior Secured Notes shall be discharged and cancelled
in accordance with and pursuant to the CCAA Plan.

 

60



--------------------------------------------------------------------------------

8.4 Injunctions.

(a) Except as otherwise provided in this Plan or the Confirmation Order, as of
the Effective Date, all Persons that have held, currently hold or may hold a
Claim or other debt or liability that is discharged or an Interest or other
right of an equity security holder that is terminated pursuant to the terms of
this Plan are permanently enjoined from taking any of the following actions on
account of any such discharged Claims, debts or liabilities or terminated
Interests or rights: (i) commencing or continuing in any manner any action or
other proceeding against the Debtors or the Reorganized Debtors or their
respective property; (ii) enforcing, attaching, collecting or recovering in any
manner any judgment, award, decree or order against the Debtors or the
Reorganized Debtors or their respective property; (iii) creating, perfecting or
enforcing any lien or encumbrance against the Debtors or the Reorganized Debtors
or their respective property; (iv) asserting a setoff, right of subrogation or
recoupment of any kind against any debt, liability or obligation due to the
Debtors or the Reorganized Debtors or their respective property; and
(v) commencing or continuing any action, in any manner, in any place that does
not comply with or is inconsistent with the provisions of this Plan.

(b) Except as otherwise provided in this Plan or the Confirmation Order, as of
the Effective Date, all Persons that have held, currently hold or may hold a
Claim, demand, debt, right, cause of action or liability that is released
pursuant to this Plan are permanently enjoined from taking any of the following
actions on account of such released Claims, demands, debts, rights, causes of
action or liabilities: (i) commencing or continuing in any manner any action or
other proceeding; (ii) enforcing, attaching, collecting or recovering in any
manner any judgment, award, decree or order; (iii) creating, perfecting or
enforcing any lien or encumbrance; (iv) asserting a setoff, right of subrogation
or recoupment of any kind against any debt, liability or obligation due to any
released Person; and (v) commencing or continuing any action, in any manner, in
any place that does not comply with or is inconsistent with the provisions of
this Plan.

(c) In exchange for the distributions pursuant to this Plan, each holder of an
Allowed Claim receiving such distribution pursuant to this Plan will be deemed
to have specifically consented to the injunctions set forth in this Section 8.4.

8.5 Releases.

(a) Mutual Releases. On the Effective Date, (a) the Debtors and the Reorganized
Debtors, on behalf of themselves and their Estates, any Person seeking to
exercise any rights of the Debtors, the Reorganized Debtors or their Estates,
including any successor to the Debtors or the Reorganized Debtors or any estate
representative appointed or selected pursuant to section 1123 of the Bankruptcy
Code and all of their respective officers, directors and employees, and all of
their respective partners, advisors, attorneys, financial advisors, accountants
and other professionals, (b) the members of, and counsel and financial advisors
to, the Creditors Committee, (c) the members of, and counsel and

 

61



--------------------------------------------------------------------------------

financial advisors to, the Ad Hoc Unsecured Noteholders Committee, (d) the DIP
Agent and the DIP Lenders, each in their capacities as such, and their
respective legal counsel and financial advisors, (e) Citibank, N.A., Barclays
Bank PLC and Barclays Capital Inc., in their respective capacities under the
Securitization Facility, (f) the Indenture Trustees, each in their capacity as
such, other than any Indenture Trustee who objects to confirmation of this Plan
or any transaction contemplated herein, (g) the Monitor in its capacity as such,
its current officers and directors, and its legal counsel and financial
advisors, (h) the Secured Funded Debt Administrative Agents and Secured Funded
Debt Lenders, each in their capacity as such, and their counsel and financial
advisors, and (i) the Backstop Parties, each in their capacities as such, and
their respective legal counsel and financial advisors (collectively clauses
(a) through (i) being the “Released Parties,” and each a “Released Party”),
shall be deemed to and shall unconditionally and irrevocably release each other
from any and all claims, obligations, suits, judgments, damages, rights, Causes
of Action and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, based in
whole or in part upon actions taken in their respective capacities described
above or any omission, transaction, event or other occurrence taking place on or
prior to the Effective Date in any way relating to the Debtors, the Chapter 15
Debtors, the CCAA Debtors, the Chapter 11 Cases, the Chapter 15 Cases, the CCAA
Proceedings, the Rights Offering, the Plan, and the CCAA Plan, except that
(i) no individual shall be released from any act or omission that constitutes
gross negligence or willful misconduct, (ii) the Reorganized Debtors shall not
relinquish or waive the right to assert any of the foregoing as a legal or
equitable defense or right of setoff or recoupment against any Claims of any
such Persons asserted against the Debtors or the Reorganized Debtors, (iii) the
foregoing release shall not apply to any express contractual or financial
obligations owed to the Debtors or Reorganized Debtors or any obligation arising
under the Plan or an agreement entered into pursuant to, or contemplated by, the
Plan; (iv) the forgoing release shall not apply to any Claims for
indemnification under the Secured Funded Debt Agreements; and (v) the foregoing
releases shall not apply to any Employee Transferee Actions.

(b) Releases By Non-Debtors. On and as of the Effective Date, all Persons who
(a) directly or indirectly have held, hold, or may hold Claims or Interests,
(b) vote to accept the Plan as set forth on the relevant Ballot, and (c) do not
mark their Ballot to indicate their refusal to grant the releases described in
the Plan, shall be deemed, by virtue of their receipt of distributions and/or
other treatment contemplated under the Plan, to have absolutely,
unconditionally, irrevocably, and forever released and covenanted with the
Reorganized Debtors and the other Released Parties not to (y) sue or otherwise
seek recovery from any of the Reorganized Debtors or any other Released Party on
account of any Claim or Interest, including but not limited to any Claim based
upon tort, breach of contract, violations of federal or state securities laws or
otherwise, based upon any act, occurrence, or failure to act from the beginning
of time through the Effective Date in any way relating to the Debtors or their
business and affairs or (z) assert against any of the Reorganized Debtors or any
other Released Party any claim, obligation, right, Cause of Action or liability
that any holder of a Claim or Equity Interest may be entitled to assert, whether
known or unknown, foreseen or unforeseen, existing or thereafter arising, based
in whole or in part on any act or omission, transaction, or occurrence from the
beginning of time through the Effective Date in any way relating to the Debtors,
the CCAA Debtors, the

 

62



--------------------------------------------------------------------------------

Chapter 15 Debtors, the Chapter 11 Cases, the Chapter 15 Cases, the CCAA
Proceedings, the Rights Offering, the Plan or the CCAA Plan; provided, however,
that (i) none of the Released Parties shall be released from any claim based on
any act or omission that constitutes gross negligence or willful misconduct,
(ii) such release shall not apply to Ordinary Course Administrative Claims and
Fee Claims or obligations arising under the Plan, (iii) such release shall not
be construed to prohibit a party in interest from seeking to enforce the terms
of the Plan, and (iv) the forgoing release shall not apply to any Claims for
indemnification under the Secured Funded Debt Arrangements.

8.6 Exculpation and Limitation of Liability. Except for Claims for
indemnification under the Secured Funded Debt Agreements, the Debtors, the
Reorganized Debtors and the other Released Parties (a) shall have no liability
whatsoever to one another or any holder or purported holder of a Claim or Equity
Interest, or any other party-in-interest, or any of their respective agents,
employees, representatives, financial advisors, attorneys, or Affiliates, or any
of their successors or assigns, for any act or omission in connection with, or
arising out of, the Plan, the Disclosure Statement, the settlement of Claims or
renegotiation of executory contracts and leases, the negotiation of the Plan,
the negotiation of the Plan Supplement Documents, the Exit Facility Documents,
the Rights Offering, the Rights Offering Documents, the pursuit of approval of
the Disclosure Statement or the Plan, or the solicitation of votes for
confirmation of the Plan, the Chapter 11 Cases, the Chapter 15 Cases, the
consummation of the Plan or the CCAA Plan, the administration of the Plan or the
property to be distributed under the Plan, or any transaction contemplated by
the Plan or Disclosure Statement, or in furtherance thereof, or any obligations
that they have under or in connection with the Plan or the transactions
contemplated by this Plan (collectively, the “Exculpated Claims”),except for any
act or omission that constitutes willful misconduct or gross negligence as
determined by a Final Order, and (b) in all respects, shall be entitled to rely
upon the advice of counsel with respect to their duties and responsibilities
under the Plan. No holder of any Claim or Interest, or other party-in-interest,
none of their respective agents, employees, representatives, financial advisors,
attorneys, or Affiliates, and no successors or assigns of the foregoing, shall
have any right of action against the Released Parties with respect to the
Exculpated Claims. This exculpation shall be in addition to, and not in
limitation of, all other releases, indemnities, exculpations and any other
applicable law or rules protecting such Released Parties from liability.

8.7 Retention and Enforcement and Release of Causes of Action. Subject to
Section 4.3, except as otherwise provided in the Plan, the Confirmation Order,
or in any document, instrument, release or other agreement entered into in
connection with the Plan, in accordance with section 1123(b) of the Bankruptcy
Code, the Debtors and their Estates shall retain the Causes of Action including,
without limitation, the Causes of Action identified on Plan Supplement 10 ( the
“Retained Causes of Action”). Subject to Section 4.3, the Reorganized Debtors,
as the successors in interest to the Debtors and their Estates, may enforce, sue
on, settle or compromise (or decline to do any of the foregoing) any or all of
the Litigation Claims. The Debtors or the Reorganized Debtors expressly reserve
all rights to prosecute any and all Litigation Claims against any Person, except
as otherwise expressly provided in the Plan, and no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, estoppel (judicial, equitable or otherwise), or laches, shall
apply to such Litigation Claims upon, after, or as a consequence of Confirmation
or the occurrence of the Effective Date.

 

63



--------------------------------------------------------------------------------

8.8 13.75% Senior Secured Note Claims. Notwithstanding anything to the contrary
in this Plan or in the Confirmation Order, other than with respect to the 13.75%
Senior Secured Notes Guaranty Claims which shall be discharged in full as
provided in Section 8.2 of this Plan, neither this Plan nor the Confirmation
Order shall discharge or otherwise affect, limit or impair the obligations of
any CCAA Debtors relating to the 13.75% Senior Secured Notes or 13.75% Senior
Secured Notes Indenture, nor shall it affect, limit or impair any rights of the
13.75% Senior Secured Notes Indenture Trustee or the holders of 13.75% Senior
Secured Notes with respect to any liens, interests or other rights they may have
with respect to any property of any CCAA Debtor.

ARTICLE IX

CERTAIN CROSS-BORDER PROVISIONS

9.1 No Double Recovery on Allowed Cross-Border Claims. To the extent that the
same Claim is an Allowed Claim against a Cross-Border Debtor under this Plan and
a Proven Claim against the same Cross-Border Debtor under the CCAA Plan (such
claim, a “Cross-Border Claim”), (a) there shall only be a single recovery on
account of such Allowed Cross-Border Claim, and (b) the aggregate distribution
which such Allowed Cross-Border Claim shall receive, whether under this Plan,
the CCAA Plan or a combination of both, shall not exceed the greatest
distribution which such Allowed Cross-Border Claim would be entitled to receive
as an Allowed Claim under this Plan or a Proven Claim or Proven Secured Claim
under the CCAA Plan.

9.2 Prohibition Against Double Recoveries. Subject to Section 8.8 of this Plan,
the aggregate recovery under this Plan and the CCAA Plan on account of a claim
for which more than one Debtor or Canadian Debtor is also liable, whether on
account of a theory of primary or secondary liability, by reason of a guarantee
agreement, indemnity agreement, joint and several liability or otherwise, shall
not exceed 100% of the greater of (a) the amount of the Allowed Claim or (b) the
total amount in which such claim is recognized in the CCAA Proceedings, whether
as a Proven Claim, Proven Secured Claim, unaffected claim or otherwise.

9.3 Provisions Relating to Holders of Convenience Claims Against the
Cross-Border Debtors. The convenience claim thresholds under the CCAA Plan
(CDN$6,073) and the Plan (US$5,000) account for differences caused by the
foreign exchange rate between the U.S. and Canadian dollars on April 17, 2009
using the Bank of Canada noon spot rate of exchange for exchanging currency to
Canadian dollars (US$1 = Cdn$1.2146) as provided in the Claims Bar Date Orders.
Only with respect to Cross-Border Debtors, for purposes of determining whether a
Claim is a Convenience Claim as defined in the Plan or a Cross-Border
Convenience Claim as defined in the CCAA Plan, (a) all eligible Claims will be
(i) valued in Canadian dollars using the conversion rate set forth in the Claims
Orders and (ii) determined in reference to the dollar thresholds established for
such treatment under the CCAA Plan (CDN$6,073); and (b) cash distributions on
account of such Claims, once allowed, will be made in Canadian dollars. A
classification or valid election to participate as (x) a Convenience Claim as
defined in the Plan or (y) a Cross-Border Convenience Claim as defined in the
CCAA Plan will be binding for purposes of voting and distributions under both
Plans.

 

64



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Retention of Jurisdiction. Following the Effective Date, the Bankruptcy
Court shall retain jurisdiction over all matters arising from or relating to the
Chapter 11 Cases to the fullest extent of applicable law, including, without
limitation:

(a) To determine the validity under any applicable law, allowability,
classification and priority of Claims and Interests upon objection, or to
estimate, pursuant to section 502(c) of the Bankruptcy Code, the amount of any
Claim that is or is anticipated to be contingent or unliquidated as of the
Effective Date;

(b) To construe and to take any action authorized by the Bankruptcy Code and
requested by the Reorganized Debtors or any other party in interest to enforce
this Plan and the documents and agreements filed in connection with this Plan,
issue such orders as may be necessary for the implementation, execution and
consummation of this Plan, without limiting the generality of the foregoing,
orders to expedite regulatory decisions for the implementation of this Plan and
to ensure conformity with the terms and conditions of this Plan, such documents
and agreements and other orders of the Bankruptcy Court, notwithstanding any
otherwise applicable non-bankruptcy law;

(c) To determine any and all applications for allowance of compensation and
expense reimbursement of Professionals retained by the Debtors, the Reorganized
Debtors or the Creditors Committee, and for members of the Creditors Committee,
for periods on or before the Effective Date, and to determine any other request
for payment of administrative expenses;

(d) To determine all matters that may be pending before the Bankruptcy Court on
or before the Effective Date;

(e) To resolve any dispute regarding the implementation or interpretation of
this Plan, or any related agreement or document that arises at any time before
the Chapter 11 Cases are closed, including the determination, to the extent a
dispute arises, of the entities entitled to a distribution within any particular
Class of Claims and of the scope and nature of the Reorganized Debtors’
obligations to cure defaults under assumed contracts, leases, franchises and
permits;

(f) To determine any and all matters relating to the rejection, assumption or
assignment of executory contracts or unexpired leases entered into prior to the
Petition Date, the nature and amount of any Cure required for the assumption of
any executory contract or unexpired lease, and the allowance of any Claim
resulting therefrom, including the amount, validity and treatment under any
applicable law of any Claim for damages arising from or related to the rejection
of any such contract (including that certain Call Agreement between Woodbridge
International Holdings, Ltd., Woodbridge International Holdings SA, Woodbridge
Co. Ltd., Abitibi Consolidated Sales Corp., and ACI, dated September 6, 2001, as
amended);

 

65



--------------------------------------------------------------------------------

(g) To determine all applications, adversary proceedings, contested matters and
other litigated matters that were brought or that could have been brought in the
Bankruptcy Court on or before the Effective Date;

(h) To determine matters concerning local, state and federal taxes in accordance
with sections 346, 505 and 1146 of the Bankruptcy Code, and to determine any tax
claims that may arise against the Debtors or the Reorganized Debtors as a result
of the transactions contemplated by this Plan; and

(i) To modify this Plan pursuant to section 1127 of the Bankruptcy Code or to
remedy any apparent nonmaterial defect or omission in this Plan, or to reconcile
any nonmaterial inconsistency in this Plan so as to carry out its intent and
purposes.

From the Confirmation Date through the Effective Date, the Bankruptcy Court
shall retain jurisdiction with respect to each of the foregoing items and all
other matters that were subject to its jurisdiction prior to the Confirmation
Date. Nothing contained herein shall be construed to increase, decrease or
otherwise modify the independence, sovereignty or jurisdiction of the Bankruptcy
Court, the Canadian Court, or any other court or tribunal in the United States
or Canada, including the ability of any such court or tribunal to provide
appropriate relief under applicable law on an ex parte or “limited notice”
basis.

10.2 Terms Binding. Upon the occurrence of the Effective Date, all provisions of
this Plan, including all agreements, instruments and other documents filed in
connection with this Plan and executed by the Debtors or the Reorganized Debtors
in connection with this Plan, shall be binding upon the Debtors, the Reorganized
Debtors, all Claim and Interest holders and all other Persons that are affected
in any manner by this Plan. All agreements, instruments and other documents
filed in connection with this Plan shall have full force and effect, and shall
bind all parties thereto as of the entry of the Confirmation Order, whether or
not such exhibits actually shall be executed by parties other than the Debtors
or the Reorganized Debtors, or shall be issued, delivered or recorded on the
Effective Date or thereafter. The rights, benefits and obligations of any entity
named or referred to in the Plan shall be binding on, and shall inure to the
benefit of, any heir, executor, administrator, successor or assign of such
entity.

10.3 Governing Law. Except to the extent that the Bankruptcy Code or any other
federal law is applicable or to the extent the law of a different jurisdiction
is validly elected by the Debtors, the rights, duties and obligations arising
under this Plan shall be governed in accordance with the substantive laws of the
United States of America and, to the extent federal law is not applicable, the
laws of the State of Delaware.

10.4 Severability. If the Bankruptcy Court determines at the Confirmation
Hearing that any material provision of this Plan is invalid or unenforceable,
such provision, subject to section 1127 of the Bankruptcy Code, shall be
severable from this Plan and shall be null and void, and, in such event, such
determination shall in no way limit or affect the enforceability or operative
effect of any or all other portions of this Plan.

10.5 Confirmation Order and Plan Control. Except as otherwise provided in this
Plan, in the event of any inconsistency between this Plan and the Disclosure
Statement, any

 

66



--------------------------------------------------------------------------------

exhibit to this Plan or any other instrument or document created or executed
pursuant to this Plan, this Plan shall control. In the event of any
inconsistency between the Plan and the Confirmation Order, the Confirmation
Order shall control.

10.6 Incorporation by Reference. Each Exhibit, schedule or Supplement to this
Plan is incorporated herein by reference.

10.7 Plan Supplements. Each of the Plan Supplements shall be in form and
substance reasonably satisfactory to the Creditors Committee.

10.8 Modifications to this Plan. The Debtors may amend or modify this Plan, and
any Exhibit, schedule or Supplement to this Plan, at any time prior to the
Confirmation Date in accordance with the Bankruptcy Code and Bankruptcy Rules;
provided, however, that other than for technical or immaterial amendments and
modifications, the Debtors may not amend or modify this Plan without the prior
consent of the Creditors Committee, such consent not to be unreasonably
withheld. A holder of a Claim or Interest that has accepted the Plan shall be
deemed to have accepted the Plan, as altered, amended, modified or supplemented,
if the proposed alteration, amendment, modification or supplement does not
materially and adversely change the treatment of the Claim or Interest of such
holder.

10.9 Revocation, Withdrawal or Non-Consummation. The Debtors reserve the right
to revoke or withdraw this Plan at any time prior to the Effective Date. If the
Debtors revoke or withdraw this Plan prior to the Effective Date, or if the
Confirmation Date or the Effective Date does not occur, then this Plan, any
settlement or compromise embodied in this Plan (including the fixing or limiting
to an amount certain any Claim or Class of Claims), the assumption or rejection
of executory contracts or leases effected by this Plan, and any document or
agreement executed pursuant to this Plan, shall be null and void; provided,
however, that all orders of the Bankruptcy Court and all documents executed
pursuant thereto, except the Confirmation Order, shall remain in full force and
effect. In such event, nothing contained herein, and no acts taken in
preparation for consummation of this Plan, shall be deemed to constitute a
waiver or release of any Claims by or against any of the Debtors or any other
Person, to prejudice in any manner the rights of any of the Debtors or any
Person in any further proceedings or to constitute an admission of any sort by
any of the Debtors or any other Person.

10.10 Post-Confirmation Date Retention of Professionals. Upon the Effective
Date, any requirement that professionals employed by the Reorganized Debtors
comply with sections 327 through 331 of the Bankruptcy Code in seeking retention
or compensation for services rendered after such date will terminate, and the
Reorganized Debtors will be authorized to employ and compensate professionals in
the ordinary course of business and without the need for Bankruptcy Court
approval.

10.11 Exemption from Transfer Taxes. Pursuant to section 1146(a) of the
Bankruptcy Code, (a) the issuance, transfer or exchange of any securities,
instruments or documents under the Plan, (b) the creation of any mortgage, deed
of trust, Lien, pledge or other security interest under the Plan, (c) the making
or assignment of any lease or sublease pursuant to the Plan, or (d) the making
or delivery of any deed or other instrument of transfer under, pursuant to, or
in connection with the Plan, including, without limitation, any merger

 

67



--------------------------------------------------------------------------------

agreements, agreements of consolidation, restructuring, disposition, liquidation
or dissolution, deeds, bills of sale, assignments, and transfers of tangible
property executed in connection with the Plan, the Confirmation Order or the
Sanction Order, shall not be subject to any stamp tax or similar tax or
government assessment to the fullest extent provided for under the Bankruptcy
Code.

10.12 Payment of Statutory Fees. All fees payable pursuant to section 1930 of
title 28 of the United States Code, as determined by the Bankruptcy Court at the
Confirmation Hearing, shall be paid on the Effective Date.

10.13 Payment of Fees and Expenses of Indenture Trustees. On the Effective Date
(and thereafter with respect to fees and expenses relating to post-Effective
Date service under the Plan or the CCAA Plan) or as soon as reasonably
practicable thereafter, the Disbursing Agent shall pay in Cash all reasonable
and documented fees and expenses of the Indenture Trustees and their advisors
(the “Indenture Trustee Fee Claims”), other than the Indenture Trustee Fee
Claims of any Indenture Trustee who objects to confirmation of this Plan or any
transaction contemplated herein. The Indenture Trustees and their advisors must
provide reasonably detailed fee invoices to the Debtors or the Reorganized
Debtors as a condition of payment hereunder (subject to redaction to preserve
attorney-client privilege), provided, however, that the Indenture Trustees shall
retain and may exercise their respective charging liens or priority payment
rights (if any) until paid in full hereunder. Notwithstanding the foregoing, the
Debtors or Reorganized Debtors may dispute any portion of the Indenture Trustee
Fee Claims (a “Disputed Indenture Trustee Fee Claim”), in which case (a) the
Debtors or Reorganized Debtors shall pay the portion of the Indenture Trustee
Fee Claim that is not specifically disputed, and (b) in the absence of a
consensual resolution of the Disputed Indenture Trustee Fee Claim, the Debtors,
Reorganized Debtors or the applicable Indenture Trustee shall submit the
Disputed Indenture Trustee Fee Claim to the Bankruptcy Court for adjudication.

10.14 Notice. All notices, requests and demands to or upon the Debtors or the
Reorganized Debtors to be effective shall be in writing and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:

ABITIBIBOWATER INC.

1155 Metcalfe Street, Suite 800

Montréal (Québec), Canada H3B 5H2

Attention: Jacques P. Vachon

Telephone: (514) 875-2160

with a copy to:

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Kelley A. Cornish

         Alice Belisle Eaton

 

68



--------------------------------------------------------------------------------

                  Claudia R. Tobler

                  Lauren Shumejda

                  Jacob A. Adlerstein

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

and

YOUNG CONAWAY STARGATT & TAYLOR, LLP

The Brandywine Building

1000 West Street, 17th Floor

Wilmington, Delaware 19801

Attention: Pauline K. Morgan

                 Sean T. Greecher

Telephone: (302) 571-6600

Facsimile: (302) 571-1253

10.15 Reservation of Rights. The filing of the Plan, the Disclosure Statement,
any statement or provision contained in the Plan, or the taking of any action by
the Debtors with respect to the Plan, shall not be and shall not be deemed to be
an admission or waiver of any rights of the Debtors with respect to any holders
of Claims against or Interests in the Debtors.

10.16 No Waiver. Neither the failure of a Debtor to list a Claim or Interest in
the Debtor’s Schedules, the failure of a Debtor to object to any Claim,
Administrative Expense Claim or Interest for purposes of voting, the failure of
a Debtor to object to a Claim, Administrative Expense Claim or Interest prior to
the Confirmation Date or the Effective Date, nor the failure of a Debtor to
assert a Retained Cause of Action prior to the Confirmation Date or the
Effective Date shall, in the absence of a legally-effective express waiver or
release executed by the Debtor with the approval of the Bankruptcy Court, if
required, and with any other consents or approvals required under the Plan, be
deemed a waiver or release of the right of a Debtor, a Reorganized Debtor, the
Post-Effective Date Claims Agent or their respective successors, either before
or after solicitation of votes on the Plan, the Confirmation Date or the
Effective Date, to (a) object to or examine such Claim, Administrative Expense
Claim or Interest, in whole or in part, or (b) retain or either assign or
exclusively assert, pursue, prosecute, utilize, or otherwise act or enforce any
Retained Cause of Action against the holder of such Claim, Administrative
Expense Claim or Interest.

 

69



--------------------------------------------------------------------------------

Dated: July [21], 2010

 

AbitibiBowater Inc. AbitibiBowater US Holding 1 Corp. AbitibiBowater US Holding
LLC AbitibiBowater Canada Inc. Bowater Alabama LLC Bowater America Inc. Bowater
Canada Finance Corporation Bowater Canadian Forest Products Inc. Bowater
Canadian Holdings Incorporated Bowater Canadian Limited Bowater Finance Company
Inc. Bowater Finance II LLC Bowater Incorporated Bowater LaHave Corporation
Bowater Maritimes Inc. Bowater Newsprint South LLC Bowater Newsprint South
Operations LLC Bowater Nuway Inc. Bowater Nuway Mid-States Inc. Bowater South
American Holdings Incorporated Bowater Ventures Inc. Catawba Property Holdings,
LLC Coosa Pines Golf Club Holdings LLC Donohue Corp. Lake Superior Forest
Products Inc. Tenex Data Inc ABH LLC 1 ABH Holding Company LLC By:  

 

  Name:   William G. Harvey   Title:   Authorized Signatory    
Chief Financial Officer, AbitibiBowater Inc.

— and —

 

70



--------------------------------------------------------------------------------

Abitibi Consolidated Sales Corporation Abitibi-Consolidated Corp.
Abitibi-Consolidated Finance LP Abitibi-Consolidated Alabama Corporation Augusta
Woodlands LLC Alabama River Newsprint Company

 

By:  

 

  Name: Jacques P. Vachon   Title: Authorized Signatory             Senior Vice
President, AbitibiBowater Inc.

 

71



--------------------------------------------------------------------------------

Exhibit A

 

1



--------------------------------------------------------------------------------

Plan Exhibit A

List of Debtors, Cross Border Debtors, CCAA Debtors and Canadian Debtors

 

Chapter 11 Debtor

   Case Number

AbitibiBowater Inc.

   09-11296

AbitibiBowater US Holding 1 Corp.

   09-11331

AbitibiBowater US Holding LLC

   09-11297

AbitibiBowater Canada Inc.

   09-11321

Abitibi-Consolidated Alabama Corporation

   09-11300

Abitibi-Consolidated Corporation

   09-11302

Abitibi-Consolidated Finance LP

   09-11305

Abitibi Consolidated Sales Corporation

   09-11299

Alabama River Newsprint Company

   09-11301

Augusta Woodlands, LLC

   09-11303

Bowater Alabama LLC

   09-11309

Bowater America Inc.

   09-11316

Bowater Canada Finance Corporation

   09-11319

Bowater Canadian Forest Products Inc.

   09-11322

Bowater Canadian Holdings Incorporated

   09-11320

Bowater Canadian Limited

   09-11326

Bowater Finance Company Inc.

   09-11314

Bowater Finance II LLC

   09-11308

Bowater Incorporated

   09-11311

Bowater LaHave Corporation

   09-11325

Bowater Maritimes Inc.

   09-11324

Bowater Newsprint South LLC

   09-11306

Bowater Newsprint South Operations LLC

   09-11307

Bowater Nuway Inc.

   09-11328

Bowater Nuway Mid-Sates Inc.

   09-11329

Bowater South American Holdings Incorporated

   09-11315

Bowater Ventures Inc.

   09-11330

Catawba Property Holdings, LLC

   09-11312

Coosa Pines Golf Club Holdings LLC

   09-11310

Donohue Corp.

   09-11298

Lake Superior Forest Products Inc.

   09-11317

Tenex Data Inc.

   09-11304

ABH Holding Company Inc.

   09-14487

ABH LLC 1

   09-14485

 

2



--------------------------------------------------------------------------------

Cross-Border Debtors

   Case Number

AbitibiBowater Canada, Inc.

   09-11321

Bowater Canada Finance Corporation

   09-11319

Bowater Canadian Forest Products Inc.

   09-11322

Bowater Canadian Holdings Incorporated

   09-11320

Bowater Canadian Limited

   09-11326

Bowater LaHave Corporation

   09-11325

Bowater Maritimes Inc.

   09-11324

 

Canadian Debtors

   Case Number

1508756 Ontario Inc.

   n/a

3217925 Nova Scotia Company

   n/a

3224112 Nova Scotia Limited

   n/a

3231378 Nova Scotia Company

   n/a

3834328 Canada Inc.

   n/a

4042140 Canada Inc.

   n/a

6169678 Canada Inc.

   n/a

9068-9050 Québec Inc.

   n/a

9150-3383 Québec Inc.

   n/a

AbitibiBowater Canada Inc.

   09-11321

Abitibi-Consolidated (U.K.) Inc

   n/a

Abitibi-Consolidated Canadian Office Products Holding Inc.

   n/a

Abitibi-Consolidated Company of Canada

   n/a

Abitibi-Consolidated Inc.

   n/a

Abitibi-Consolidated Nova Scotia Incorporated

   n/a

Alliance Forest Products Inc. (2001)

   n/a

Bowater Belledune Sawmill Inc.

   n/a

Bowater Canada Finance Corporation

   09-11319

Bowater Canada Treasury Corporation

   n/a

Bowater Canadian Forest Products Inc.

   09-11322

Bowater Canadian Holdings. Inc.

   09-11320

Bowater Canadian Limited

   09-11326

Bowater Couturier Inc.

   n/a

Bowater Guérette Inc.

   n/a

Bowater LaHave Corporation

   09-11325

Bowater Maritimes Inc.

   09-11324

Bowater Mitis Inc.

   n/a

Bowater Shelburne Corporation

   n/a

Bowater Treated Wood Inc.

   n/a

Canexel Hardboard Inc.

   n/a

Donohue Recycling Inc.

   n/a

La Tuque Forest Products Inc.

   n/a

Marketing Donohue Inc.

   n/a

 

3



--------------------------------------------------------------------------------

Canadian Debtors

   Case Number

Saguenay Forest Products Inc.

   n/a

Scramble Mining Ltd.

   n/a

St-Maurice River Drive Company Limited

   n/a

Terra Nova Explorations Ltd.

   n/a

The International Bridge and Terminal Company

   n/a

The Jonquière Pulp Company

   n/a

 

CCAA Debtors

   Case Number

1508756 Ontario Inc.

   n/a

3217925 Nova Scotia Company

   n/a

3224112 Nova Scotia Limited

   n/a

3231378 Nova Scotia Company

   n/a

3834328 Canada Inc.

   n/a

4042140 Canada Inc.

   n/a

6169678 Canada Inc.

   n/a

9068-9050 Québec Inc.

   n/a

9150-3383 Québec Inc.

   n/a

Abitibi-Consolidated (U.K.) Inc

   n/a

Abitibi-Consolidated Canadian Office Products Holding Inc.

   n/a

Abitibi-Consolidated Company of Canada

   n/a

Abitibi-Consolidated Inc.

   n/a

Abitibi-Consolidated Nova Scotia Incorporated

   n/a

Alliance Forest Products Inc. (2001)

   n/a

Bowater Belledune Sawmill Inc.

   n/a

Bowater Canada Treasury Corporation

   n/a

Bowater Couturier Inc.

   n/a

Bowater Guérette Inc.

   n/a

Bowater Mitis Inc.

   n/a

Bowater Shelburne Corporation

   n/a

Bowater Treated Wood Inc.

   n/a

Canexel Hardboard Inc.

   n/a

Donohue Recycling Inc.

   n/a

La Tuque Forest Products Inc.

   n/a

Marketing Donohue Inc.

   n/a

Saguenay Forest Products Inc.

   n/a

Scramble Mining Ltd.

   n/a

St-Maurice River Drive Company Limited

   n/a

Terra Nova Explorations Ltd.

   n/a

The International Bridge and Terminal Company

   n/a

The Jonquière Pulp Company

   n/a

 

4



--------------------------------------------------------------------------------

Exhibit B

 

1



--------------------------------------------------------------------------------

Plan Exhibit B1

Class 1 Claims

Priority Non-Tax Claims

 

Chapter 11 Debtor

   Class No.

AbitibiBowater Inc.

   1A

AbitibiBowater US Holding 1 Corp.

   1B

AbitibiBowater US Holding LLC

   1C

AbitibiBowater Canada Inc.

   1D

Abitibi-Consolidated Alabama Corporation

   1E

Abitibi-Consolidated Corporation

   1F

Abitibi-Consolidated Finance LP

   1G

Abitibi Consolidated Sales Corporation

   1H

Alabama River Newsprint Company

   1I

Augusta Woodlands, LLC

   1J

Bowater Alabama LLC

   1K

Bowater America Inc.

   1L

Bowater Canada Finance Corporation

   1M

Bowater Canadian Forest Products Inc.

   1N

Bowater Canadian Holdings Incorporated

   1O

Bowater Canadian Limited

   1P

Bowater Finance Company Inc.

   1Q

Bowater Finance II LLC

   1R

Bowater Incorporated

   1S

Bowater LaHave Corporation

   1T

Bowater Maritimes Inc.

   1U

Bowater Newsprint South LLC

   1V

Bowater Newsprint South Operations LLC

   1W

Bowater Nuway Inc.

   1X

Bowater Nuway Mid-Sates Inc.

   1Y

Bowater South American Holdings Incorporated

   1Z

Bowater Ventures Inc.

   1AA

Catawba Property Holdings, LLC

   1BB

Coosa Pines Golf Club Holdings LLC

   1CC

Donohue Corp.

   1DD

Lake Superior Forest Products Inc.

   1EE

Tenex Data Inc.

   1FF

ABH LLC 1

   1GG

ABH Holding Company LLC

   1HH

 

2



--------------------------------------------------------------------------------

Plan Exhibit B2

Class 2 Claims

Bowater Secured Bank Claims

 

Chapter 11 Debtor

   Class No.    Allowed Principal
Amount

Bowater Alabama LLC

   2A    $ 271,604,813.44

Bowater America Inc.

   2B    $ 271,604,813.44

Bowater Incorporated

   2C    $ 271,604,813.44

Bowater Newsprint South LLC

   2D    $ 271,604,813.44

Bowater Newsprint South Operations LLC

   2E    $ 271,604,813.44

Bowater Nuway Inc.

   2F    $ 271,604,813.44

Bowater Nuway Mid-Sates Inc.

   2G    $ 271,604,813.44

 

* The Allowed Principal Amount includes amounts outstanding for the Bowater
Secured Bank Letters of Credit but does not include Claims for interest, fees
and other amounts outstanding (including (i) reimbursement obligations for
Bowater Secured Bank Letters of Credit; (ii) accrued interest at the default
rate plus reasonable professional fees; and (iii) Obligations as such term is
defined in the Bowater Secured Bank Documents) under the Bowater Secured Bank
Documents. The Bowater Secured Bank Claims are Allowed as provided in
Section 2.9 of this Plan, which Allowed amounts include such additional amounts.



--------------------------------------------------------------------------------

Plan Exhibit B3

Class 3 Claims

BCFPI Secured Bank Claims

 

Chapter 11 Debtor

   Class No.    Allowed Principal
Amount

Bowater Alabama LLC

   3A    $ 127,446,766.92

Bowater Canadian Forest Products Inc.

   3B    $ 127,446,766.92

Bowater Canadian Holdings Incorporated

   3C    $ 127,446,766.92

Bowater Canadian Limited

   3D    $ 127,446,766.92

Bowater LaHave Corporation

   3E    $ 127,446,766.92

Bowater Newsprint South Operations LLC

   3F    $ 127,446,766.92

Bowater Shelburne

   3G    $ 127,446,766.92

 

* The Allowed Principal Amount includes amounts outstanding for the BCFPI
Secured Bank Letters of Credit but does not include Claims for interest, fees
and other amounts outstanding (including (i) reimbursement obligations for BCFPI
Secured Bank Letters of Credit; (ii) accrued interest at the default rate plus
reasonable professional fees; and (iii) Obligations as such term is defined in
the BCFPI Secured Bank Documents) under the BCFPI Secured Bank Documents. The
BCFPI Secured Bank Claims are Allowed as provided in Section 2.10 of this Plan,
which Allowed amounts include such additional amounts.



--------------------------------------------------------------------------------

Plan Exhibit B4

Class 4 Claims

ACCC Term Loan Secured Guaranty Claims

 

Chapter 11 Debtor

   Class No.    Allowed Principal
Amount of Claim*

ABH LLC 1

   4A    $ 346,898,769.39

Abitibi Consolidated Sales Corporation

   4B    $ 346,898,769.39

Abitibi-Consolidated Alabama Corporation

   4C    $ 346,898,769.39

Abitibi-Consolidated Corporation

   4D    $ 346,898,769.39

Alabama River Newsprint Company

   4E    $ 346,898,769.39

Augusta Woodlands, LLC

   4F    $ 346,898,769.39

Donohue Corp.

   4G    $ 346,898,769.39

 

* The Allowed Principal Amount does not include Claims for interest, fees and
other amounts outstanding under the ACCC Term Loan Documents. The ACCC Term Loan
Secured Guaranty Claims are Allowed as provided in Section 2.11 of this Plan,
which Allowed amounts include such additional amounts.



--------------------------------------------------------------------------------

Plan Exhibit B5

Class 5 Claims

Other Secured Claims

 

Chapter 11 Debtor

  

Class No.

AbitibiBowater Inc.

   5A

AbitibiBowater US Holding 1 Corp.

   5B

AbitibiBowater US Holding LLC

   5C

AbitibiBowater Canada Inc.

   5D

Abitibi-Consolidated Alabama Corporation

   5E

Abitibi-Consolidated Corporation

   5F

Abitibi-Consolidated Finance LP

   5G

Abitibi Consolidated Sales Corporation

   5H

Alabama River Newsprint Company

   5I

Augusta Woodlands, LLC

   5J

Bowater Alabama LLC

   5K

Bowater America Inc.

   5L

Bowater Canada Finance Corporation

   5M

Bowater Canadian Forest Products Inc.

   5N

Bowater Canadian Holdings Incorporated

   5O

Bowater Canadian Limited

   5P

Bowater Finance Company Inc.

   5Q

Bowater Finance II LLC

   5R

Bowater Incorporated

   5S

Bowater LaHave Corporation

   5T

Bowater Maritimes Inc.

   5U

Bowater Newsprint South LLC

   5V

Bowater Newsprint South Operations LLC

   5W

Bowater Nuway Inc.

   5X

Bowater Nuway Mid-Sates Inc.

   5Y

Bowater South American Holdings Incorporated

   5Z

Bowater Ventures Inc.

   5AA

Catawba Property Holdings, LLC

   5BB

Coosa Pines Golf Club Holdings LLC

   5CC

Donohue Corp.

   5DD

Lake Superior Forest Products Inc.

   5EE

Tenex Data Inc.

   5FF

ABH LLC 1

   5GG

ABH Holding Company LLC

   5HH



--------------------------------------------------------------------------------

Plan Exhibit B6

Class 6 Claims

Unsecured Claims

 

Chapter 11 Debtor

   Class No.    Percent of New
ABH  Common
Stock Allocated to
Each  Debtor
(Subject to
Dilution)1   Number of Shares of
New  ABH Common
Stock Allocated to
Each  Debtor
(Subject to Dilution)1

AbitibiBowater Inc.

   6A    0.1%   141,299

AbitibiBowater US Holding 1 Corp.

   6B    0.0%   0

AbitibiBowater US Holding LLC

   6C    0.0%   0

AbitibiBowater Canada Inc.

   6D    0.0%   2

Abitibi-Consolidated Alabama Corporation

   6E    0.0%   0

Abitibi-Consolidated Corporation

   6F    1.5%   1,492,873

Abitibi-Consolidated Finance LP

   6G    0.3%   264,827

Abitibi Consolidated Sales Corporation

   6H    4.3%   4,175,950

Alabama River Newsprint Company

   6I    0.1%   50,644

Augusta Woodlands, LLC

   6J    0.0%   19,274

Bowater Alabama LLC

   6K    0.3%   260,991

Bowater America Inc.

   6L    0.3%   297,490

Bowater Canada Finance Corporation

   6M    0.2%   233,714

Bowater Canadian Forest Products Inc.

   6N    7.0%   6,845,106

Bowater Canadian Holdings Incorporated

   6O    0.0%   613

Bowater Canadian Limited

   6P    0.0%   8,508

Bowater Finance Company Inc.

   6Q    0.0%   0

Bowater Finance II LLC

   6R    0.0%   0

Bowater Incorporated

   6S    52.0%   50,468,374

Bowater LaHave Corporation

   6T    0.0%   0

Bowater Maritimes Inc.

   6U    0.0%   44,806

Bowater Newsprint South LLC

   6V    0.0%   141

Bowater Newsprint South Operations LLC

   6W    0.1%   55,395

Bowater Nuway Inc.

   6X    0.0%   2,007

Bowater Nuway Mid-Sates Inc.

   6Y    0.0%   3,974

Bowater South American Holdings Incorporated

   6Z    0.0%   0

Bowater Ventures Inc.

   6AA    0.0%   0

 

1

The Plan provides the percentage and the number of shares of New ABH Common
Stock allocated to each Debtor (including the Cross-Border Debtors) based on the
total New ABH Common Stock to be issued under both this Plan and the CCAA Plan.
The balance of New ABH Common Stock that this Exhibit B6 does not reflect will
be distributed to the CCAA Debtors pursuant to the CCAA Plan.



--------------------------------------------------------------------------------

Chapter 11 Debtor

   Class No.    Percent of New
ABH  Common
Stock Allocated to
Each  Debtor
(Subject to
Dilution)1  

Number of Shares of

New ABH Common

Stock Allocated to

Each Debtor

(Subject to Dilution)1

Catawba Property Holdings, LLC

   6BB    0.0%   0

Coosa Pines Golf Club Holdings LLC

   6CC    0.0%   1,521

Donohue Corp.

   6DD    3.5%   3,385,539

Lake Superior Forest Products Inc.

   6EE    0.0%   67

Tenex Data Inc.

   6FF    0.0%   0

ABH LLC 1

   6GG    0.0%   0

ABH Holding Company LLC

   6HH    0.0%   0



--------------------------------------------------------------------------------

Plan Exhibit B6 (continued)

Class 6 Claims

Allowed Unsecured Note Claims

 

Unsecured Notes

   Class No.(s)   Allowed  Claim1

6.50% Notes

   6S   $ 408,071,926

7.40% Revenue Bonds (2010) Loan Agreement

   6S   $ 3,320,146

7.40% Revenue Bonds (2022) Loan Agreement

   6S   $ 40,596,125

7.625% Revenue Bonds Loan Agreement

   6S   $ 30,244,688

7.75% Revenue Bonds Loan Agreement

   6S   $ 62,200,208

7.875% Senior Notes

   6G   $ 7,972,373

7.95% Notes

   6M2   $ 619,875,000

8.00% Convertible Notes

   6A, 6S   $ 387,304,167

9.00% Debentures

   6S   $ 252,743,725

9.375% Debentures

   6S   $ 205,669,708

9.50% Debentures

   6S   $ 130,890,924

10.26% Senior Notes (Series D)

   6N   $ 4,514,114

10.50% Senior Notes (Series B)

   6N   $ 21,119,950

10.60% Senior Notes (Series C)

   6N   $ 71,875,611

10.625% Senior Notes (Series A)

   6N   $ 2,822,315

10.85% Debentures

   6N   $ 107,872,474

13.75% Senior Secured Notes

   6E, 6F, 6H, 6I, 6J,
6DD, 6GG   $ 338,906,585

15.50% Senior Notes

   6E, 6F, 6H, 6I, 6J,
6DD, 6GG   $ 305,589,358

Floating Rate Notes (2010)

   6S   $ 235,308,759

UDAG Loan

   6W   $ 4,656,250

 

1

Please refer to Exhibit 4 of the Plan Support Agreement for additional detail on
recoveries for Claims arising from the Unsecured Notes.

2

Bowater acknowledges that at least one of the BCFC Contribution Claim or the
7.95% Notes Guaranty Claim will be an Allowed Claim in Class 6S against Bowater,
which amount shall be no less than an amount equal to the difference between
(1) $619,875,000 minus (2) the amount of the distributions to holders of Allowed
Class 6M Claims against BCFC. Subject to Bowater’s rights to settle such Claims,
the Court shall determine whether such Allowed Claim is on account of (i) the
BCFC Contribution Claim and/or (ii) the 7.95% Notes Guaranty. This
acknowledgment shall not be interpreted to prejudice the rights, if any, of any
party in interest to seek to have Allowed the 7.95% Notes Guaranty Claim or the
BCFC Contribution Claim or both, or the rights of any party in interest to
object to one or both of such Claims on any basis.



--------------------------------------------------------------------------------

Plan Exhibit B7

Class 7 Claims

Convenience Claims

 

Chapter 11 Debtor

  

Class No.

AbitibiBowater Inc.

   7A

AbitibiBowater US Holding 1 Corp.

   7B

AbitibiBowater US Holding LLC

   7C

AbitibiBowater Canada Inc.

   7D

Abitibi-Consolidated Alabama Corporation

   7E

Abitibi-Consolidated Corporation

   7F

Abitibi-Consolidated Finance LP

   7G

Abitibi Consolidated Sales Corporation

   7H

Alabama River Newsprint Company

   7I

Augusta Woodlands, LLC

   7J

Bowater Alabama LLC

   7K

Bowater America Inc.

   7L

Bowater Canada Finance Corporation

   7M

Bowater Canadian Forest Products Inc.

   7N

Bowater Canadian Holdings Incorporated

   7O

Bowater Canadian Limited

   7P

Bowater Finance Company Inc.

   7Q

Bowater Finance II LLC

   7R

Bowater Incorporated

   7S

Bowater LaHave Corporation

   7T

Bowater Maritimes Inc.

   7U

Bowater Newsprint South LLC

   7V

Bowater Newsprint South Operations LLC

   7W

Bowater Nuway Inc.

   7X

Bowater Nuway Mid-Sates Inc.

   7Y

Bowater South American Holdings Incorporated

   7Z

Bowater Ventures Inc.

   7AA

Catawba Property Holdings, LLC

   7BB

Coosa Pines Golf Club Holdings LLC

   7CC

Donohue Corp.

   7DD

Lake Superior Forest Products Inc.

   7EE

Tenex Data Inc.

   7FF

ABH LLC 1

   7GG

ABH Holding Company LLC

   7HH



--------------------------------------------------------------------------------

Plan Exhibit B8

Class 8 Claims

Intercompany Claims and Intercompany Interests

Subject to Sections 6.2, 6.3 and 6.17 of this Plan, and except as otherwise
ordered by the Bankruptcy Court with respect to a particular Intercompany Claim
or Intercompany Interest, on the Effective Date, at the option of the Debtors or
the Reorganized Debtors, the Intercompany Claims shall either be (a) Reinstated,
in full or in part, and treated in the ordinary course of business, or
(b) cancelled and discharged, in full or in part; provided, however, that any
such election by the Debtors or the Reorganized Debtors shall not impact any
recoveries under this Plan. Unless otherwise ordered by the Bankruptcy Court
with respect to a particular Intercompany Claim or Intercompany Interest, and
subject to Sections 6.2, 6.3 and 6.17 hereof, holders of Intercompany Claims and
Intercompany Interests shall not receive or retain any property on account of
such Intercompany Claims and Interests to the extent such claim is cancelled and
discharged as provided in Section 2.15(b).



--------------------------------------------------------------------------------

Plan Exhibit B9

Class 9 Claims and Interests

Common Stock Claims and Interests

Common Stock Claims and Interests shall be cancelled, and the holders of Common
Stock Claims and Interests shall not be entitled to receive or retain any
property on account of such Claims and Interests.



--------------------------------------------------------------------------------

Exhibit B

CCAA Plan filed on July 9, 2010

(See Docket No. 2696)

[Note: The document that constitutes this exhibit is filed as Exhibit 99.2 to
this Current Report on Form 8-K dated July 30, 2010]



--------------------------------------------------------------------------------

EXHIBIT C TO

BACKSTOP COMMITMENT AGREEMENT

ABITIBIBOWATER INC.

TERM SHEET FOR NEW CONVERTIBLE NOTES

All terms used and not defined herein shall have the meanings ascribed to them
in the Backstop Commitment Agreement. In the event of any inconsistency between
this Exhibit C and the Backstop Commitment Agreement, the Backstop Commitment
Agreement shall control.

 

Terms of New Notes Issuer:    AbitibiBowater Inc., a holding company
incorporated under the laws of the United States or Canada, as formed or
reorganized pursuant to the Plans (the “Company”). Form of Offering:    The
Debtors will issue rights to purchase new notes (the “New Notes”) of the Company
(the “Rights”) to Eligible Holders of Eligible Claims against the Debtors in
connection with the Plans (the “Rights Offering”). The Rights Offering terms are
described in the Backstop Commitment Agreement. Issue Amount:    §1145 Notes and
Backstop Notes, collectively, shall be issued in an amount (the “Amount”) not to
exceed the lesser of:   

A) US$500 million; and

  

B) the sum of:

  

(i)     US$325 million; and

  

(ii)    US$1,400 million less the sum of the Available Cash (as defined below)
of the Company as of the Effective Date and aggregate principal amount of term
indebtedness outstanding under the Exit Financing Facilities (as described in
the Plans) and any other available facilities at such time.

  

The Amount is subject to further reduction by the amount of Liquidity (as
defined below) of the Company at the Effective Date in excess of $600 million.
Any such reduction will be made as provided by the Backstop Commitment
Agreement. Available Cash and Liquidity shall have the meaning set forth in the
Backstop Commitment Agreement.

 

The Company is allowed to issue Escrowed Notes incremental and in addition to
the §1145 Notes and Backstop Notes, up to the maximum principal amount as
described in the Backstop Commitment Agreement. Therefore, the total aggregate
principal amount of the New Notes may exceed the Amount by the aggregate
principal amount of the Escrowed



--------------------------------------------------------------------------------

   Notes issued. Escrowed Notes subscribed for and issued to Unresolved
Claimholders in accordance with the terms of the Backstop Commitment Agreement
shall be issued under the same indenture and on the same terms as the §1145
Notes.    References to the “New Notes” shall include the §1145 Notes, the
Backstop Notes and the Escrowed Notes, unless the context otherwise requires.
Purchase Price:    100% of the principal amount. Upfront Payment:    The Company
will pay to each Eligible Holder that exercises its Rights to purchase New Notes
an amount equal to 4% of the aggregate principal amount of such New Notes on the
Effective Date, upon issuance of the New Notes. Coupon:    10%, payable
semi-annually in arrears commencing on the date that is six months after the
Closing Date, computed on the basis of a 360-day year composed of twelve 30-day
months.    Subject to any required regulatory approval and provided no event of
default has occurred and is continuing, with respect to any interest period, the
Company shall have the option to pay half (i.e., 5%) of such interest by issuing
additional New Notes (“PIK Notes”), provided that if the Company so elects to
pay half of the coupon in PIK Notes, the portion of the coupon so payable with
respect to such interest period shall be 6% rather than the 5% that would have
been payable by the Company had it paid in cash. Use of Proceeds:    The
proceeds from the issuance and sale of the New Notes shall be used to fund the
Debtors’ cash needs in connection with consummation of the Plans. Closing Date:
   The date of the consummation of the Plans in form and substance reasonably
acceptable to the Investors and consistent with the Backstop Commitment
Agreement, and this New Notes Term Sheet (the “Closing”), which date shall be
the later to occur of (A) October 15, 2010 and (B) the date that is the earlier
to occur of (x) December 31, 2010 and (y) the latest date on which any of the
Company’s commitments for Exit Financing Facilities are scheduled to expire so
long as the Company’s commitments for the Exit Financing Facilities are
acceptable to Majority Investors (as defined in the Backstop Commitment
Agreement). Investors:    The Company shall offer New Notes to the Eligible
Holders (such New Notes being collectively referred to as the “§1145 Notes”),
with each of the Eligible Holders entitled to purchase the New Notes (such
purchasing Eligible Holders, collectively, the “New Notes Investors”) on the
terms set forth in the Backstop Commitment Agreement.

 

2



--------------------------------------------------------------------------------

   The Investors shall enter into agreement(s) to subscribe, in accordance with
Schedule 1(h) to the Backstop Commitment Agreement, for any portion of the New
Notes not subscribed for by the Eligible Holders (the “Backstop Notes”). As
consideration for their commitment to subscribe for such Backstop Notes, the
Investors shall be entitled to receive the payments as set forth in, and in
accordance with the terms of, the Backstop Commitment Agreement.    The Company
may issue Escrowed Notes to the Unresolved Claimholders who elect to subscribe
for such notes on the terms set forth in the Backstop Commitment Agreement. All
references herein to the New Notes Investors shall include the Unresolved
Claimholders, unless the context requires otherwise. Exemptions / Transfer:   
The issuance of Rights to the creditors and the exercise of the Rights are
intended to be exempt from registration under the Securities Act pursuant to
Section 1145 of the Bankruptcy Code and exempt from any prospectus requirement
under corresponding Canadian securities laws exemptions.    The amount of New
Rights that each Eligible Holder may subscribe for in the Rights Offering may be
decreased by the Issuer to the extent required to allow the Rights Offering to
be exempt from registration under the Securities Act pursuant to Section 1145 of
the Bankruptcy Code.    After the consummation of the Rights Offering, subject
to applicable securities laws, the New Notes Investors and their respective
permitted transferees shall have the right to transfer freely the §1145 Notes or
the Common Shares received upon conversion of the §1145 Notes at any time.   
The issuance of Backstop Notes to the Investors pursuant to the Backstop
Commitment Agreement is intended to be exempt from Securities Act registration
under Section 4(2) of the Securities Act and exempt from any prospectus
requirement under Canadian securities laws. The Backstop Notes are intended to
be eligible for resale under Rule 144A under the Securities Act. After
consummation of the Rights Offering, the Backstop Notes may not be offered or
sold except pursuant to an exemption from the registration requirements of the
Securities Act or any applicable state laws or pursuant to a registration
statement. Denomination:    New Notes shall be issued in a minimum denomination
of US$1.00 per New Note (and integral multiples thereof). Conversion Price:   
The New Notes shall be convertible as described below into the common stock, par
value $0.001 per share, of the Company (the “Common Shares”) at the Conversion
Price.    The “Conversion Price” shall equal (x) $1,800 million (plus any

 

3



--------------------------------------------------------------------------------

   consideration to be received upon issuance of Common Shares pursuant to the
terms of any instrument included in the denominator of this conversion price
calculation) divided by (y) the number of Common Shares outstanding on a fully
diluted basis on the Effective Date after giving effect to the consummation of
the Plans, other than Common Shares issuable upon conversion of the New Notes
and any Common Shares issued as part of the backstop payment described below and
Common Shares, the issuance of which would be anti-dilutive as of the Effective
Date. Maturity Date:    The New Notes will mature seven (7) years from the date
of Closing (the “Issue Date”). Guarantees:    The New Notes will be guaranteed
by the wholly-owned U.S. subsidiaries of the Company (the “Guarantees”).
Ranking:    The New Notes and the Guarantees shall be subordinated in right of
payment to the Company’s and the Guarantors’ obligations under the Company’s
Exit Financing Facilities, which may include unsecured financings (or
replacements or refinancings thereof), and any other unsecured or secured senior
debt in an amount not to exceed $200 million in the aggregate. Except as
provided in the preceding sentence, the New Notes and the Guarantees shall be
pari passu in right of payment with all senior unsecured obligations of the
Company or the relevant Guarantor. Conversion Rights:    The New Notes will be
convertible at the option of the holder (i) in the event of a redemption at the
option of the Company, and otherwise, (ii) after the 6-month period following
the Issue Date, and in each case, prior to the close of business on the earlier
of the Maturity Date and the last business day immediately preceding any date
fixed for redemption, into a number of Common Shares based on the Conversion
Price, as adjusted from time to time. Holders of the Backstop Notes will receive
restricted Common Shares under U.S. securities laws upon conversion of the
Backstop Notes and will not be able to convert unless they are eligible to
receive the Common Shares in accordance with applicable law.    Upon conversion,
holders of New Notes will receive a separate payment for accrued and unpaid
interest to, but excluding, the date of conversion, except as described below.
   If New Notes are converted after a regular record date for the payment of
interest, holders of record of such New Notes will receive all of the interest
payable on such New Notes on the corresponding interest payment date
notwithstanding the conversion. New Notes, upon surrender for conversion during
the period beginning after any record date to the immediately following interest
payment date, must be accompanied by funds equal to the amount of interest that
would accrue from the date of conversion to, but excluding, the interest payment
date, unless (i) such New Notes have been called for redemption by the Company
or (ii) such interest payment date is the maturity date of the New Notes.

 

4



--------------------------------------------------------------------------------

Conversion Adjustments:    The indenture will provide for the adjustment of the
Conversion Price in certain events including, without limitation,    (i) the
subdivision or consolidation of the outstanding Common Shares;    (ii) the issue
of Common Shares or securities convertible into Common Shares by way of stock
dividend or other distribution;    (iii) the issue of rights, options or
warrants with an exercise period of less than 60 days to all of the holders of
Common Shares entitling them to acquire Common Shares or other securities
convertible into Common Shares at less than 95% of the then market price;   
(iv) the distribution to all holders of Common Shares of any other securities or
assets (including through a spin-off);    (v) the payment to all holders of
Common Shares in respect of an issuer tender offer or exchange offer for Common
Shares by the Company to the extent that the market value of the payment exceeds
the then market price of the Common Shares on the date of expiry of the bid; and
   (vi) the payment of cash dividends that exceed ordinary-course periodic
dividends on the Common Shares. Redemption:    Mandatory: On the six month
anniversary of the Issue Date (the “Mandatory Redemption Date”), in the event of
an Asset Sale (to be defined) with more than $100 million of net cash proceeds
from such Asset Sale occurring before the Mandatory Redemption Date or, if no
Asset Sale occurs prior to the Mandatory Redemption Date but the Company
receives before such date at least $20 million of Subscription Price on account
of the Escrowed Notes (as defined in the Backstop Commitment Agreement) issued
to holders of Allowed Disputed Claims (as defined in the Backstop Commitment
Agreement), the Company shall apply the net cash proceeds from any such Asset
Sale and the aggregate Subscription Price (if any) received by the Company after
the Issue Date but before the Mandatory Redemption Date to redeem New Notes (for
the avoidance of doubt, including Escrowed Notes in the Escrowed Notes Account)
at a price equal to 105% of the par value of the New Notes, plus accrued and
unpaid interest to the redemption date; provided that (i) the Company has
minimum Liquidity, after giving effect to such Asset Sale and application of the
net cash proceeds thereof and repayment of Subscription Price (as applicable),
of at least $600 million, and (ii) the Company is permitted to make such
redemption by the agreements governing its outstanding indebtedness, which the
Company will use commercially reasonable efforts to permit such redemption,
subject to compliance with the foregoing liquidity requirement. The net cash
proceeds received from an Asset Sale and any Subscription Price received by the
Company on account of Escrowed Notes prior to the Mandatory Redemption Date will
be deposited by the Company into escrow until the Mandatory Redemption Date.

 

5



--------------------------------------------------------------------------------

   Optional: During the period commencing on the 61st day following the Issue
Date and ending on the first interest payment date, if US$100 million or less of
the New Notes are outstanding, the Company may, from time to time, optionally
redeem such New Notes at a price of 105% of the par value of the New Notes, plus
accrued and unpaid interest to the redemption date. Otherwise, three-year
non-call, callable at the greater of Market and 110% of par in year 4, 112% of
par in year 5, 115% of par in year 6 and par thereafter, in each case, plus
accrued and unpaid interest to the redemption date.    “Market” means a value to
be determined by the Board, which will retain a nationally recognized investment
bank to make a reasonable determination of market value, which will assume,
among other factors, a 35% volatility and a market price for the Common Share
based on the trailing 20-day VWAP on the Primary Trading Market immediately
prior to the date of the notice of the call. Fundamental Change:    Upon a
Fundamental Change (as defined below), holders of the New Notes will have the
right to require the Company to repurchase their New Notes, in whole or in part,
at a price equal to the accreted value of the principal amount of the New Notes
based on the original issue price (less the Upfront Payment) plus accrued and
unpaid interest thereon to such repurchase date.    A “Fundamental Change” shall
mean the occurrence of any of the following: (i) the acquisition of 50% or more
of the Common Shares by any person or group, (ii) a merger, sale of all or
substantially all of the Company’s assets, share exchange or recapitalization
the result of which less than 50% of common equity of the continuing entity is
held by holders of the common equity of the Company immediately prior to such
transaction, (iii) a majority of directors cease to be “continuing directors” as
customarily defined, (iv) stockholders of the Company approve a plan of
liquidation or dissolution of the Company, or (v) after the Common Shares are
listed, they cease to be listed, provided, however, a Fundamental Change under
clause (i) or (ii) shall not be deemed to have occurred if at least 90% of the
consideration received or to be received by holders of Common Shares, excluding
cash payments for fractional shares, in connection with the transaction or
transactions constituting the Fundamental Change consists of shares of common
stock, American Depositary Receipts, American Depositary Shares (or other
similar instruments) traded on a national securities exchange in the United
States or Canada or which will be so traded or quoted when issued or exchanged
in connection with a Fundamental Change (these securities being referred to as
“Publicly Traded Securities”) and as a result of this transaction or
transactions the debentures become convertible into such Publicly Traded
Securities, excluding cash payments for fractional shares.    If the holders of
the majority of the aggregate principal amount of the New Notes outstanding (for
the avoidance of doubt, excluding any Escrowed Notes, if any remain at such
time) elect to exercise their right to require the

 

6



--------------------------------------------------------------------------------

   Company to repurchase their New Notes upon a Fundamental Change, as more
fully described in the first paragraph above, then all Unresolved Claimholders
whose Escrowed Notes are held in the Escrowed Notes Account will be deemed to
have exercised the same right as if they were the holders of the New Notes,
except that the proceeds resulting from the repurchase by the Company of the
Escrowed Notes will be held in the Escrowed Notes Account pending their
distribution to the Unresolved Claimholders in accordance with the Backstop
Commitment Agreement. Covenants; Events of Default:    Will contain a customary
SEC and Canadian Commission reporting covenant.    Will contain events of
default customary for market converts. Will permit the Company to elect that the
sole remedy for a default caused by a failure to comply with the reporting
covenant be the payment of additional interest on the Notes for up to 180 days,
rather than acceleration. Registration Rights for the Backstop Notes:    With
respect to the Backstop Notes and the Common Shares issuable upon conversion
thereof, the Company will:   

•        file with SEC within 30 days after the earlier of (i) the date the
Company becomes S-3 eligible (and has filed the information required by Part III
of Form 10-K) and (ii) April 30, 2011, and

  

•        use commercially reasonable efforts to cause to become effective within
75 days after the earlier of (i) the date the Company becomes S- 3 eligible (and
has filed the information required by Part III of Form 10-K) and (ii) April 30,
2011,

   a shelf registration statement with respect to the resale of the Backstop
Notes and the underlying Common Shares upon conversion of the Backstop Notes.   
If the Company fails to file such shelf registration statement or register the
Backstop Notes and the underlying Common Shares upon conversion of the Backstop
Notes by the dates set forth above, the Company will be required to pay
additional interest of 0.25% per annum to the holders of the Backstop Notes
until such time as the registration statement becomes effective.    The Company
will keep the registration statement effective until the date that is two years
from the date of effectiveness of the registration statement. Voting:    For
purposes of any vote, waiver or consent under the indenture governing the New
Notes, Escrowed Notes held in the Escrowed Notes Account shall not vote and
shall not be included in the aggregate principal amount of issued and
outstanding Notes permitted to vote.

 

7



--------------------------------------------------------------------------------

Documentation and Listing:    The terms of the indenture, the form of New Notes,
and other applicable documentation related to the New Notes are to be proposed
by and in form and substance reasonably satisfactory to the Company and the
Investors.    Company will make an application to list the Common Shares to be
issued pursuant to the Plans and upon conversion or otherwise on (i) either the
NASDAQ or the NYSE and (ii) the TSX. Choice of Law:    New York. Backstop
Payment:    If as of the Effective Date the Backstop Commitment Agreement has
not been terminated, the Backstop Payment shall be paid on the Effective Date in
an amount equal to the greater of (x) $15 million (payable in cash) and (y) 6%
of the Amount (50% paid in cash and 50% in the form of Common Shares, based on
the Conversion Price). Termination Payment:    For termination after the date on
which the Bankruptcy Court approves the Termination Payment but on or before the
date on which the Bankruptcy Court or the Canadian Court approves the Backstop
Commitment Agreement or an alternative transaction (such date, the “Approval
Date”), the Termination Payment shall be an amount (not to be less than $7.5
million) equal to the lesser of (x) $15 million and (y) 5% of the capital raised
in the alternative transaction. For termination after the Approval Date but on
or before October 15, 2010, the Termination Payment shall be $15 million. For
termination after October 15, 2010, the Termination Payment shall be an amount
equal to the greater of (x) $15 million and (y) 6% of the Amount as in effect as
of October 15, 2010 (payable in cash). In each case, the Termination Payment
shall be payable upon consummation of the Plans or, if applicable, consummation
of the alternative transaction. Additional conditions to payment of the
Termination Payment shall be specified in the Backstop Commitment Agreement.

 

8



--------------------------------------------------------------------------------

Exhibit D

Form of Plan Support Agreement, as amended pursuant to the First Amendment

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT D TO

BACKSTOP COMMITMENT AGREEMENT

CONFORMED TO INCORPORATE FIRST AMENDMENT

FORM OF PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
                    , 2010 by and between the following parties:

(a) The undersigned unsecured noteholder, subject to the addendum set forth on
the signature page hereto, if applicable, (the “Undersigned Holder” and
collectively, with the unsecured noteholders who have executed similar
agreements with the Company (as defined below), each a “Plan Support Party” and
collectively, the “Plan Support Parties”); and

(b) AbitibiBowater Inc., a Delaware corporation (“ABH” or the “Company”, each of
the Undersigned Holder and the Company, a “Party”, and collectively, the
“Parties”).

RECITALS

WHEREAS, on April 16, 2009 (the “Petition Date”), ABH and certain of its
subsidiaries (collectively, with certain additional subsidiaries that filed on
December 21, 2009, the “Chapter 11 Debtors”) commenced voluntary cases by filing
petitions under chapter 11 of title 11 of the United States Code 11 U.S.C. §§
101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “U.S. Court”);

WHEREAS, on April 17, 2009, certain Chapter 11 Debtors and non-Debtor
subsidiaries of ABH (collectively, the “CCAA Debtors” and, together with the
Chapter 11 Debtors, the “Debtors”) applied for protection from their creditors
under the Companies’ Creditors Arrangement Act (Canada), R.S.C. 1985, c. C-36,
as amended (the “CCAA”) in the Quebec Superior Court, Commercial Division, for
the Judicial District of Montreal, Canada (the “Canadian Court” and, together
with the U.S. Court, the “Bankruptcy Courts”);

WHEREAS, each Undersigned Holder is the holder of claims, as defined in the
Bankruptcy Code or the CCAA against certain of the Debtors (whether or not
asserted) arising prior to the Petition Date (collectively, the “ABH Claims”);

WHEREAS, the Parties have negotiated in good faith regarding, and now desire to
implement, a financial restructuring (the “Restructuring”) of the Company on the
terms and conditions set forth in the Debtors’ Second Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code, filed on or about
July 20, 2010, attached hereto as Exhibit 1 (such plan, as the same may be
amended, supplemented or modified from time to time in accordance with the terms
hereof, and in form and substance reasonably acceptable to the Majority Support
Parties1, the “U.S. Plan”) and the First Amended Plan of Reorganization and
Compromise of AbitibiBowater Inc. and Certain of its Subsidiaries under the
CCAA, dated May 24, 2010 and amended on or about July 9, 2010, attached hereto
as Exhibit 2 (such plan, as the same may be amended, supplemented or modified
from time to time in accordance with the terms hereof, and in form and substance
reasonably acceptable to the Majority Support Parties, the “CCAA Plan” and,
together with the U.S. Plan, the “Plans”);2

 

1 “Majority Support Parties” shall mean Plan Support Parties representing 50% or
more of the aggregate face value of the Note Claims of the Plan Support Parties,
at the time the relevant determination is made.

2 Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the U.S. Plan.



--------------------------------------------------------------------------------

WHEREAS, on July [30], 2010, the U.S. Court entered an order approving a
disclosure statement for the U.S. Plan (such disclosure statement, as the same
may be amended, supplemented or modified from time to time in a manner
consistent with the U.S. Plan, the “Disclosure Statement”);

WHEREAS, on July [9], 2010, the Canadian Court entered an order approving the
mailing of the information circular statement for the CCAA Plan (such
information circular, as the same may be amended, supplemented or modified from
time to time in a manner consistent with the CCAA Plan, the “Information
Circular”) and procedures for voting on the CCAA Plan and holding creditor
meetings in connection with the CCAA Plan (as amended, the “Circular Order”);

WHEREAS, in connection with the transactions contemplated by the Plans, the
Company, certain Plan Support Parties and certain other parties (each, an “Other
Investor”) have entered into that certain Backstop Commitment Agreement, dated
May 24, 2010 (such agreement, as amended on July 20, 2010 and as the same may be
further amended, supplemented or modified in accordance with the terms therein,
the “Commitment Agreement”);

WHEREAS, on June 25, 2010, the U.S. Court entered an order approving the
Company’s entry into the Commitment Agreement;

WHEREAS, on June 23, 2010, the Canadian Court issued an order approving the
Company’s entry into the Commitment Agreement;

WHEREAS, the Parties have engaged in good faith negotiations with the objective
of reaching an agreement with regard to the treatment of the ABH Claims under
the Plans;

WHEREAS, each Party has reviewed, or has had the opportunity to review, this
Agreement and the Plans with the assistance of professional legal advisors of
its own choosing;

WHEREAS, the Company desires to obtain the commitment of the Undersigned Holder
to support and vote to accept the Plans,3 subject to the terms and conditions
set forth herein to which the Undersigned Holder is party; and

WHEREAS, subject to the execution of definitive documentation and appropriate
approvals by the Bankruptcy Courts of the Plans, the following sets forth the
agreement between the Parties concerning their respective obligations.

 

3 Any reference to “Plans” in this Agreement shall refer to both the U.S. Plan
and the CCAA Plan or either of those Plans, as applicable.

 

2



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

1. Effectuating the Restructuring.

To implement the Plans, the Parties have agreed, on the terms and conditions set
forth herein, that the Company shall use its commercially reasonable efforts to:

 

  (a) solicit the requisite acceptances of the U.S. Plan in accordance with
section 1125 of the Bankruptcy Code;

 

  (b) seek confirmation of the U.S. Plan as expeditiously as practicable under
the Bankruptcy Code, including under section 1129(b) thereof, the Federal Rules
of Bankruptcy Procedure and the U.S. Court’s local rules;

 

  (c) solicit the requisite acceptances of the CCAA Plan in accordance with the
CCAA;

 

  (d) seek issuance of a sanction order with respect to the CCAA Plan as
expeditiously as practicable under the CCAA and any applicable rules and
guidelines; and

 

  (e) consummate the Plans.

Without limiting any other provision hereof, the Company hereby agrees to
negotiate in good faith each of the definitive agreements and documents
referenced herein, including the Plan, the Disclosure Statement, the Information
Circular and the Commitment Agreement, or reasonably necessary or desirable to
effectuate the transactions in connection with the Restructuring.

2. Commitments of the Undersigned Holder Under this Agreement.

 

  (a) Voting by Undersigned Holder.

As long as a Termination Event (as defined in Section 9(a) hereof) has not
occurred, or has occurred but has been duly waived (or, in the case of a breach
under Section 9(a)(xi) hereof, cured) in accordance with the terms hereof, the
Undersigned Holder agrees for itself and on behalf of the accounts within its
control that, so long as it is the legal owner and beneficial owner with power
and/or authority to bind any ABH Claims and vote on a plan of reorganization or
plan of arrangement which comports with the definition of the Plans in this
Agreement, following receipt of the Disclosure Statement and the Information
Circular and other related solicitation materials approved by the Bankruptcy
Courts, it shall be bound to, and will, timely vote its ABH Claims (and not
revoke or withdraw its vote) in favor of the Plans. Notwithstanding anything to
the contrary contained herein, separate and distinct client accounts maintained
and any ABH Claims held by affiliates not controlled by the Undersigned Holder
shall not be affected by this Agreement.

 

3



--------------------------------------------------------------------------------

  (b) Support of Plans.

As long as a Termination Event has not occurred, or has occurred but has been
duly waived (or, in the case of a breach under Section 9(a)(xi) hereof, cured)
in accordance with the terms hereof, the Undersigned Holder, agrees for itself
and on behalf of the accounts within its control that, so that, so long as it
remains the legal owner and beneficial owner with power and/or authority to bind
any ABH Claims it will:

 

  i. from and after the date hereof, not directly or indirectly seek, solicit,
support or vote in favor of any other plan, sale, proposal or offer of
dissolution, winding up, liquidation, reorganization, merger or restructuring of
any Chapter 11 Debtor or any CCAA Debtor that could reasonably be expected to
prevent, delay or impede the Restructuring of the Chapter 11 Debtors or CCAA
Debtors in accordance with the Plans; provided, however, that separate and
distinct client accounts maintained and any ABH Claims held by affiliates not
controlled by the Undersigned Holder shall not be affected by this subsection
2(b)(i);

 

  ii. permit disclosure of the contents of this Agreement; provided, however,
that the Company’s ability to disclose the contents of this Agreement are
subject to Section 11(m) hereof; provided, further however, that separate and
distinct client accounts maintained and any ABH Claims held by affiliates not
controlled by the Undersigned Holder shall not be affected by this subsection
2(b)(ii);

 

  iii. not object to or otherwise commence any proceeding opposing any of the
terms of this Agreement, the Disclosure Statement, the Information Circular, the
Plans or the Commitment Agreement, except to the extent that the terms contained
therein are inconsistent with the Plans;

 

  iv. not take any action, including, without limitation, initiate any legal
proceeding, that is inconsistent with, or that could reasonably be expected to
prevent, delay or impede confirmation or consummation of the Plans; and

 

  v. use its commercially reasonable efforts to work with the Company to meet
the deadlines set forth in Sections 3(b) and 9(a) hereof.

Notwithstanding the foregoing, nothing in this Agreement shall be construed as
to prohibit any Plan Support Party from appearing as a party-in-interest in any
matter to be adjudicated in the cases of the Chapter 11 Debtors or the cases of
the CCAA Debtors, including, but not limited to asserting any claims,
counterclaims, or defenses, so long as such appearance and the positions
advocated in connection therewith are consistent with the Plans, the Disclosure
Statement or the Information Circular and are not for the purpose of hindering,
delaying or preventing the confirmation or consummation of the Plans and the
Restructuring contemplated thereby.

 

4



--------------------------------------------------------------------------------

  (c) Transfer (as defined below) of Claims, Interests and Securities.

The Undersigned Holder hereby agrees, until this Agreement shall have
terminated, not to (i) sell, assign, transfer, pledge or otherwise dispose of,
directly or indirectly (each such disposition, a “Transfer”), all or any of its
ABH Claims, including any voting rights associated with such ABH Claims, or
(ii) grant any proxies, deposit any of its ABH Claims into a voting trust or
enter into a voting agreement with respect to any of its ABH Claims, unless, in
each case, the counterparty thereof either is a Plan Support Party or agrees for
the benefit of the Parties (a) to be bound by all of the terms of this Agreement
and (b) to assume the rights and obligations of the Undersigned Holder under
this Agreement, by executing the Joinder attached hereto as Exhibit 3, a copy of
which shall be provided to the Company (each such transferee becoming, upon the
Transfer, an Undersigned Holder hereunder) promptly, but in any event within
three (3) business days after the Transfer. By its acknowledgement of written
notice of the relevant Transfer, or five (5) business days after a copy of any
Joinder is provided to the Company, the Company shall be deemed to have
acknowledged that its obligations to the Undersigned Holder hereunder shall be
deemed to constitute obligations in favor of the relevant transferee as an
Undersigned Holder hereunder. Any Transfer of any ABH Claim that does not comply
with the procedure set forth in the first sentence of this Subsection 2(c) shall
be deemed void ab initio. With respect to the Note Claims (as defined below)
held by the relevant transferee upon consummation of a Transfer, such transferee
is deemed to make all of the representations and warranties of the Undersigned
Holder set forth in Section 2(e) and Section 4 of this Agreement to the Company;
provided, however, the restrictions contained in this subsection 2(c) do not
apply to transactions in the Undersigned Holder’s ordinary course broker-dealer
business, unless such broker-dealer business acquired an ABH Claim from a Plan
Support Party or sold an ABH Claim to a Plan Support Party.

 

  (d) Further Acquisition of ABH Claims.

This Agreement shall in no way be construed to preclude the Undersigned Holder
or any of its respective subsidiaries from acquiring additional ABH Claims;
provided that any such additional ABH Claims acquired by the Undersigned Holder
shall automatically be deemed to be subject to the terms of this Agreement and,
to the extent that the Undersigned Holder acquires additional Note Claims
(defined below), the representations set forth in Section 2(e) hereof shall be
deemed to have been made with respect to any such Note Claims acquired after the
date hereof. Upon the request of the Company, the Undersigned Holder shall,
within five (5) business days of such request, provide the Company with an
updated list of all ABH Claims that it holds at that time, subject to any
applicable confidentiality restrictions and applicable law; provided, however,
the restrictions contained in this subsection 2(d) do not apply to transactions
in the Undersigned Holder’s ordinary course broker-dealer business, unless such
broker-dealer business acquired an ABH Claim from a Plan Support Party or sold
an ABH Claim to a Plan Support Party.

 

5



--------------------------------------------------------------------------------

  (e) Representation of the Undersigned Holder’s Holdings.

The Undersigned Holder represents that, as of the date hereof:

 

  i. it is the legal owner, beneficial owner (directly or indirectly) and/or the
nominee, investment manager or advisor for the legal or beneficial holders of
such ABH Claims set forth on its respective signature page that are Claims in
Class 6 of the U.S. Plan and Claims in the Affected Unsecured Creditor Classes
of the CCAA Plan (collectively, the “Note Claims”);

 

  ii. there are no Note Claims of which it is the legal owner, beneficial owner
and/or investment manager or advisor for the legal or beneficial owner that are
not listed on its respective signature page unless the Undersigned Holder does
not possess the full power to vote and dispose of such Note Claims;

 

  iii. other than pursuant to this Agreement, such Note Claims are free and
clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal or other limitation on
disposition or encumbrances of any kind, that would adversely affect in any way
the Undersigned Holder’s performance of its obligations contained in this
Agreement at the time such obligations are required to be performed; and

 

  iv. it has full power to vote, dispose of and compromise the aggregate
principal amount of the Note Claims.

3. The Company’s Responsibilities.

 

  (a) Other Support Agreements.

The Company represents and warrants that, if it has entered into (or
concurrently herewith is entering into) restructuring agreements, plan support
or lock-up agreements (collectively, the “Other Support Agreements”) with other
parties supporting the Plans (each, an “Other Support Agreement Party,” and
collectively, the “Other Support Agreement Parties”), the Other Support
Agreements are materially similar to this Agreement and, in any event, the terms
and conditions thereof do not have a material adverse affect on the Undersigned
Holder.

 

  (b) Implementation of the Plans.

The Company shall use its commercially reasonable efforts to:

 

  i. effectuate and consummate the Restructuring on the terms described in the
Plans;

 

  ii.

obtain from the U.S. Court an order confirming the U.S. Plan, which order shall
be in form and substance materially consistent with the U.S. Plan and reasonably
acceptable to the Majority

 

6



--------------------------------------------------------------------------------

 

Support Parties (the “Confirmation Order”) and cause the Confirmation Order to
be entered by the U.S. Court no later than October 15, 2010;

 

  iii. obtain from the Canadian Court an order sanctioning the CCAA Plan, which
order shall be in form and substance materially consistent with the CCAA Plan
and reasonably acceptable to the Majority Support Parties (the “Sanction Order”)
and cause the Sanction Order to be entered by the Canadian Court no later than
October 15, 2010;

 

  iv. cause the Effective Date of the U.S. Plan to occur no later than
October 29, 2010;

 

  v. cause the Implementation Date (as defined in the CCAA Plan) of the CCAA
Plan to occur no later than October 29, 2010; and

 

  vi. take no actions that are materially inconsistent with this Agreement, the
Commitment Agreement, or the Plans or the expeditious effectuation and
consummation of the Plans, or would discriminate unfairly as to creditors
holding Class 6 Claims under the U.S. Plan.

 

  (c) Notification to the Plan Support Parties of Alternative Transaction.

If at any time the Company’s board of directors determines that it shall pursue
of an alternative transaction, sale, merger, consolidation, restructuring,
reorganization, disposition, liquidation or dissolution (each an “Alternative
Transaction”), the Company shall promptly notify the Plan Support Parties in
writing regarding such Alternative Transaction.

4. Mutual Representations and Warranties

The Undersigned Holder makes the following representations and warranties (as to
itself only) to the Company, and the Company makes the following representations
and warranties (as to itself and on behalf of each of its subsidiaries), in each
case, as of the date of this Agreement and each of which is a continuing
representation and warranty until the earlier of (i) the occurrence of a
Termination Event and (ii) the Effective Date or the Implementation Date (as
defined in the CCAA Plan), as applicable:

 

  (a) Enforceability.

Subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code and
applicable Canadian law, this Agreement is a legal, valid and binding obligation
of the Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability or ruling
of the Bankruptcy Courts.

 

7



--------------------------------------------------------------------------------

  (b) No Consent or Approval.

Except as expressly provided in this Agreement, no consent or approval is
required by any other entity in order for it to execute and deliver and to carry
out the provisions of this Agreement.

 

  (c) Power and Authority.

It has and shall maintain all requisite power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement and the Plans.

 

  (d) Authorization.

The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.

 

  (e) No Conflicts.

The execution, delivery and performance of this Agreement does not: (i) violate
any provision of law, rule or regulations applicable to it; (ii) violate its
certificate of incorporation, bylaws or other organizational documents; or
(iii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party.

 

  (f) Corporate Standing.

Each Party is duly organized, validly existing, and in good standing under the
laws of the state or province of its organization, and has all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.

 

  (g) Fiduciary Duty.

Each Party is not aware of any event that, due to any fiduciary or similar duty
to any other person, would prevent it from taking any action required of it
under this Agreement.

5. Supporting Noteholders/Cooperation.

Without limiting any other provision hereof, the Undersigned Holder hereby
agrees to (a) negotiate in good faith the definitive agreements and documents
reasonably necessary or desirable to implement the Restructuring, which shall
be, in all material respects, substantially in accordance with the terms and
conditions contained in the Plans and (b) act in good faith to support the
implementation and documentation of the Restructuring. Without limiting the
generality of the foregoing, the Company shall, except where it is not
reasonably practicable, provide draft copies of all motions or applications and
other documents related to the Plans and/or the Exit Financing Facilities that
the Company intends to file with the U.S. Court and/or the Canadian Court to
counsel designated by each Plan Support Party within (3) three business

 

8



--------------------------------------------------------------------------------

days prior to the date when the Company intends to file any such document and
shall consult in good faith with such counsel designated by each Plan Support
Party regarding the form and substance of any such proposed filing with the
Bankruptcy Courts.

6. No Waiver of Participation and Preservation of Rights.

If the transactions contemplated by the Plans are not consummated as provided
therein or if this Agreement is terminated, nothing shall be construed herein as
a waiver by any Party of any or all of such Party’s rights and the Parties
expressly reserve any and all of their respective rights and remedies under
applicable law and in equity.

7. Cooperation.

The Undersigned Holder will (a) negotiate in good faith regarding the definitive
documentation necessary to implement the Restructuring, which shall be, in all
material respects, substantially in accordance with the terms and conditions
contained in the Plans, and (b) act in good faith to support the implementation
and consummation of the Restructuring. The Company shall use commercially
reasonable efforts to keep the Plan Support Parties reasonably informed with
respect to the implementation and consummation of the Restructuring and all
material developments related thereto.

8. Acknowledgement.

This Agreement, the Plans and the transactions contemplated herein and therein
are the product of negotiations between the Parties and their respective
representatives. This Agreement is not and shall not be deemed to be a
solicitation of votes for the acceptance of a plan of reorganization for the
purposes of sections 1125 and 1126 of the Bankruptcy Code or a plan of
compromise for the purposes of the CCAA or otherwise. The Company will not
solicit acceptances of the Plans from the Undersigned Holder in any manner
inconsistent with the Bankruptcy Code, the CCAA or applicable nonbankruptcy law.
In addition, this Agreement does not constitute an offer to issue or sell
securities to any person, or the solicitation of an offer to acquire or buy
securities, in any jurisdiction where such offer or solicitation would be
unlawful.

9. Termination.

 

  (a) Termination Events.

The term “Termination Event,” wherever used in this Agreement, means any of the
following events (whatever the reason for such Termination Event and whether it
is voluntary or involuntary):

 

  i. the Company’s board of directors determines, in its sole discretion, that
continued pursuit of either or both of the Plans is inconsistent with its
fiduciary duties or that either or both of the Plans is no longer confirmable or
feasible;

 

9



--------------------------------------------------------------------------------

  ii. the Company files, supports or endorses a plan of reorganization, a plan
of liquidation or a plan of compromise that is materially inconsistent with the
Plans;

 

  iii. a Confirmation Order reasonably acceptable to the Company and the
Majority Support Parties is not entered by the U.S. Court on or before the later
of (x) October 15, 2010 and (y) the latest date on which the Company’s
commitments for the Exit Financing Faculties expire;

 

  iv. a Sanction Order reasonably acceptable to the Company and the Majority
Support Parties is not issued by the Canadian Court on or before the later of
(x) October 15, 2010 and (y) the latest date on which the Company’s commitments
for the Exit Financing Faculties expire;

 

  v. the Effective Date or the Implementation Date (as defined in the CCAA Plan)
does not occur by December 31, 2010;

 

  vi. the case of any material Chapter 11 Debtor, or of any group of Chapter 11
Debtors that collectively are material, is dismissed or converted to a case
under chapter 7 of the Bankruptcy Code;

 

  vii. the case of any material CCAA Debtor, or of any group of CCAA Debtors
that collectively are material, is dismissed or converted to a liquidating
bankruptcy case under applicable Canadian bankruptcy law;

 

  viii. the Confirmation Order or the Sanction Order is reversed on appeal or
vacated;

 

  ix. the U.S. Court shall enter an order in the case of any material Chapter 11
Debtor, or in the cases of a group of Chapter 11 Debtors that collectively are
material, appointing (a) a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, (b) a responsible officer, or (c) an examiner, in each case
with enlarged powers relating to the operation of the business (powers beyond
those set forth in subclauses (3) and (4) of section 1106(a)) under section
1106(b) of the Bankruptcy Code;

 

  x. a trustee, receiver, receiver and manager or liquidator is appointed in the
case of any material CCAA Debtor, or in the cases of a group of CCAA Debtors
that collectively are material, under applicable Canadian law;

 

  xi. any Party has breached any material provision of this Agreement, and any
such breach has not been duly waived or cured within five (5) business days of
written notice by another Party to the Company and the breaching Party of such
breach; provided, that if any Plan Support Party shall breach its obligations
pursuant to this Agreement or any similar agreement executed by a Plan Support
Party, a Termination Event arising as a result of such act or omission shall
only give rise to a termination of the breaching Plan Support Party’s Agreement;

 

10



--------------------------------------------------------------------------------

  xii. the Company (a) withdraws either or both of the Plans or (b) publicly
announces its intention not to support either or both of the Plans;

 

  xiii. any material change to the Plans shall have been made, or any exhibit,
supplement, schedule or related or ancillary agreement or instrument or any
amendment, modification, consent or waiver to any of the foregoing shall have
been agreed to, entered into, executed and delivered, or filed with the
Bankruptcy Courts or otherwise given effect pursuant to which (a) general
unsecured creditors will receive a distribution of securities other than the New
ABH Common Stock proposed to be distributed pursuant to the Plans or (b) the New
ABH Common Stock to be distributed to general unsecured creditors, as allocated
between the separate entity groupings within the Company’s corporate structure
based on historic operations (such groupings, as defined in the Disclosure
Statement, the “Abitibi/D-Corp Companies” and the “Bowater Companies,”
respectively), will be distributed other than 60% of the New ABH Common Stock to
be distributed to unsecured creditors of the Bowater Companies and 40% of the
New ABH Common Stock to be distributed to unsecured creditors of the
Abitibi/D-Corp Companies and, in each case, such change is not acceptable to the
Undersigned Holder;

 

  xiv. occurrence of the Termination Event described in Section 9(c) below;

 

  xv. any court of competent jurisdiction or other competent governmental or
regulatory authority issues an order making illegal or otherwise restricting,
preventing or prohibiting the consummation of the transactions contemplated in
the Plans, the Commitment Agreement or any of the related documentation or
ancillary agreements in a way that cannot be reasonably remedied by the Company
subject to the reasonable satisfaction of the Majority Support Parties;

 

  xvi. if the Company or any party in interest obtains standing to assert, and
files an objection or initiates a contested matter or adversary proceeding with
the Bankruptcy Courts (or any other court) challenging an unsecured claim of any
of the Undersigned Holders; or

 

  xvii.

excluding the occurrence of a material change to the Plans as described in
Section 9(c) hereof, any other material change to the Plans, or any exhibit,
supplement, schedule or related or ancillary agreement or instrument thereto, or
the Company shall have agreed to, entered into, executed and delivered, or filed
with either the

 

11



--------------------------------------------------------------------------------

 

U.S. Court or the Canadian Court, any amendment, modification, consent or waiver
to any of the foregoing, unless such material change is acceptable to the
Majority Support Parties.

The foregoing Termination Events are intended solely for the benefit of the
Company and each Undersigned Holder; provided that neither the Company nor any
Plan Support Party may seek to terminate this Agreement based upon a material
breach or a failure of a condition (if any) in this Agreement arising out of
their own actions or omissions that were in violation of this Agreement.

 

  (b) Termination Event Procedures.

 

  i. This Agreement shall automatically terminate and be of no further force or
effect upon the first to occur of the Termination Events contemplated by any of
clauses (v), (vi), (vii), (ix) or (x) of Section 9(a) hereof. In the event of a
Termination Event contemplated by clause (xiv) of Section 9(a) hereof, this
Agreement shall terminate upon written notice to the Company in accordance with
Section 9(c)(iii) hereof.

 

  ii. Except as set forth in clause (i) of Section 9(b) hereof and subject to
the last sentence of Section 9(a) hereof, this Agreement shall terminate and be
of no further force or effect upon written notice to the Plan Support Parties by
the Company upon the occurrence of any Termination Event (and with respect to
clause (xi) of Section 9(a), due to a breach by the Undersigned Holder that has
not been cured); provided, that if any Plan Support Party shall breach its
obligations pursuant to this Agreement or any similar agreement executed by a
Plan Support Party, a Termination Event arising as a result of such act or
omission shall apply only to the breaching Plan Support Party.

 

  iii.

Except as set forth in clause (i) of Section 9(b) hereof and subject to the last
sentence of Section 9(a) hereof, this Agreement shall terminate and be of no
further force or effect upon written notice to the Company by the Undersigned
Holder upon the occurrence of any Termination Event, except where the
Termination Event is conditioned upon the approval or acceptance of the Majority
Support Parties in which event this Agreement shall terminate and be of no
further force or effect upon written notice to the Company by the Majority
Support Parties (and with respect to clause (xi) of Section 9(a), due to a
breach by the Company that has not been cured). The Parties hereby waive any
requirement under section 362 of the Bankruptcy Code or the CCAA to lift the
automatic stay thereunder and the stay of proceeding in effect under the CCAA in
connection with giving any such notice and effecting such termination (and agree
not to object to any non-breaching Party seeking to lift the automatic stay or
the CCAA stay in connection

 

12



--------------------------------------------------------------------------------

 

with giving any such notice and effecting such termination, if necessary);
provided, that if any Plan Support Party shall breach its obligations pursuant
to this Agreement or any similar agreement executed by a Plan Support Party, a
Termination Event arising as a result of such act or omission shall apply only
to the breaching Plan Support Party.

 

  iv. Any such termination (or partial termination) of the Agreement shall not
restrict the Parties’ rights and remedies for any breach of the Agreement by any
Party, including, but not limited to, pursuant to the reservation of rights set
forth herein.

(c) (i) There shall be a Termination Event if there is a material change to the
percentage of New ABH Common Stock to be distributed to the Undersigned Holder
as described in subsection (c)(ii) below, unless such material change has been
mandated by an order of the Bankruptcy Courts over the objection or motion for
disallowance by the Company or the Undersigned Holder.

(ii) To determine whether there has been a material change to the percentage of
New ABH Common Stock to be distributed to the Undersigned Holder, no later than
three (3) days after the Confirmation Hearing, the Company shall deliver to the
Undersigned Holder a certificate of a responsible officer (the “Recovery
Certificate”) of the Company that includes:

 

  a. A good faith statement of the total percentage of New ABH Common Stock
reasonably expected to be received on the Effective Date by the Undersigned
Holder on account of Claims in Class 6 of the U.S. Plan and Claims in the
Affected Unsecured Creditor Classes of the CCAA Plan, predicated upon the
analysis set forth (on a per bond issuance basis) on Exhibit 4 hereto (the total
percentage of New ABH Common Stock set forth on the Exhibit 4 hereto for each
applicable bond issuance, the “Fixed Percentage”) and after giving effect to the
Disputed Claims Reserve (as defined in the Plans);

 

  b. A representation to the Undersigned Holder that the Company reasonably
believes in good faith that the total percentage of New ABH Common Stock
expected to be received by the Undersigned Holder on account of the Undersigned
Holder’s relevant Claim(s) as of the Final Distribution Date (as defined in the
U.S. Plan) will be the percentage stated in the certificate (the “Ultimate
Recovery”), it being understood that the Company shall calculate the Ultimate
Recovery using the same formula and methodology used to calculated the Fixed
Percentage; and

 

  c. A comparison of the Ultimate Recovery against the Fixed Percentage, along
with an explanation of Claims included in calculating the Ultimate Recovery that
were mandated by an order of the Bankruptcy Courts over the objection or motion
for disallowance by the Company or the Undersigned Holder.

(iii) If the Recovery Certificate delivered by the Company demonstrates that
(A) the Ultimate Recovery is lower than the Fixed Percentage by more than five
percent (5%) of the Fixed Percentage and (B) such reduced recovery is caused by
additional allowed Claims (other

 

13



--------------------------------------------------------------------------------

than Claims mandated by an order of the Bankruptcy Courts over the objection or
motion for disallowance by the Company or the Undersigned Holder), then a
Termination Event shall have occurred and the Undersigned Holder shall have the
right to terminate this Agreement pursuant to section 9(b)(iii) hereof no
earlier than three (3) days after delivery of the Recovery Certificate.

10. Fees and Expenses

The Company shall reimburse or pay, as the case may be, the documented fees and
out-of-pocket expenses reasonably incurred on or before the Effective Date by
each Plan Support Party payable to Shearman & Sterling LLP, Kramer Levin
Naftalis & Frankel LLP and Torys LLP and up to $50,000 per Plan Support Party
for fees and out-of-pocket expenses incurred by one counsel to a Plan Support
Party arising under or related to this Agreement, through and including the date
of termination of this Agreement within ten days of presentation of an invoice.
The Company’s obligation to pay such fees and expenses incurred on or before the
Effective Date shall survive termination of this Agreement.

11. Miscellaneous Terms.

 

  (a) Binding Obligation; Assignment.

Binding Obligation. Subject to the provisions of sections 1125 and 1126 of the
Bankruptcy Code and applicable sections of the CCAA and other applicable
Canadian law, upon execution of this Agreement by the Company and the
Undersigned Holder, which shall occur promptly, but in any event within two
(2) business days after the later of (a) entry of an order by the U.S. Court
approving the Disclosure Statement, (b) issuance by the Canadian Court of the
Circular Order; (c) entry of an order by the U.S. Court approving this
Agreement; or (d) entry of an order by the Canadian Court approving this
Agreement, this Agreement shall be a legally valid and binding obligation of the
Parties, enforceable in accordance with its terms, and shall inure to the
benefit of the Parties and their representatives. For the avoidance of doubt,
the Parties acknowledge and agree that this Agreement shall not be effective
until after the U.S. Court has entered an order approving the Disclosure
Statement and the Canadian Court has issued the Circular Order. Unless
terminated pursuant to Section 9 hereof, this Agreement shall continue to be in
full force and effect as of the Effective Date. Nothing in this Agreement,
express or implied, shall give to any entity, other than the Parties and their
respective successors or permitted assigns, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

Assignment. No rights or obligations of any Party under this Agreement may be
assigned or transferred to any other entity except as provided in Section 2(c)
hereof, and any purported assignment or transfer in violation of Section 2(c)
shall be null and void ab initio.

 

  (b) Further Assurances.

The Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the agreements of the
Parties expressed herein.

 

14



--------------------------------------------------------------------------------

  (c) Headings.

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit or aid in the construction or interpretation of any term or provision
hereof.

 

  (d) Governing Law.

THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE AND WITH APPLICABLE CANADIAN AND UNITED STATES BANKRUPTCY LAW. By its
execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, shall be brought exclusively in the U.S.
Court.

 

  (e) Waiver of Jury Trial

Each Party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the transactions contemplated
hereby or the actions of the Undersigned Holder or any of its affiliates in the
negotiation, performance or enforcement of this Agreement.

 

  (f) Remedies

The Parties hereby acknowledge that the rights of the Parties under this
Agreement are unique and that remedies at law for breach or threatened breach of
any provision of this Agreement would be inadequate and, in recognition of this
fact, agree that, in the event of a breach or threatened breach of the
provisions of this Agreement, in addition to any remedies at law, the Parties
shall, without posting any bond, be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available
and the Parties hereby waive any objection to the imposition of such relief.

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power or remedy thereof by any Party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such Party.

 

  (g) Complete Agreement, Interpretation and Modification.

 

  i. Complete Agreement. This Agreement, the Plans and the other agreements,
exhibits and other documents referenced herein and therein constitute the
complete agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, oral or written, between or among the
Parties with respect thereto; provided, however, that any confidentiality
agreement executed by any Plan Support Party shall survive this Agreement and
shall continue to be in full force and effect, in accordance with the terms
thereof, irrespective of the terms hereof;

 

15



--------------------------------------------------------------------------------

  ii. Interpretation. This Agreement is the product of good faith negotiation by
and among the Parties. Any Party enforcing or interpreting this Agreement shall
interpret it in a neutral manner. There shall be no presumption concerning
whether to interpret this Agreement for or against any Party by reason of that
Party having drafted this Agreement, or any portion thereof, or caused it or any
portion thereof to be drafted.

 

  iii. Modification of this Agreement. This Agreement may only be modified,
altered, amended or supplemented by an agreement in writing signed by the
Company and the Undersigned Holder.

 

  (h) Relationship Among Parties.

Notwithstanding anything herein to the contrary, the duties and obligations of
the Plan Support Parties under this Agreement shall be several, not joint.
Furthermore, it is understood and agreed that no Plan Support Party has any duty
of trust or confidence in any form with any other Plan Support Party, and there
are no commitments among or between them. No prior history, pattern or practice
of sharing confidences among or between Plan Support Parties shall in any way
affect or negate this understanding and agreement.

 

  (i) Execution of this Agreement.

This Agreement may be executed and delivered (by facsimile or otherwise) in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement. Except as expressly provided in this Agreement, each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of said Party.

 

  (j) Settlement Discussions.

Nothing herein shall be deemed an admission of any kind. Pursuant to Federal
Rule of Evidence 408 and any applicable state rules of evidence, this Agreement
and all negotiations relating thereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce the terms of this Agreement.
Notwithstanding the foregoing, this Agreement may be filed with the Courts.

 

  (k) Continued Banking Practices.

Notwithstanding anything herein to the contrary, the Plan Support Parties and
their affiliates may accept deposits from, lend money to, and generally engage
in any kind of banking, investment banking, trust or other business with, or
provide debt financing (including exit financing), equity capital or other
services (including financial advisory services) to the Company or any affiliate
of the Company or any other person, including, but not limited to, any person
proposing or entering into a transaction related to or involving the Company or
any affiliate thereof.

 

16



--------------------------------------------------------------------------------

  (l) Consideration.

The Company and the Undersigned Holder hereby acknowledge that no consideration,
other than that specifically described herein and in the Plans, shall be due or
paid to the Undersigned Holder for its agreement to vote to accept the Plans (or
any other plan or reorganization or plan of arrangement) in accordance with the
terms and conditions of this Agreement, other than the Company’s
representations, warranties and agreement to use its commercially reasonable
best efforts to seek to effectuate and consummate the Plans.

 

  (m) Confidentiality

The Company agrees to keep confidential the amount of Note Claims held
(beneficially or otherwise) by each Plan Support Party, except to the extent
required by applicable law or unless otherwise agreed to in writing with a Plan
Support Party (and then, only with respect to such agreeing Plan Support Party’s
holdings). Notwithstanding the foregoing, the Company shall not be required to
keep confidential the aggregate holdings of the Plan Support Parties.

 

  (n) Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):

 

  i. If to the Company, to:

 

    AbitibiBowater Inc.

    1155 Metcalfe Street, Suite 800

    Montreal (Quebec), Canada H3B 5H2

    Attention:        Chief Legal Officer

    Facsimile:       (514) 394-3644

 

    with copies (which shall not constitute notice) to:

 

    Paul, Weiss, Rifkind, Wharton & Garrison LLP

    1285 Avenue of the Americas

    New York, New York 10019-6064

    Attention:        Kelley A. Cornish

                            Alice Belisle Eaton

    Facsimile:        (212) 757-3990

 

    – and –

 

    Stikeman Elliott LLP

    1155, boul. René-Lévesque Ouest, 40e étage

 

17



--------------------------------------------------------------------------------

    Montréal, QC H3B 3V2

    Attention:        Marc Barbeau

                            Sean Dunphy

    Facsimile:       (514) 397-3222

 

  ii. If to the Undersigned Holder or a transferee thereof, to the addresses or
facsimile numbers set forth below following the Undersigned Holder’s signature
(or as directed by any transferee thereof), as the case may be, with copies
(which shall not constitute notice) to:

 

Fairfax Financial Holdings Ltd. 95 Wellington Street West, Suite 800 Toronto,
ON, M5J 2N7, Canada Attn: Paul Rivett Telephone: (416) 367-4942 Facsimile: (416)
367-2201 Avenue Investments, L.P. 535 Madison Avenue, 15th Floor New York, NY
10022 Attn: Matthew Kimble and Stephen Burnarzian Telephone: (212) 878-3500
Facsimile: (212) 878-3545 Steelhead Partners 1301 First Avenue, Suite 201
Seattle, WA 98101 Attn: J.D. Kritser and Carol Lokey Telephone: (206) 689-2436
Facsimile: (206) 689-2451 Paulson & Co., Inc. 1251 Avenue of the Americas, 50th
Floor New York, NY 10020 Attn: Ty Wallach           Daniel B. Kamensky
Telephone: (212) 813-6811 Facsimile: (212) 977-9505 Whitebox Advisors 3033
Excelsior Boulevard, Suite 300 Minneapolis, MN 55416 Attn: Pete Wiley Telephone:
(612) 253-6021 Facsimile: (612) 253-6151

 

18



--------------------------------------------------------------------------------

Barclays Capital Distressed & Special Situations 745 Seventh Avenue New York, NY
10019 Attn: Andrew L. Chan          Timothy Bass Telephone: (212) 412-6704
Facsimile: [    ] JP Morgan Securities, Inc. Credit Trading 383 Madison Ave,
37th floor New York, NY 10179 Attn: Jeffrey L. Panzo Telephone: (212) 834-5857
Facsimile: (212) 270-4074 Shearman & Sterling LLP 599 Lexington Avenue New York,
NY 10022 Attn: Douglas Bartner          Edmund M. Emrich Telephone: (212)
848-4000 Facsimile: (212) 848-7179 Kramer Levin Naftalis & Frankel LLP 1177
Avenue of the Americas New York, NY 10036 Attn: John Bessonette          Douglas
H. Mannal Telephone: (212) 715-9100 Facsimile: (212) 878-3545 Kleinberg, Kaplan,
Wolff & Cohen, P.C. 551 Fifth Avenue, 18th Floor New York, New York 10176 Attn:
Philip S. Gross and Christopher P. Davis Telephone: (212) 986-6000 Facsimile:
(212) 986-8866

 

  iii. Any notice given by delivery, mail or courier shall be effective when
received. Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

 

ABITIBIBOWATER INC. By:  

 

Title:  

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

[INSERT ENTITY NAME HERE] By:  

 

  Name:     Title:   Claims in the Affected Unsecured Creditor Classes of the
CCAA Plan:

 

Claims in Class 6 of the U.S. Plan:

 

Other Claims:

 

Notwithstanding anything to the contrary in this Plan Support Agreement, this
Agreement applies only to the Credit Trading group of [_signing entity_] (the
“Credit Trading Group”) and their ABH Claims in the aggregate principal
amount(s) set forth below the signature of [_signing entity_], on behalf of, and
with respect to, the Credit Trading Group. Accordingly, the terms “Undersigned
Holder” and “Party” for all purposes of this Agreement mean and refer to only
the Credit Trading Group and such business units’ holdings of the ABH Claims in
the principal amount (s) set forth below the signature of [_signing entity_].
For the avoidance of doubt, this Agreement does not apply to (i) ABH Claims,
securities, loans, other obligations or any other interests in the Company that
may be held, acquired or sold by, or any activities, services or businesses
conducted or provided by, any other group or business unit within, or affiliate
of, [_signing entity_], (ii) any credit facilities to which [_signing entity_]
or any of its affiliates (“[_ affiliates defined term_]”) is a party in effect
as of the date hereof, (iii) any new credit facility, amendment to an existing
credit facility, or debt or equity securities offering involving [_affiliates
defined term_], (iv) any direct or indirect principal activities undertaken by
any [_affiliate defined term_] entity engaged in the venture capital, private
equity or mezzanine businesses, or portfolio companies in which they have
investments, (v) any ordinary course sales and trading activity, provided that
ABH Claims owned as of the date of execution of this Plan Support Agreement
shall be subject to the terms of the Plan Support Agreement, (vi) any
[_affiliates defined term_] entity or business engaged in providing private
banking or investment management services or (vii) any ABH Claims or related
claims that may be beneficially owned by non-affiliated clients of [_signing
entity_] or any of its affiliates.

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

U.S. PLAN

See Exhibit A to the Commitment Agreement.



--------------------------------------------------------------------------------

EXHIBIT 2

CCAA Plan

See Exhibit B to the Commitment Agreement.



--------------------------------------------------------------------------------

EXHIBIT 3

FORM OF JOINDER

This Joinder to the PLAN SUPPORT AGREEMENT (“Agreement”), dated as of July
[    ], 2010 between AbitibiBowater Inc. (“AbitibiBowater” or the “Company”) and
the Undersigned Holder4 (collectively, the “Plan Support Parties”), is executed
and delivered by                              (the “Joining Party”) as of
                    , 2010.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, attached to this Joinder as Annex 1 (as the same may
be hereafter amended, restated or otherwise modified from time to time). The
Joining Party shall hereafter be deemed to be a “Plan Support Party” and a
“Party” for all purposes under the Agreement.

2. Representations and Warranties. With respect to the Note Claims set forth
below and all related rights and causes of action arising out of or in
connection with or otherwise relating to such Note Claims, the Joining Party
hereby makes the representations and warranties of the Plan Support Parties set
forth in the Agreement to each other Party to the Agreement.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York.

 

4 Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.



--------------------------------------------------------------------------------

EXHIBIT 4

Ownership and Recovery Analysis



--------------------------------------------------------------------------------

In re AbitibiBowater, Inc.   Exhibit 4 to Plan Support Agreement

Ownership Analysis - Summary (prepared as of May 24, 2010)

Note: The Plans provide for a fixed percentage of equity in Reorganized ABH to
be allocated to each Chapter 11 Debtor and CCAA Debtor (collectively, the
“Debtors”), for distribution to the unsecured creditors of each Debtor pursuant
to the claims treatment provisions of the Plans. Based on the current claims
estimates for each Debtor reflected in the claims distribution model prepared by
Blackstone, this chart illustrates the fixed percentages of equity in
Reorganized ABH anticipated to be distributed to each Debtor and the allocation
of equity to unsecured creditors of that Debtor. The current claims estimates
incorporated in this analysis are based on claims as of April 6, 2010. The
current claims estimates (which include a 10% cushion on claims other than bond
and note claims) exclude (i) modifications to the estimate of employee claims
based upon claims asserted in connection with the April 7, 2010 Claims Bar Date
and (ii) any rejection damage claims that may be asserted for contract rejection
claims arising after April 6, 2010. Further, the schedule does not reflect more
recent claims information filed by the Monitor after April 6, 2010. The Debtors
reserve all rights with respect to the allowed amounts of all claims and actual
claim amounts will vary from the estimates used to prepare this chart. Any
changes to claims estimates will impact the allocation of equity to unsecured
creditors at each Debtor and the equity percentages described in this chart will
be modified as claims against each Debtor are determined and allowed or proven.
The percentage of New ABH Common Stock is subject to Dilution as described in
the Plans.

 

     Total     ABH     BI     BNS     BCFPI     ACI     D-Corp        Claim   
% of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock  

Unsecured

                                   

7.95% Notes

   $ 620    12.61 %    $ —      —        $ 620    12.61 %    $ —      —        $
—      —        $ —      —        $ —      —     

8.85% Debentures

     458    3.86 %      —      —          —      —          —      —         
—      —          458    3.86 %      —      —     

8.375% Notes

     471    3.96 %      —      —          —      —          —      —         
—      —          471    3.96 %      —      —     

6.5% Notes

     409    8.15 %      —      —          409    8.15 %      —      —         
—      —          —      —          —      —     

8.55% Notes

     402    3.39 %      —      —          —      —          —      —         
—      —          402    3.39 %      —      —     

8% Convertible Notes

     384    7.78 %      384    0.12 %      384    7.66 %      —      —         
—      —          —      —          —      —     

6% Notes

     357    3.01 %      —      —          —      —          —      —         
—      —          357    3.01 %      —      —     

15.5% Exchange Notes

     305    12.55 %      —      —          —      —          —      —         
—      —          305    4.57 %      305    7.97 % 

8.5% Debentures

     254    2.14 %      —      —          —      —          —      —         
—      —          254    2.14 %      —      —     

9% Debentures

     253    5.04 %      —      —          253    5.04 %      —      —         
—      —          —      —          —      —     

7.5% Debentures

     260    2.19 %      —      —          —      —          —      —         
—      —          260    2.19 %      —      —     

9.375% Debentures

     206    4.11 %      —      —          206    4.11 %      —      —         
—      —          —      —          —      —     

7.75% Notes

     205    1.73 %      —      —          —      —          —      —         
—      —          205    1.73 %      —      —     

0% Debentures

     11    0.08 %      —      —          —      —          —      —          —  
   —          11    0.08 %      —      —     

7.875% Notes

     8    0.33 %      —      —          —      —          —      —          —  
   —          8    0.33 %      —      —     

UDAG Loan

     5    0.03 %      —      —          —      —          5    0.03 %      —  
   —          —      —          —      —     

Other Unsecured Notes - BI(1)

     503    10.03 %      —      —          503    10.03 %      —      —         
—      —          —      —          —      —     

Other Unsecured Notes -BCFPI(2)

     209    3.15 %      —      —          —      —          —      —         
209    3.15 %      —      —          —      —     

Other Unsecured Notes -ACI(3)

     326    2.75 %      —      —          —      —          —      —         
—      —          326    2.75 %      —      —     

Accounts Payable

     251    1.65 %      15    0.00 %      20    0.33 %      6    0.07 %      40
   0.60 %      164    0.61 %      6    0.03 % 

Rejection Claims

     646    4.35 %      36    0.01 %      10    0.21 %      2    0.03 %      113
   1.68 %      373    1.34 %      112    1.08 % 

Employee Claims

     297    3.08 %      21    0.01 %      68    1.35 %      0    0.00 %      91
   1.36 %      108    0.27 %      10    0.09 % 

Other Unsecured Claims

     328    4.03 %      11    0.00 %      162    3.05 %      13    0.19 %     
21    0.31 %      93    0.26 %      28    0.21 %                               
                                                     

Total

        $ 466    0.15 %    $ 2,635    52.54 %    $ 26    0.33 %    $ 474    7.10
%    $ 3,795    30.49 %    $ 461    9.41 % 

 

(1) Includes the following unsecured notes: 7.75% Recycling Facilities Revenue
Bond, 9.5% Debentures, 7.4% Recycling Facilities Bond, 7.4% Pollution Control
Bond, and 7.625% Recycling Facilities Bond and the Floating Rate Senior Notes.

(2) Includes the following unsecured notes: 10.85% Debentures, 10.6% Unsecured
Notes, 10.5% Unsecured Notes, 10.26% Unsecured Notes, and 10.625% Unsecured
Notes.

(3) Includes the following unsecured notes: 7.4% Debentures, Unsecured Floating
Rate Notes and EDC Letter of Credit Facility.

 

The Blackstone Group   1 of 3  



--------------------------------------------------------------------------------

In re

AbitibiBowater, Inc.

  Exhibit 4 to Plan Support Agreement

Ownership Analysis - B-Side (prepared as of May 24, 2010)

Note: The Plans provide for a fixed percentage of equity in Reorganized ABH to
be allocated to each Chapter 11 Debtor and CCAA Debtor (collectively, the
“Debtors”), for distribution to the unsecured creditors of each Debtor pursuant
to the claims treatment provisions of the Plans. Based on the current claims
estimates for each Debtor reflected in the claims distribution model prepared by
Blackstone, this chart illustrates the fixed percentages of equity in
Reorganized ABH anticipated to be distributed to each Debtor and the allocation
of equity to unsecured creditors of that Debtor. The current claims estimates
incorporated in this analysis are based on claims as of April 6, 2010. The
current claims estimates (which include a 10% cushion on claims other than bond
and note claims) exclude (i) modifications to the estimate of employee claims
based upon claims asserted in connection with the April 7, 2010 Claims Bar Date
and (ii) any rejection damage claims that may be asserted for contract rejection
claims arising after April 6, 2010. Further, the schedule does not reflect more
recent claims information filed by the Monitor after April 6, 2010. The Debtors
reserve all rights with respect to the allowed amounts of all claims and actual
claim amounts will vary from the estimates used to prepare this chart. Any
changes to claims estimates will impact the allocation of equity to unsecured
creditors at each Debtor and the equity percentages described in this chart will
be modified as claims against each Debtor are determined and allowed or proven.
The percentage of New ABH Common Stock is subject to Dilution as described in
the Plans.

 

     ABH     BI        ABH     BI     Bowater America     BCFC     Remaining BI
       Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock  

Unsecured

                         

7.95% Notes

   $ —      —        $ 620    12.37 %    $ —      —        $ 620    0.24 %    $
—      —     

8.85% Debentures

     —      —          —      —          —      —          —      —          —  
   —     

8.375% Notes

     —      —          —      —          —      —          —      —          —  
   —     

6.5% Notes

     —      —          409    8.15 %      —      —          —      —         
—      —     

8.55% Notes

     —      —          —      —          —      —          —      —          —  
   —     

8% Convertible Notes

     384    0.12 %      384    7.66 %      —      —          —      —         
—      —     

6% Notes

     —      —          —      —          —      —          —      —          —  
   —     

15.5% Exchange Notes

     —      —          —      —          —      —          —      —          —  
   —     

8.5% Debentures

     —      —          —      —          —      —          —      —          —  
   —     

9% Debentures

     —      —          253    5.04 %      —      —          —      —         
—      —     

7.5% Debentures

     —      —          —      —          —      —          —      —          —  
   —     

9.375% Debentures

     —      —          206    4.11 %      —      —          —      —         
—      —     

7.75% Notes

     —      —          —      —          —      —          —      —          —  
   —     

0% Debentures

     —      —          —      —          —      —          —      —          —  
   —     

7.875% Notes

     —      —          —      —          —      —          —      —          —  
   —     

UDAG Loan

     —      —          —      —          —      —          —      —          —  
   —     

Other Unsecured Notes - BI(1)

     —      —          503    10.03 %      —      —          —      —         
—      —     

Other Unsecured Notes - BCF(2)

     —      —          —      —          —      —          —      —          —  
   —     

Other Unsecured Notes - ACI(3)

     —      —          —      —          —      —          —      —          —  
   —     

Accounts Payable

     15    0.00 %      16    0.31 %      4    0.01 %      0    —          —     
—     

Rejection Claims

     36    0.01 %      10    0.20 %      0    0.01 %      —      —          —  
   —     

Employee Claims

     21    0.01 %      68    1.35 %      1    —          0    —          —     
—     

Other Unsecured Claims

     11    0.00 %      138    2.75 %      17    0.31 %      —      —          7
   0.02 %                                                                   

Total

   $ 466    0.15 %    $ 2,605    51.97 %    $ 22    0.32 %    $ 620    0.24 %   
$ 7    0.02 % 

 

             BNS     BCFPI        Bowater Alabama    
Bowater Newsprint South Ops     Remaining BNS     BCFPI     Bowater Maritimes  
  Remaining BCFPI        Claim    % of New
ABH
Common
Stock     Claim    % of  New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock  

Unsecured

                              

7.95% Notes

   $ —      —        $ —      —        $ —      —        $ —      —        $ —  
   —        $ —      —     

8.85% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —     

8.375% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

6.5% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

8.55% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

8% Convertible Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

6% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

15.5% Exchange Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

8.5% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —     

9% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —     

7.5% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —     

9.375% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —     

7.75% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

0% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —     

7.875% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —     

UDAG Loan

     —      —          5    0.03 %      —      —          —      —          —  
   —          —      —     

Other Unsecured Notes - BI(1)

     —      —          —      —          —      —          —      —          —  
   —          —      —     

Other Unsecured Notes - BCF(2)

     —      —          —      —          —      —          209    3.15 %     
—      —          —      —     

Other Unsecured Notes - ACI(3)

     —      —          —      —          —      —          —      —          —  
   —          —      —     

Accounts Payable

     4    0.06 %      1    0.01 %      0    0.00 %      39    0.59 %      1   
0.00 %      —      —     

Rejection Claims

     2    0.03 %      —      —          —      —          109    1.64 %      4
   0.03 %      —      —     

Employee Claims

     0    0.00 %      —      —          —      —          90    1.35 %      1   
0.01 %      —      —     

Other Unsecured Claims

     11    0.18 %      2    0.01 %      —      —          21    0.31 %      0   
0.00 %      0    0.00 %                                                        
                       

Total

   $ 17    0.27 %    $ 8    0.06 %    $ 0    0.00 %    $ 468    7.05 %    $ 5   
0.05 %    $ 0    0.00 % 

 

(1) Includes the following unsecured notes: 7.75% Recycling Facilities Revenue
Bond, 9.5% Debentures, 7.4% Recycling Facilities Bond, 7.4% Pollution Control
Bond, and 7.625% Recycling Facilities Bond and the Floating Rate Senior Notes.

(2) Includes the following unsecured notes: 10.85% Debentures, 10.6% Unsecured
Notes, 10.5% Unsecured Notes, 10.26% Unsecured Notes, and 10.625% Unsecured
Notes.

(3) Includes the following unsecured notes: 7.4% Debentures, Unsecured Floating
Rate Notes and EDC Letter of Credit Facility.

 

The Blackstone Group   2 of 3  



--------------------------------------------------------------------------------

In re AbitibiBowater, Inc.   Exhibit 4 - Plan Support Agreement

Ownership Analysis - A-Side (prepared as of May 24, 2010)

Note: The Plans provide for a fixed percentage of equity in Reorganized ABH to
be allocated to each Chapter 11 Debtor and CCAA Debtor (collectively, the
“Debtors”), for distribution to the unsecured creditors of each Debtor pursuant
to the claims treatment provisions of the Plans. Based on the current claims
estimates for each Debtor reflected in the claims distribution model prepared by
Blackstone, this chart illustrates the fixed percentages of equity in
Reorganized ABH anticipated to be distributed to each Debtor and the allocation
of equity to unsecured creditors of that Debtor. The current claims estimates
incorporated in this analysis are based on claims as of April 6, 2010. The
current claims estimates (which include a 10% cushion on claims other than bond
and note claims) exclude (i) modifications to the estimate of employee claims
based upon claims asserted in connection with the April 7, 2010 Claims Bar Date
and (ii) any rejection damage claims that may be asserted for contract rejection
claims arising after April 6, 2010. Further, the schedule does not reflect more
recent claims information filed by the Monitor after April 6, 2010. The Debtors
reserve all rights with respect to the allowed amounts of all claims and actual
claim amounts will vary from the estimates used to prepare this chart. Any
changes to claims estimates will impact the allocation of equity to unsecured
creditors at each Debtor and the equity percentages described in this chart will
be modified as claims against each Debtor are determined and allowed or proven.
The percentage of New ABH Common Stock is subject to Dilution as described in
the Plans.

 

     ACI     D-Corp        ACI     ACCC     ACFLP     Remaining ACI     D-Corp  
  ACSC     ACC     Remaining D-Corp        Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock  

Unsecured

                                        

7.95% Notes

   $ —      —        $ —      —        $ —      —        $ —      —        $ —  
   —        $ —      —        $ —      —        $ —      —     

8.85% Debentures

     458    0.64 %      458    3.22 %      —      —          —      —         
—      —          —      —          —      —          —      —     

8.375% Notes

     471    0.66 %      471    3.31 %      —      —          —      —         
—      —          —      —          —      —          —      —     

6.5% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

8.55% Notes

     402    0.56 %      402    2.83 %      —      —          —      —         
—      —          —      —          —      —          —      —     

8% Convertible Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

6% Notes

     357    0.50 %      357    2.51 %      —      —          —      —         
—      —          —      —          —      —          —      —     

15.5% Exchange Notes

     305    0.42 %      305    2.14 %      —      —          305    2.01 %     
305    3.48 %      305    2.93 %      305    1.50 %      305    0.07 % 

8.5% Debentures

     254    0.35 %      254    1.79 %      —      —          —      —         
—      —          —      —          —      —          —      —     

9% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

7.5% Debentures

     260    0.36 %      260    1.83 %      —      —          —      —         
—      —          —      —          —      —          —      —     

9.375% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

7.75% Notes

     205    0.29 %      205    1.44 %      —      —          —      —         
—      —          —      —          —      —          —      —     

0% Debentures

     —      —          11    0.08 %      —      —          —      —          —  
   —          —      —          —      —          —      —     

7.875% Notes

     8    —          8    0.06 %      8    0.27 %      —      —          —     
—          —      —          —      —          —      —     

UDAG Loan

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

Other Unsecured Notes - BI(1)

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

Other Unsecured Notes - BCFPI(2)

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

Other Unsecured Notes - ACI(3)

     326    0.45 %      326    2.29 %      —      —          —      —         
—      —          —      —          —      —          —      —     

Accounts Payable

     54    0.08 %      60    0.42 %      0    0.00 %      51    0.12 %      0   
0.00 %      2    0.02 %      3    0.01 %      2    0.00 % 

Rejection Claims

     226    0.32 %      146    1.03 %      —      —          0    0.00 %      1
   0.01 %      111    1.07 %      0    0.00 %      —      —     

Employee Claims

     85    0.12 %      22    0.15 %      —      —          1    0.00 %      —  
   —          10    0.09 %      0    0.00 %      0    0.00 % 

Other Unsecured Claims

     70    0.10 %      23    0.16 %      —      —          1    0.00 %      0   
0.00 %      19    0.19 %      5    0.02 %      3    0.00 %                     
                                                                                
   

Total

   $ 3,482    4.84 %    $ 3,307    23.25 %    $ 8    0.27 %    $ 357    2.13 % 
  $ 305    3.50 %    $ 447    4.31 %    $ 312    1.55 %    $ 310    0.08 % 

 

(1) Includes the following unsecured notes: 7.75% Recycling Facilities Revenue
Bond, 9.5% Debentures, 7.4% Recycling Facilities Bond, 7.4% Pollution Control
Bond, and 7.625% Recycling Facilities Bond and the Floating Rate Senior Notes.

(2) Includes the following unsecured notes: 10.85% Debentures, 10.6% Unsecured
Notes, 10.5% Unsecured Notes, 10.26% Unsecured Notes, and 10.625% Unsecured
Notes.

(3) Includes the following unsecured notes: 7.4% Debentures, Unsecured Floating
Rate Notes and EDC Letter of Credit Facility.

 

The Blackstone Group   3 of 3  



--------------------------------------------------------------------------------

Exhibit E

Maximum Oversubscription Amount

 

U.S. Debtor

 

Maximum Oversubscription Amount

AbitibiBowater Inc.   $135,666 AbitibiBowater US Holding 1 Corp.   $0
AbitibiBowater US Holding LLC   $0 AbitibiBowater Canada Inc.   $0
Abitibi-Consolidated Alabama Corporation   $0 Abitibi-Consolidated Corporation  
$575,618 Abitibi-Consolidated Finance LP   $1,111 Abitibi Consolidated Sales
Corporation   $1,836,580 Alabama River Newsprint Company   $4,183 Augusta
Woodlands, LLC   $0 Bowater Alabama LLC   $0 Bowater America Inc.   $0 Bowater
Canada Finance Corporation   $235 Bowater Canadian Forest Products Inc.  
$19,315,812 Bowater Canadian Holdings Incorporated   $0 Bowater Canadian Limited
  $0 Bowater Finance Company Inc.   $0 Bowater Finance II LLC   $0 Bowater
Incorporated   $67,189,580 Bowater LaHave Corporation   $0 Bowater Maritimes
Inc.   $0 Bowater Newsprint South LLC   $0 Bowater Newsprint South Operations
LLC   $125,585 Bowater Nuway Inc.   $0 Bowater Nuway Mid-Sates Inc.   $0 Bowater
South American Holdings   $0 Incorporated   Bowater Ventures Inc.   $0 Catawba
Property Holdings, LLC   $0 Coosa Pines Golf Club Holdings LLC   $0 Donohue
Corp.   $53,176 Lake Superior Forest Products Inc.   $0 Tenex Data Inc.   $0 ABH
LLC 1   $0 ABH Holding Company LLC   $0 Aggregate Oversubscription Amount  
$99,246,186